    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 1 of 341




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

_____________________________________
HOWARD PAUL GUIDRY,                  §
                Petitioner,          §
v.                                   §            4:13-cv-01885
                                     §
WILLIAM STEPHENS and LORIE           §
DAVIS, Director, Texas Department of §
Criminal Justice, Correctional       §
Institutions Divisions,              §     This is a Death Penalty Case
                Respondent.          §
____________________________________§

               AMENDED PETITION FOR WRIT OF HABEAS CORPUS




KILPATRICK TOWNSEND 71488323 1
       Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 2 of 341



                                                  TABLE OF CONTENTS

                                                                                                                                          Page

I.       INTRODUCTION ...............................................................................................................1
II.      PRIOR PROCEEDINGS .....................................................................................................4
III.     STATEMENT OF FACTS ..................................................................................................6
         A.        Farah Fratta Was Killed on November 9, 1994. ......................................................6
         B.        At the Time of Farah’s Death, She and Robert Fratta Were in the Middle
                   of Divorce Proceedings. ...........................................................................................7
         C.        Robert Fratta Admits That He Never Met and Did Not Know Howard
                   Guidry. .....................................................................................................................7
         D.        Robert Fratta Discussed Details of a Plan to Kill Farah With His Gym
                   Acquaintances. .........................................................................................................7
                   1.         Joseph Prystash Was a Close Friend of Fratta’s Who Previously
                              Broke Into Farah’s House to Scare Her and Committed Other
                              Serious Crimes. ............................................................................................8
                   2.         Robert Fratta Offered James Podhorsky $5000 to Murder Farah
                              and Gave Podhorsky a Schedule of Farah’s Daily Activities. .....................8
         E.        Robert Fratta Hired Three Conspirators to Kill Farah Fratta. ................................10
         F.        The Getaway Car Was a Small Silver or Grey Car With One Headlight
                   Out..........................................................................................................................10
         G.        The Key Eyewitness Could Not Identify Howard Guidry as Present at the
                   Crime Scene. ..........................................................................................................11
         H.        A.Laura Hoelscher’s Statement Changed After She Was “Hypnotized” by
                   the Police................................................................................................................11
         I.        Mr. Guidry’s Fingerprints Do Not Match the Latent Prints Found at the
                   Crime Scene. ..........................................................................................................12
         J.        In the Aftermath of Farah Fratta’s Death, Evidence Pointed to the
                   Involvement of Several Suspects, but Nothing Related to Howard Guidry. ........12
                   1.         James Podhorsky Continued His Involvement With Fratta and Had
                              a Car With Blood on the Seat That Matched the Description of the
                              Getaway Car...............................................................................................12
                   2.         Vernon Barlow Owned a Car With Blood on the Seat That
                              Matched the Getaway Car; the Latent Prints Found During the
                              Murder Investigation Matched Barlow’s Prints. ........................................13
                   3.         William Planter Confessed to Driving the Getaway Car. ..........................14
                   4.         Robert Mann Was Implicated by Both Podhorsky and Planter. ................16


                                                                      i
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 3 of 341



              5.        Kevin Miller, the Suspect Who Mann Suggested Had Been Killed
                        and Who Robert Fratta Claims Murdered Farrah, Mysteriously
                        Died Several Months After Farah’s Murder. .............................................16
              6.        Although Fratta, Podhorsky, Planter, Prystash, Mann, Miller, and
                        Barlow Were All Connected to Each Other, Not One of Them Had
                        Ties to Howard Guidry. .............................................................................17
       K.     Police Only Began Investigating Howard Guidry for the Farah Fratta
              Murder Based on a Tip From Mary Gipp, a Conspirator Charged With
              Tampering With the Evidence. ..............................................................................17
       L.     Gipp’s Handwritten Notes About the Gun Are the Only “Evidence” That
              Ties Mr. Guidry to Farah Fratta’s Death. ..............................................................20
       M.     Ballistics Evidence Does Not Tie Mr. Guidry to the Farah Fratta Murder............21
       N.     The Arrest and Interrogation of Howard Guidry. ..................................................23
       O.     The First Trial, Conviction, and Reversal. .............................................................23
              1.        Scott Basinger Examined Mr. Guidry. .......................................................24
              2.        The State Offered and the Court Admitted Mr. Guidry’s
                        Unconstitutionally Obtained Custodial Statements. ..................................25
              3.        The Court Admitted Mary Gipp’s Hearsay Testimony. ............................28
              4.        The Punishment Phase: Basinger’s Testimony. .........................................30
              5.        The Appeal and Post-Conviction Proceedings After the First Trial. .........33
       P.     The Second Trial. ...................................................................................................33
              1.        The Collateral Challenges to the Retrial. ...................................................33
              2.        The Prosecution Looked to a Defense Expert to Replace the
                        Excluded Confession. ................................................................................34
              3.        The Prosecution Disclosed a Jailhouse Informant on the Eve of
                        Trial. ...........................................................................................................39
              4.        The State Withheld Audio Recordings of Gloria Rubac’s
                        Conversations With Mr. Guidry. ...............................................................40
              5.        Mr. Guidry’s Lawyers Lacked Adequate Time to Prepare. .......................41
              6.        The Defense Never Conducted an Independent Investigation of
                        Gloria Rubac, a Witness Who Was Trying to Reach Defense
                        Counsel. .....................................................................................................55
              7.        The Guilt/Innocence Phase of the Second Trial. .......................................55
                        a.         Gipp Again Testified That Mr. Guidry Killed Farah Fratta,
                                   Based Entirely on Prystash’s Out-of-Court Statements to
                                   Her..................................................................................................55



                                                               ii
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 4 of 341



                             b.         Basinger Testified in the Guilt/Innocence Phrase of the
                                        Second Trial as the State’s Witness. ..............................................58
                             c.         The State Called Gloria Rubac to Testify Regarding Calls
                                        With Mr. Guidry. ...........................................................................61
                  8.         The Punishment Phase of the Second Trial. ..............................................62
                  9.         The Closing Argument. ..............................................................................68
                  10.        The Direct Appeal. .....................................................................................70
        Q.        The State Habeas Proceedings After the Second Trial. .........................................71
                  1.         Initial State Post-Conviction Counsel Jerome Godinich Filed a
                             Petition Containing Two Record-Based Claims. .......................................71
                  2.         Abandoned by Counsel, Mr. Guidry Tried to Help Himself. ....................73
                  3.         Mr. Godinich Filed a Time-Barred Supplemental Petition........................74
                  4.         Mr. Guidry Found Pro Bono Counsel to Replace Godinich, But
                             Was Denied His Counsel of Choice...........................................................75
        R.        The Federal Habeas Proceedings After the Second Trial. .....................................75
IV.     MR. GUIDRY’S EXHAUSTION OF CLAIMS FOR HABEAS RELIEF UNDER
        TEXAS LAW.....................................................................................................................77
        A.        Standard for Consideration of a Subsequent Application for a Writ of
                  Habeas Corpus in Texas Courts. ............................................................................77
        B.        Claims Raised in Mr. Guidry’s Subsequent Petition to the Texas Courts
                  Could Not Have Been Presented Previously Because Exculpatory
                  Evidence Was Not Available Due to the State’s Violations of Brady v.
                  Maryland. ...............................................................................................................79
        C.        Claims Raised in Mr. Guidry’s Subsequent Petition to the Texas Courts
                  Could Not Have Been Presented Previously Due to the Deficient
                  Representation Provided by Mr. Guidry’s Previous Habeas Counsel. ..................82
                  1.         Mr. Guidry’s Post-Second Trial Habeas Counsel Was Ineffective
                             at the Time of His Appointment. ...............................................................84
                  2.         Mr. Guidry’s Previous Habeas Counsel’s Performance Was
                             Constitutionally Deficient. .........................................................................86
                             a.         Standard of Care for Post-Conviction Counsel..............................86
                                        (1)        The capital habeas statute as well as the
                                                   contemporaneous standard of care mandated that
                                                   capital habeas corpus counsel conduct a thorough
                                                   extra record investigation. ..................................................88
                                        (2)        Texas’s capital habeas corpus statute requires that
                                                   appointed counsel conduct an extra-record
                                                   investigation. ......................................................................88

                                                                  iii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 5 of 341



                                      (3)        The contemporaneous standard of care in Texas
                                                 capital habeas corpus cases, as reflected in State Bar
                                                 of Texas materials, prescribed a broad and thorough
                                                 investigation. ......................................................................89
                           b.         Mr. Guidry’s Previous Habeas Counsel Failed to Meet the
                                      Minimal Standard of Care. .............................................................93
                 3.        The State Does Not Dispute That Mr. Guidry’s Previous Habeas
                           Counsel Was Ineffective. ...........................................................................95
                 4.        The Court Should Overturn Graves by Permitting Claimants to
                           Present Otherwise Forfeited Claims That Were Not Raised Due to
                           Post-conviction Counsel’s Deficient Performance. ...................................95
       D.        Mr. Guidry Established Grounds for Consideration of His Subsequent
                 Application Under Section 5 of Article 11.071. ....................................................96
V.     CLAIMS FOR RELIEF .....................................................................................................97
       A.        Mr. Guidry Is Entitled to Post-Conviction Relief Due to the State’s
                 Unconstitutional Suppression of Material Evidence About Fingerprints,
                 “Hypnosis” of Key Eyewitnesses, Ballistics Evidence, and Confessions of
                 Other Suspects, All of Which Tend to Show That Mr. Guidry Is Innocent. .........97
                 1.        Mr. Guidry’s Brady Claims Have Not Been Adjudicated on the
                           Merits and this Court Can Consider Them. ...............................................97
                           a.         Mr. Guidry Could Not Have Raised His Brady Claims
                                      Previously, Even If His Trial and Habeas Counsel Had
                                      Exercised Due Diligence, Because the Legal Basis for the
                                      Brady Claims Was Unknown at the Time. ....................................98
                           b.         The State’s Brady Violations Deprived Mr. Guidry of a Fair
                                      Trial. ...............................................................................................98
                 2.        Under Brady, the State Is Required to Disclose All Favorable
                           Evidence. ....................................................................................................98
                 3.        The State Failed to Disclose That Fingerprints Found at the Crime
                           Scene Did Not Match Mr. Guidry’s Fingerprints, but Matched the
                           Fingerprints of Another Young, Black Male. ..........................................102
                 4.        In Violation of Brady, the State Withheld Evidence That the Key
                           Crime Scene Witness Had Been Hypnotized and Changed Her
                           Original Statement. ..................................................................................104
                 5.        The State Suppressed Evidence That the State’s Own Ballistics
                           Reports Do Not Tie Mr. Guidry to the Farah Fratta Murder. ..................106
                 6.        The State Suppressed Evidence That Implicated Other Suspects,
                           All of Whom Had Ties to Robert Fratta or Joseph Prystash....................108
                           a.         The State Suppressed Evidence That William Planter
                                      Confessed to Driving the Getaway Car. ......................................108

                                                                 iv
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 6 of 341



                       b.        The State Suppressed Evidence That Implicated Robert
                                 Mann As the Shooter. ..................................................................110
                       c.        The State Suppressed Evidence That Kevin Miller
                                 Mysteriously Died Several Months After Farah’s Murder;
                                 Robert Mann Claims that Miller Murdered Farah. ......................111
              7.       Mr. Guidry’s Counsel Requested All Information In the State’s
                       Possession, and the State Withheld It In Violation of Brady. ..................112
              8.       The Effect of the Suppressed Evidence Was Material.............................114
                       a.        The Exculpatory Fingerprint Evidence Is Material, and the
                                 State’s Suppression of the Evidence Prejudiced Mr. Guidry. ......115
                       b.        The Exculpatory Ballistics Evidence and Evidence Detailing
                                 Incomplete Investigations of Other Suspects Was Material,
                                 and with This Evidence, Defense Counsel Could Have
                                 Condemned the State’s Investigation...........................................116
                       c.        The State Suppressed Evidence About Hypnosis of the Key
                                 Eyewitness That Changed Her Story In a Material Way. ............117
                       d.        The Court Must Also View the Effect of the Withheld
                                 Evidence Cumulatively. ...............................................................120
              9.       The State’s Inexcusably Late Disclosure of the Rubac Recordings
                       Violated Brady. ........................................................................................121
                       a.        The Late Disclosure of Rubac Recordings Prevented
                                 Mr. Guidry’s Counsel from Preparing and Presenting His
                                 Case. .............................................................................................121
                       b.        The Suppressed and Delayed Production of the Rubac Tapes
                                 Was Material and Prevented Defense Counsel From
                                 Impeaching the State’s Skewed Presentation of This
                                 Evidence. ......................................................................................122
       B.     The State Used False Evidence to Obtain Mr. Guidry’s Conviction in
              Violation of the Due Process Clause. ..................................................................123
              1.       Testimony of the State’s Ballistics Expert Identifying Evidence
                       Bullets as Having Been Fired from Guidry’s Gun was False. .................123
              2.       The False Ballistics Evidence Could Have Affected the Judgment
                       of the Jury and is Therefore Material. ......................................................127
              3.       There is Clear Precedent to Find a Due Process Violation Based on
                       the False Ballistics Evidence. ..................................................................128
       C.     Mr. Guidry Is Entitled to Post-Conviction Relief Due to the Failure of
              Trial Counsel, Appellate Counsel and State Habeas Counsel to Provide
              Objectively Reasonable Assistance of Counsel at His Second Trial. ..................130
              1.       Mr. Guidry’s Ineffective Assistance of Counsel Claims Have not
                       Been Heard...............................................................................................130

                                                            v
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 7 of 341



              2.     Standard of Care For Counsel In Death Penalty Cases............................130
              3.     Trial Counsel Were Unable to Be Effective Due to Their Excessive
                     Workloads and the State’s Diversionary Trial Tactics. ...........................135
                     a.       Trial Counsel Sought and Were Denied a Continuance of the
                              Trial. .............................................................................................135
                     b.       The Excessive Workloads of Mr. Guidry’s Counsel
                              Prevented Them From Rendering Effective Assistance. .............137
                     c.       The State’s Intentionally Deceptive Diversionary Tactic
                              Announcing a Purported Intention to Call Courteland Congo
                              as a Jailhouse Informant Witness Distracted and Taxed Trial
                              Counsel, Contributing to their Ineffectiveness, Which
                              Violated Howard’s Sixth Amendment Right to Counsel.............139
                              (1)        Prosecutor Siegler Has a Pattern and Practice of
                                         Creating Diversions to Avert the Attention of
                                         Resources of Defense Counsel.........................................140
                              (2)        Prosecutor Siegler Has a Known Pattern and Practice
                                         of Manufacturing Informant Confession Testimony. ......140
                              (3)        The Congo Distraction During the Final Nineteen
                                         Days Before Trial Prevented Trial Counsel From
                                         Preparing for the Actual Trial That Would Occur. ..........141
              4.     Mr. Guidry Received Ineffective Assistance of Counsel In the
                     Guilt/Innocence Phase of His Trial. .........................................................141
                     a.       Trial Counsel and Appellate Counsel Were Ineffective in
                              Failing to Protect Mr. Guidry’s Confrontation Clause Rights
                              that Prohibited Gipp’s Hearsay Testimony that Prystash
                              Told Her that Mr. Guidry Killed Farah Fratta. ............................142
                              (1)        Gipp’s Testimony that Mr. Guidry Killed Farah
                                         Fratta and that What Mr. Guidry Had Done “Was
                                         Wrong” Was Inadmissible, Prejudicial Hearsay that
                                         Violated Mr. Guidry’s Confrontation Clause Rights. ......142
                              (2)        Trial Counsel Were Ineffective In Failing To Make
                                         Pretrial Motions Informing the Court Regarding the
                                         Law of the Case Concerning Inadmissibility of
                                         Gipp’s Hearsay Testimony That Violated
                                         Mr. Guidry’s     Confrontation       Clause           Rights,
                                         Combined With Effective Voir Dire of Gipp and
                                         Sufficiently Detailed Objections. .....................................151
                              (3)        Alternatively, Appellate Counsel Was Deficient for
                                         Failing to Raise the Trial Court’s Violation of
                                         Mr. Guidry’s Confrontation Clause Rights In



                                                         vi
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 8 of 341



                                          Allowing Gipp To Repeat Information She Obtained
                                          from Prystash. ..................................................................156
                               (4)        Trial Counsel Were Ineffective In Failing To Offer
                                          Gipp’s Prior Inconsistent Statements To Impeach
                                          Her Credibility. ................................................................159
              5.     Trial Counsel Were Ineffective In Making Scott Basinger
                     Available To the Prosecution, and Mr. Guidry’s Counsel Were
                     Ineffective For Failing To Raise Nunnery’s Ineffectiveness As a
                     Basis for Suppressing Basinger’s Testimony In the Second Trial. ..........162
                     a.        Once the Trial Court Allowed Basinger to Testify, Trial
                               Counsel Were Ineffective in Responding to His Testimony. ......167
                               (1)        Trial Counsel and Appellate Counsel Were
                                          Ineffective In Failing Io Challenge Basinger’s
                                          Second Trial Testimony As Hearsay In Violation of
                                          Federal Rule of Evidence 801 and Mr. Guidry’s
                                          Confrontation Clause Rights. ...........................................167
                               (2)        Trial Counsel Were Ineffective For Failing To Call
                                          Eyewitness Alvin Nunnery to Testify In Response
                                          To Basinger’s Testimony. ................................................170
                               (3)        Mr. Guidry’s Trial Counsel Were Ineffective For
                                          Failing To Interview Basinger or Cross-Examine
                                          Him. .................................................................................172
                               (4)        Trial Counsel’s Failure To Competently Challenge
                                          or Adequately Investigate Basinger’s Testimony
                                          Prejudiced Mr. Guidry’s Defense. ...................................175
              6.     Trial Counsel’s Failure to Investigate Details of the Crime and the
                     Key Eyewitness Rendered Their Representation Ineffective. .................176
                     a.        Trial Counsel Did Not Investigate Details of the Crime, the
                               Key Eyewitness, Ballistics Evidence, and Other Important
                               Suspects........................................................................................176
                     b.        Trial Counsel’s Failure To Investigate Fell Below the
                               Standard of A Reasonably Competent Attorney. .........................178
                     c.        Trial Counsel’s Failure To Conduct An Independent
                               Investigation of the Crime Scene, Police Reports, the Key
                               Eyewitness, Ballistics Evidence, and Other Suspects
                               Prejudiced Mr. Guidry and Resulted In Ineffective
                               Assistance of Counsel. .................................................................180
              7.     Trial Counsel Were Ineffective In Investigating the Gloria Rubac
                     Recordings. ..............................................................................................184
                     a.        Trial Counsel Admit They Were Ineffective Because the
                               State Delayed Producing the Rubac Recordings. ........................184

                                                         vii
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 9 of 341



                     b.         Trial Counsel’s Ineffectiveness Regarding Rubac Was
                                Prejudicial. ...................................................................................185
              8.     Trial Counsel Were Ineffective In the Punishment Phase of the
                     Trial. .........................................................................................................186
                     a.         The Jurors Who Sentenced Howard Guidry to Die Were
                                Never Given an Opportunity to See Him in the Context of
                                His Personal and Multi-Generational History of Poverty,
                                Racism, Mental Illness, Substance Abuse and Trauma. ..............187
                                (1)         Howard’s Parents, Joyce Pillette and Alvin Guidry,
                                            Were Born Into Lives of Extreme Poverty and
                                            Segregation in Vermilion Parish, Louisiana. ...................187
                                (2)         Howard’s First Two Years Were Marked by
                                            Constant     Emergency    Room      Visits        and
                                            Hospitalizations as Repeatedly Suffered Severe
                                            Asthma Attacks That Nearly Killed Him.........................191
                                (3)         Grandmother     “Shombee”         Guidry            Provided
                                            Childcare For Howard and Worsened His Life-
                                            Threating Health Conditions. ...........................................196
                                (4)         Howard     Was      Administered                 Dangerous,
                                            Experimental Medication. ................................................197
                                (5)         Joyce Frequently Ate Methyl Mercury-Laced Fish
                                            During Her Pregnancy with Howard and Howard
                                            Continued His Consumption of Toxic Fish
                                            Thereafter. ........................................................................198
                                (6)         Howard Was Exposed to Toxic Levels of Lead as a
                                            Toddler. ............................................................................199
                                (7)         Howard Suffered a Severe Head Trauma at Age
                                            Eleven. .............................................................................201
                                (8)         As a Result of Howard’s Childhood Illnesses,
                                            Traumas, and Poor Medical Treatment, He Has
                                            Suffered from a Myriad of Cognitive Issues and
                                            Brain Dysfunction. ...........................................................201
                                (9)         Howard Had Repeated, Significant Failures at
                                            School. .............................................................................204
                                (10)        Howard Had Significant Problems With His Motor
                                            Skills and Hyperactivity. ..................................................205
                                (11)        Howard Was Extremely Gullible and Easily
                                            Influenced. .......................................................................205
                                (12)        Howard Experienced Immense Trauma and Loss as
                                            a Child. .............................................................................206


                                                          viii
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 10 of 341



                               (13)       Howard Suffered a Series of Additional Traumatic
                                          Events In His Teen Years, Many of Which Grew Out
                                          of the Blatant Racism That Existed in Louisiana.............210
                               (14)       Howard Failed His Physical Examination and Was
                                          Denied a Promotion as a Sea Cadet. ................................211
                               (15)       Howard Experienced Another Profound Loss Before
                                          Leaving Home. .................................................................212
                               (16)       Howard Battled Depression. ............................................212
                               (17)       Despite All of His Challenges, Howard Was Known
                                          as an Easy-Going, Good Natured Person. ........................213
                               (18)       Howard Moved to Houston and Struggled With the
                                          Transition. ........................................................................215
                               (19)       Howard Used Both Marijuana And “Fry.” ......................216
                               (20)       Mr. Guidry Has Been Diagnosed With Significant
                                          Mental Impairment...........................................................217
                     b.        The Duties of Counsel at the Punishment Phase. ........................219
                               (1)        The Nature of Mitigation. ................................................219
                               (2)        The Life History Investigation. ........................................222
                               (3)        The Need for Independent and Objective Sources. .........224
                               (4)        Mitigation Investigation is a Time Consuming,
                                          Painstaking Task. .............................................................227
                               (5)        The Duty to Assemble a Team.........................................233
                               (6)        The Duty to Lead. ............................................................235
                               (7)        The Standard of Care and Impediments in Capital
                                          Resentencings. .................................................................235
                               (8)        The Duty To Develop & Present A Cohesive Case
                                          Theory. .............................................................................236
                     c.        Mr. Guidry’s Trial Counsel Failed to Meet Prevailing
                               Norms...........................................................................................237
                     d.        Mr. Guidry Was Prejudiced By his Counsel’s Failures. ..............237
                     e.        The Mitigating Themes Revealed by Federal Habeas
                               Counsel’s Investigation of Mr. Guidry’s Life History Are
                               Precisely the Kind of Evidence Which Results in a Life
                               Sentence. ......................................................................................242
              9.     Conclusion: Mr. Guidry Received Ineffective Assistance at Every
                     Phase of His Trial.....................................................................................248



                                                         ix
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 11 of 341



                       a.        The Cumulative Effect of Countless Errors by Defense
                                 Counsel Throughout the Trial Prejudiced Mr. Guidry and
                                 Collectively Undermined Confidence in the Jury’s Verdict. .......248
                       b.        Trial Counsel’s Failures Cannot Be Excused as “Trial
                                 Strategy.” .....................................................................................250
              10.      Appellate Counsel Were Ineffective for Failing to Raise Trial
                       Counsel’s Legal Errors on Direct Appeal. ...............................................251
              11.      Post-Second Trial Habeas Counsel Was Ineffective Because He
                       Was Incompetent at the Time of His Appointment and Failed to
                       Consider or Raise Any of the Above Claims, and This Excuses
                       Procedural Default as to These Claims. ...................................................251
       D.     Basinger’s Testimony Was Wrongfully Admitted Because It Was the Fruit
              of the Poisonous Tree in Violation of Mr. Guidry’s Fifth Amendment
              Privilege Against Involuntary Self-Incrimination. ..............................................252
              1.       Basinger’s Testimony Only Came Into Evidence as a Result of
                       Mr. Guidry’s Unconstitutional Conviction. .............................................252
              2.       Basinger’s Testimony About Mr. Guidry’s Alleged Confession
                       Violated Mr. Guidry’s Fifth Amendment Privilege Against Self-
                       Incrimination. ...........................................................................................254
              3.       Even Under the Less Rigorous Exclusionary Rule Standard for
                       Witnesses Other Than the Accused, The Trial Court Improperly
                       Admitted Basinger’s Testimony. .............................................................256
       E.     Mr. Guidry Was Denied an Impartial and Fair Jury In Violation of the
              Sixth Amendment In Multiple Respects. .............................................................258
              1.       The State’s Peremptory Strike of an African-American Juror
                       Violated Batson. .......................................................................................258
                       a.        The Prosecutor Struck a Juror Because He Was a Member of
                                 the NAACP. .................................................................................258
                       b.        The Prosecutor’s Proffered Reasons For Striking African-
                                 American Juror Washington Were Pretextual and
                                 Demonstrate Improper Race-Based Discrimination. ...................260
                                 (1)        Membership In the NAACP Is Not a Race-Neutral
                                            Reason For Striking a Juror. ............................................261
                                 (2)        Comparative analysis confirms that membership in
                                            the Lakewood Church was a pretext because the
                                            State accepted other jurors from the same church. ..........264
                                 (3)        The State’s Citation of Juror Washington’s Response
                                            to Questioning Regarding Why People Commit
                                            Violent Crimes Was a Pretext. .........................................267



                                                            x
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 12 of 341



                                   (4)        Juror Washington’s Response to Questioning
                                              Regarding Being a Victim of Racial Discrimination
                                              in the Past Was Not Race-Neutral. ..................................269
                        c.         Mr. Guidry Has Established a Batson Violation. .........................271
                        d.         The Trial Court’s Failure to Give Any Explanation for Its
                                   Denial of Mr. Guidry’s Batson Motion Violated
                                   Mr. Guidry’s Rights and Requires a New Trial. ..........................272
              2.        Mr. Guidry Was Denied the Fundamental Constitutional Right to a
                        Fair and Impartial Jury Trial Because the Jurors Knew That He
                        Had Been Previously Convicted and Sentenced to Death for Farah
                        Fratta’s Murder. .......................................................................................273
                        a.         Murder for Remuneration Is Sufficiently Different Than
                                   Other Modes of Capital Murder So That a Lack of Juror
                                   Unanimity Violates Due Process. ................................................273
                        b.         The Lack of Juror Unanimity Caused Egregious Harm to
                                   Mr. Guidry. ..................................................................................276
                        c.         The Jury’s Failure to Make a Finding of the Facts That
                                   Increased Mr. Guidry’s Offense to Capital Murder Violated
                                   the Sixth Amendment. .................................................................276
              3.        Mr. Guidry’s Constitutional Rights Were Violated by the Trial
                        Court’s Failure to Instruct the Jury on the Credibility of
                        Compensated Witnesses...........................................................................278
                        a.         Three Witnesses Who Testified Against Mr. Guidry Were
                                   Compensated by the State, and Their Testimony Was Not
                                   Corroborated by Additional Evidence. ........................................278
                        b.         The Fifth Circuit Recognizes the Necessity of a Jury
                                   Instruction on the Credibility of Compensated Witnesses to
                                   Protect the Constitutional Rights of a Defendant Against
                                   Whom the Witness Testifies. .......................................................279
       F.     The Denial of Mr. Guidry’s Sixth and Fourteenth Amendment Right to
              Counsel of Choice in the Previous Post-Conviction Proceedings Provides
              an Independent Reason to Consider This Subsequent Application for Post-
              Conviction Relief. ................................................................................................281
              1.        The Sixth and Fourteenth Amendments’ Guarantee of Counsel of
                        Choice Extends to Indigent Defendants Able to Retain Pro Bono
                        Counsel. ...................................................................................................281
              2.        The Trial Court Must Have a Good Reason, Supported by the
                        Record, to Violate a Defendant’s Fundamental Right to Counsel of
                        Choice. .....................................................................................................283
              3.        A Violation of a Defendant’s Right to Counsel Is Structural Error
                        Requiring No Additional Showing of Prejudice. .....................................284

                                                             xi
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 13 of 341



        G.       Executing Howard Guidry Would Violate The Eighth Amendment ...................285
                 1.        Mr. Guidry Is Entitled To Relief On His Lackey Claim Because
                           Executing Him, Nearly a Quarter Century After His Alleged Crime
                           and Close To Two Decades After His Conviction, Violates the
                           Eighth Amendment. .................................................................................285
                 2.        Mr. Guidry Is Entitled to Relief On His Lackey Claim Because
                           Executing Him After His Term of Confinement Serves No
                           Penological Purpose. ................................................................................287
                           a.        Retribution: There Is No Retributive Purpose To Executing
                                     Mr. Guidry After He Has Served Decades On Texas Death
                                     Row. .............................................................................................288
                           b.        Deterrence: Because of the Lag Between His Crime and His
                                     Potential Sentence, Executing Mr. Guidry Serves No
                                     Deterrent Purpose.........................................................................290
                 3.        Mr. Guidry Is Entitled to Relief on His Lackey Claim Because
                           Executing Him Constitutes an Unconstitutionally Excessive
                           Punishment Because of the Length of His Incarceration. ........................292
                           a.        Executing Howard Guidry After Two Decades In Solitary
                                     Confinement Is Cruel and Unusual Punishment Under the
                                     Eighth and Fourteenth Amendments. ..........................................292
                           b.        Prolonged Incarceration Prior to Execution Is Cruel and
                                     Unusual Punishment Pursuant To U.S. and International
                                     Standards. .....................................................................................295
                 4.        Evolving Societal Standards of Decency Prohibit the Death Penalty
                           as a Punishment for Murder. ....................................................................300
VI.     PRAYER FOR RELIEF ..................................................................................................303




                                                               xii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 14 of 341



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Ake v. Oklahoma,
   470 U.S. 68 (1985) ...................................................................................................................37

Alcorta v. Texas,
   355 U.S. 28 (1957) .................................................................................................................124

Ali v. Hickman,
    584 F.3d 1174 (9th Cir. 2009) ...............................................................................261, 265, 266

Amadeo v. Zant,
  486 U.S. 214 (1988) .................................................................................................................81

Anderson v. Johnson,
   338 F.3d 382 (5th Cir. 2003) .................................................................................................174

Apprendi v. New Jersey,
   530 U.S. 466 (2000) .......................................................................................................276, 277

Arizona v. Youngblood,
    488 U.S. 51 (1988) .................................................................................................................181

Atkins v. Virginia,
    536 U.S. 304 (2002) .......................................................................................220, 287, 288, 290

Babar Ahmad and Others v. United Kingdom,
   Eur. Ct. H.R. App. Nos. 24027/07 et al., ¶ 210, 52 I.L.M. 443, 2013 WL
   5785362 (Apr. 10, 2012) ........................................................................................................299

Bailey v. Lafler,
   No. 1:09–cv–460, 2010 WL 4286352 (W.D. Mich. Sept. 29, 2010).....................................115

Banks v. Dretke,
   540 U.S. 668 (2004) ...........................................................................................80, 81, 102, 114

Batson v. Kentucky,
   476 U.S. 79 (1986) ...........................................................................................76, 259, 271, 272

Baze v. Rees,
   553 U.S. 35 (2008) (Stevens, J., concurring) .................................................................286, 287

Beck v. Alabama,
   447 U.S. 625 (1980) ...............................................................................................................131


                                                                   xiii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 15 of 341



Beltran v. Cockrell,
    294 F.3d 730 (5th Cir. 2002) .................................................................................159, 170, 171

Berger v. United States,
   295 U.S. 78 (1935) ...........................................................................................................81, 102

Berryman v. Morton,
   100 F.3d 1089 (3d Cir. 1996).........................................................................................161, 162

Blacklock v. State,
   681 S.W.2d 155 (Tex. App. 1984) .........................................................................................151

Blanton v. Quarterman,
   543 F.3d 230 (5th Cir. 2008) .................................................................................................181

Bowen v. Maynard,
   799 F.2d 593 (10th Cir. 1986) .......................................................................................117, 183

Bower v. Quarterman,
   497 F.3d 459 (5th Cir. 2007) .................................................................................................174

Bracy v. Gramley,
   520 U.S. 899 (1997) .................................................................................................................81

Brady v. Maryland,
   373 U.S. 8 (1963) .......................................................................................................................2

Brady v. Maryland,
   373 U.S. 83 (1963) .................................................................................................2, 79, 99, 121

Brecht v. Abrahamson,
   507 U.S. 619 (1993) .................................................................................................................30

Bruton v. United States,
   391 U.S. 123 (1968) ...............................................................................................................148

Bryant v. Scott,
   28 F.3d 1411 (5th Cir. 1994) .................................................................................172, 181, 185

Burger v. Kemp,
   483 U.S. 776 (1987) ...................................................................................................................3

California v. Beheler,
   463 U.S. 1121 (1983) .............................................................................................................250

Caplin & Drysdale, Chartered v. United States,
   491 U.S. 617 (1989) ...............................................................................................................281



                                                                    xiv
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 16 of 341



Cargle v. Mullin,
   317 F.3d 1196 (10th Cir. 2003) .....................................................................................157, 158

Casey v. Lewis,
   834 F. Supp. 1477 (D. Ariz. 1993) ........................................................................................294

Catalan v. Cockrell,
   315 F.3d 491 (5th Cir. 2002) .................................................................................140, 235, 248

Catholic Comm’n for Justice & Peace in Zimbabwe v. Attorney General,
   14 Hum. Rts. L. J. 323 (Zimb. June 24, 1993).......................................................................297

Chivers v. State,
   796 S.W.2d 539 (Tex. App. 1990) .........................................................................................262

Chuong Duong Tong v. Davis,
   2016 U.S. Dist. LEXIS 135415 (S.D. Tex. Sept. 30, 2016) ....................................80, 100, 101

Coleman v. Balkcom,
   451 U.S. 949 (1981) (Stevens, J., concurring) .......................................................................290

Coleman v. Wilson,
   912 F. Supp. 1282 (E.D. Cal. 1995).......................................................................................294

Combs v. Coyle,
  205 F.3d 269 (6th Cir. 2000) .................................................................................................166

Cooper v. Fitzharris,
   586 F.2d 1325 (9th Cir. 1978) ...............................................................................................248

Crawford v. Washington,
   541 U.S. 36 (2004) .................................................................................................143, 150, 167

Cuyler v. Sullivan,
   446 U.S. 335 (1980) ...............................................................................................................163

Darden v. Wainwright,
   477 U.S. 168 (1986) ...............................................................................................................250

Davis v. Ayala,
   135 S. Ct. 2187 (2015) (Kennedy, J., concurring) .................................................................293

Davis v. Fisk Elec. Co.,
   268 S.W.3d 508 (Tex. 2008)..................................................................................................271

De Sanchez v. Banco Central de Nicaragua,
   770 F.2d 1385 (5th Cir. 1985) ...............................................................................................299



                                                                  xv
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 17 of 341



Delaware v. Van Arsdall,
   475 U.S. 673 (1986) ...............................................................................................................150

Derden v. McNeel,
   978 F.2d 1453 (5th Cir. 1992) ...............................................................................................249

Dretke v. Guidry,
   547 U.S. 1035 (2006) .................................................................................................................4

Eddings v. Oklahoma,
   455 U.S. 104 (1982) (O’Connor, J., concurring) ...................................................................132

Elmore v. Ozmint,
   661 F.3d 783 (4th Cir. 2011) .................................................................................................180

English v. Romanowski,
   602 F.3d 714 (6th Cir. 2010) .................................................................................................185

Enmund v. Florida,
   458 U.S. 782 (1982) ...............................................................................................................291

Estelle v. Gamble,
    429 U.S. 97 (1976) .................................................................................................................285

Estelle v. Smith,
    451 U.S. 454 (1981) ...............................................................................................................254

Ex parte Adams,
   768 S.W.2d 281 (Tex. Crim. App. 1989)...............................................................................126

Ex parte Alvarez,
   2015 WL 1956254 ...................................................................................................................96

Ex parte Bell,
   2015 Tex. Crim. App. LEXIS 184 (Tex. Crim. App. Mar. 18, 2015)
   (unpublished) .........................................................................................................................102

Ex parte Brown,
   Cause No. 636,535-B (D. Texas (Harris County) (Dec. 19, 2016 Order) .....................125, 129

Ex parte Buck,
   418 S.W.3d at 109 (Alcala, J., dissenting) ...............................................................................96

Ex parte Campbell,
   226 S.W.3d 418 (Tex. Crim. App. 2007).................................................................................78

Ex parte Carty,
   No. WR-61,055-02 (Tex. Crim. App. March 2, 2005) ..........................................................101


                                                                    xvi
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 18 of 341



Ex parte Castellano,
   863 S.W. 2d 476 (Tex. Crim. App. 1993)..............................................................................126

Ex parte Chabot,
   300 S.W.3d 768 (Tex. Crim. App. 2009)...............................................................................123

Ex parte Chavez,
   371 S.W.3d 200 (Tex. Crim. App. 2012).........................................................78, 123, 124, 127

Ex parte De La Cruz,
   466 S.W.3d 855 (Tex. Crim. App. 2015)...............................................................123, 124, 126

Ex parte Demouchette,
   633 S.W.2d 879 (Tex. Crim. App. 1982)...............................................................................254

Ex parte Gonzales,
   204 S.W.3d 391 (Tex. Crim. App. 2006) (Cochran, J., concurring) ...............................91, 229

Ex parte Graves,
   70 S.W.3d 103 (Tex. Crim. App. 2002).............................................................................78, 79

Ex parte Guidry,
   Nos. WR–47417–02, WR–47417–03, 2012 WL 2423621 (Tex. Crim. App.
   June 27, 2012) ................................................................................................................5, 75, 94

Ex parte Lave,
   No. WR-44564-03, 2008 WL 5049908 (Tex. Crim. App. Nov. 26, 2008) .............................78

Ex parte Lee,
   No. WR-45,500-02 (Tex. Crim. App. Aug, 19, 2016)...........................................................102

Ex parte Miner,
   2016 Tex. Crim. App. LEXIS 741 (Tex. Crim. App. Aug. 24, 2016) ..................................101

Ex parte Murphy,
   No. WR-38,198-04, 2016 WL 3356280 (Tex. Crim. App. June 15, 2016)
   (Alcala, J., concurring with court’s remand order and dissenting with respect
   to scope of matters to be addressed on remand) ............................................292, 294, 295, 301

Ex parte Murphy,
   No. WR-38,198-04, 2016 WL 4897251 (Tex. Crim. App. June 15, 2016) .............................78

Ex parte Reed,
   No. WR-50961-03, 2005 WL 2659440 (Tex. Ct. Crim. App. Oct. 19, 2005) .........................78

Ex parte Robbins,
   360 S.W.3d 446 (Tex. Crim. App. 2011).......................................................................123, 124



                                                                  xvii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 19 of 341



Ex parte Thomas,
   2016 Tex. Crim. App. LEXIS 647 (Tex. Crim. App. June 29, 2016)
   (unpublished) .........................................................................................................................101

Ex parte Toney,
   No. AP-76056, 2008 WL 5245324 (Tex. Crim. App. Dec. 17, 2008).....................................78

Ex parte Weinstein,
   421 S.W.3d 656 (Tex. Crim. App. 2014)...............................................................123, 124, 127

Fisher v. Gibson,
   282 F.3d 1283 (10th Cir. 2002) .............................................................................................163

Ford v. Wainwright,
   477 U.S. 399 (1986) .........................................................................................................83, 131

Foster v. Chatman,
   136 S. Ct. 1737 (2016) ...........................................................................................................260

Foster v. Florida,
   537 U.S. 990 (2002) (Breyer, J., dissenting) .........................................................288, 295, 299

Fratta v. Dretke,
   No. 4:05-cv-03392, Dkt. ..................................................................................11, 105, 106, 177

Frias v. State,
   722 P.2d 135 (Wyo. 1986) .....................................................................................................248

Furman v. Georgia,
   408 U.S. 238 (1972) ......................................................................................................... passim

Gaines v. Hopper,
   575 F.2d 1147 (5th Cir. 1978) ...............................................................................................173

Garcia v. White,
   357 S.W.3d 373 (Tex. Crim. App. 2011)...............................................................................282

Gardner v. Florida,
   430 U.S. 349 (1977) ...............................................................................................................131

Gardner v. State,
   306 S.W.3d 274 (2009) ..........................................................................................................274

Giglio v. United States,
   405 U.S. 150 (1972) .......................................................................................123, 126, 127, 129

Gilmore v. Taylor,
   508 U.S. 333 (1993) .........................................................................................................83, 131


                                                                   xviii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 20 of 341



Glossip v. Gross,
   135 S. Ct. 2726 (2015) (Breyer, J., dissenting)..............................................287, 288, 289, 291

Gomez v. Fierro,
  519 U.S. 918 (1996) .......................................................................................................290, 291

Goudy v. Basinger,
   604 F.3d 394 (7th Cir. 2010) .........................................................................................117, 120

Graham v. Florida,
   560 U.S. 48 (2010) .........................................................................................................288, 289

Gregg v. Georgia,
   428 U.S. 153 (1976) ......................................................................................................... passim

Guice v. Fortenberry,
   722 F.2d 276 (5th Cir. 1984) .................................................................................................250

Guidry v. Davis,
   No. H-13-1885 (S.D. Tex.), ECF No. 48 (Aug. 30, 2016) ................................................84, 95

Guidry v. Dretke,
   397 F.3d 306 (5th Cir. 2005) ........................................................................................... passim

Guidry v. Dretke,
   429 F.3d 154 (5th Cir. 2005) .....................................................................................................4

Guidry v. Dretke,
   H-01-CV-4140 (S.D. Tex. Sept. 26, 2005) ............................................................146, 149, 172

Guidry v. Dretke,
   No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) ....................................... passim

Guidry v. State,
   9 S.W.3d 133 (Tex. Crim. App. 1999).....................................................................4, 28, 30, 33

Guidry v. State,
   No. AP–75633, 2009 WL 3369261 (Tex. Crim. App. Oct. 21, 2009)
   (unpublished decision) .......................................................................................................5, 157

Guidry v. Stephens,
   No. 4:13-cv-01885 (S.D. Tex.), ECF No. 1 (Jun. 26, 2013)..............................................76, 77

Guidry v. Texas,
   531 U.S. 837 (2000) ...................................................................................................................4

Hafdahl v. Johnson,
   251 F.3d 528 (5th Cir. 2001) .........................................................................................151, 175


                                                                   xix
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 21 of 341



Hall v. Florida,
   134 S. Ct. 1986 (2014) ...........................................................................................................290

Hamblin v. Mitchell,
  354 F.3d 482 (6th. Cir. 2003) ................................................................................................133

Hampton v. State,
  86 S.W.3d 603 (Tex. Crim. App. 2002).................................................................................122

Harmelin v. Michigan,
   501 U.S. 957 (1991) ...............................................................................................................131

Harris v. Artuz,
   100 F. App’x 56 (2d Cir. 2004) .....................................................................................161, 162

Harris v. Hardy,
   680 F.3d 942 (7th Cir. 2012) .................................................................................................261

Harrison v. United States,
   392 U.S. 219 (1968) ...............................................................................................................253

Holden v. State,
   201 S.W.3d 761 (Tex. Crim. App. 2006)...............................................................................162

Hooper v. Mullin,
   314 F.3d 1162 (10th Cir. 2002) .....................................................................................163, 164

House v. Balkcom,
   725 F.2d 608 (11th Cir. 1984) .......................................................................................180, 181

Hutch v. State,
   922 S.W.2d 166 (Tex. Crim. App. 1996)...............................................................................275

In re Kemmler,
    136 U.S. 436 (1890) ...............................................................................................................299

In re Medley,
    134 U.S. 160 (1890) .......................................................................................................293, 295

In re Robert Fratta,
    No. 1195044-A, Application for the Writ of Habeas Corpus Pursuant .................................140

Jackson v. Herring,
   42 F.3d 1350 (11th Cir. 1995) ...............................................................................................239

Johnson v. Mitchell,
   585 F.3d 923 (6th Cir. 2009) .................................................................................................179



                                                                   xx
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 22 of 341



Johnson v. Puckett,
   929 F.2d 1067 (5th Cir. 1991) ...............................................................................................250

Jones ‘El v. Berge,
   164 F. Supp. 2d 1096 (W.D. Wis. 2001) ...............................................................................294

Jones v. Jones,
   988 F. Supp. 1000 (E.D. La. 1997) ........................................................................................248

Jurek v. Texas,
   428 U.S. 262 (1976) ...............................................................................................................219

Keeton v. State,
   724 S.W.2d 58 (Tex. Crim. App. 1987) (en banc).................................................................259

Kemp v. Leggett,
   635 F.2d 453 (5th Cir. 1981) .........................................................................................173, 248

Kennedy v. Louisiana,
   554 U.S. 407 (2008) ...............................................................................................................285

Kitchens v. State,
    823 S.W.2d 256 (Tex. Crim. App. 1991) (en banc), cert. denied, 504 U.S. 958
    (1992) .....................................................................................................................................274

Knight v. Florida,
   528 U.S. 990 (1999) (Breyer, J., dissenting) ................................................................... passim

Koon v. Cain,
   277 F. App’x 381 (5th Cir. 2008) ..........................................................................................173

Missouri ex rel. Koster v. Green,
   388 S.W.3d 603 (Mo. Ct. App. 2012)............................................................................115, 118

Kyles v. Whitley,
   514 U.S. 419 (1995) ......................................................................................................... passim

Lackey v. Texas,
   514 U.S. 1045 (1995) (Stevens, J., dissenting from denial of certiorari) ........................ passim

Langley v. Coughlin,
   715 F. Supp. 522 (S.D.N.Y. 1988) ........................................................................................294

Leday v. State,
   983 S.W.2d 713 (Tex. Crim. App. 1998)...............................................................................253

Lilly v. Virginia,
    527 U.S. 116 (1999) .................................................................................................................29


                                                                       xxi
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 23 of 341



Lindsey v. King,
   769 F.2d 1034 (5th Cir. 1985) ...............................................................................................117

Lockett v. Anderson,
   230 F.3d 695 (5th Cir. 2000) .................................................................................................239

Lockett v. Ohio,
   438 U.S. 586 (1978) ...............................................................................................131, 219, 291

Madrid v. Gomez,
  889 F. Supp. 1146 (N.D. Cal. 1995) ......................................................................................294

Mak v. Blodgett,
  970 F.2d 614 (9th Cir. 1992) .................................................................................................248

Maritza Urritia v. Guatemala,
  Merits, Reparations, and Costs, Judgment. Inter-Am. Ct. H.R. (ser. C) No.
  103, ¶ 87 (Nov. 27, 2003) ......................................................................................................299

Martinez v. Ryan,
  566 U.S. 1 (2012) .....................................................................................................2, 3, 96, 281

Martinez v. State,
  129 S.W.3d 101 (Tex. Crim. App. 1996)...............................................................................275

Mata v. State,
   226 S.W.3d 425 (Tex. Crim. App. 2007)...............................................................................157

Mattox v. United States,
   156 U.S. 237 (1895) .................................................................................................................29

McCray v. New York,
  461 U.S. 961 (1983) ...............................................................................................................286

McFarland v. Scott,
  512 U.S. 849 (1994) ...............................................................................................................131

McGahee v. Alabama Dep’t. of Corr.,
  560 F.3d 1252 (11th Cir. 2009) .............................................................................................272

Miller-El v. Dreke,
   545 U.S. 231 (2005) ......................................................................................................... passim

Minister of Justice v. Burns and Rafay,
   2001 SCC 7 (S.C. Canada, 22 March 2001) ..........................................................................298

Moeller v. Blanc,
  276 S.W.3d 656 (Tex. App. 2008) .........................................................................................262


                                                                  xxii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 24 of 341



Mooney v Holohan,
  294 U.S. 103 (1935) ...............................................................................................................129

Moore v. Johnson,
  194 F.3d 586 (5th Cir. 1999) .................................................................................................248

Moore v. Sec’y Penn. Dep’t of Corr.,
  457 F. App’x 170 (3d Cir. 2012) ...........................................................................................161

Moore v. State,
  811 S.W.2d 197 (Tex. App. 1991) .........................................................................................262

Murray v. Carrier,
  477 U.S. 478 (1986) .................................................................................................................81

Napue v. Illinois,
   360 U.S. 264 (1959) .......................................................................................................123, 127

Neal v. Puckett,
   286 F.3d 230 (5th Cir. 2002) .................................................................................................239

Ngo v. State,
   175 S.W.3d 738 (Tex. Crim. App. 2005).......................................................................273, 275

Ohio v. Roberts,
   448 U.S. 56 (1980) .....................................................................................................29, 30, 168

Olmstead v. United States,
   277 U.S. 438 (1928) (Brandeis, J., dissenting) ........................................................................81

Padilla v. Kentucky,
   559 U.S. 356 (2010) .........................................................................................................88, 132

Panetti v. Quarterman,
   551 U.S. 930 (2007) ...............................................................................................................289

Patterson v. New York,
   432 U.S. 197 (1977) ...............................................................................................................274

Penry v. Lynaugh,
   492 U.S. 302 (1989), overruled on other grounds, 536 U.S. 304 (2002) ......................220, 242

People v. Anderson,
   493 P.2d 880, 6 Cal. 3d 628 (1972) ...............................................................................296, 300

People v. Holmes,
   651 N.E.2d 608 (Ill. App. Ct. 1995) ......................................................................................262



                                                                 xxiii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 25 of 341



People v. Romero,
   745 P.2d 1003 (Colo. 1987) (en banc) ...................................................................................118

People v. Walker,
   902 N.E.2d 691 (Ill. 2009) .....................................................................................................137

Peterkin v. Horn,
   176 F. Supp. 2d 342 (E.D. Pa. 2001) .....................................................................................181

Porter v. McCollum,
   558 U.S. 30 (2009) .................................................................................................................239

Powell v. Alabama,
   287 U.S. 45 (1932) .................................................................................................................280

Powers v. Ohio,
   499 U.S. 400 (1991) ...............................................................................................................269

Pratt and Morgan v. The Attorney General of Jamaica,
   S SLR 995, 2 A.C. 1, 4 All E.R. 769 (Privy Council 1993) (en banc) ..................................297

Prible v. Thaler,
   No. 4:09-cv-01896, Dkt. No. 47 ....................................................................................141, 142

Proffitt v. Florida,
   428 U.S. 242 (1976) ...............................................................................................................219

Purkett v. Elem,
   514 U.S. 765 (1995) ...............................................................................................................271

Harris ex rel. Ramseyer v. Wood,
   64 F.3d 1432 (9th Cir. 1995) .................................................................................................249

Randolph v. State,
   416 S.E.2d 117 (Ga. Ct. Ap. 1992) ........................................................................................262

Reed v. Quarterman,
   504 F.3d 465 (5th Cir. 2007) .................................................................................................275

Reed v. Quarterman,
   555 F.3d 364 (5th Cir. 2009) ........................................................................................... passim

Rideau v. Whitley,
   237 F.3d 472 (5th Cir. 2000) .................................................................................................250

Ring v. Arizona,
   536 U.S. 584 (2002) .......................................................................................................276, 277



                                                                 xxiv
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 26 of 341



Roberts v. Louisiana,
   428 U.S. 325 (1976) ...............................................................................................................219

Roberts v. State,
   220 S.W.3d 521 (Tex. Crim. App. 2007)...............................................................................157

Robinson v. Schriro,
   595 F.3d 1086 (9th Cir. 2010) ...............................................................................................181

Romo v. State,
   577 S.W.2d 251 (Tex. Crim. App. 1979)...............................................................................152

Rompilla v. Beard,
   545 U.S. 374 (2005) ...............................................................................................178, 226, 241

Roper v. Simmons,
   543 U.S. 551 (2005) ......................................................................................................... passim

Rose v. Mitchell,
   443 U.S. 545 (1979) ...............................................................................................................250

Ruiz v. Johnson,
   37 F. Supp. 2d 855, 907 (S.D. Tex. 1999), rev’d on other grounds, 243 F.3d
   941 (5th Cir. 2001), adhered to on remand, 154 F. Supp. 2d 975 (S.D. Tex.
   2001) ......................................................................................................................................294

Schad v. Arizona,
   501 U.S. 624 (1991) .......................................................................................................273, 274

Schlup v. Delo,
   513 U.S. 298 (1995) ...................................................................................................................4

Schoppel v. United States,
   270 F.2d 413 (4th Cir. 1959) .................................................................................................146

Scott v. State,
   227 S.W.3d 670 (Tex. Crim. App. 2007)...............................................................................127

Sears v. Upton,
   130 S. Ct. 3259 (2010) ...................................................................................................237, 238

Sechrest v. Ignacio,
   549 F.3d 789 (9th Cir. 2008) .................................................................................................164

Sherlock v. State,
   632 S.W.2d 604 (Tex. Crim. App. 1982)...............................................................................253




                                                                      xxv
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 27 of 341



Skipper v. South Carolina,
    476 U.S. 1 (1986) ...................................................................................................................220

Smith v. Cockrell,
   311 F.3d 661 (5th Cir 2002) ..................................................................................................156

Smith v. Dretke,
   422 F.3d 269 (5th Cir. 2005) .........................................................................237, 240, 241, 242

Smith v. Robbins,
   528 U.S. 259 (2000) .......................................................................................................157, 158

Snyder v. Louisiana,
   552 U.S. 472 (2008) ...............................................................................................259, 265, 272

Soering v. United Kingdom,
   11 Eur. H. R. Rep. 439 (1989) ...............................................................................................297

Soffar v. Dretke,
    368 F.3d 441 (5th Cir. 2004) ........................................................................................... passim

Solesbee v. Balkcom,
    339 U.S. 9 (1950) (Frankfurter, J., dissenting) ..............................................................296, 300

Soliz v. State,
    961 S.W.2d 545 (Tex. App. 1997) .........................................................................................118

Somerville v. State,
   792 S.W.2d 265 (Tex. App. 1990) .................................................................................258, 262

State v. Cardenas,
    36 S.W.3d 243 (Tex. Ct. App. 2001) .....................................................................................280

State v. Dillard,
    No. 106393301010 (230th Dist. Tex.) ...................................................................................137

State v. Jones,
    707 So. 2d 975 (La. 1998) .............................................................................................281, 282

State v. Reeves,
    11 So. 3d 1031 (La. 2009) .....................................................................................................281

State v. Waring,
    701 S.E.2d 615 (N.C. 2010)...................................................................................................259

Stevens v. McBride,
    489 F.3d 883 (7th Cir. 2007) .................................................................................................165



                                                                  xxvi
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 28 of 341



Stouffer v. Reynolds,
   214 F.3d 1231 (10th Cir. 2000) .............................................................................................185

Strickland v. Washington,
    466 U.S. 668 (1984) ......................................................................................................... passim

Strickler v. Greene,
    527 U.S. 263 (1999) .............................................................................................80, 81, 99, 102

Stuhler v. State,
   218 S.W.3d 706 (Tex. Crim. App. 2007)...............................................................................275

Sweeten v. State,
   693 S.W.2d 454 (Tex. Crim. App. 1985)...............................................................................253

Taylor v. Kentucky,
   436 U.S. 478 (1978) ...............................................................................................................249

Taylor v. State,
   939 S.W.2d 148 (Tex. Crim. App. 1996) (en banc).................................................................37

Tennard v. Dretke,
   542 U.S. 274 (2004) ...............................................................................................................220

Thomas v. Kuhlman,
   255 F. Supp. 2d 99 (E.D.N.Y. 2003) .....................................................................................180

Thomas v. State,
   572 S.W.2d 507 (Tex. Crim. App. 1976)...............................................................................253

Thompson v. McNeil,
   556 U.S. 1114 (2009) ....................................................................................................286, 287

Thompson v. Oklahoma,
   487 U.S. 815 (1988) ...............................................................................................................291

Thompson v. State,
   9 S.W.3d 808 (Tex. Crim. App. 1999).....................................................................................83

Tome v. United States,
   513 U.S. 150 (1995) ...............................................................................................................146

Trevino v. Thaler,
   569 U.S. 413 (2013) .......................................................................................................2, 70, 95

Trop v. Dulles,
   356 U.S. 86 (1958) .................................................................................................219, 291, 301



                                                                xxvii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 29 of 341



U.S. v. Ingraldi,
   793 F.2d 408 (1st Cir. 1986) ..................................................................................................121

U.S. v. Verderame,
   51 F.3d 249 (11th Cir. 1995) .................................................................................................136

Ungar v. Sarafite,
   376 U.S. 575 (1964) ...............................................................................................................136

United States v. Agurs,
   427 U.S. 97 (1976) .............................................................................................79, 99, 121, 127

United States v. Al-Moayad,
   545 F.3d 139 (2d Cir. 2008)...................................................................................................146

United States v. Avants,
   367 F.3d 433 (5th Cir. 2004) .................................................................................................168

United States v. Bagley,
   473 U.S. 667 (1985) ...................................................................................................81, 99, 102

United States v. Bolick,
   917 F.2d 135 (4th Cir. 1990) .................................................................................................146

United States v. Brown,
   548 F.2d 1194 (5th Cir. 1977) ...............................................................................................144

United States v. Castorena-Jaime,
   285 F.3d 916 (10th Cir. 2002) ...............................................................................................272

United States v. Ceccolini,
   435 U.S. 268 (1978) ...............................................................................................................256

United States v. Cervantes-Pacheco,
   826 F.2d 310 (5th Cir. 1987) .................................................................................278, 279, 280

United States v. Chemical Foundation, Inc.,
   272 U.S. 1 (1926) .....................................................................................................................81

United States v. Cisneros-Gutierrez,
   517 F.3d 751 (5th Cir. 2008) .................................................................................................169

United States v. Cronic,
   466 U.S. 648 (1984) ...............................................................................................................249

United States v. D’Antignac,
   628 F.2d 428 (5th Cir. 1980) .................................................................................................279



                                                                 xxviii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 30 of 341



United States v. Demmitt,
   706 F.3d 665 (5th Cir. 2013) .................................................................................................169

United States v. Devin,
   918 F.2d 280 (1st Cir. 1990) ..................................................................................................121

United States v. Drougas,
   748 F.2d 8 (1st Cir. 1984) ......................................................................................................121

United States v. Edwards,
   303 F.3d 606 (5th Cir. 2002) .........................................................................................151, 175

United States v. Goff,
   847 F.2d 149 (5th Cir. 1988) .................................................................................................279

United States v. Gonzalez-Lopez,
   548 U.S. 140 (2006) ...............................................................................................281, 283, 284

United States v. Hall,
   455 F.3d 508 (5th Cir. 2006) .................................................................................................174

United States v. Mechanik,
   475 U.S. 66 (1986) .................................................................................................................290

United States v. Montes-Salas,
   669 F.3d 240 (5th Cir. 2012) .........................................................................................145, 147

United States v. Owens-El
   889 F.2d 913 (9th Cir. 1989) .................................................................................................144

United States v. Perez,
   35 F.3d 632 (1st Cir. 1994) ....................................................................................................272

United States v. Peters,
   732 F.2d 1004 (1st Cir. 1984) ................................................................................................121

United States v. Polidore,
   690 F.3d 705 (5th Cir. 2012) .........................................................................................143, 167

United States v. Postal,
   589 F.2d 862 (5th Cir. 1979) .........................................................................................122, 148

United States v. Sisto,
   534 F.2d 616 (5th Cir. 1976) .................................................................................................161

United States v. Stein,
   541 F.3d 130 (2d Cir. 2008)...................................................................................................139



                                                                 xxix
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 31 of 341



United States v. Stratton,
   779 F.2d 820 (2d Cir. 1985)...................................................................................................144

United States v. Tirado-Tirado,
   563 F.3d 117 (5th Cir. 2009) .........................................................................................150, 175

United States v. Tucker,
   716 F.2d 576 (9th Cir. 1983) .................................................................................................248

United States v. Villafranca,
   260 F.3d 374 (5th Cir. 2001) .........................................................................................279, 280

United States v. Williams,
   576 F.3d 385 (7th Cir. 2009) .................................................................................................136

Urbano v. State,
   837 S.W.2d 114 (Tex. Crim. App. 1992).................................................................................30

Valle v. Florida,
   564 U.S. 1067 (2011) (Breyer, J., dissenting) ................................................................. passim

Vanderbilt v. Collins,
   994 F.2d 189 (5th Cir. 1993) .........................................................................................254, 255

Vanston v. Conn. Gen. Life Ins. Co.,
   482 F.2d 337 (5th Cir. 1973) .................................................................................................169

Vatheeswaran v. State of Tamil Nadu,
   2 S.C.R. 348, 353 (India 1983) ..............................................................................................297

Wearry v. Cain,
  136 S. Ct. 1002 (2016) .............................................................................................99, 119, 120

Wheat v. United States,
  486 U.S. 153 (1988) ...............................................................................................280, 281, 283

Wiggins v. Smith,
   539 U.S. 510 (2003) ......................................................................................................... passim

Wong Sun v. United States,
  371 U.S. 471 (1963) ...............................................................................................................253

Woodfox v. Cain,
  609 F.3d 774 (5th Cir. 2010) .................................................................................................168

Woodson v. North Carolina,
  428 U.S. 280 (1976) .......................................................................................................131, 219



                                                                 xxx
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 32 of 341



Zani v. State,
   758 S.W.2d 233 (Tex. Crim. App. 1988)...............................................................................118

Zant v. Stephens,
   462 U.S. 862 (1983) ...................................................................................................................3

Statutes and Rules

28 U.S.C. § 2254 ..............................................................................................................................1

28 U.S.C. § 2254(d) .......................................................................................................................30

28 U.S.C. § 2261 ............................................................................................................................73

Declaration of Tehran, Final Act of the International Conference on Human
   Rights 3, at 4, para. 2, 23 GAOR, U.N. Doc. A/CONF. 32/41 (1968) ..................................299

Mercury Risk Reduction Act: Section 1 ......................................................................................199

Tex. Code Crim. Proc. art 11.071 .......................................................................................... passim

Tex. Penal Code Ann. §19.03 ......................................................................................274, 275, 277

Fed. R. Evid. 801 .........................................................................146, 147, 148, 155, 167, 168, 170

Rules of Professional Conduct 3.09, cmt. 1 .......................................................................79, 80, 99

Rules of Professional Conduct Preamble ¶ 3 ...............................................................................179

Texas Rule of Evidence 602 ........................................................................................................144

Texas Rule of Evidence 801 ................................................................................145, 146, 167, 168

Texas Rules of Evidence 103 ...............................................................................151, 152, 154, 155

Texas Rules of Evidence 104...............................................................................151, 152, 154, 155

Other Authorities

A Solitary Failure: The Waste, Cost and Harm of Solitary Confinement Texas,
   AMERICAN CIVIL LIBERTIES UNION OF TEXAS (February 5, 2015).........................293

ABA, American Bar Association Guidelines for the Appointment and
  Performance of Defense Counsel in Death Penalty Cases, 31 HOFSTRA L.
  REV. 913 (2003). ............................................................................................................132, 133

African Charter on Human and People’s Rights, Art. 5, adopted June 27, 1981,
   O.A.U. Doc. CAB/LEG/67/3 Rev. 5, 21 I.L.M. 58 (1982) (entered into force
   Oct. 21, 1986) ........................................................................................................................298

                                                                    xxxi
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 33 of 341



American Bar Association’s Guidelines for the Appointment and Performance of
  Defense Counsel in Death Penalty Cases (1989 and February 2003) ...................................132

Andrea D. Lyon, Defending the Death Penalty Case: What Makes Death
   Different?, 42 MERCER L. REV. 695 (1991) ...........................................................................131

Arlene Bowers Andrews, Social Work Expert Testimony Regarding Mitigation in
   Capital Sentencing Proceedings, SOC. WORK 36 (Sept. 1991) .....................................228, 232

Baxter Oliphant, Support for death penalty lowest in more than four decades,
   PEW RESEARCH CENTER (October 14, 2016) .................................................................301

Charles Alan Wright, Kenneth W. Graham, Jr., Victor James Gold & Michael H.
   Graham, Federal Practice and Procedure, § 5037.10 (2d ed. 2013) ....................................154

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment
   or Punishment, Art. 16, adopted Dec. 10, 1984, G.A. Res. 39/46, 39 U.N.
   GAOR Supp. (No. 51) at 197, U.N. Doe. A/39/51 (1984) (entered into force
   June 26, 1987) ........................................................................................................................298

Craig Haney, Condemning the Other in Death Penalty Trials: Biographical
   Racism Structural Mitigation, and the Empathic Divide, DEPAUL L. REV.
   1557........................................................................................................................................221

Danalynn Recer et al., Representing Foreign National Capital Defendants, 42 U.
   MEM. L. REV. 965 (2012) .......................................................................................................220

David C. Stebbins & Scott P. Kenney, Zen and the Art of Mitigation Presentation,
   or, The Use of Psycho-Social Experts in the Penalty Phase of a Capital Trial,
   THE CHAMPION, Aug. 1986 .........................................................................................................

Douglas Liebert and David Foster, The Mental Health Evaluation in Capital
   Cases: Standards of Practice, 4 AM. J. OF FORENSIC PSYCHIATRY 15 (1994) ......223, 225, 226

Dwight Aarons, Can Inordinate Delay Between a Death Sentence and Execution
  Constitute Cruel and Unusual Punishment, 29 SETON HALL L. REV. 147
  (1998) .....................................................................................................................................291

Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United
    States.” International Covenant on Civil and Political Rights, G.A. Res.
    2200A (Dec. 16, 1966)...........................................................................................................296

Gary Goodpaster, The Trial for Life: Effective Assistance of Counsel in Death
   Penalty Cases, 58 N.Y.U. L. REV. 299 (1983) ......................................................................131

H.I. Kaplan and B.J. Sadock, Comprehensive Textbook of Psychiatry, Fourth
    Edition. Baltimore/London, Williams and Wilkins (1985) ...................................................223



                                                                     xxxii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 34 of 341



International Covenant on Civil and Political Rights, Art. 7, adopted Dec. 16,
    1966, G.A. Res. 2200, 21 U.N. GAOR Supp. (No. 16) at 52, U.N. Doc.
    A/6316 (1966), 999 U.N.T.S. 717 (entered into force Mar. 23, 1976) ..................................298

James Hudson et al. Using the Mitigation Specialist and the Team Approach, THE
   CHAMPION (June 1987) ..........................................................................................................234

Jeff Blum, Investigation in a Capital Case: Telling the Client’s Story, THE
    CHAMPION, Aug. 1985 ..................................................................................................222, 229

Joanna M. Shepherd, Murders of Passion, Execution Delays, and the Deterrence
   of Capital Punishment, 33 J. LEGAL STUD. 283 (2004) .....................................................291

Jolie McCullough, Texas Will See Lowest Number of Executions in 20 Years,
    THE TEXAS TRIBUNE (Oct. 11, 2016) ..............................................................................302

Lee Norton, Capital Cases: Mitigation Investigation, THE CHAMPION (May 1992 ....................227

Lise Olsen, Attorneys overworked in Harris County death penalty cases,
    HOUSTON CHRONICLE, 05/25/09 ..............................................................................................85

Lise Olsen, Attorneys overworked in Harris County death-row cases, HOUSTON
    CHRONICLE, 05/25/09...............................................................................................................85

Lise Olsen, Lawyers’ late filings can be deadly for inmates, HOUSTON
    CHRONICLE, 03/22/09...............................................................................................................85

Lise Olsen, Tardy Texas lawyers in capital cases still paid thousands, HOUSTON
    CHRONICLE, 04/ 19/09..............................................................................................................85

Mark Bennett, An embarrassment even to criminal defense lawyers, DEFENDING
   PEOPLE (03/23/09), http://blog.bennettandbennett.com/2009/03/an-
   embarrassment-even-to-criminal-defense-lawyers .html .........................................................86

Nastassia Tamari, The Jury Foreman and the District Attorney React to the
   Sentence for Levi King, http://www.newschannel10.com/story/11282180/lone-
   levi-king-juror-didnt-support-death-penalty ..........................................................................245

1989. Nat’l Legal Aid & Defender Ass’n, Standards for the Appointment of
   Counsel in Death Penalty Cases (1987) ................................................................................133

1987 National Legal Aid and Defender Association’s Standards for the
   Performance of Counsel in Death Penalty Cases ..................................................................133

Nichols Defense Offers List, N.Y. Times (June 5, 2004).............................................................243

Nichols’ Pastor: Satan Entered Brian, 11.COM (December 4, 2008) ..........................................243



                                                               xxxiii
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 35 of 341



Paul B. Kennedy, It all adds up to incompetence, THE DEFENSE RESTS
   (05/26/09), http://kennedy-law.blogspot.com/2009/05/it-all-adds-up-to-
   incompetence .html ..................................................................................................................86

Phil Hirschkom, Jury Spares 9/11 Plotter Moussaoui CNN.com (May 3, 2006) .......................242

Quintero’s Life Sentence Shocks Victim’s Family, HOUSTON CHRONICLE, May 21,
   2008........................................................................................................................................244

R. Strub and F. Black, Organic Brain Syndromes, Philadelphia, F.A. Davis
    Company (1981) ............................................................................................................223, 224

Russell Stetler, Mitigation Evidence in Capital Cases, THE CHAMPION, Jan./Feb.
   1999................................................................................................................................228, 232

Russell Stetler, Why Capital Cases Require Mitigation Specialists, available at
   http://www.nlada.org/Defender/Defender_Technical/Defender_Technical
   _Publications ..........................................................................................................................228

Russell Stetler, Why Capital Cases Require Mitigation Specialists, INDIGENT
   DEFENSE (July/Aug. 1999) .....................................................................................................234

Scott H. Greenfield, The Last Nail in the Coffin, Simple Justice (03/23/09),
   http://blog .simplejustice.us/2009/03/23/the-last-nail-in-the-coffin/ .......................................86

Scott Sundby, The Jury as Critic: An Empirical Look at How Capital Juries
   Perceive Expert and Lay Testimony, 83 VA. L. REV. 1109 (1997) ................................247, 248

State Bar of Texas 20th Annual Advanced Criminal Law Course in July of 1994:
    Capital Sentencing Strategy: A Defense Primer (July 1994) ................................133, 224, 225

The State Bar of Texas Guidelines and Standards for Texas Capital Counsel ...................134, 142

States With and Without the Death Penalty, DEATH PENALTY
    INFORMATION CENTER, http://deathpenaltyinfo.org/states-and-without-
    death-penalty ..........................................................................................................................302

Stephen P. Garvey. Aggravation and Mitigation in Capital Cases: What Do
   Jurors Think? 98 COLUM. L. REV. 1538 (1998) ............................................................246, 247

Stephen P. Garvey, The Emotional Economy of Capital Sentencing, 75 N.Y.U. L.
   REV. 26 (2000) ...............................................................................................................246, 247

Supplemental Guidelines for the Mitigation Function of Defense Teams in Death
   Penalty Cases, 36 Hofstra L. Rev. 677 (2008) .......................................................................220

Terry Nichols ‘Born Again,’ Avoids Death Sentence Again, ASSOCIATED BAPTIST
   PRESS, June 15, 2004 .............................................................................................................244


                                                                    xxxiv
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 36 of 341



Texas Criminal Appellate Manual, 1996, Vol. I, State Bar of Texas Criminal
   Justice Section (1996) ..........................................................................................90, 92, 93, 222

Texas Department of Criminal Justice, Executed Offenders,
   https://www.tdcj.state.tx.us/index.html .................................................................................296

Thomas W. Brewer, The Attorney-Client Relationship in Capital Cases and Its
   Impact on Juror Receptivity to Mitigation Evidence, 22 JUST. Q., 340, 342
   (2005). ....................................................................................................................................221

Universal Declaration of Human Rights, adopted Dec. 10, 1948, G.A. Res. 217A
   (III), U.N. Doc. A/810 (1948) ................................................................................................298

Vivian Berger, The Chiropractor as Brain Surgeon: Defense Lawyering in
   Capital Cases, 18 N.Y.U. REV. L. & SOC. CHANGE 245, 250 (1991) ....................................234

Welsh S. White, Effective Assistance of Counsel in Capital Cases: The Evolving
  Standard of Care, 2 U. ILL. L. REV. 323 (1993) ....................................................................227

Welsh S. White, Effective Assistance of Counsel in Capital Cases: The Evolving
  Standard of Care, 1993 U. ILL. L. REV. 323 (1993) ..............................................................131

Widow ‘Victimized’ Over Cop Killer’s Punishment, HOUSTON NEWS, May 20,
   2008........................................................................................................................................244




                                                                     xxxv
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 37 of 341



       Applicant Howard Paul Guidry files this application for a post-conviction writ of habeas

corpus pursuant to Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. §

2254, seeking post-conviction relief and asking the Court to set aside his unconstitutional sentence

of death because he received ineffective assistance of trial counsel and because there is newly

discovered evidence, suppressed by the State of Texas (“State”) and never known to Mr. Guidry’s

defense counsel, that points affirmatively to Mr. Guidry’s innocence.

                                                   I.

                                         INTRODUCTION

       Howard Paul Guidry is on death row in Texas. Mr. Guidry respectfully requests that this

Court grant his application for post-conviction habeas relief from his unconstitutional conviction

and death sentence. Mr. Guidry’s conviction is replete with constitutional error, much of it the same

constitutional error that led the Fifth Circuit to vacate his conviction after Mr. Guidry’s first trial.

See Guidry v. Dretke, 397 F.3d 306 (5th Cir. 2005).

       In June 2013, the undersigned counsel filed a Petition for Writ of Habeas Corpus by a

Person Sentenced to Death on Mr. Guidry’s behalf in this Court. The Petition alleged claims

supporting the overturning of Mr. Guidry’s unconstitutional conviction and death sentence in Texas

state court. In response to Mr. Guidry’s Petition, the State of Texas filed a motion for summary

judgment. This Court denied the State’s motion for but did not reach the merits of the Petition,

concluding that the claims alleged by Mr. Guidry included unexhausted claims. This Court

therefore issued a “stay and abeyance” of the federal case to enable Mr. Guidry’s counsel to file an

application for post-conviction relief or “state habeas” petition in this Court.

       In accordance with this Court’s order, Mr. Guidry filed in the 230th District Court Harris

County, Texas an Amended Petition for Writ of Habeas Corpus under Section 5 of Article 11.071

of the Texas Code of Criminal Procedure, which codifies Texas’s abuse of the writ doctrine, and

                                                   1
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 38 of 341



permitted the Texas courts to consider a subsequent application for a writ of habeas corpus by

Mr. Guidry because he satisfies Sections (a)(1) and (a)(2) as to both his Brady claims and his

ineffective assistance of counsel claims. Mr. Guidry argued that because his previous state habeas

counsel was unconstitutionally deficient for failing to raise the claims set forth herein, which alleges

much the same constitutional error that led the Fifth Circuit to vacate his first conviction, and

because Mr. Guidry was previously unable to raise a claim pursuant to Brady v. Maryland, 373 U.S.

83 (1963) due to the State’s failure to disclose the suppressed evidence, Mr. Guidry’s application

meets the requirements of Section 5 for a subsequent application. Alternatively, Mr. Guidry argued

that his amended application met the requirements to reopen his initial Article 11.071 proceedings

and remand the case to the trial court for the consideration of his claim, including holding an

evidentiary hearing. The Harris County District Court concluded that Mr. Guidry’s Amended

Petition is barred by Article 11.071 § 5(b), because it was “a subsequent application for writ of

habeas corpus.” Further, as provided by Article 11.071 § 5(b), the Harris County District Court

sent Mr. Guidry’s petition to the Court of Criminal Appeals of Texas (“CCA”) for consideration.

       On September 19, 2018, the CCA ruled that “applicant has failed to satisfy the requirements

of Article 11.071, § 5(a).” Dkt 53 (Decl. of G. Payton; Exhibit A at 4). Even though Petitioner

alleges Brady claims (Brady v. Maryland, 373 U.S. 8 (1963)) and Strickland/Trevino claims

(Strickland v. Washington, 466 U.S. 668 (1984); Trevino v. Thaler, 569 U.S. 413, 133 S. Ct. 1911

(2013)), and procedural default may be excused where a Brady violation has occurred, and Martinez

v. Ryan, 566 U.S. 1, 27, 132 S. Ct. 1309, 1326 (2012) may provide grounds for excusing procedural

default with respect to ineffective assistance of counsel claims, the CCA ruled: “We have reviewed

both applications and find that applicant has failed to satisfy the requirements of Article 11.071, §

5(a). Accordingly, we dismiss both applications as an abuse of the writ without considering the



                                                   2
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 39 of 341



merits of the claims.” Id. Therefore, Mr. Guidry has exhausted all recourse available to him in

Texas state courts, and therefore requests that this Court consider this Amended Petition. Mr.

Guidry alleges that in denying his request to file an amended petition under Article 11.071, § 5(a),

Texas courts violated his federal Constitutional rights, among other violations. A death sentence

mandates the highest level of judicial scrutiny for strict adherence to our Constitution. As our

Supreme Court states, “the severity of the sentence mandates careful scrutiny in the review of any

colorable claim of error.” Zant v. Stephens, 462 U.S. 862, 885 (1983). The courts’ “duty to search

for constitutional error with painstaking care is never more exacting than it is in a capital case.”

Burger v. Kemp, 483 U.S. 776, 785 (1987).

       Although Howard Guidry has been incarcerated on death row since 1995, there is no

admissible evidence linking him to the murder he is accused of committing. And there is newly

discovered evidence, suppressed by the State and never known to Mr. Guidry’s defense counsel,

that points affirmatively to Mr. Guidry’s innocence. Specifically:

           •   Mr. Guidry’s fingerprints do not match the prints found at the crime scene.

           •   Ballistics evidence does not tie Mr. Guidry to the murder.

           •   The key eye witness to the murder could not identify Howard Guidry as present at
               the crime scene and her description of the man at the scene does not match
               Mr. Guidry.

           •   The victim’s husband gave another suspect a schedule of the victim’s daily
               activities and offered the suspect $5000 to murder the victim.

           •   Another suspect had a car with human blood on the seat that matched the
               description of the getaway car, down to the detail of an inoperable front headlight.

           •   The car with the inoperable headlight was owned by a man who matched the
               description of the murderer given by eye witnesses and whose fingerprints matched
               prints found at the crime scene.

           •   Although all other suspects had ties to each other and the victim, none of them had
               ties to Mr. Guidry.


                                                 3
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 40 of 341



         This is the “extremely rare” case in which the individual interest in avoiding injustice is

most compelling: if this Court does not grant Mr. Guidry’s application, “the quintessential

miscarriage of justice”—“the execution of an innocent person”—may result. Schlup v. Delo, 513

U.S. 298, 324 (1995). Mr. Guidry’s unconstitutional conviction must be overturned.

                                                 II.

                                     PRIOR PROCEEDINGS

         Mr. Guidry was originally indicted on August 15, 1995, for the capital murder of Farah

Fratta. See Ex. 1 1 (08/15/95 indictment). On March 21, 1997, a jury found Mr. Guidry guilty, and

on March 26, 1997, he was sentenced to death. See Ex.2 (03/07 Judgment and sentencing). The

Texas Court of Criminal Appeals affirmed the conviction on December 15, 1999, and denied

rehearing on February 9, 2000. Guidry v. State, 9 S.W.3d 133 (Tex. Crim. App. 1999). The United

States Supreme Court denied certiorari on October 2, 2000. Guidry v. Texas, 531 U.S. 837 (2000).

         On September 25, 2003, in Civil Action No. H-01-CV-4140, the U.S. District Court for the

Southern District of Texas issued a provisional writ of habeas corpus directing the State to conduct

a new trial within 180 days. The bases for overturning the conviction were (1) the unconstitutional

admission of Mr. Guidry’s involuntary custodial statement and (2) the admission of hearsay

testimony that denied Mr. Guidry the right of confrontation. The United States Court of Appeals

for the Fifth Circuit affirmed the writ on January 14, 2005, Guidry v. Dretke, 397 F.3d at 331, and

denied rehearing and rehearing en banc on October 25, 2005, Guidry v. Dretke, 429 F.3d 154 (5th

Cir. 2005). The United States Supreme Court denied certiorari on March 20, 2006. Dretke v. Guidry,

547 U.S. 1035 (2006).

         On June 16, 2006, Mr. Guidry was again indicted for the same offense. See Ex. 3 (06/16/06



1
    “Ex. __” refers to an exhibit to the Declaration of Gwendolyn C. Payton filed herewith.

                                                  4
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 41 of 341



indictment). Jury selection began on January 30, 2007. See Ex. 4 (Second Trial Transcript Vol. 7,

pp. 1-4). Testimony in the guilt/innocence phase began on February 20, 2007. See Ex. 5 (Second

Trial Transcript Vol. 20, pp. 1-6). The jury returned a guilty verdict on February 22, 2007. See Ex. 6

(Second Trial Transcript Vol. 23, pp. 60:14-20). The punishment phase began on February 26th

and concluded on March 1, 2007, and Mr. Guidry was again sentenced to death. See Ex. 7 (General

Orders of Court).

       Mr. Guidry appealed through his appointed appellate counsel, Terrence Gaiser. On

October 21, 2009 the Texas Court of Criminal Appeals upheld the conviction, holding that several

of the claims could be considered only in post-conviction proceedings, not on direct appeal. Guidry

v. State, No. AP–75633, 2009 WL 3369261, at *3 (Tex. Crim. App. Oct. 21, 2009) (unpublished

decision). Meanwhile, Mr. Guidry filed a petition for post-conviction relief through his appointed

post-conviction counsel, Jerome Godinich. In January 2009, Godinich filed a petition that contained

only two claims for relief. Mr. Guidry made several attempts to preserve his claims and obtain new

counsel due to Godinich’s ineffectiveness, but his requests were denied. Godinich filed a

supplemental petition containing an additional claim nearly nine months after the filing deadline.

On June 27, 2012, the Texas Court of Criminal Appeals denied post-conviction relief. Ex parte

Guidry, Nos. WR–47417–02, WR–47417–03, 2012 WL 2423621, at *1 (Tex. Crim. App. June 27,

2012) (per curiam) (unpublished decision).

       On June 26, 2013, Mr. Guidry filed a petition for writ of habeas corpus in this Court. On

August 30, 2016, this Court denied the State’s motion for summary judgment and stayed the federal

proceedings, directing Mr. Guidry to present his unexhausted claims to this Court and holding that

“[t]he Texas courts should consider in the first instance whether Guidry’s unexhausted claims will

allow him to file a subsequent habeas application in compliance with TEX. CODE CRIM. PROC. art.



                                                  5
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 42 of 341



11.071 § 5.” Dkt . 48 at 3.

       As discussed above, Mr. Guidry complied with the Court’s order, and has now exhausted

all recourse available to him in Texas state courts. The CCA held as follows: “We have reviewed

both applications and find that applicant has failed to satisfy the requirements of Article 11.071, §

5(a). Accordingly, we dismiss both applications as an abuse of the writ without considering the

merits of the claims.” Dkt 53 (Decl. of G. Payton; Exhibit A at 4).

        Mr. Guidry now comes to this Court seeking post-conviction habeas relief from his

unconstitutional conviction, death sentence and the Texas courts’ refusal to consider his Amended

Petition, for the reasons discussed below.

                                                III.

                                   STATEMENT OF FACTS

       Howard Paul Guidry is currently confined to death row in the Texas Department of Criminal

Justice, one of three men convicted of capital murder related to the death of Farah Fratta.

                                     SUBSTANTIVE FACTS

A.     Farah Fratta Was Killed on November 9, 1994.

       On November 9, 1994, a little after 8:00 at night, police arrived at 19610 Forest Fern in

Atascocita, Texas and found Farah Fratta unresponsive on the floor of her garage. See Ex. 8 (CAD

Murder Report, Detail Report (1/23/13); see also Bailey Narrative (11/10/94)). Farah had driven

home in a white Nissan Maxima loaner car from the dealership and backed into her garage. Id. She

was laying on her left side with her head just under the Nissan in front of the left rear tire. Id.

Atascocita emergency medical services arrived and took Farah by Life Flight to the emergency

room. Id.

       Farah was pronounced dead at Hermann Hospital at 9:43 p.m. See Ex. 9 (Murder

Investigation Part 1, H. Jordan Investigator’s Report). She suffered a gunshot wound to the left side

                                                 6
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 43 of 341



of the forehead from which the medical examiner was able to retrieve bullet fragments. See Ex. 9

(Murder Investigation Part 1, Autopsy Report). Farah also suffered a deeper gunshot wound from

which the examiner was able to recover a bullet. Id. The bullet was consistent with a .38 caliber

gun. Id.

       The police recovered additional ballistics evidence from the crime scene. They found a spent

portion of a bullet projectile on the garage floor three feet from the left rear corner of the Nissan.

See Ex. 8 (CAD Murder Report, Ferrell Supplement (11/13/94)). Police also found a spent portion

of a projectile in a life preserver hanging on the south wall of the garage. Id.

B.     At the Time of Farah’s Death, She and Robert Fratta Were in the Middle of Divorce
       Proceedings.

       In November 1994, Robert and Farah Fratta were involved in divorce proceedings and

scheduled for a custody jury trial on November 28. See Ex. 5 (Second Trial Transcript, Vol. 20, pp.

34:10-15, 22; 39:8-9). The divorce had devolved into a bitter and public battle; one of the central

issues set for hearing at the custody trial was Robert Fratta’s unusual sexual practices. Id. at 36:21-

24; 38:15-17.

C.     Robert Fratta Admits That He Never Met and Did Not Know Howard Guidry.

       It is uncontroverted that Fratta never met Howard Guidry; neither Robert Fratta nor

Mr. Guidry knew who the other was. See Ex. 9 (Murder Investigation Part 1, Statement of Mary

Gipp (5/4/95)); see also Ex. 114 at 6 (Revised Petition of R. Fratta) (even 22 years later, Mr. Fratta

admits that he did not know of Guidry’s existence; “the State did not have any evidence

demonstrating that Mr. Fratta and Guidry ever contacted each other by telephone or any other

means. There was no evidence the 2 had ever met or that Fratta knew of Guidry’s existence.”).

D.     Robert Fratta Discussed Details of a Plan to Kill Farah With His Gym Acquaintances.

       Robert Fratta worked for the Missouri City Public Safety Department as a peace officer. He


                                                   7
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 44 of 341



spent much of his time working out at the Bally’s President and First Lady gym in Humble, Texas.

See Ex. 5 (Second Trial Transcript, Vol. 20, pp. 35:15-17; 50:12-19; 51:15-16). While working out

at the gym, Fratta became acquainted with many gym members. Fratta often discussed his divorce

with his gym acquaintances, and several of his friends from the gym testified that Fratta was

inquiring around about soliciting somebody to kill his wife, Farah. Id. at 51:23-52:8, 12-17; 58:17-

21; 59:1-7; 68:22-69:14; 69:25-71:5; 93:17-95:25.

       1.      Joseph Prystash Was a Close Friend of Fratta’s Who Previously Broke Into
               Farah’s House to Scare Her and Committed Other Serious Crimes.

       One of Fratta’s friends from the gym was Joseph Prystash. Witnesses testified they saw

Fratta and Prystash together often at the gym, both before and after Farah’s death. See Ex. 5 (Second

Trial Transcript, Vol. 20, pp. 57:17-21; 62:21-63:3; 87:21-24; 93:9-16; 99:17-20).

       Prior to Farah Fratta’s death, Prystash had been involved in other serious crimes. For

example, in late June or early July 1994, on Robert Fratta’s instruction, Prystash broke into Farah’s

house by drilling a hole through her glass patio door with the intent to rape her. See Ex. 9 (Murder

Investigation Part 1, Statement of Mary Gipp (5/4/95)). Prystash went into Farah’s room and found

her in bed with her children, who started screaming in terror when they saw him, causing Prystash

to abandon his plan. Id. On a separate occasion, Prystash came home with blood on his shirt, and

confessed to his girlfriend Mary Gipp that he had shot a man sitting behind a desk at an office. Id.

       2.      Robert Fratta Offered James Podhorsky $5000 to Murder Farah and Gave
               Podhorsky a Schedule of Farah’s Daily Activities.

       Another of Robert Fratta’s gym acquaintances was James “Jimmy” Podhorsky. See Ex. 5

(Second Trial Transcript, Vol. 20, p. 67:11-16). Podhorsky also knew Prystash from the gym. Id. at

68:7-10. Podhorsky has a list of crimes to his name including burglary, theft, delivery of a controlled

substance, and possession of a controlled substance. Id. at 66:4-67:2. Podhorsky described Robert

Fratta as likable, charming and smart, but also very manipulative. Id. at 67:24-68:6. Fratta’s divorce

                                                  8
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 45 of 341



was making him irritated and bitter, and Fratta felt like he was losing control of the situation. Id. at

69:17-20. Podhorsky and Fratta were close friends; they spoke at least every two days. Id. at 69:21-

24.

        One of the main topics of conversation between Podhorsky and Fratta was Fratta’s desire to

kill his wife. See Ex. 5 (Second Trial Transcript, Vol. 20, p. 72:10-16). The two spoke of the topic

so many times, “[i]t would be hard to put a number on it.” Id. As part of their discussions of Farah’s

murder, Fratta gave Podhorsky a list of Farah’s daily activities. Id. at 76:18-21.

        Podhorsky was also friends with Joe Prystash. The day before the murder, Podhorsky sold

cocaine to Prystash. Id. at 89:5-7. During the days leading up to Farah’s death, Fratta came into the

tanning salon where Podhorsky worked almost daily to have secret meetings with Podhorsky. See

Ex. 10 (Murder Investigation Part 2, Fikaris Supplement (12/12/94)).

        Not only did Fratta plan the murder with Podhorsky, but Fratta told Podhorsky about the

specific amount of money he would be willing to pay someone to kill his wife. See Ex. 5 (Second

Trial Transcript, Vol. 20, p. 72:17-22). Podhorsky testified that he knew Fratta would pay him

$1000 up-front and that there would be money available from three separate sources after Farah’s

death. Id. at 72:21-73:12. At trial in 2007, Podhorsky could still remember the three money sources

Fratta had told him about back in 1994. Id. at 73:5-10. In addition to paying him money for the

murder, Fratta also offered Podhorsky his Jeep. Id. at 73:14-16. Podhorsky admitted he really

needed the money and that Fratta knew this. Id. at 76:6-9. Eventually, Fratta increased his offer to

Podhorsky to $5000. Id. at 76:10-12.

        Podhorsky admits seeing Robert Fratta on the day Farah Fratta was killed. See Ex. 5 (Second

Trial Transcript, Vol. 20, p. 77:9-12). At about 4:00 p.m. on that day, Fratta came by Podhorsky’s

tanning salon. Id. at 77:9-23. After talking to Podhorsky, Fratta began using the telephone for



                                                   9
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 46 of 341



multiple calls and to answer pages; “he was pretty busy on the phone.” Id. at 78:25-79:9.

E.     Robert Fratta Hired Three Conspirators to Kill Farah Fratta.

       On November 9, 1994, at approximately 8:00 p.m., Farah Fratta’s neighbors from across

the street, Laura and Darren Hoelscher, heard something that sounded like a firecracker and then

heard Farah scream. See Ex. 9 (Murder Investigation Part 1, Statement of Laura Hoelscher); see

also Ex. 5 (Second Trial Transcript, Vol. 20, p. 141:9-10). Looking out her window, Laura

Hoelscher saw Farah fall to the ground in her open garage and then heard another gunshot. See

Ex. 9 (Murder Investigation Part 1, Statement of Laura Hoelscher). Laura gave a statement to police

that she then saw someone in red or maroon colored pants “flash by,” and she suspected the pants

were worn by the shooter (Conspirator #1). Id. A few moments later, Laura saw a man dressed in

black pants and a black shirt standing next to the left of the garage (Conspirator #2). Id. Darren

Hoelscher first saw the man hiding behind the bush; then, he saw the man go up to the edge of the

garage. See Ex. 5 (Second Trial Transcript, Vol. 20, p. 145:14-20). The man proceeded to walk up

to the curb, look both ways, and retreat back to the bush. Id. The man appeared to be acting as a

lookout. See Declaration of Laura Hoelscher (“Hoelscher Decl.”) ¶ 9. Laura then watched a small

silver or white car come by, stop, and then drive away. See Ex. 9 (Murder Investigation Part 1,

Statement of Laura Hoelscher). She could tell the man driving the car was smoking a cigarette

(Conspirator #3). 2 See Ex. 5 (Second Trial Transcript, Vol. 20, p. 131:1-4); see also Laura

Hoelscher Decl. ¶ 8.

F.     The Getaway Car Was a Small Silver or Grey Car With One Headlight Out.

       Laura Hoelscher recalls that the getaway car used for pickup from Farah Fratta’s garage had

one headlight out. See Ex. 5 (Second Trial Transcript, Vol. 20, pp. 131:24-132:3). Darren Hoelscher


2
  Joe Prystash was a smoker at the time of Farah Fratta’s death. See Ex. 11 (Second Trial
Transcript, Vol. 21, 30:24-25).

                                                10
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 47 of 341



described the car as a “silver little car” or a “silver or gray” car with a burned-out headlight. Id. at

147:22;148:4-8; 149:8-10. He stated that it was “like a little hatchback.” Id. at 148:9-1.

G.     The Key Eyewitness Could Not Identify Howard Guidry as Present at the Crime
       Scene.

       In describing the man she identified at the crime scene, Laura Hoelscher explicitly stated

she “could not identify the man at the crime scene as Mr. Guidry just as a shorter black male.” Laura

Hoelscher Decl., ¶ 5. She stated only that she saw “a young black man who was not very tall.” Id.

¶ 4. Hoelscher confirmed that “I could never say that the man I saw at the crime scene was

Mr. Guidry.” Id. ¶ 6.

       Laura Hoelscher described the height of the man as about 5’7 or 5’8. See Ex. 5 (Second

Trial Transcript, Vol. 20, p. 137:5-7). Darren Hoelscher also testified the man was 5’7 or 5’8. Id. at

147:21-24. Mr. Guidry is 6’0. See Ex. 10 (Murder Investigation Part 2, Detail Report (3/2/95)). Joe

Prystash is 5’6 to 5’8. See Ex. 11 (Second Trial Transcript, Vol. 21, p. 74:19-20).

H.     A.Laura Hoelscher’s Statement Changed After She Was “Hypnotized” by the Police.

       The State admits that the Harris County Sheriff’s Office “hypnotized” Laura and Darren

Hoelscher a few weeks after the night of Farah’s death. See Ex. 12 (Fratta v. Dretke, No. 4:05-cv-

03392, Dkt. no. 6 (Respondent Dretke’s Answer and Motion for Summary Judgment)) at 55.

Hoelscher herself confirms the hypnosis. See Laura Hoelscher Decl., ¶ 7 (“The police tried to

hypnotize me during their investigation.”). Harris County Sheriff’s detective Bill Valerio arranged

for the Hoelschers to be “hypnotized.” See Ex. 12 (Fratta v. Dretke, No. 4:05-cv-03392, Dkt. no. 6

(Respondent Dretke’s Answer and Motion for Summary Judgment) at 55 (citing Fratta state habeas

transcript at 785-86)).

       Before being hypnotized, Laura Hoelscher stated she saw three people on the night of

Farah’s death: the man in red, the lookout in black, and the getaway car driver. After being


                                                  11
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 48 of 341



hypnotized, Laura Hoelscher changed her story and testified she actually could not say she had seen

any person wearing red; she could only say she saw “a flash of red.” See Ex. 5 (Second Trial

Transcript, Vol. 20, pp. 117:8-13; 136:20-24). Her story changed from three people at the crime

scene to only two people. Information about Hoelscher’s hypnosis and changing story was not

disclosed to Mr. Guidry’s trial counsel. See Tyrone Moncriffe Decl., ¶27.

I.      Mr. Guidry’s Fingerprints Do Not Match the Latent Prints Found at the Crime
        Scene.

        On the night of Farah Fratta’s death, police processed the crime scene and found latent

fingerprints on the driver’s door and left front fender of the car that Farah Fratta drove into her

garage. See Ex. 8 (CAD Murder Report, Rossi Supplement (11/15/94)); see also Ex. 5 (Second

Trial Transcript, Vol. 20, p. 235:13-15). The police later compared the latent fingerprints with

Mr. Guidry’s fingerprints. See Ex. 8 (CAD Murder Report, Part 2, Detail Report). Mr. Guidry’s

fingerprints did not match. Id.

J.      In the Aftermath of Farah Fratta’s Death, Evidence Pointed to the Involvement of
               Several Suspects, but Nothing Related to Howard Guidry.

        1.      James Podhorsky Continued His Involvement With Fratta and Had a Car
                With Blood on the Seat That Matched the Description of the Getaway Car.

        The day after Farah Fratta’s death, James Podhorsky admitted he called Robert Fratta and

“wanted to see what was going on.” See Ex. 5 (Second Trial Transcript, Vol. 20, p. 79:20-23).

Podhorsky also admitted to seeing Fratta in person on November 10, 1994. Id. at 80:1-5. In the

evening on November 10, 1994, Fratta came to Podhorsky’s tanning salon. Id. at 81:4-14.

Podhorsky and Fratta left the salon together to step outside. Id. at 81:17-25. Fratta then told

Podhorsky, “Jimmy, if everyone keeps their mouth shut, everything will be fine.” Id. at 82:12-14.

A few days later, Fratta told Podhorsky that “if shit ever hits the fan, he said, just tell them you went

over there to scare her and you got nervous and fired a second shot.” Id. at 83:1-22.


                                                   12
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 49 of 341



       In the months that followed Farah’s death, James Podhorksy was the focus of the police

investigation. See Ex. 5 (Second Trial Transcript, Vol. 20, p. 84:5-9). When Podhorsky gave a

statement to the police, he stated that on the night of Farah’s death, Podhorsky went to the gym at

7:30 p.m. and stayed until 8:25 p.m. See Ex. 9 (Murder Investigation, Part 1, Detail Report,

Billingsley Supplement (02/01/95)). However, there is no record of his attendance in the gym log.

Id. Podhorsky refused to submit to a polygraph examination. See Ex. 9 (Murder Investigation, Part

1, Roberts Supplement (11/28/94)).

       As part of the investigation of Podhorksy, police inspected his car, a grey/black Corvette

with silver front fenders that could appear to be a hatchback model that matched the description of

the getaway car. See Ex. 9 (Murder Investigation, Part 1, Detail Report, Roberts Supplement

(11/28/94)). The police discovered the hatchback Corvette had one inoperable front headlight. Id.

The Corvette also had human blood on the car seat. See Ex. 9 (Murder Investigation, Part 1, Detail

Report, Ferrell Supplement (12/14/94)).

       Upon further investigation, the police found the silver/grey hatchback Corvette was

registered to a man named Vernon Barlow. See Ex. 9 (Murder Investigation, Part 1, Detail Report,

Roberts Supplement (11/28/94)).

       2.      Vernon Barlow Owned a Car With Blood on the Seat That Matched the
               Getaway Car; the Latent Prints Found During the Murder Investigation
               Matched Barlow’s Prints.

       Vernon Christopher Barlow is a 5’10 black male. See Ex. 8 (CAD Murder Report, Rossi

Supplement (11/15/94)); see also Ex. 13 (Office of Harris County District Clerk Case Details

Printing (02/04/13, 1988 Misdemeanor)). In 1994, at the time of Farrah Fratta’s death, Barlow was

25 years old. Id. Vernon Barlow thus matched the eyewitness description of the young, black,

shorter male present at Farah’s death.

       In addition to the grey hatchback with a broken headlight and bloody seat, there is additional

                                                13
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 50 of 341



incriminating evidence linking Barlow directly to Farah’s murder. During the investigation

following Farah’s death, police ran an A.F.I.S. search on latent fingerprints obtained from the

driver’s door and left front fender of the car Farah Fratta drove into her garage on the night of the

murder, and these fingerprints matched Barlow’s. See Ex. 8 (CAD Murder Report, Rossi

Supplement (11/15/94)). Given that Farah’s car was backed into the garage and that she was shot

on the driver’s side, latent prints from the driver’s door and front fender match the location of where

the shooter would have been standing during the murder.

       3.      William Planter Confessed to Driving the Getaway Car.

       Like Robert Fratta, William “Bill” Planter is also an ex-police officer. Prior to Farah Fratta’s

death, Planter and Joe Prystash were acquaintances. Prystash described Planter as a hit man who

arranged to have people killed. See Ex. 9 (Murder Investigation, Part 1, Statement of Mary Gipp

(5/4/95)).

       After Farah’s death, Planter contacted Farah’s father, Lex Baquer, and offered to kill Robert

Fratta for money. See Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (12/12/94)). Baquer

reported the call to the police, and the police arrested Planter for soliciting capital murder. During

the pat down search of Planter, the police found a .38 caliber pistol—the same type of gun used to

kill Farah Fratta—in Planter’s waistband. Id.

       Planter was booked into the Harris County Sheriff’s Department Central Jail Facility on

December 23, 1995, on the charge of solicitation of capital murder. See Ex. 9 (Murder Investigation,

Part 1, Roberts Supplement (1/24/95)). At the time, Planter was driving a Jeep, the type of car Fratta

had allegedly promised as compensation for murdering Farah. When police searched the Jeep, they

found, among other items, powder and a cannon fuse to build a bomb, a bulletproof vest, a handgun

ankle holster, a lock pick set, a handgun pouch, two boot knives, rounds of ammunition, a shotgun,

a 9mm pistol, and a high standard .22 caliber pistol. Id.

                                                  14
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 51 of 341



       While incarcerating in the Harris County Jail, Planter told a fellow inmate and police

officers working his cell block that he knew certain facts about the Fratta case. 3 See Ex. 9 (Murder

Investigation, Part 1, Statement of Christopher Mylett (12/28/94)); see also Ex. 10 (Murder

Investigation, Part 2, Fikaris Supplement (1/10/95)). Planter admitted he was the driver in the Fratta

case and that someone named “Bob” was the shooter. Id. Planter stated he dropped off the shooter,

waited down the block, and then picked up the shooter after Farah Fratta had been shot. Id. Planter

admitted he was on the phone with the shooter when he was arrested. Id.

       Later, Planter reported that the shooter in the Fratta case had a name that started with the

letter “P,” see Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (1/10/95)), such as Prystash,

Planter, or Podhorsky. However, Planter continued to insist Fratta had also hired an ex-cop named

Bob to kill Farah. See Ex. 9 (Murder Investigation, Part 1, Statement of Christopher Mylett

(12/28/94)). While in jail, Planter had numerous phone calls with individuals named “Mary,” “Joe

P.,” and “Bob.” Id.; see also Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (1/10/95)).

During one phone conversation, Planter told someone that he referred to as “Sis” to “get rid of the

gun.” See Ex. 9 (Murder Investigation, Part 1, Statement of Christopher Mylett (12/28/94)). An

inmate in Planter’s cell block reported that he believed Planter was referring to the gun used to

murder Farah Fratta. Id.

       Planter said “Fratta had screwed them out of the money and now he was laughing about it.”

See Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (1/10/95)). Previously, Fratta had

proven to Planter that Fratta had the money to pay Planter for the murder by showing Planter an

overseas account containing approximately $150,000. Id.



3
 The inmate, Christopher Mylett, submitted to a polygraph examination where it was determined
his statements regarding Planter were truthful. See Ex. 10 (Murder Investigation, Part 2, Fikaris
Supplement (1/10/95)).

                                                 15
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 52 of 341



       4.      Robert Mann Was Implicated by Both Podhorsky and Planter.

       Like Fratta and Planter, Robert “Bob” Mann is also an ex-cop whom Planter referred to as

the killer. He had been friends with Podhorsky since elementary school. See Ex. 10 (Murder

Investigation, Part 2, Fikaris Supplement (12/13/94)). Mann has been arrested for deadly conduct,

assault causing bodily injury, and possession of marijuana. See Ex. 14 (Texas Dept. of Public

Safety, Criminal History Search (Mann, Robert)). Around the time of the murder, Podhorsky was

having his car serviced at the repair shop where Mann worked. See Ex. 9 (Murder Investigation,

Part 1, Vol. Statement of James Podhorsky (12/16/94)).

       When Mann spoke to Podhorsky in early December 1994, Mann was under the influence of

something and was angry with Robert Fratta. See Ex. 9 (Murder Investigation, Part 1,

Vol. Statement of James Podhorsky (12/16/94)). Mann repeatedly stated that if he went down for

“this,” Robert Fratta was going down too. Id. When Podhorsky mentioned Joe Prystash to Mann,

Mann said he was going to tell Podhorsky “exactly what happened,” but Podhorsky stopped him

and said he did not want to know. Id.

       When police later questioned Mann about the Fratta case, he immediately became defensive

and emphatically stated he had never met Robert Fratta. See Ex. 10 (Murder Investigation, Part 2,

Fikaris Supplement (12/13/94)). When police directly asked Mann who killed Farah Fratta, he

stated, “Maybe they killed the guy, did you think of that?” Id.

       5.      Kevin Miller, the Suspect Who Mann Suggested Had Been Killed and Who
               Robert Fratta Claims Murdered Farrah, Mysteriously Died Several Months
               After Farah’s Murder.

       When police were investigating Farah Fratta’s death, an informant told them a man named

Kevin stated he had seen Joe Prystash with a .38 gun. Ex. 9 (Murder Invest. File, Part 1, Supplement

Report at 9). This “Kevin” was later discovered to be Kevin Miller.

       After Mann suggested that Farah’s killer had been murdered, Kevin Miller was found dead

                                                 16
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 53 of 341



hanging from a tree in his parents’ backyard with a rope tied around his neck. Ex. 16 (Houston

Police Dept. Current Information Report on Kevin Miller). He was killed in May 1995, just six

months after Farah’s death. Id. Prior to Miller’s death, Miller gave no hints of suicide, but always

talked about being followed. Id.

       6.      Although Fratta, Podhorsky, Planter, Prystash, Mann, Miller, and Barlow
               Were All Connected to Each Other, Not One of Them Had Ties to Howard
               Guidry.

       The police investigation evidence reveals Fratta surrounded himself with a group of ex-cops

and criminals who all had ties to each other and who all knew specific, relevant details about Farah’s

murder. Both Planter and Prystash admitted to driving the getaway car on the night of Farah’s death.

The evidence suggests Podhorsky, Prystash, and Fratta planned the details of Farah’s murder,

knowing both about Farah’s daily schedule and Robert Fratta’s monetary sources for remuneration,

and that Barlow, Miller, Planter, and Mann helped them carry it out. Between driving a grey

hatchback with an inoperable headlight and blood on the seat, to confessing to parts of the crime,

and to having fingerprints match those found on the driver’s door, the evidence speaks for itself.

Yet, as discussed infra, this evidence was never disclosed by the State to Mr. Guidry’s trial counsel.

And Mr. Guidry’s trial counsel never independently discovered this exculpatory evidence. See

Tyrone Moncriffe Decl., ¶¶ 28-32.

K.     Police Only Began Investigating Howard Guidry for the Farah Fratta Murder Based
       on a Tip From Mary Gipp, a Conspirator Charged With Tampering With the
       Evidence.

       A few days after the murder of Farah Fratta, police began investigating Joseph Prystash and

his girlfriend, Mary Gipp-McNeill (“Gipp”). See Ex. 9 (Murder Investigation, Part 1, Reynolds

Supplement (11/17/94)). Gipp lived in the apartment across from the apartment where Mr. Guidry

lived. See Ex. 11 (Second Trial Transcript, Vol. 21, p. 28:19-22). Although her boyfriend Prystash

did not live in the apartment with Gipp, he stayed with her frequently. Id. at 25:12-20. Gipp admitted

                                                 17
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 54 of 341



she had deep feelings for Prystash, and she thought she was in love with him. Id. at 27:6-11. Gipp

supported Prystash. She gave him money for school, let him use her cars and credit cards, and gave

him money whenever he needed it. Id. at 26:5-9.

        Gipp had known Robert Fratta for several years and talked to him on the phone from time

to time. See Ex. 9 (Murder Investigation, Part 1, Reynolds Supplement (11/17/94)). Gipp originally

told police Joseph Prystash was with her on the night of the murder, and that they watched an ice

skating program on television. Id. She claimed to have no knowledge of Farah’s death and refused

to come to the detectives’ offices. Id. Her story later proved to be false.

        On March 1, 1995, Gipp was subpoenaed before the Harris County Grand Jury. See Ex. 9

(Murder Investigation, Part 1, Roberts Supplement (3/22/95)). She invoked her Fifth Amendment

rights and did not testify. Id. Gipp was charged with the felony of tampering with evidence, but,

after the State gave her immunity, Gipp changed her position and agreed to meet with police on

March 4, 1995. Id.; see also Ex. 11 (Second Trial Transcript, Vol. 21, pp. 44:10-17; 45:13-16).

        In the March 4, 1995 meeting with police, Gipp confessed that Prystash told her many facts

about the Farah Fratta murder. Gipp admitted she knew before the murder took place that Prystash

was going to kill Farah Fratta on November 9, 1994. See Ex. 9 (Murder Investigation, Part 1,

Roberts Supplement (3/22/95)); see also Ex. 11 (Second Trial Transcript, Vol. 21, p. 39:6-24). Gipp

also admitted that, despite this knowledge, she never called the authorities, warned Farah, nor did

she try to talk Prystash or anyone else out of the murder. Id. at 39:25-40:13. Gipp stated that “at

that time I started drinking heavily.” Id. at 42:3-5. She suffers from chronic alcoholism. Id. at 42:18-

22.

        For the first time—four months after the murder—Gipp stated the shooter was Mr. Guidry.

See Ex. 9 (Murder Investigation, Part 1, Roberts Supplement (3/22/95)). Gipp stated Prystash told



                                                  18
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 55 of 341



her that all Prystash did was drive Mr. Guidry to Farah’s house, drop Mr. Guidry off, and wait at a

nearby payphone. Id. Gipp stated Prystash had told her that, after the shooting, Mr. Guidry called

Prystash, who then picked him up from Farah’s house. Id. However, these statements were

inconsistent with statements Gipp made at other times. Specifically, Gipp also stated that Prystash

told her he knew Farah was dead “Because I saw her. She was dead.” See Ex. 9 (Murder

Investigation, Part 1, Vol. Statement of Mary Rita Gipp (3/4/95)).

       Gipp said after the murder, Prystash came back to Gipp’s apartment, unloaded “the gun,”

and threw empty shell casings in the trash. Id.; see also Ex. 11 (Second Trial Transcript, Vol. 21, p.

56:14-25). Prystash hid the gun between some of his clothes in Gipp’s bedroom. Id. at 57:1-3.

Prystash left the apartment at about 9:00 p.m. to go meet Robert Fratta. See Ex. 9 (Murder

Investigation, Part 1, Vol. Statement of Mary Rita Gipp (3/4/95)).

       After Prystash left the apartment, Gipp tampered with the murder evidence. Gipp took the

shell casings out of the garbage and put them into a file cabinet. See Ex. 11 (Second Trial Transcript,

Vol. 21, p. 62:6-13). Later, she removed the casings from the file cabinet and buried them in the

soil of a potted plant to hide them. Id. at 62:14-22. Eventually, she removed the casings from the

soil, took them to Greenspoint Mall with Prystash, and threw them into the garbage at the mall. Id.

at 63:2-12. Gipp admitted she destroyed the casings because she was worried for herself and

Prystash. Id. at 63:13-20. She said she “was probably just afraid of getting caught.” Id. at 64:1-5.

       On March 4, 1995, four months after the Fratta murder, Gipp began to claim that, after

Prystash left her apartment on the night of the murder, she looked back at the gun that Prystash

came home with and wrote down all of the information she could find on the gun. See Ex. 9 (Murder

Investigation, Part 1, Vol. Statement of Mary Rita Gipp (3/4/95)). This information included the

serial number, and Gipp claims to have written it all on a little blue sticky note she preserved for



                                                  19
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 56 of 341



four months in a Ziploc bag. Id.; see also Ex. 11 (Second Trial Transcript, Vol. 21, pp. 46:9-17;

60:9-20).

L.       Gipp’s Handwritten Notes About the Gun Are the Only “Evidence” That Ties
         Mr. Guidry to Farah Fratta’s Death.

         Gipp’s little blue sticky note allegedly contained the serial number of the gun that was

allegedly found on Mr. Guidry when he was arrested for bank robbery. See Ex. 9 (Murder

Investigation, Part 1, Roberts Supplement (3/22/95)).

         In other words, none of the statements from other witnesses incriminating each other, the

other suspects’ ties to Robert Fratta and Joseph Prystash, or fingerprint evidence from the crime

scene implicates Mr. Guidry. The only shred of evidence linking Mr. Guidry to the Farah Fratta

murder is Gipp’s little blue sticky note. This is particularly problematic given Gipp’s lack of

consistency and reliability. Her statements are rife with inconsistencies. Some examples include the

following:

     •   Gipp told the police that Mr. Guidry got rid of the murder weapon a few days after the
         killing by throwing it into a lake or a river. But then she also told detectives that if they
         checked the weapon that Mr. Guidry had on him at the time of his arrest for the bank
         robbery, the gun would match that used to kill Farah Fratta. See Ex. 17 (Fratta Habeas
         Petition).

     •   At the second trial, Gipp admitted she previously testified falsely that she saw Mr. Guidry
         go into his apartment after he allegedly returned from Fratta’s house. See Ex. 11 (Second
         Trial Transcript, Vol. 21, p. 75). But in an interview with police in January of 1996, Gipp
         said when Prystash came home that night, he was not with Mr. Guidry. See Ex. 18
         (01/23/96 Interview of M. Gipp by Lisa Milstein at p. 2).

     •   In her March 4, 1995 statement to the police, Gipp said the gun “had a cylinder and had a
         silver finish.” See Ex. 19 (03/04/95 Gipp statement at p. 2). She also testified the gun had
         “wooden grips.” Id. During the second trial, however, Gipp testified the grips on the gun
         were black. See Ex. 11 (Second Trial Transcript, Vol. 21, p. 58:5-7).

     •   In Gipp’s March 4 1995, statement to the police, she stated she “came home from work
         about 5:30 p.m.” See Ex. 19 (03/04/95 Gipp Statement at p. 3). During the second trial, she
         testified she returned home at 4:30. See Ex. 11 (Second Trial Transcript, Vol. 21, p. 47:25-
         48:1).


                                                  20
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 57 of 341



     •   In Gipp’s March 4, 1995 statement to the police, Gipp said she either watched Prystash
         throw the gun casings in the garbage, or Prystash later told her he threw the casings in the
         garbage. See Ex. 19 (03/04/95 Gipp Statement). During the second trial, however, Gipp
         stated Prystash took the bullet shells or casings out and dumped them in his hand. See
         Ex. 11 (Second Trial Transcript, Vol. 21, p. 56:21). She said that “after he put the gun
         between the clothes, he left the room and walked into [her] kitchen and [she] followed him
         out and he threw the casings into [her] garbage.” Id. at 57:16-19.

     •   During the second trial, Gipp testified she asked Mr. Guidry when she got home where Joe
         was. See Ex. 11 (Second Trial Transcript, Vol. 21, pp. 48:20-49:2). During the March 1995
         statement to the police, Gipp stated Mr. Guidry asked her where Joe was. See Ex. 19
         (03/04/95 Gipp statement at p. 3).

         Moreover, Gipp refused to give any statements about the murder at all until after Mr. Guidry

was charged with bank robbery, when she was admittedly scared for herself and Prystash. Indeed,

it was only then that she produced the slip of paper on which she claimed she had written down the

serial number four months earlier and held onto in the interim.

         Gipp was happy to point a finger at her 18-year-old neighbor, Mr. Guidry, instead of her

boyfriend Prystash. And in the four months after Farah’s death, amidst cries from other suspects

that they needed to get rid of the gun, Prystash was happy to give the murder weapon to the black

kid from next door who had nothing to do with the Frattas. See Ex. 9 (Murder Investigation, Part 1,

Statement of Christopher Mylett (12/28/94)).

M.       Ballistics Evidence Does Not Tie Mr. Guidry to the Farah Fratta Murder.

         On March 1995, Mr. Guidry was arrested for bank robbery, and the police allegedly found

a Charter Arms .38 caliber revolver with serial number 771590 in his possession. See Ex. 9 (Murder

Investigation, Part 1, Roberts Supplement (3/22/95)); see also Ex. 20 (04/04/95 Firearms

Examination Letter). This was the same serial number Gipp claimed to have written down on the

blue sticky note and gave to the police four months after the Fratta murder. In other words, it was

allegedly the gun Prystash had given to Mr. Guidry after Farah’s death. But several firearms

examiners tested the Charter Arms gun supposedly found on Mr. Guidry, and they could not


                                                 21
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 58 of 341



positively identify the gun as the murder weapon in Farah Fratta’s death.

       To the contrary, the results of the police testing on the gun were inconsistent and could not

positively conclude that Mr. Guidry possessed the Farah Fratta murder weapon when he was

arrested. See Ex. 21 (Supplemental Report of R. Tressel) (“None of the testing performed ties the

.38 cal Charter Arms Bulldog revolver to the scene of the murder of Farah Fratta.”). Examiners

determined the two fired lead bullets from the crime scene and related bullet fragments could not

be identified as having been fired from the Charter Arms gun. See Ex. 22 (03/15/95 Firearms

Examination Letter). The report stated as follows: “Test fired bullets fired in the above described

weapon were found [to] bear inconsistnt [sic] characteristics from the barrel.” Id.

       The State then tested the bullets again three weeks later. At that time, on April 4, 1995, the

firearms examiners changed their original opinion to help support the State’s case. See Ex. 20

(04/04/95 Firearms Examination Letter). The examiners found that one fired lead bullet was

identified as having been fired in the Charter Arms gun. Id. The examiners gave no explanation for

the change of position from their first reports. “The report does not indicate which bullet it was that

matched, nor does it contain any detail as to what the ‘match’ was or how the testing was

performed.” See Ex. 21 (Supplemental Report of R. Tressel).

       Before and after Mr. Guidry’s second trial, the State continued to repeatedly test the forensic

evidence again and received additional results which were inconsistent with the April 1995 testing.

This new testing showed again that the gun found on Mr. Guidry was not the murder weapon. In

January 2007, before Mr. Guidry’s second trial, the DA’s office tested a fired cartridge case to see

if it was fired from the Charter Arms gun. See Ex. 23 (R. Baldwin Report of Forensic Laboratory

Examination 01/08/07). The examiner concluded the cartridge was not fired in the Charter Arms

gun. Id. “This report eliminates the .38 cal Charter Arms Bulldog revolver from being the weapon



                                                  22
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 59 of 341



that fired this spent cartridge case.” See Ex. 21 (Supplemental Report of R. Tressel). In addition,

the examiner concluded that another relevant cartridge had been fired from a gun different from .38

caliber Charter Arms Bulldog revolver, and not the one allegedly found in Mr. Guidry’s possession.

Id. Further, in the March 12, 2009 examination, the firearms examiners were unable to identify the

lead bullet fragments found at the crime scene and in Farah’s body as having been fired from the

Charter Arms gun. See Ex. 24 (R. Baldwin Report of Forensic Laboratory Examination, 03/12/09).

       To clarify his results, the laboratory manager for the Harris County Sheriff’s Office

Regional Firearms Identification Laboratory sent a personal email to the DA’s office stating he

“could neither identify nor eliminate [the relevant specimens] as having been fired from the

submitted 38 Spl. Charter Arms revolver (State’s Exhibit 60 Lab Item 1).” See Ex. 25 (Email from

R. Baldwin (03/13/09)). The examiner confirmed he had “compared both the morgue specimen

(State’s Exhibit 51, Lab Item 9) and the bullet fragment (State’s Exhibit 49, Lab Item 8) to my test

fired specimens and those [] from Montgomery County.” Id.

       Thus, forensic testing could not tie the gun allegedly found on Mr. Guidry containing Gipp’s

serial number to the Fratta murder.

                                      PROCEDURAL FACTS

N.     The Arrest and Interrogation of Howard Guidry.

       After a grueling interrogation that was later declared unconstitutional, the police secured a

statement wherein Mr. Guidry admitted he shot Farah Fratta. Guidry v. Dretke, No. H-01-CV-4140

(S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 5-6. The police videotaped Mr. Guidry as he walked

through the crime scene and purported to describe how the murder occurred. Id. at 6.

O.     The First Trial, Conviction, and Reversal.

       On August 15, 1996, a grand jury indicted Mr. Guidry for capital murder. Guidry v. Dretke,

No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 1; see also Ex. 26 (First Trial

                                                23
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 60 of 341



Transcript, Vol. 7, pp. 3-4). The indictment alleged that on November 9, 1994, Mr. Guidry

murdered Farah Fratta “for remuneration and the promise of remuneration.” Id. The indictment

alleged that either the victim’s husband, Robert Fratta, or Joe Prystash promised to reward

Mr. Guidry for the murder with a vehicle or maybe with money. Id.

        Mr. Guidry was represented at trial by Alvin Nunnery and Loretta Muldrow.

        1.       Scott Basinger Examined Mr. Guidry.

        In early 1997, before his first trial, Mr. Guidry’s appointed trial counsel Alvin Nunnery

asked Scott Basinger to interview Mr. Guidry and assess his substance abuse history. See Alvin

Nunnery Decl. Basinger was a professor at the Baylor College of Medicine who claimed to have

expertise in substance abuse. See Ex. 27 (First Trial Transcript, Vol. 26, pp. 295:24-296:5).

Basinger had sold himself to Nunnery as someone who was willing and able to help Mr. Guidry

because he himself had an extensive history of drug abuse. See Alvin Nunnery Decl. Although

Basinger’s field of expertise was not substance abuse, Basinger told Nunnery he had extensively

used cocaine and crystal methamphetamines in his own past, and thus understood Mr. Guidry’s

struggles. Id.

        Nunnery met with Basinger one time, for about an hour. See Scott Basinger, Ph.D. Decl.,

Ex. A. During this meeting, Nunnery played Basinger (1) the tape recording of the confession

Mr. Guidry gave to the police, and (2) the videotaped reenactment (the same confessions the district

court and the Fifth Circuit would ultimately hold were unconstitutionally coerced and obtained in

violation of Mr. Guidry’s Fifth Amendment rights). See Alvin Nunnery Decl. No life history

records or background information regarding Mr. Guidry was provided to Basinger. The defense

had no mitigation specialist and had conducted no life history investigation. See Tyrone Moncriffe

Decl. Basinger states that “Mr. Nunnery gave me little guidance on how I should conduct the

interview or what he was looking for.” Id.

                                                24
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 61 of 341



        Basinger interviewed Mr. Guidry for just an hour on February 12, 1997. See Scott Basinger,

Ph.D. Decl., Ex. A; see also Ex. 27 (First Trial Transcript, Vol. 26, p. 308); Ex. 28 (Notes

accompanying 02/14/97 letter from Basinger to Nunnery). On February 14, 1997, Basinger sent

Nunnery a summary of the interview. See Scott Basinger, Ph.D. Decl., Ex. A. The letter reads in

part:

        The day of the crime, Howard smoked marijuana he bought from a dealer he
        regularly uses, and went back to the dealer in the company of Joe and bought two
        fry sticks at about 5:00 pm. He smoked at least 11/2 fry sticks as Joe dropped him
        off at the victim’s home. Initially, he was feeling high while waiting for the victim,
        but began coming down as he waited, and called Joe twice questioning whether he
        should go through with it. He stated he was more pumped-up on adrenaline than
        high when he shot the victim.

Scott Basinger, Ph.D. Decl., Ex. A. Basinger went on to offer his opinion that, though “high at the

time of the murder” Mr. Guidry “was not so impaired that he was in anything like a psychotic

state.” Id. “His two phone calls to Joe and his statement detailing his thought processes reveal that

he was in control of his will and his faculties.” Id. Mr. Guidry’s drug use, Basinger concluded,

could “offer little in the way of extenuating circumstances at the time of the murder.” The February

14, 1997 letter was faxed with a note to Mr. Nunnery reading “Please call me to discuss this

report.” Id.

        Mr. Nunnery sent Basinger a list of questions on March 18, 1997 that included “What part

if any did amp play in the commission of the Capital Murder, if any?” See Scott Basinger, Ph.D.

Decl., Exs. A-C.

        2.     The State Offered and the Court Admitted Mr. Guidry’s Unconstitutionally
               Obtained Custodial Statements.

        Before trial, Mr. Guidry sought to suppress his incriminating statements. At the suppression

hearing, the State presented testimony from Ronnie Roberts, Jim Hoffman, and Danny Billingsly,

the three Harris County Sheriff Department officers involved in taking Guidry’s confession. Guidry


                                                 25
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 62 of 341



v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 6. Each police officer

initially testified they did not know an attorney represented Mr. Guidry in his aggravated robbery

case. Id.; see also Ex. 26 (First Trial Transcript, Vol. 7, pp. 12-14, 75-76, 97-98). In the course of

the proceedings, it became clear that at least Roberts had initially lied under oath. Roberts later

admitted Mr. Guidry told him he had an attorney, but stated Mr. Guidry never said he wanted to

speak with counsel. Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003)

at 6; see also Ex. 26 (First Trial Transcript, Vol. 7, pp. 25-32).

        Mr. Guidry testified that the police officers did not read him his rights during the initial

stages of the interrogation. Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept.

26, 2003) at 6; see also Ex. 26 (First Trial Transcript, Vol. 7, p. 157). Mr. Guidry testified that after

Roberts showed him pictures of Farah’s corpse, he asked to speak to his attorney Layton Duer. No.

H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 6; see also Ex. 26 (First Trial Transcript,

Vol. 7, p. 164-165). Hoffman said no. See Ex. 26 (First Trial Transcript, Vol. 7, p. 166). The two

officers then left the room for over an hour. Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF

No. 36 (Sept. 26, 2003) at 6; see also Ex. 26 (First Trial Transcript, Vol. 7, pp. 167). Later, Hoffman

returned and told Mr. Guidry that the police had obtained a statement from his accomplice, Joseph

Prystash. Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 6; see

also Ex. 26 (First Trial Transcript, Vol. 7, pp. 167-168). After Mr. Guidry read the statement, he

“demanded” the officers let him contact his attorney. Guidry v. Dretke, No. H-01-CV-4140 (S.D.

Tex.), ECF No. 36 (Sept. 26, 2003) at 6; see also Ex. 26 (First Trial Transcript, Vol. 7, p. 168-169).

Hoffman asked who his attorney was and left the room, saying he was going to talk to counsel.

Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 6-7; see also

Ex. 26 (First Trial Transcript, Vol. 7, pp. 169-170). Some time later, Hoffman returned, telling



                                                   26
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 63 of 341



Mr. Guidry he talked to the attorney, and his attorney “said it was all right for [Guidry] to answer

the questions and don’t worry about it.” Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF

No. 36 (Sept. 26, 2003) at 7; see also Ex. 26 (First Trial Transcript, Vol. 7, pp. 170-171). Mr. Guidry

decided to cooperate with the police when he heard his counsel gave him clearance to speak with

the police. Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 7; see

also Ex. 26 (First Trial Transcript, Vol. 7, pp. 172, 173, 178, 186, 190).

       Coincidentally, later that same day, Sylvia Yarborough and Robert Scott, the two attorneys

who would initially be appointed as Mr. Guidry’s trial counsel for the capital murder case, were in

the chambers of another judge. Roberts, who purportedly took Mr. Guidry’s confession, was also

present, and he disclosed he had taken Mr. Guidry’s confession. Scott then asked Roberts “What

do you mean taking Mr. Guidry out, getting in a—getting a confession when you knew he had a

lawyer?” Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 7; see

also Ex. 26 (First Trial Transcript, Vol. 7, p. 105). Roberts told him “I talked to his lawyer, and his

lawyer said it was okay to talk to him.” Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No.

36 (Sept. 26, 2003) at 7; see also Ex. 26 (First Trial Transcript, Vol. 7, pp. 106:1-2). Another

attorney present in the room, Deborah Gottlieb, confirmed the details of this conversation. Guidry

v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 7; see also Ex. 26 (First

Trial Transcript, Vol. 7, pp. 129-130).

       At the suppression hearing, Mr. Guidry called four attorneys to corroborate his testimony:

his attorney for the aggravated robbery charge, Layton Duer, his former trial counsel for the capital

charge, Yarborough and Scott (who had been allowed to withdraw once the trial judge realized they

were witnesses), and Deborah Gottlieb. As the Southern District of Texas would ultimately

conclude in the habeas proceeding following the first trial, the evidence established “that the police



                                                  27
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 64 of 341



feigned a conversation with counsel in order to trick Guidry into confessing.” Guidry v. Dretke, No.

H-01-CV-4140 (S.D. Tex.), ECF No. 36 (Sept. 26, 2003) at 7. “In light of the attorneys’ testimony,

the record, and this Court’s own observation of the witnesses’ demeanor,” the Southern District of

Texas would later find “the police testimony not to be credible with respect to the claim that Guidry

never asked to speak to his counsel.” Id. at 11. That court concluded “that the police officers were

aware that Guidry was represented by counsel and that they deceived Guidry by telling him that his

counsel advised him to speak with them.” Id.

       Nevertheless, the state trial court orally denied Mr. Guidry’s motion to suppress. Further,

the state trial judge refused the defense’s effort to place before the jury the question of whether

Mr. Guidry invoked his right to counsel, concluding that this testimony would not present a question

for the jury to decide. Mr. Guidry’s incriminating statements, including the videotape, were

admitted on this basis.

       3.      The Court Admitted Mary Gipp’s Hearsay Testimony.

       Mary Gipp testified during Mr. Guidry’s first trial. Every court which has reviewed Gipp’s

testimony agreed it was laden with inadmissible hearsay that violated Mr. Guidry’s Confrontation

Clause rights and should not have been admitted. On direct appeal, the Court of Criminal Appeals

reasoned that Gipp’s hearsay testimony was inadmissible but harmless because of the additional

evidence against Mr. Guidry; namely, Mr. Guidry’s custodial confessions. See Guidry v. State, 9

S.W. 3d at 150-52. Subsequently, in Guidry v. Dretke, No. H-01-CV-4140 (S.D. Tex.), ECF No.

36 (Sept. 26, 2003), the Southern District of Texas would conclude that the custodial confessions

should have been excluded from evidence, and that Prystash’s out of court statements to Gipp were

inadmissible hearsay. Accordingly, Gipp’s testimony violated Mr. Guidry’s Confrontation Clause

rights. The Southern District of Texas characterized Gipp’s testimony in the second trial as follows:

       Relevant to the current claim before this Court, the Court of Criminal Appeals held

                                                 28
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 65 of 341



       that Prystash’s statements against Guidry’s interest were not admissible under
       Texas law. The Court of Criminal Appeals found that it was “doubtful” that those
       statements possessed any guarantee of trustworthiness to overcome the
       presumptive unreliability of hearsay testimony.

                                           *       *       *

       In this forum, Guidry argues that the introduction of Gipp-McNeill’s hearsay laden
       testimony violated his Confrontation Clause right and that its introduction harmed
       his defense. The Confrontation Clause of the Sixth Amendment provides: “In all
       criminal prosecutions, the accused shall enjoy the right … to be confronted with
       the witnesses against him.” The Confrontation Clause anticipates “a personal
       examination and cross-examination of the witness, in which the accused has an
       opportunity, not only of testing the recollection and sifting the conscience of the
       witness, but of compelling him to stand face to face with the jury in order that they
       may look at him, and judge by his demeanor upon the stand and the manner in
       which he gives his testimony whether he is worthy of belief.” Ohio v. Roberts, 448
       U.S. 56, 64 (1980) (quoting Mattox v. United States, 156 U.S. 237, 242-43 (1895)).
       Accordingly, the admission of hearsay evidence violates the Constitution unless
       “the veracity of hearsay statements is sufficiently dependable to allow the untested
       admission of such statements against an accused” such as “when (1) ‘the evidence
       falls within a firmly rooted hearsay exception’ or (2) it contains ‘particularized
       guarantees of trustworthiness’ such that adversarial testing would be expected to
       add little, if anything, to the statements’ reliability.” Lilly v. Virginia, 527 U.S. 116,
       124-25 (1999) (quoting Roberts, 3448 U.S. at 66).

                                           *       *       *

       Here, the Court of Criminal Appeals found it “doubtful” that Prystash’s statements
       “possessed ‘particularized guarantees of trustworthiness’; to overcome the
       presumption of hearsay unreliability.” This Court concurs in that judgment.
       Prystash had every reason to spread the blame for Fratta’s death and inculpate
       others in the murder-for-hire. Importantly, the record gives no particular basis
       upon which to gauge Prystash’s credibility when he made those statements. This
       Court will not upset the holding of the Court of Criminal Appeals that Gipp’s
       hearsay-laden testimony inculpating Guidry in the murder violated the
       Confrontation Clause.

Id. at 20-22 (emphasis added) (internal citations and quotation marks omitted).

       The Fifth Circuit affirmed the district court’s reasoning, characterizing Gipp’s testimony as

follows:

       Unlike the Court of Criminal Appeals, however, the district court held admission
       of this hearsay testimony by Gipp was not harmless error. Guidry’s confession
       having been excluded by the district court, there was scant evidence to support his

                                                  29
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 66 of 341



       conviction, other than Prystash’s statements admitted through Gipp. And, other
       than those statements, there was no evidence showing Guidry killed Farah Fratta
       for remuneration—the capital offense for which Guidry was convicted. Id. The
       district court concluded: because the hearsay testimony “served as an indispensable
       piece of evidence to convict Guidry of capital murder”, it “had both a substantial
       and an injurious effect in determining the jury’s verdict”. [Guidry v. State, 9 S.W.3d
       at 151] (citing Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S. Ct. 1710, 123 L.
       Ed. 2d 353 (1993)).

                                          *      *       *

       As the district court observed, however, without the confession or Prystash’s
       statements implicating Guidry, there is little evidence of Guidry’s participation in
       the murder. Although the neighbors testified they observed a black male at the
       scene, they could not positively identify Guidry and told police they thought the
       assailant could be white. And, although Guidry had the murder weapon in his
       possession when he was arrested in early 1995, this was four months after the
       murder, when the gun was used in the commission of a robbery.

       Moreover, there is no evidence tying Guidry to the charged capital offense of
       murder for remuneration. Under Texas law, proof of murder for remuneration or
       promise of remuneration requires a “focus ... on the actor’s intent or state of mind:
       Did the actor kill in the expectation of receiving some benefit or compensation”?
       Urbano v. State, 837 S.W.2d 114, 116 (Tex. Crim. App. 1992). Of course, this state
       of mind element must be proved beyond a reasonable doubt; “[i]f the evidence at
       trial raises only a suspicion of guilt, even a strong one, then that evidence is
       insufficient”. Id. Although $1050 was found in Robert Fratta’s vehicle, there is no
       admissible evidence tying Guidry to it.

       The district court’s conclusions were correct. Without the confession and
       challenged hearsay, there is insufficient evidence to convict Guidry of murder for
       remuneration or promise of remuneration. Because of the substantial prejudice of
       permitting this contested evidence before the jury, its erroneous admission was not
       harmless error. Accordingly, the district court properly granted conditional habeas
       relief, pursuant to 28 U.S.C. § 2254(d).

Guidry v. Dretke, 397 F.3d at 330-31.

       4.      The Punishment Phase: Basinger’s Testimony.

       Notwithstanding the fact that Basinger stated he had “little in the way of extenuating

circumstances at the time of the murder,” and claimed Guidry admitted guilt to him, Mr. Guidry’s

counsel still called Basinger as a witness during the punishment phase of the first trial. See Ex. 27

(First Trial Transcript, Vol. 26, 293-322).

                                                 30
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 67 of 341



       Basinger’s testimony in the punishment phase of the first trial began with a description, in

response to questioning by Nunnery, of his qualifications to discuss substance abuse. Id. at 295:24-

296:5. Nunnery then attempted to elicit substantive testimony from Basinger, but the Court would

not allow the opinions sought by Nunnery:

       By Defense Counsel (Mr. Nunnery): Based upon all the information that was
       provided to you, what contribution, if any, in your professional opinion does the
       use of fry contribute to the commission of the aggravated—I’m sorry—of the
       capital murder to which Mr. Guidry has been found guilty?

       By the Prosecutor: I’m going to object. That calls for speculation.

       By the Court: Sustained.

       By Defense Counsel (Mr. Nunnery): Dr. Basinger, assume with me for a moment
       that an individual used or smoked joints that were laced—marijuana that was laced
       with formaldehyde. Let’s say that use was a couple of hours before a criminal
       incident, based upon your professional opinion, sir, what affect [sic], if any, would
       that have on the commission of the crime itself?

       By the Prosecutor: Objection. That question calls for facts not in evidence.

       By the Court: Sustained.

Ex. 27 (First Trial Transcript, Vol. 26, pp. 302:25-303:18).

       Ultimately, Basinger was only allowed to testify during direct examination that

Mr. Guidry’s “judgment would have been impaired by the drugs he used that day.” Id. at 305:2-4.

       On cross-examination, the following exchange occurred:

       By the Prosecutor: And during the time that you interviewed Howard Guidry at the
       jail, obviously, he had to have confessed to you that he shot Farah Fratta in the
       head, didn’t he, sir?

       By Defense Counsel (Mr. Nunnery): Objection, Your Honor. I object, that is— may
       we approach?

       By the Court: All right.

       By Defense Counsel (Mr. Nunnery): Judge, to the extent that is not—I won’t go
       into diagnosis—we would object that is patient/doctor privilege information. We
       would object for the additional ground, that it’s privileged.


                                                31
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 68 of 341



       By the Court: That might apply to civil court, but that’s overruled.

       By the Prosecutor: Doctor, my question was: When you interviewed Howard
       Guidry in the Harris County Jail about the capital murder of Farah Fratta, did he
       admit to you that he shot her two times in the head?

       By Defense Counsel (Mr. Nunnery): Your Honor, again, we’re going to object.
       That’s privileged information between doctor and patient and more importantly,
       Your Honor, that does not go to his expertise in the area of diagnosis and would be
       hearsay. And we object for all of those reasons.

       By the Court: Each is overruled. Answer the question.

       By Basinger: He did.

Id. at 311:2-312:6.

       Nunnery claims that “Basinger’s answer shocked me because he had not told me that

Mr. Guidry had said any such thing to him.” See Alvin Nunnery Decl., ¶ 10. Basinger confirms this:

“I looked over at Mr. Nunnery—he looked shocked. At this moment, I realized then that he had not

read my February 14, 1997 letter or the accompanying notes.” See Scott Basinger Decl., ¶ 9.

       Nunnery was shocked because prior to putting Basinger on the stand, he did not read

Basinger’s report, which disclosed that Basinger would claim Mr. Guidry had admitted guilt to him.

Nunnery claims Basinger failed to make this disclosure to him:

       Basinger never told me that during this interview with Howard that Howard
       admitted to him that he killed Farah Fratta. I would have expected an expert witness
       to inform me of something this extraordinary occurring in the interview with my
       client.

Alvin Nunnery Decl., ¶ 5.

       After Basinger testified, Nunnery confronted Basinger and expressed his shock and outrage

at Basinger’s testimony: “I . . . asked him why he had said this while he and I had never talked about

or discussed that Howard confessed to him.” See Alvin Nunnery Decl., ¶ 11. In response, Basinger

admitted to Nunnery that his testimony may have been false:

       Basinger admitted to me that he did not ask Howard if he shot Farah Fratta, and

                                                 32
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 69 of 341



        that Howard did not actually tell him that. Basinger told me that he may have said
        what he said because he and Howard had reviewed his alleged confession to the
        police that I had provided to Basinger.

See Alvin Nunnery Decl., ¶ 12.

        5.      The Appeal and Post-Conviction Proceedings After the First Trial.

        On automatic appeal from the first guilty verdict and death sentence, the Texas Court of

Criminal Appeals held that Gipp’s testimony was inadmissible hearsay since she was merely

repeating her boyfriend Joseph Prystash’s out-of-court statements to her that Mr. Guidry killed

Farah Fratta. However, the Texas Court of Criminal Appeals affirmed the conviction, reasoning

that although the trial court had erred in admitting the hearsay testimony, the error was harmless

because of Mr. Guidry’s confessions. Guidry v. State, 9 S.W.3d 133, 149–52 (Tex. Crim. App. 1999).

In the ensuing federal habeas corpus proceeding, the district court and the Fifth Circuit reversed,

concluding that the State violated Mr. Guidry’s Fifth Amendment rights in taking his purported

confession, therefore Mr. Guidry’s custodial statements were inadmissible, and thus the error in

permitting Gipp to give hearsay testimony was not harmless. See Guidry v. Dretke, 397 F.3d 306, 329

(5th Cir. 2005), reh’g denied, Guidry v. Dretke, 429 F.3d 154, 154 (5th Cir. 2005) (per curiam). The

district court stated and the Fifth Circuit reiterated that “without the confession or Prystash’s statements

implicating Guidry, there is little evidence of Guidry’s participation in the murder.” Id. at 330. The

district court granted Mr. Guidry a new trial, and the Fifth Circuit affirmed. Id. at 330–31.

P.      The Second Trial.

        After the reversal, the State again tried Mr. Guidry for the Fratta murder. Alvin Nunnery

and Loretta Muldrow accepted appointment on April 22, 2006 with a trial date of July 17, 2006.

        1.      The Collateral Challenges to the Retrial.

        On May 5, 2006, Ms. Muldrow filed an Application for Writ of Habeas Corpus Seeking

Release Under Doctrines of Res Judicata, Collateral Estoppel, Double Jeopardy and Law of the


                                                    33
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 70 of 341



Case. The trial court heard the motion on May 17, 2006.

        Pointing to the findings of the district court and the Fifth Circuit that the admissible evidence

remaining against Mr. Guidry was insufficient as a matter of law, Ms. Muldrow argued that “there

just simply is not evidence sufficient under the law to continue forward with this prosecution,” and

asked the trial court to “grant Mr. Guidry a dismissal essentially of all charges.” Ex. 111, (Second

Trial Transcript, Vol. 2, p. 7-8).

        Prosecutor Kelly Seigler responded that the evidence had been so overwhelming in the first

trial that there was “a lot of pieces of evidence Casey O’Brien and I did not put on we didn’t feel

the need to, [as] the other evidence was so strong and too compelling.” She told the court that since

the reversal, she had gotten “all [her] boxes” and “spent the past few weeks going over every word

of every sentence of every line of all those boxes trying to see what all we blew off and overlooked

and didn’t bother presenting last time because of all the other evidence that we had. And there are

other things Judge; and that’s why this order simply says Howard Guidry gets a new trial.” Ex. 111,

(Second Trial Transcript, Vol. 2, p. 9).

        Seigler complained that the victim’s family was being put through a fourth trial “because

the federal Judge decided upon herself to take up this issue on her own motion and have a hearing

on her own motion now we’re all back here thrown back in the courtroom again,” although “7 of

the 15 judges agreed with” the prosecution. “[W]e’re ready to put our big boy britches on and have

another trial.” Ex. 111, (Second Trial Transcript, Vol. 2, p. 10).

        2.      The Prosecution Looked to a Defense Expert to Replace the Excluded
                Confession.

        Not long after being reappointed, Mr. Guidry’s counsel learned that the prosecution

intended to compensate for the excluded confession by calling Mr. Guidry’s own expert Scott

Basinger to testify against Mr. Guidry on retrial. “Both Mr. Nunnery and Ms. Muldrow were sure


                                                   34
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 71 of 341



that Basinger’s notes containing the purported confession (upon which he relied in his 1997

testimony) had been made when listening to the custodial statement and not during his interview

with Mr. Guidry. Mr. Nunnery insisted that, after his 1997 testimony, Basinger had admitted to him

that Mr. Guidry never confessed and he believed that Basinger would verify that again.” 2013

Aimee Solway Decl.

       Thus, on May 22, 2006, Mr. Guidry’s counsel gave Basinger a proposed affidavit

memorializing that Basinger’s testimony regarding the confession had been “factually wrong,” that

he and Mr. Guidry “never talked about the offense” and that his “knowledge of the case came from

a summary provided by defense counsel and statements allegedly made by Mr. Guidry to law

enforcement. At no time did I ask Mr. Guidry did he commit the offense of capital murder nor did

Mr. Guidry ever admit committing a capital murder to me.” Basinger replied by fax on May 23,

2006, attaching his 1997 letter and notes, that his “notes speak for themselves, and therefore I would

have a problem signing the affidavit.” See Scott Basinger, Ph.D. Decl., Exs. A-C.

       At this point, Mr. Guidry’s counsel realized that, if he were called, Basinger would reiterate

his 1997 testimony, so they asserted attorney-client privilege to prevent him from speaking to law

enforcement or being subpoenaed.

       The defense filed a Motion to Quash Subpoena and Exclude Testimony of Defense Expert

on June 20, 2006, arguing that any statements Mr. Guidry purportedly made to Basinger were

protected by attorney-client privilege and that he had not voluntarily waived that privilege in the

first trial because the penalty phase had been a result of an unconstitutional conviction. Nunnery

requested the Court “quash the state’s subpoena for Mr. Guidry’s expert and his work product and

to exclude any testimony from Scott Basinger, Ph.D., and that the Court . . . instruct the prosecutor

and all State witnesses not to refer . . . or in any way allude to the witness or his work product or



                                                 35
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 72 of 341



his—former testimony . . . .” See Ex. 29 (Guidry’s Second Amended Motion to Quash).

       They also put Basinger on notice that his communications with Mr. Guidry were attorney-

client privileged and that he was not permitted to discuss his evaluation with the prosecution without

defense counsel present.

       On June 21, 2006, Nunnery and Basinger had a heated exchange via fax. Shocked that

Mr. Guidry’s own expert would testify against him, Nunnery wrote to Basinger as follows:

       The circumstance that has gotten this case to this point is most unfortunate. First, I
       remain perplexed as to how any conversation with Mr. Guidry as to his culpability
       in this case ever came up in your interview. This is especially troubling given the
       fact that I gave you copies of his statements for the sole purpose of having a factual
       basis for what was purported to have happened so as to avoid any need for any
       admissions, if any, by Mr. Guidry.

       Moreover, I still find it incredible that you can take the stand and specifically state
       that any admission of guilt did not necessarily involve or relate to the written
       statements that were provided.

See Scott Basinger, Ph.D. Decl., Ex. A. Basinger responded that “[c]learly, you are guilty of failing

to read my report before the Guidry trial and of not ever discussing with me the ‘admission of

guilt’ issue. Bad lawyering, Mr. Nunnery.” See Scott Basinger, Ph.D. Decl., Exs. A-C.

       Aimee Solway of the Gulf Region Advocacy Center, a non-profit capital defense law office,

offered to assist with the situation with Dr. Basinger. Solway quickly realized trial counsel’s

ineffectiveness in (1) calling Basinger during the punishment phase of the first trial and then (2)

failing to raise their own ineffectiveness in the motion to suppress. 2013 Aimee Solway Decl., ¶¶ 9.

       Mr. Guidry’s counsel filed a First Amended Motion to Quash Subpoena and Exclude

Testimony of Defense Expert on June 23, 2006, and a Second Amended Motion to Quash Subpoena

and Exclude Testimony of Defense Expert on June 28, 2006. The State responded on July 11, 2006

and issued subpoenas for Basinger to appear at a July 17, 2006 hearing on the Motion to Exclude,

as well as to appear on January 29, 2007 for trial.


                                                 36
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 73 of 341



        Trial counsel did not argue that Nunnery was ineffective in the first trial by calling Basinger

to the stand. The State conceded Basinger’s testimony would have been unavailable to the State but

for the fact that Nunnery had called Basinger to testify in the first trial. Ex. 30 (State’s response to

Guidry’s Motion to Quash) at 6; id. at n.2. The State acknowledged that “[a]n expert . . . is an agent

of defense counsel for purposes of the work-product doctrine.” Id. (citing Taylor v. State, 939

S.W.2d 148 (Tex. Crim. App. 1996) (en banc); Ake v. Oklahoma, 470 U.S. 68, 83 (1985)).

        The trial court held a hearing on July 17, 2006, the day that jury selection was scheduled to

begin, during which both Basinger and Nunnery testified. The Court denied the defense motion to

quash and exclude. Ex. 45 (Second Trial Transcript, Vol. 4, p. 20).

        As a result, Nunnery withdrew as Mr. Guidry’s counsel so he could testify at trial that

Basinger was not telling the truth about Mr. Guidry’s alleged “confession.” Nunnery intended to

testify about his confrontation with Basinger in which Basinger admitted to Nunnery that

Mr. Guidry may not have really confessed. See Alvin Nunnery Decl., ¶¶ 11, 15. As Nunnery

testifies, “Basinger told me that he may have said what he said because he and Howard had reviewed

his alleged confession to the police that I had provided to Basinger.” See Alvin Nunnery Decl., ¶ 12.

        Tyrone Moncriffe was appointed on July 20, 2006 to replace Alvin Nunnery and trial was

reset for January 29, 2007. After Moncriffe was appointed, Solway contacted Moncriffe and

recommended that trial counsel renew the motion to suppress based on Nunnery’s ineffectiveness

in putting Basinger on the stand in the first trial. 2013 Aimee Solway Decl., ¶¶ 31-34. Trial counsel

did not do so. Id.

        Despite Basinger’s testimony under oath on July 17, 2006, Mr. Guidry’s trial counsel did

not give up on the notion that Basinger would eventually realize that Mr. Guidry had not confessed

to him. On January 10, 2007, a mental health counselor working for Mr. Guidry’s lawyers, Bettina



                                                  37
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 74 of 341



Wright, spent two hours with Basinger showing him the tape of Mr. Guidry’s excluded custodial

interrogation and talking with him about the evidence (or lack thereof) against Mr. Guidry in the

hopes that he would agree to correct his testimony. See Ex. 104 (Invoice of Bettina Wright; 2013

Aimee Solway Decl.).

       This effort was unsuccessful. Mr. Guidry’s trial counsel turned to the federal district court,

filing an Emergency Notice of Removal of a Criminal Case Seeking Release From Prosecution

Barred Under Federal Court Order and Request a Federal Evidentiary Hearing and Stay of

Proceedings Pending Federal Review on January 29, 2007, with an affidavit by Ms. Muldrow

alerting the district court to the developments regarding Basinger’s expected testimony, arguing

that the district court’s order that Mr. Guidry receive “a constitutionally error-free trial” had been

violated and urging the court to reassert its jurisdiction to protect Mr. Guidry from a second unfair

trial by removing the case to federal court. See Ex. 105 (Emergency Notice of Removal dated

01/29/07 in 01-CV-4140, Doc. 57); see also Ex. 106 (First Amended Emergency Notice of

Removal dated 01/31/07, Doc. 59); Ex. 107 (Second Amended Emergency Notice of Removal

dated 01/31/07, Doc 58).

       Noting that “nothing in the record indicates that [Mr. Guidry] has objected to Dr. Basinger’s

proposed testimony or that the state courts have not protected his constitutional rights,” the district

court held that “Guidry’s allegations with respect to Dr. Basinger are speculative at this point and

best addressed in state court.” Without reaching the merits of any substantive claim, the district

court denied removal on grounds of Younger abstention and remanded the case back to state court

for Mr. Guidry to exhaust state court remedies. See Ex. 108 (Order denying Doc. 57 dated 01/31/07,

Doc. 60).

       The next day, with jury selection already begun, Mr. Guidry’s trial counsel tried one more



                                                  38
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 75 of 341



time to have Basinger’s testimony excluded as a matter of law, filing a Third Amended Emergency

Notice of Removal before the district court. See Ex. 109 (Third Amended Emergency Notice of

Removal dated 02/01/07, Doc. 61). Without reaching the merits of any claim presented, the district

court found that Mr. Guidry had not met the requirements for either exception, ruling that “weighty

principles of comity and federalism allow the state courts the first opportunity to consider Guidry’s

allegations about the possible ancillary effects of double jeopardy”, and denied “Guidry’s renewed

attempt to invoke federal jurisdiction.” See Ex. 110 (Order denying Third Amended Emergency

Notice of Removal dated 02/02/07, Doc 62).

       3.      The Prosecution Disclosed a Jailhouse Informant on the Eve of Trial.

       On January 10, 2007, the State announced that a jailhouse informant, Courteland Congo,

had surfaced who claimed Mr. Guidry had spontaneously confessed his involvement in the murder

of Farah Fratta. Congo, an inmate at the Harris County Jail, was deliberately placed in the cell

adjacent to Mr. Guidry shortly after Mr. Guidry’s own arrival. Id. This jail is overseen by Chief

Deputy Danny Billingsley, the officer who supervised the unconstitutional interrogation of

Mr. Guidry back in 1995. Id. The State claimed Mr. Guidry spontaneously confessed his

involvement in the murder of Farah Fratta to Congo. Id.

       On January 12, 2007, Mr. Guidry’s trial counsel and the State came before the trial court on

pretrial matters. See Ex. 32 (01/12/07 Pretrial Hearing Transcript). The court ordered the State to

make all information it had regarding Congo available to the defense. Id. It was understood at this

time that Congo had an extensive mental health and criminal history. Id.

       By the time jury selection was scheduled to begin on January 29, 2007, the District

Attorney’s Office had neither offered the details of Congo’s proposed testimony nor said whether

they planned to call Congo at all. See Tyrone Moncriffe Decl., ¶ 23.



                                                 39
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 76 of 341



       4.      The State Withheld Audio Recordings of Gloria Rubac’s Conversations With
               Mr. Guidry.

       The State possessed audio recordings of Gloria Rubac’s telephone conversations with

Mr. Guidry since July 2006, but did not disclose their existence to Mr. Guidry’s counsel until just

before trial—February 2, 2007—seventeen days before opening statements. See Ex. 33 (Second

Trial Transcript, Vol. 10, pp. 6:15). This evidence comprised 550 calls, 170 of them about 20

minutes long. See Ex. 31 (Second Trial Transcript, Vol. 22, p. 64:12-18).

       Mr. Guidry’s counsel had to ask the Court to assist them in obtaining access to the

recordings. See Ex. 34 (Second Trial Transcript, Vol. 12, p. 7: 12-14); see also Tyrone Moncriffe

Decl., ¶ 33. The State opposed producing the audio recordings, citing the sheer quantity of

telephone conversations, and alleged “technological difficulties” providing the recordings to

Mr. Guidry. See Ex. 34 (Second Trial Transcript, Vol. 12, pp. 6-11). Initially, the trial court

appeared to recognize the importance of the telephone recordings, and asked the State: “Is there any

type of material in there that would be of aid to the defendant?” See Ex. 34 (Second Trial Transcript,

Vol 12, pp. 9:25-10:2). The State could not say for sure. See Ex. 34 (Second Trial Transcript, Vol

12, p. 10:5-6). But the trial court’s solution—with just thirteen days left until opening arguments—

was to tell Mr. Guidry’s counsel that if they wanted to review the audio recordings, they would

have to do it at the State Prosecutor’s Office:

       Here’s what we’re going to do. Ms. Muldrow, y’all are going to have to go over there and

at least find out what we’re talking about and if you need to hire a court reporter to go over there

and transcribe them, then put that in your expenses and the Court will have to pay for it.

Ex. 34 (Second Trial Transcript, Vol 12, p. 10:18-23).

       Therefore, Mr. Guidry’s counsel had thirteen days in which to listen to approximately 550

lengthy phone calls—at the Prosecutor’s Office—while otherwise preparing for a capital murder


                                                  40
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 77 of 341



trial. See Ex. 33 (Second Trial Transcript, Vol. 10, p. 6:15); see also Ex. 31 (Second Trial

Transcript, Vol. 22, p. 64:12-18). Trial counsel did not review the recordings prior to trial. See

Tyrone Moncriffe Decl., ¶ 33.

        Mr. Guidry’s counsel finally received the transcripts of Ms. Rubac’s conversations with

Mr. Guidry—on February 27, 2007, five days after the jury issued a guilty verdict. See Tyrone

Moncriffe Decl., ¶ 33.

        5.       Mr. Guidry’s Lawyers Lacked Adequate Time to Prepare.

        When, on May 17, 2006, the trial court denied Mr. Guidry’s Application for Writ of Habeas

Corpus Seeking Release Under Doctrines of Res Judicata, Collateral Estoppel, Double Jeopardy

and Law of the Case, and set the trial just 60 days away, the defense was on notice that the state

was ready to “put our big boy britches on and have another trial,” replacing the illegally obtained

evidence excluded by this Court with unspecified evidence that the State “blew off and overlooked”

the first time. Ex. 111 (Second Trial Transcript, Vol. 2, p. 10). Yet, the defense did not object to the

setting of a trial date.

        When Mr. Moncriffe was appointed and trial reset for January 29, 2007, jury selection was

only six months away. Even if nothing else had happened to affect the trial team’s capacity to

prepare, this alone would have rendered counsel incapable of providing effective assistance from

the outset. See Tyrone Moncriffe Decl., ¶ 20 (“We simply did not have time to do an adequate

job.”); see also Danalynn Recer Decl.

        “It was clear that the defense team had insufficient time to prepare a mitigation case. No life

history investigation had been conducted prior to the first trial. And, virtually no life history

investigation had been conducted yet for the second trial. At that point, I had been in involved in at

least seventeen (17) capital cases at trial and post-conviction and I knew that it was not possible to

conduct a thorough social history investigation of the client, develop mitigating circumstances and

                                                  41
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 78 of 341



prepare to present a penalty phase case in six months. Given that Basinger’s testimony would be

admitted, it seemed very clear that the team should focus on trying to save Mr. Guidry’s life.” See

Aimee Solway Decl., ¶ 36.

       Although appointed in April, Ms. Muldrow had spent only 265 hours on the case prior to

the July trial date, most of that on collateral litigation with the goal of preventing the trial, not

preparing for it. After the case was continued, she spent just four and a half hours on it in August.

See Ex. 67 (Muldrow Attorney Fees Expense Claim), Appointed Counsel Hourly Worksheet,

Voucher No. 2).

       On the day of his appointment as lead counsel to Mr. Guidry, Mr. Moncriffe was less than

90 days away from jury selection in the capital trial of Robert Dwain Mason, Jr., in which he served

as lead counsel. He also had at least one other murder case set for trial and “was struggling

desperately with juggling his commitments.” 2013 Aimee Solway Decl., ¶¶ 39, 42.

       “Mr. Guidry’s case had a huge file, as there had now been four trials on the same facts with

varying evidence presented. Thus, Mr. Moncriffe had an enormous task ahead of him.” 2013 Aimee

Solway Decl., ¶ 39.

       “Mr. Moncriffe and Bettina Wright were both on the Mason case and it was then less than

90 days away. Thus, for most of August and all of September little work was done on Mr. Guidry’s

case as the focus had been shifted to Mr. Mason.” 2013 Aimee Solway Decl., ¶ 42.

       Moncriffe recorded only fourteen and a half out-of-court hours on Mr. Guidry’s case in

August, and sixteen hours in September. See Ex. 66 (Moncriffe Attorney Fees Expense Claim), Out

of Court Hours Worksheet at 1-2. Though she was not on the Mason case, Muldrow logged no

hours on the Guidry case in September or October, only four hours in November, and six hours in

December. See Ex. 67 (Muldrow Attorney Fees Expense Claim), Appointed Counsel Hourly



                                                 42
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 79 of 341



Worksheet, Voucher No. 1 & Voucher No. 2 at 1.

       Mr. Moncriffe spent sixteen hours on Mr. Guidry’s case in October, twenty-three hours in

November, and eleven hours in December. See Ex. 66 (Moncriffe Attorney Fees Expense Claim),

Out of Court Hours Worksheet at 1-2.

       “In early October, we met with Mr. Moncriffe about the penalty phase. Neither

Ms. Muldrow nor Ms. Wright attended. We urged Mr. Moncriffe to make sure that the life history

investigation was pursued and told him that it couldn’t be done by January. We had a similar

conversation with Mr. Moncriffe in early November.” 2013 Aimee Solway Decl., ¶ 43.

       In 2007, Moncriffe recorded 97 hours of out-of-court time in January and 136 in February,

the month of the trial. See Ex. 66 (Moncriffe Attorney Fees Expense Claim), Out of Court Hours

Worksheet at 2-3. Ms. Muldrow logged 86.25 out-of-court hours in January and 147.5 hours in

February, the month of the trial. See Ex. 67 (Muldrow Attorney Fees Expense Claim, Appointed

Counsel Hourly Worksheet, Voucher No. 2).

       As previously stated, on January 10, 2007, the state announced that a jailhouse informant,

Courteland Congo, claimed to have information against Mr. Guidry and that the state was looking

into the possibility of using him as a witness. This “huge diversionary tactic” “totally distracted

[counsel’s] attention and taxed [their] recourses.” See Tyrone Moncriffe Decl., ¶ 22.

       Because the State would not commit to whether or not they would call Mr. Congo, the

defense had no alternative but to devote their limited time and resources to prepare for the

possibility that he would testify. As a result, any slim chance that counsel could have conducted a

reliable mitigation investigation or prepare for other aspects of the trial vanished.

       “It was clear that the life history investigation could not possibly be completed in time and

that Mr. Guidry’s lawyers desperately needed a continuance. They said they did not have time to



                                                  43
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 80 of 341



prepare the motion or exhibits or proffer. I offered to do so. On January 19, 2007, the trial team

agreed that we should pursue a continuance.” 2013 Aimee Solway Decl., ¶ 46.

       “Over the next two days, I provided what little social history information Mr. Guidry’s

lawyers had collected to Russell Stetler, an expert in the process of mitigation investigations, and

to David Wymore, an expert in capital jury selection, to ask for their expert opinions. Both of them

were of the opinion that counsel could not provide effective representation under the current

schedule. I prepared my own affidavit outlining the progress (or lack of progress) in the life history

investigation, including some of the difficulties in locating records and witnesses that had been

created by the passage of time. I drafted the Motion to Continue with these affidavits attached.”

2013 Aimee Solway Decl., ¶ 47.

       On January 29, 2007, the day trial counsel was to begin selecting a jury, the defense moved

to continue the trial date on the grounds that: (1) The State had not yet provided discovery necessary

for the culpability phase investigation; (2) the mitigation presentation could not be ready for trial as

scheduled; and (3) effective jury selection could not be conducted until investigation and

preparation of the case had been completed.

       The motion set out the requirements of a mitigation investigation, explained the difficulties

caused by a twelve-year delay, and put the court on notice that witnesses and records had been

identified which could not be developed in time and which would contain compelling mitigating

evidence that the jury should hear before deciding whether Mr. Guidry would live or die.

       Russell Stetler, a mitigation expert and National Mitigation Coordinator for the Federal

Death Penalty Resource Project, attested that he had reviewed Mr. Guidry’s case and concluded

that it was not possible for counsel to provide effective representation in less than a year.

       At the request of counsel for capitally charged defendant Howard Paul Guidry, I
       have reviewed the unique problems associated with the investigation of mitigation


                                                  44
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 81 of 341



       evidence in the retrial of a case that began a dozen years ago. It is my professional
       opinion that counsel cannot conduct an effective mitigation investigation in this
       case in less than a year, even assuming that counsel can build on whatever life-
       history investigation was conducted at the time of the original trial. The passage of
       a dozen years makes it more difficult and time-consuming to gather documentary
       evidence relating to Mr. Guidry’s developmental years and to investigate the
       circumstances of the offense (including any evidence related to potential mental-
       state mitigation).

Affidavit of Russell Stetler; Tyrone Moncriffe Decl., Ex. A.

David Wymore, a national expert in capital jury selection, attested that having a defense theory of

life was crucial to effective jury selection and was the standard of care, both in Texas and

nationwide:

       In my many years of experience in selecting capital juries and training others to do
       so effectively, I have always considered it a bedrock principle of capital jury
       selection that counsel must develop a case-specific strategy. Through my work with
       attorneys in Texas and across the country, I know that this principle is uniformly
       accepted and applied as a fundamental standard of care within our profession.

Affidavit of David Wymore; Tyrone Moncriffe Decl., Ex. A.

       After speaking with the defense team about the state of the case, Mr. Wymore had come to

the expert opinion that it was impossible for Mr. Guidry to receive constitutionally adequate

representation with jury selection scheduled to begin in six days:

       It is my understanding through defense counsel that jury selection in the capital trial
       of Howard Paul Guidry is currently scheduled to begin in approximately six days,
       on January 29, 2007. It is also my understanding that the defense has not yet
       developed a comprehensive theory of the case because significant issues involving
       both phases of the case remain unresolved.

       It is my understanding that this is twelve-year case and that the fact investigator has
       not yet been able to locate several key witnesses, including a possible co-
       perpetrator, and others. I also understand that the State has yet to disclose whether
       it plans on using a jailhouse informant as part of its culpability phase case. It is my
       understanding from that the defense has yet to receive notice from the prosecution
       of the prior bad acts the state may seek to introduce at the penalty phase in support
       of its contention that Mr. Guidry poses a continuing threat to society.

       Once such notice is given, each alleged bad act will be investigated as required by
       the ABA Guidelines for Representation. Further, I have been informed that the

                                                 45
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 82 of 341



        mitigation investigation has yet to be completed.

        Any one of these unresolved issues is enough to prevent counsel from conducting
        a constitutionally effective capital jury selection. The cumulative effect, however,
        deprives counsel of any opportunity to intelligently exercise peremptory
        challenges, and further prevents counsel from engaging in even minimally effective
        voir dire by denying him the ability to determine whether potential jurors are able
        to apply the relevant law and willing to give valuable consideration to the mitigating
        evidence offered by the defense . . .

Id.

        The motion pointed out that “Mr. Guidry is asking only to have as much time to prepare for

this capital trial as the average capital defendant in Harris County . . . . Of the last six persons tried

on capital charges in cases in which the State was seeking the death penalty, the average amount of

time between arrest (or return to Harris County following reversal of conviction) and trial was

approximately 17 months.” See Tyrone Moncriffe Decl., Ex. A.

        The motion concluded that “undersigned counsel represents to the Court that, for the reasons

that are set out above, they are not prepared to provide effective assistance of counsel to Mr. Guidry

on the date that this case is set for trial, and Mr. Guidry will be prejudiced by this inadequate

preparation time.” See Tyrone Moncriffe Decl., Ex. A.

        Trial counsel filed the motion on the morning of January 29, 2007 and immediately argued

it before the court. No witnesses were called, but counsel told the court they were not prepared to

go forward with trial, and if the case were to proceed, they would be ineffective.

        Mr. Moncriffe put the trial court on notice that his investigators were “finding information

that helps us with that mitigation that is very important” and “to go forward with this case at this

time forces us to be in a position of ineffectiveness” in “a life and death case.” Ex. 70 (Second Trial

Transcript, Vol. 6, pp. 4-5).

        Judge, we can’t even thoroughly effectively voir dire jurors . . . if we are forced to
        start this trial tomorrow, Judge there is some issues in mitigation that we can’t
        discuss with certain jurors that’s critical. We just feel, Judge, to go forward at this

                                                   46
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 83 of 341



        point with such a critical part of mitigation denies my client of his effectiveness
        of counsel and we just cannot go along with that happening, Judge. We would
        rather stand and fight it. We ask this Court to continue this case and give us
        sufficient time for mitigation, Judge. It would be better to be cautious, on the side
        of caution when we’re talking about a person’s life or death.

Ex. 70 (Second Trial Transcript, Vol. 6, p. 5) (emphasis added).

        Ms. Muldrow addressed the State’s last-minute information on Congo. She explained that

the defense had been informed by the State two weeks prior that they had information from a

Courteland Congo, a witness at the Harris County Jail. Mr. Congo purportedly had information as

a State’s witness against Mr. Guidry. Ex. 70 (Second Trial Transcript, Vol. 6, p. 6).

        Ms. Muldrow explained to the court the complexity of the investigation surrounding Congo

and the time already invested in preparing for his testimony:

        The information that we have received thus far is that Mr. Congo has had at least
        two psychiatric commitments at Rusk State Hospital. Additionally, we have learned
        that he has been on about five antipsychotic medications.

        Additionally, Your Honor, the State has allowed us to inspect or begin inspecting
        over 500 pages of jail disciplinary records. We, through our investigators . . . have
        been able to secure over 800 pages of disciplinary records. We also are aware of
        about ten arrests. We’ve started reviewing some of the criminal charges, felony
        charges that the State has in their files with numerous witnesses . . . . We also have
        information in the file of at least attempted psychological commitment of a doctor’s
        opinion regarding his malingering or manipulating his symptoms.

Ex. 70 (Second Trial Transcript, Vol. 6, pp. 4-5).

        Allison Hudson provided an affidavit to the court stating that 800 pages of disciplinary

records had been obtained, and that a minimum of 60 days was needed to secure all documents as

well as time for the defense team to review and prepare a cogent defense theory. Ex. 70 (Second

Trial Transcript, Vol. 6, p. 7).

        Mr. Guidry’s counsel pointed out that the State’s case had previously consisted of nothing

but Basinger, and that in just a few weeks they had suddenly come up with an entirely new set of

witnesses, which would require that the defense investigate and prepare before they could exercise

                                                 47
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 84 of 341



effective peremptory challenges during voir dire due to a lack of information. Ex. 70 (Second Trial

Transcript, Vol. 6, p. 7).

        Prosecutor Siegler argued that “the State was ordered to be ready within 180 days,” and that

“back in July when you were presiding and were ready to go to trial on that day, I would presume

on that day, Ms. Muldrow and Alvin Nunnery were also ready to go to trial. Mitigation, everything,

ready to go to trial.” Ex. 70 (Second Trial Transcript, Vol. 6, p. 8).

        The State claimed to have disclosed all evidence to the defense as soon as they had received

it and insisted that there was more evidence of “little things that we never needed to ask people

about,” but failed to describe that evidence. Ex. 70 (Second Trial Transcript, Vol. 6, p. 9).

        The court denied the continuance, and Mr. Moncriffe believes that “as a result we were

ineffective in defending Mr. Guidry, for the reasons discussed above.” See Tyrone Moncriffe

Decl., ¶ 25.

        On January 30, 2007, as jury selection began, Mr. Guidry’s counsel again objected to the

court’s “adverse ruling on our motion for continuance in trying to develop a full investigation to

determine relevant facts as to the State’s witness—not what the State’s proffer was—but what actual

relevant facts is we would not be able to exercise our peremptory challenges in any meaningful

[way].” Ex. 26 (Second Trial Transcript, Vol. 7, p. 5-6).

        After the court granted funding, on January 30, 2007, for an expert in child development

and pediatric trauma, Aimee Solway assisted the team by contacting possible experts. After calling

more than a dozen, she had found no one willing to testify on such short notice. “All of them agreed

that there were clear red flags in Mr. Guidry’s history indicating that he suffered from symptoms

related to trauma, but all of them also agreed that the social history was not yet complete enough

for an expert to conduct a proper evaluation and none of them were willing to provide testimony on



                                                  48
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 85 of 341



such short notice.” Ms. Solway collected affidavits from two of these experts, Lee Norton and

Arlene Andrews, regarding their unavailability and their assessment of the status of Mr. Guidry’s

case. See 2013 Aimee Solway Decl., ¶ 49.

       On February 2, 2007, the prosecution announced that they had issued a subpoena for “a lady

named Gloria Rubac, a reporter for something called Workers World.” Seigler explained to the

court that they had identified Ms. Rubac in recorded phone calls that Mr. Guidry made from the jail

and described the contents of several of the calls that she intended to put in evidence. The state had

received a CD in July containing over 500 twenty-minute calls, including those between Mr. Guidry

and Ms. Rubac. Ex. 33 (Second Trial Transcript, Vol. 10, pp. 6-9).

       Ms. Muldrow immediately urged a continuance “because that’s a lot of work to do in short

order in preparation for trial; and it will be very hard to try to confront this with the time frame in

which we are working in.” The court denied the motion and told Ms. Muldrow to hire a court

reporter to transcribe the calls. Ex. 33 (Second Trial Transcript, Vol. 10, p. 9, 11).

       Ms. Solway drafted a Renewed Motion to Continue outlining the new evidence as well as

the long-standing need for time to conduct a life history investigation.

       On February 15, 2007, the final day of voir dire, Ms. Muldrow informed the court that the

defense still had not received transcripts of the conversations between Ms. Rubac and Mr. Guidry,

nor had they received the mental health records of Mr. Congo from Vernon State Hospital. She

concluded by stating that she was filing “an addendum to the formal motion for a continuance at

this time” and if the court ruled against the defense she asked for a running objection. Ex. 35

(Second Trial Transcript, Vol. 19, p. 80).

       This was apparently the Renewed Motion to Continue, with expert affidavits filed under seal

outlining the red flags requiring further development in Mr. Guidry’s case.



                                                  49
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 86 of 341



       Caroline Meyer provided an affidavit detailing the difficulty she had encountered in trying

to get Mr. Guidry’s medical records, including his childhood hospitalizations for asthma, from

Abbeville General Hospital. “These medical records are crucial to the development of Mr. Guidry’s

case. Without them, the defense team is unable to investigate and explore potentially mitigating

themes and issues.” Affidavit of Caroline Meyer.

       Dr. Arlene Andrews, a psychologist and expert in the field of trauma, attested that she was

unable to work on the case because of the short lead time, and that the defense was so unprepared

it was impossible to evaluate Mr. Guidry with the scant information about his life history that the

defense possessed:

       I have been asked to conduct a social history assessment of Mr. Howard Guidry, a
       murder suspect held in Harris County, Texas. Had I been contacted sooner, I might
       have been able to accept the invitation to participate in this case. However, these
       cases are quite complex requiring a great deal of intellectual and logistical effort
       and time. Therefore, given the short notice, it would not be possible to prepare for
       the assessment, conduct the assessment, and prepare a report between now and
       March 1, 2007. Even if the social history investigation (the process that identifies
       potentially relevant records and informants) were already complete and all relevant
       documentation available for my review, it would not be possible to evaluate
       Mr. Guidry in such a time frame. Knowing that the early mitigation work has not
       been completed makes this a completely impossible task.

Affidavit of Arlene Bowers Andrews.

       Dr. Andrews noted that the information that she had been provided detailed that Mr. Guidry

suffered through an extraordinary number of hospitalizations throughout his early childhood as a

result of life-threatening complications of asthma, that Mr. Guidry had been exposed to extreme

domestic violence, and that he had been the target of such abuse himself. She noted that this likely

greatly affected Mr. Guidry:

       As an expert in the effects of childhood trauma, I would anticipate that these events
       would have had a significant impact on Mr. Guidry’s ability to make sound and
       well-thought out decisions, particularly during his adolescence and early adulthood.
       I would also expect that he and others in his family and social system would
       continue to demonstrate the effects of the trauma, which would require careful and

                                                50
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 87 of 341



        deliberate assessment techniques that require time. To conduct an evaluation fully
        and properly, I would need to interview Mr. Guidry on more than one occasion and
        interview multiple other informants. Simply scheduling so many interviews can be
        time-consuming, as is conducting the interviews and analyzing responses for
        assessment.

Id.

        She also noted that trauma is often difficult for juries to understand without an expert, and

that expert testimony about Mr. Guidry’s childhood and adolescence would be crucial to his

defense:

        I believe that an expert in trauma could make significant contributions to
        Mr. Guidry’s defense. Many of the effects of trauma are counterintuitive to
        laypersons and thus the defense team would need a mental health professional to
        explain how events which occur during childhood and adolescence would have
        affected Mr. Guidry’s actions.

Id.

        Lee Norton, a clinical and forensic social worker, also attested that she was unable to testify

since she did not have adequate time to evaluate Mr. Guidry.

        I was consulted on February 10, 2007 about the case of Mr. Howard Guidry, a
        capital defendant in Harris County, Texas. I could not provide assistance in
        Mr. Guidry’s case because of the lack of time and resources under which the
        defense team is attempting to work. These constraints render it impossible to
        provide effective assistance of counsel and experts according to the standards set
        forth in the American Bar Associations Guidelines for Capital Cases.

Affidavit of L. Norton. Norton attested that serious mental health concerns were evident even from

her preliminary review of Mr. Guidry’s case:

        The preliminary investigation of Mr. Guidry’s life history provided to me indicates
        that he experienced a number of events spanning his early childhood, adolescence
        and young adulthood that produced symptoms consistent with complex post-
        traumatic stress disorder. Among these are numerous hospitalizations in early
        childhood and adolescence for severe and chronic asthma; the loss of caretakers
        and important attachment figures; witnessing violence between his parents; and
        being mentally and physically abused by his father.

        Interviews of Mr. Guidry and those know him indicate that his symptoms meet the
        criteria for complex post traumatic stress disorder. His symptoms include reacting

                                                  51
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 88 of 341



       to events with helplessness or horror, experiencing intrusive, avoidant and
       hyperarousal symptoms, and numerous associated features affecting personality
       and character development (see The American Psychiatric Association’s
       Diagnostic and Statistical Manual IV-R). Of particular note is the loss of his aunt,
       who was a significant attachment figure for Mr. Guidry. Following her death, when
       Mr. Guidry was 13-years old, he displayed signs of complex grief reaction. He did
       not successfully grieve his loss and move forward; he continued to show signs of
       depression and unresolved grief that affected his perception, judgment and
       behavior. In the months after his aunt’s death Mr. Guidry returned to her house and
       lay in her bed. He also reported to family members that he saw his aunt “come to
       him” in the middle of the night. These symptoms are consistent with post-traumatic
       stress disorder, psychotic depression and delusional disorders. The etiology and
       accurate categorization of these symptoms require that a complete social and
       medical history be completed to discern the genesis, duration, intensity and effect
       of the symptoms on Mr. Guidry’s subsequent development and level of adaptive
       functioning.

       Collateral accounts indicate that Mr. Guidry also was adversely affected by the
       death of his great-grandfather. His reaction included avoidant and intrusive
       symptoms. He reported nightmares and night terrors, and could not sleep in his
       bedroom alone; he often sought out others to stay in the room with him while he
       slept. This regressive reaction continued until Mr. Guidry was well into his teens.

       The volatile relationship between his parents intensified when Mr. Guidry entered
       adolescence. He witnessed repeated mental and emotional abuse, to which he
       reacted by withdrawing and isolating himself. It is likely that his chaotic and
       frightening home life caused other lasting effects, but the full extent of these effects
       cannot be known without a complete social history.

       The cumulative effects of the factors identified to date could have resulted in
       Mr. Guidry’s mental impairment. However, a complete psychosocial history is
       required to uncover the factors not yet identified, and learn how all the variables
       combined to have such a negative impact on Mr. Guidry’s mental and emotional
       health. Such a history is critical to a competent mitigation defense on Mr. Guidry’s
       behalf.

       I would need much more information in order to know how much time would be
       required to conduct a competent social history. Most social history investigation
       require several hundred hours spanning over the course of a year to complete. The
       amount of time and resources required to complete a social history depends on a
       number of factors, not the least of which is the accessibility of accurate social
       historians to describe the client’s life. Collateral witnesses are essential to obtaining
       valid and reliable information. It is not always easy to develop stable relationships
       with collateral witnesses because many of them are impaired or feel guilty about
       contributing to the client’s mental instability. This necessitates conducting
       numerous interviews with each witness until they feel comfortable enough to
       confide in the legal team the details of critical events and conditions that shaped the

                                                  52
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 89 of 341



       client’s thinking and behavior.

       This task is not complete in Mr. Guidry’s case. The legal team is hobbled by
       incomplete information. For example, family members have been reluctant to
       describe incidences of domestic violence. Mr. Guidry’s mother reports that she has
       attempted to “forget” and “bury” thoughts about domestic violence that are “too
       painful to talk about.” This is not unusual; to the contrary, traumatized families
       generally have to develop strong defense mechanisms to remain in a dysfunctional
       or abusive family system that has existed for one, two or even three generations:
       “The ordinary response to atrocities is to banish them from consciousness.”
       (Herman, J. Trauma and Recovery.) Nevertheless, this information is critical to
       providing jurors with an accurate understanding of the stressors a capital
       defendant’s behaviors and choices. The mitigation investigation in Mr. Guidry’s
       case is incomplete and inadequate. There is neither adequate collateral witness
       testimony nor adequately prepared expert witnesses to present mitigating evidence
       that is integral to understanding his behavior in the offense of which he is accused.

Affidavit of Lee Norton.

       Susan Perryman Evans, an expert in prison conditions and classification and former warden

in the TDCJ system, attested that she was unable to testify with the current trial date, but that she

would have been willing to testify about Mr. Guidry’s time in prison and the ways in which he

would not be a future danger. Ms. Perryman Evans specifically noted that she believed that she

could testify to this even considering Mr. Guidry’s escape attempt. However, she noted that the

defense team had only made Mr. Guidry’s prison records available to her on February 26, 2007:

       I am aware that Mr. Guidry was involved in two major incidents while housed on
       death row: an escape attempt in 1998 from the Ellis I Unit and a hostage-taking
       incident at the Terrell (now Polunsky) Unit in 2000. Based on the extremely
       preliminary information I have about these incidents, I do not believe that they
       would change my conclusion that Mr. Guidry could be safely housed in TDCJ-ID’s
       general population. However, I could not commit to that opinion, nor could I be
       prepared to testify, until I had the opportunity to do a thorough review of
       Mr. Guidry’s prison records and the Serious Incident Reports generated regarding
       these incidents. Before today, these records were not made available to me.

       Particularly given Mr. Guidry’s unusual prison disciplinary history, I could not
       possibly be prepared to testify in the punishment phase of this trial which is only
       days away from beginning.

Affidavit of Susan Perryman Evans.


                                                 53
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 90 of 341



       Ms. Solway also prepared her own sealed affidavit regarding the status of Mr. Guidry’s life

history investigation, which was attached to the motion.

       The court responded without explanation, and apparently without reading the motion and

attachments, that the rulings remained the same. Ex. 5 (Second Trial Transcript, Vol. 19, p. 80).

Ms. Solway then prepared an Application for Writ of Mandamus to challenge the ruling, but that

writ was apparently never filed. (2013 Aimee Solway Decl.)

       On February 19, 2007, just before opening statements, the defense filed motions in limine

regarding three more new witnesses, which were immediately denied, and again appealed to the

trial court for time to provide Mr. Guidry with effective representation. Counsel notified the court

that they had not had time to investigate Ms. Rubac or even listen to the recordings of the calls that

would be put into evidence against Mr. Guidry, and as a result had not been able to exercise their

peremptory strikes intelligently, and could not “give an opening with any kosher theory of defense”

for Mr. Guidry. The defense also filed the sealed affidavit of Aimee Solway, stating that they were

“unable to give complete mitigation defense as a result of the Court’s ruling and denial of Motion

for Continuance.” Ex. 5 (Second Trial Transcript, Vol. 20, pp. 7-9); Tyrone Moncriffe Decl., ¶ 34.

       Mr. Guidry’s counsel again put the court on notice that a mitigation specialist was gathering

“critical evidence” that was supported by the affidavits of the experts that had been filed under seal.

Ex. 5 (Second Trial Transcript, Vol. 20, p. 8-9).

       Despite being made aware of the vast amounts of new information, including hundreds of

pages of medical records, hundreds of hours of audio recordings and three new witnesses, the court

responded that “this case occurred in 1994. Ms. Muldrow has been on the case since probably 1995.

Your motion is denied.” Ex. 5 (Second Trial Transcript, Vol. 20, p. 10).

       On February 26, 2007, the morning that the penalty phase began, Mr. Guidry’s counsel filed



                                                    54
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 91 of 341



a Renewed Motion for Continuance again urging that the court allow the team to develop the life

history evidence they had just begun to collect. It was denied from the bench without argument.

Ex. 113 (Second Trial Transcript, Vol. 24, p. 8).

       6.        The Defense Never Conducted an Independent Investigation of Gloria Rubac,
                 a Witness Who Was Trying to Reach Defense Counsel.

       After the State notified Ms. Rubac that she would be testifying at Mr. Guidry’s trial, she

attempted to contact Mr. Guidry’s counsel. See Gloria Rubac Decl., ¶ 7. Ms. Rubac thought the

State might use the audio recordings of her conversations with Mr. Guidry, and left several voice

mails with Mr. Guidry’s counsel telling them about the audio recordings and offering to talk about

her testimony. See Gloria Rubac Decl., ¶ 7. Mr. Guidry’s counsel ignored Ms. Rubac. See Gloria

Rubac Decl., ¶ 7. When Ms. Rubac was finally able to reach Mr. Guidry’s counsel and express her

concerns, his counsel responded “don’t worry about it. We’ll talk about it later.” See Gloria Rubac

Decl., ¶ 7. They never did talk. Id.

       7.        The Guilt/Innocence Phase of the Second Trial.

                 a.    Gipp Again Testified That Mr. Guidry Killed Farah Fratta, Based
                       Entirely on Prystash’s Out-of-Court Statements to Her.

       During Mr. Guidry’s second trial, his counsel permitted Gipp to again repeat Joseph

Prystash’s statements to her about Mr. Guidry. These statements were the same statements the

district court and the Fifth Circuit Court of Appeals found violated Mr. Guidry’s Confrontation

Clause rights.

       Mr. Guidry’s counsel did not file any motion in limine to apprise the trial court of the “law

of the case” from any court holding that Gipp’s testimony that Mr. Guidry killed Farah violated the

Confrontation Clause. Trial counsel then failed effectively to object to this testimony, and once

again the jury heard the hearsay. Trial counsel did not move for a mistrial or for an order striking

the testimony, or even for a judicial instruction to the jury to disregard the testimony.

                                                  55
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 92 of 341



       As in the first trial, the second trial contained the following testimony from Gipp:

       Q: After Joe Prystash left your apartment that night, was Keith still there?

       A: Yes.

       Q: After he left, did you say anything to Keith about what you just saw happen
       inside your apartment?

       Ms. Muldrow: Hearsay.

       The Court: Not what she said.

       A: Did I have a conversation with him?

       Q: (By Ms. Seigler) What did you say to Keith?

       A: I told Keith that – that Joe and –

       Ms. Muldrow: Objection to anything regarding the two Joe or Howard, Your
       Honor.

       The Court: That will be overruled. Not what she said.

       A: That Joe and Howard had killed Fratta – or Farah, I’m sorry.

       See Ex. 11 (Second Trial Transcript, Vol. 21, p. 64:6-21) (emphasis added). Yet later Gipp

admitted she never talked to “Howard Guidry about what happened the night of the 9th.” Id. at

66:17-19.

       Subsequently, in the redirect testimony, the prosecutor repeatedly implicated Mr. Guidry in

the plot with the pronoun “they.” On cross-examination, Mr. Guidry’s counsel read Gipp a

transcript of her prior testimony. Previously, she had testified that when Prystash came home, she

saw Mr. Guidry, while on the apartment landing, go into his apartment. See Ex. 11 (Second Trial

Transcript, Vol. 21, pp. 74-75). With this context in mind—on redirect and without any objection

from Mr. Guidry’s counsel—Gipp testified as follows:

       Q: The first time that you testified about the facts that you’re telling this jury about
       today, would that have been in early 1996?

       A: Yes.

                                                 56
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 93 of 341



       ***

       Q: Turning to page 1030 and every time you’ve testified, you’ve testified under
       oath, have you not?

       A: Yes, I have.

       Q: Were you asked the question on page 1,030, in regards to the information on the
       blue note, “why did you write that stuff down, Mary?” Were you asked that
       question?

       A: Yes.

       Q: And what was the answer you gave back in 1996?

       A: “Because I knew what they had done was wrong and I knew they would have it
       later.”

       Q: They would what?

       A: Need it later.

       Q: Because I knew what “they” had done was wrong?

       A: Correct.

       ***

       Q: Again, talking about the information with the serial number on the little blue
       note, you said—and I wrote it down when you were asked, “Why did you do that?”
       And your answer was?

       A: “Because I knew what they did was wrong.”

See Ex. 11 (Second Trial Transcript, Vol. 21, pp. 81-82) (emphasis added).

       Gipp never heard Mr. Guidry discuss the murder, and thus the only possible source from

which she could form the opinion set forth in her hearsay testimony was based upon what Prystash

told her about the crime. Without objection and to underline the point, the prosecutor made sure the

jury understood the use of the pronoun “they.” The prosecutor continued:

       Q: On each of these three prior occasions with these three transcripts where you
       testified under oath, each of those times when you answered, what pronoun did you
       use, “they” or “he”?



                                                57
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 94 of 341



       A. They.

See Ex. 11 (Second Trial Transcript, Vol. 21, p. 85:18-22).

               b.      Basinger Testified in the Guilt/Innocence Phrase of the Second Trial as
                       the State’s Witness.

       Basinger testified as the State’s witness at the second trial, and told the jury about the

purported “confession” by Mr. Guidry. See Ex. 31 (Second Trial Transcript, Vol. 22, pp. 6-14).

       Mr. Guidry’s trial counsel did not meet with Basinger regarding his testimony in the second

trial. See Scott Basinger Decl., ¶ 11.

       The entirety of Basinger’s testimony in the second trial was as follows:

               Q    (By Ms. Siegler) Were you called upon, sir, back in 1997 to
       interview Howard Paul Guidry, the defendant in this case?

               A       I was.

               Q       And do you recognize Mr. Guidry in the courtroom today?

               A       I do.

             Q      Back in 1997 were you called to interview Howard Paul Guidry by
       Howard Paul Guidry’s lawyers?

               A       Yes.

               Q       Not by the State?

               A       Correct.

               Q       And did you interview him?

               A       I did.

               Q       On one occasion?

               A       On one occasion.

                Q      And as a result of that interview, were you later called to court to
       testify as a defense expert witness?

               A       I was.

               Q       And was that back in 1997?

                                               58
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 95 of 341



                A      Yes.

                Q      Obviously Howard Guidry’s lawyers asked you questions back in
       1997?

                A      They did.

                Q      And then you were passed to the prosecutors?

                A      I was.

              Q      And in that case you were passed to be asked questions of by me,
       were you not?

                A      That is correct.

                Q      And I’m the one who asked you the 3 questions back in 1997?

                A      Yes.

               Q      Do you recall back in 1997, Dr. Basinger, that I asked you whether
       or not you ever asked Howard Paul Guidry if he told you he shot Farah Fratta two
       times in the head?

                A      I remember you asking me that, yes.

                Q      And did you answer my question back then?

                A      I did.

                Q      And what was your answer to that question back then?

                MS. MULDROW: Same objections as previously lodged before, Your
       Honor.

                THE COURT: That’s overruled. The Court’s ruling will remain the same.

                MS. MULDROW: And ask for a running objection.

                THE COURT: You have it.

                A      To be specific, I never asked Howard Paul Guidry if he had shot—

                MS. MULDROW: Nonresponsive, Your Honor.

                THE COURT: That’s sustained.

             Q       (By Ms. Siegler) Did you answer my question—how did you answer
       my question back in 1997 when I asked you did Howard Paul Guidry ever tell you

                                               59
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 96 of 341



       that he shot Farah Fratta two times in the head? What did you answer back then?

               A       I answered in the affirmative.

               Q       You said he did, did you not?

               A       I said he did.

               Q     And then traveling forward in time to back in 9 July of last year,
       July of 2006—

              MS. MULDROW: And, Your Honor, I’m going to object to the substance
       of anything regarding a matter that was not before this jury. It’s strictly a legal issue
       being brought at this time.

               THE COURT: That’s overruled.

              Q       (By Ms. Siegler) Do you recall my asking you in July of 2006
       whether or not Howard Paul Guidry told you he shot Farah Fratta two times in the
       head and you heard that out of the mouth of Howard Guidry?

               A       Yes.

               Q       And what did you say?

               A       Yes.

               Q      As an expert witness called down to testify in court, Dr. Basinger,
       do you appreciate that when lawyers decide to put you on the stand, they make
       those decisions, weighing the points they hope to make versus the points that might
       hurt them depending on cross-examination?

               A       I agree.

               MS. MULDROW: Speculation, Your Honor.

               THE COURT: That’s overruled.

               A       I appreciate that.

               Q       (By Ms. Siegler) You know that’s the way it works?

               A       I know that’s the way it works.

              Q       Every single time we put a witness on the stand we cross our fingers
       and hope for the good points and hope the bad points don’t hurt us.

               A       I imagine that’s true.


                                                  60
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 97 of 341



               MS. SIEGLER: Pass the witness.

               THE COURT: Cross-examine?

               MS. MULDROW: No questions, Your Honor.

Ex. 31 (Second Trial Transcript, Vol. 22, pp. 6-14).

               c.     The State Called Gloria Rubac to Testify Regarding Calls With
                      Mr. Guidry.

       Gloria Rubac testified that she and Mr. Guidry spoke on the telephone many times. See

Ex. 31 (Second Trial Transcript, Vol. 22, pp. 59-67). The State then played three audio recordings

for the jury. See Gloria Rubac Decl., ¶ 8. The three audio recordings the jury heard were fragments

of multiple conversations over time between Mr. Guidry and Rubac, strung together to sound like

a single conversation. Rubac was dumbfounded by what she heard:

       The prosecution had obviously taken multiple conversations and spliced different
       segments together. Everything was out of context to make it look like Howard
       confessed to me or said other incriminating things, which never happened. The
       prosecution had taken just a few sentences, bits and pieces out of many hours of
       phone calls with Howard, which did not belong together. It was very skillful the
       way the prosecution made it sound like a single conversation took place that never
       did.

Gloria Rubac Decl., ¶ 8.

       Mr. Guidry’s counsel were unaware the audio recordings were actually multiple

conversations out of context because they had not listened to the audio recordings or interviewed

Rubac. As Rubac stated, “Howard’s counsel never asked about the context of the recordings or if

all of the pieces of the conversations were spoken together.” See Gloria Rubac Decl., ¶ 10.

       Ms. Rubac had written down much of what Mr. Guidry said during their telephone

conversations, which she confirmed at trial:

       Q: Ms. Rubac, during some of these phone calls that you had with the defendant,
       there were occasions that you were typing as he was dictating where you were
       taking notes for your articles; is that correct?


                                                61
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 98 of 341



        A: Uh-huh.

        Q: And you could have turned any of that over to the defense, could you not?

        A: I could have?

        Q: Yes.

        A: I guess so, yeah.

        Q: But you didn’t?

        A: No.

Ex. 31 (Second Trial Transcript, Vol. 22, pp. 69:22-70:8).

        Rubac was unaware she could share these with Mr. Guidry’s counsel because she never

spoke with Mr. Guidry’s counsel. Indeed, Mr. Guidry’s trial counsel never asked to review these

notes because they never discussed Rubac’s anticipated testimony or the audio recordings with her

prior to trial. See Gloria Rubac Decl., ¶ 7.

        Mr. Guidry was again convicted and sentenced to death, and his direct appeal denied.

        8.       The Punishment Phase of the Second Trial.

        The prosecution began the penalty phase with a lengthy dissertation of Mr. Guidry’s prior

convictions and alleged unadjudicated bad acts, prison disciplinary infractions, arguing to the jury

that Mr. Guidry’s “choices and his decisions” “has tied your hands” so that there is “no other choice

but to answer those special issues in such a way that he receives the death penalty.” Ex. 113 (Second

Trial Transcript, Vol. 24, p. 22).

        In his brief opening statement, Tyrone Moncriffe promised the jury that they would hear

about Abbeville, Louisiana, where “if you walk down the street, you see two sides of the

community. There’s one side that’s poverty-stricken, blacks live on that side. There’s another side

that’s not, it’s white. In Abbeville, there’s not many opportunities for young kids, African-American

kids particularly. They only have one industry, and since 1980, that industry has been drugs.”


                                                 62
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 99 of 341



Ex. 113 (Second Trial Transcript, Vol. 24, pp. 22-23).

          At about 16 [Mr. Guidry] entered a different world. He didn’t go to the world where
          he could have been a navel cadet, Navy Seal. He went to a different world. And we
          talk about drugs being infiltrated into the poor communities. He went to those who
          were pulling for the drug world, because there’s nothing but bad in that world. And,
          we’re not making excuses for him. We’re telling the story as to what happened.
          And when he entered into that world, his life will go down. Down. Down. A lot of
          this we won’t deny. You will see a lot of this happens when he’s 18 to 21.

Ex. 113, (Second Trial Transcript, Vol. 24, pp. 25-26).

          Finally, Mr. Moncriffe promised the juror who had said in voir dire that s/he wanted “to

know what the person is doing for somebody else’s life” they would “hear from some people who

will testify that this young man has reached out to them: ‘Don’t go this way. Do something with

your lives. I destroyed mine.’ You’re going to hear from those people. He’s 30 years old now.

You’re going to hear the difference between a 30-year-old acting and one who’s 18. And when you

see this information, folks, we will show you that this man is not a continuing threat to society.”

Ex. 113 (Second Trial Transcript, Vol. 24, p. 27).

          Unfortunately, Mr. Moncriffe was unable to keep these promises.

          After the prosecution spent almost three days presenting the testimony of 35 witnesses

regarding Mr. Guidry’s alleged bad acts, the defense presented just four witnesses—Mr. Guidry’s

Head Start teacher, his cousin, the Commander of his Sea Cadets group, and his mother—in a

mitigation presentation that took exactly one hour and occupies only 52 pages of the transcript,

most of which is comprised of cross-examination.

          Mary Diggs, Mr. Guidry’s Head Start teacher, identified photos of Mr. Guidry and related

a story about him helping another child who had gotten stuck at the top of the jungle gym and was

scared to come down. She characterized Mr. Guidry as “sickly” and “a follower”, and showed the

jury artwork that he had made for her from prison. Ex. 101 (Second Trial Transcript, Vol. 26, pp.

86-93).

                                                  63
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 100 of 341



       Mr. Guidry’s cousin, Dana Comeaux, testified that Mr. Guidry had wanted to play baseball,

but wasn’t very good at it and that he spent much of his childhood indoors because he suffered from

asthma and used a nebulizer. Ex. 101 (Second Trial Transcript, Vol. 26, pp. 96-99).

       Ms. Comeaux identified several photos of Mr. Guidry, including one with a baseball Pony

League trophy and a picture of Rosa Parks that Mr. Guidry had drawn for her. She told the jury that

she talked with Mr. Guidry by phone “quite often” and that he stayed in contact with her four

children. “I have a son that’s 16 and [Howard] told him about how important it is to stay in school

and to listen to his mom and keep pursuing football.” Ex. 101 (Second Trial Transcript, Vol. 26,

pp. 98-101).

       Harold James, Mr. Guidry’s Sea Cadet Commander, testified that the Sea Cadets were a

youth organization designed to “find out if a youngster is suitable for the military.” After retiring,

Mr. James had started the Sea Cadets in Abbeville to help kids who were dropping out and “restore

them back into school and probably give them a better start than they would have otherwise.” As a

young man, Howard Guidry “certainly did fit the bill as being on that we would like to have into

the Navy.” Ex. 101 (Second Trial Transcript, Vol. 26, pp. 120-121).

       Howard “impressed me as a person who would be sorta of like a leader. He was always

helpful to people who didn’t understand.” Mr. James had taken Howard on the Cadets’ annual trip

to Florida where he had been “astonished as to the power in the swimming that he had and I said to

myself, we have a winner for the Navy.” The “commanders” of the Sea Cadets had ranked Howard

8th out of the group of 550. Ex. 101 (Second Trial Transcript, Vol. 26, pp. 122-123).

       Mr. James had returned from Florida with “high hopes” that Mr. Guidry would become a

Navy Seal. But, when Howard was given a physical at the Marine Corps Reserve Center in

Lafayette, he had failed due to high blood pressure. The doctors said that Howard could retake the



                                                 64
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 101 of 341



test in 60 days. When Mr. James went to Howard’s home to tell his mother that he had high blood

pressure, he was disappointed to learn that Howard had decided to move to Houston to live with his

sister and join the Texas National Guard. Ex. 101 (Second Trial Transcript, Vol. 26, pp. 125-126).

       As he was leaving the Guidry home, Mr. James had seen a young man who made him

“uncomfortable” in the driveway and he “regret[ted] until this day that [he] didn’t pursue the matter

much more to see exactly who this young man was”. Mr. James hoped “everyone forgive me for

not pushing it any further than that. I feel I deflected duty.” Ex. 101 (Second Trial Transcript,

Vol. 26, p. 127).

       Joyce Guidry, Mr. Guidry’s mother, identified several family photos, and gave a short

testimony about her family. Ex. 101 (Second Trial Transcript, Vol. 26, pp. 134-135). But, the great

bulk of the one hour devoted to Mr. Guidry’s life history was taken up with the prosecution’s cross

examination of Mr. Guidry’s witnesses, particularly his cousin, Dana Comeaux.

       Ms. Diggs, Ms. Comeaux and Mr. James all acknowledged that they had not seen

Mr. Guidry in at least thirteen years and that he had not admitted his criminal activities to them,

suggesting that these witnesses may not really know much about Mr. Guidry. Ex. 101 (Second Trial

Transcript, Vol. 26, pp. 93, 103, 128).

       Although Ms. Comeaux had testified that Mr. Guidry did not talk with her about the times

he got in trouble and she did not know anything about any criminal allegations until his lawyer told

her about them, Seigler was permitted to slog through a long series of allegations, highlighting the

most inflammatory facts and asking Ms. Comeaux as to each one whether Mr. Guidry had told her

about it. This drew no objection from the defense except that “there’s no evidence to support” one

of the allegations. Ex. 101 (Second Trial Transcript, Vol. 26, pp. 109-111).

       The prosecution then used the witnesses least familiar with Mr. Guidry’s home life to elicit



                                                 65
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 102 of 341



superficial praise of his family. Ms. Diggs described Mr. Guidry’s mother as “a caring, a loving

mother” who “attended all events that went on with her children,” and his father as “a loving and

caring father.” Ex. 101 (Second Trial Transcript, Vol. 26, pp. 86-93).

       Ms. Comeaux described Mr. Guidry’s parents as “a very good mother” and “a good father”

who “did the best they could,” and said she had never seen Howard use any drugs when they were

growing up. Ex. 101 (Second Trial Transcript, Vol. 26, p. 103).

       After being aggressively cross-examined about her contacts with the defense, Ms. Comeaux

affirmed prosecutor Seigler’s statements that Mr. Guidry “was never abused as a child”, “is

definitely an intelligent man” and “had the same opportunities growing up, thanks to his mother

and father, that [she] had.” Ex. 101 (Second Trial Transcript, Vol. 26, p. 107).

       In addition, the prosecution used Mr. Guidry’s exercise of his rights, including his right to

counsel, right against self-incrimination, right to speech and right to freedom of association, to urge

the jury to enhance his punishment. The prosecutor aggressively cross-examined Ms. Comeaux

regarding the role played by volunteer consulting attorney Aimee Solway, who was sitting in the

back of the courtroom. Siegler asked her if Aimee’s job was “mitigation expert.” Mr. Moncriffe’s

only objection was “speculation.” Ms. Comeaux said she didn’t know Solway’s job, but Seigler

continued to press her, without objection, to agree that it was Aimee’s “purpose in this trial . . . to

try to find witnesses to talk about things from Howard’s childhood to make him seem more

sympathetic to this jury.” Ms. Comeaux said “I don’t really know what her job is. I mean, I know

she’s an attorney or she’s working on the case.” Seigler then interrogated Ms. Comeaux about her

contacts with Aimee Solway, Caroline Meyer, Danalynn Recer, GRACE and J.J. Gradoni, drawing

no objection from the defense. Ex. 101 (Second Trial Transcript, Vol. 26, p. 106).

       Misrepresenting the content and purpose of the assertion of rights form that Mr. Guidry had



                                                  66
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 103 of 341



circulated in the jail, which was not in evidence, Ms. Seigler asked Ms. Comeaux if Mr. Guidry had

asked her to “sign the same paper he asked a lot of other people to sign that you wouldn’t come in

and testify against him.” Ex. 101 (Second Trial Transcript, Vol. 26, p. 109).

       Seigler then turned to Mr. Guidry’s political views. Ms. Comeaux was cross-examined

without objection regarding whether Mr. Guidry considers himself to be an “anti-death penalty

spokesperson” who “writes and receives letters to anti-death penalty people all over the world” and

would like to one day “make fancy speeches . . . for all these causes he claims to support.” Ex. 101

(Second Trial Transcript, Vol. 26, pp. 112-113).

       Seigler showed Ms. Comeaux a document purporting to be “the front page of [Mr. Guidry’s]

website.” Although Ms. Comeaux said she had seen the site only once, months before, and did not

know what was on it, Seigler was permitted to go through a list of links purportedly listed on the

site to “the Abolish the Death Penalty Alliance,” “the ACLU Death Penalty Opposition Group,”

“Amnesty International,” “the campaign to end the death penalty,” and “the National Coalition to

End the Death Penalty,” asking Ms. Comeaux if she remembered each one. Ms. Comeaux answered

“no” again and again. Ex. 101 (Second Trial Transcript, Vol. 26, pp. 113-114).

       The document from which Seigler read was never offered into evidence and the source of it

was never identified. Although she certainly must be aware that Texas death row inmates have no

access to computers or internet, Seigler was permitted to misrepresent to the jury that the website

in question was Mr. Guidry’s. The only objection made by the defense was “speculation”. Ex. 101

(Second Trial Transcript, Vol. 26, pp. 112-119).

       Seigler then asked if Ms. Comeaux knew that Mr. Guidry speaks regularly with a reporter

named Gloria Rubac from Workers World—“haven’t you read her articles on his Web site where

he lets her interview him?” “And, you haven’t read the article where Howard Guidry tells her about



                                                67
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 104 of 341



how one day he’s going to be the guy that furthers all these causes?” Ex. 101 (Second Trial

Transcript, Vol. 26, pp. 114-115).

       Ms. Comeaux was then asked if Mr. Guidry had ever told her that he “helped from the group

Panthers United for Revolutionary Education” or described himself as a “glaring representation of

a system long, wrong and irreparable” who would “have a larger impact on the struggle against the

death penalty, the struggle against depression, the struggle against poverty, the struggle against

racism.” Ex. 101 (Second Trial Transcript, Vol. 26, pp. 112-119).

       These political activities and associations were never linked to criminal activity or threats

of violence. The defense’s only objection was “hearsay”. Ex. 101 (Second Trial Transcript, Vol. 26,

pp. 112-119).

       Although Ms. Comeaux repeatedly said that she had not read the articles or heard the

statements, Seigler was never required to lay any foundation for her questions or make any proffer.

No substantive objections or constitutional challenges were made by the defense. Ex. 101 (Second

Trial Transcript, Vol. 26, pp. 101-118).

       9.       The Closing Argument.

       In closing arguments, the prosecution pointed out, quite rightly, that nothing had been

offered by the defense in mitigation:

       Well, you know his family. They’re good people. And that’s what makes these kind
       of cases sad because not only do you have victims sitting over here, you have
       victims sitting over there. He victimized his own family. His parents were good.
       They were caring. They were always there for him. They tried everything. He’s not
       sitting in that chair because of them. They were good parents. He had two parents
       in the home. You heard nothing about drug abuse. You heard nothing about child
       abuse. Nothing.

       There were good people that tried to raise him right, but he made the choices and
       decisions that he did and that’s why he’s sitting in that chair. There is nothing
       you’ve heard any day of this trial about his character or background that is
       mitigating. You’ve heard quite the contrary. What could be mitigating about any of
       this? What could be mitigating about any of this? The victims he’s left behind, the

                                                68
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 105 of 341



        people that he has affected will always be affected by his behavior. There is nothing
        in his character and background that is mitigating.

Ex. 102 (Second Trial Transcript, Vol. 27, p. 10) (emphasis supplied).

        In closing, Mr. Guidry’s counsel, clearly exhausted and battle-worn, both spoke at some

length about how difficult the trial had been on them. Ex. 102 (Second Trial Transcript, Vol. 27,

pp. 11-12, 18). Ms. Muldrow blamed the prosecution’s aggressive cross-examination for the dearth

of defense witnesses:

        Dana Comeaux only took the stand to tell you that she loved him. She did not
        deserve that barrage of questions. . . . There were other members here, but I would
        not subject them to what Dana Comeaux went through.

Ex. 102 (Second Trial Transcript, Vol. 27, pp. 16-17).

        Mr. Guidry’s counsel failed to present the jury with any coherent theme or narrative of

Mr. Guidry’s life. The most humanizing thing they could say about their client was that he had not

been “born to be an animal” and had “seemed less than a monster” when he was a child.

        I want you to know this was not a Howard Guidry pity party. What would you have
        thought of me and Tyrone if we hadn’t presented his family and those people from
        Abbeville? Huh? Wouldn’t you expect us to bring those plain, simple, down-to-
        earth country people to tell you that they loved him, to explain to you that Howard
        Guidry wasn’t born from sheep. He wasn’t born to be an animal. There is no such
        thing as being a mean baby.

Ex. 102 (Second Trial Transcript, Vol. 27, p. 16).

        So when Howard Guidry was 4 years old, the prosecutor became uncomfortable
        with that photograph. You know why? Because some of you may have seen your
        own 4-year-old. Some of you may have seen yourselves at 4 years old and now he
        becomes less of a monster, was just a kid from Abbeville where he played baseball
        or tried to play – he wasn’t real good, this kid right here – with other kids in
        Abbeville, he seemed less than a monster.

Ex. 102 (Second Trial Transcript, Vol. 27, pp. 21-23).

        The prosecution argued, perversely, that Mr. Guidry was more of a future danger because

of his trial:


                                                 69
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 106 of 341



       And after this trial -- you know, you learned about all of the new things TDC has
       done to prevent this from happening again, or tried to. You learned it. Who else
       learned it and heard it all? He did. He goes back now to TDC more educated as a
       mentor, if you will, to others about the way security now works at TDC.

Ex. 102 (Second Trial Transcript, Vol. 27, p. 39).

       Similarly, the prosecutor felt the need to address the glaring absence of any defense case,

arguing that the lack of defense witnesses was direct evidence of Mr. Guidry’s bad character:

       You know, if Loretta and Tyrone would have had a team of angels looking for
       mitigation evidence in the life of Howard Guidry, those angels couldn’t have come
       up with any. His life is the opposite. He had a wonderful mother and father. He had
       a good childhood. He is intelligent. He was never abused. He was never deprived
       of anything his whole life.

Ex. 102 (Second Trial Transcript, Vol. 27, p. 44).

       10.     The Direct Appeal.

       Terrance Gaiser was Mr. Guidry’s appellate counsel following the second trial. Based on

the starkness of the issue and how clear it was in the record, Gaiser decided to argue on direct appeal

that trial counsel had been ineffective in failing to take needed steps to prevent Gipp’s testimony.

See Terrance Gaiser Decl. Gaiser recognized his decision to argue ineffective assistance of counsel

on direct appeal was unusual because Texas courts had repeatedly instructed appellate litigators to

defer such arguments to collateral proceedings. Id.; see also Trevino v. Thaler, 133 S. Ct. 1911,

1915 (2013) (explaining why Texas courts have found that ineffective-assistance claims should

generally not be raised on direct appeal). However, Gaiser believed the ineffective assistance claim

regarding Gipp was sufficiently established in the existing record, and that it was inextricably

related to Mr. Guidry’s constitutional argument. See Terrance Gaiser Decl.; see also Mark Stevens

Decl. (explaining the inadmissibility of Gipp’s hearsay testimony was part of the law of the case).

       Gaiser testifies herein as follows:

       Ms. Gipp’s testimony at the second trial was the same hearsay testimony already
       twice ruled inadmissible under the Constitution’s Sixth Amendment confrontation

                                                  70
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 107 of 341



         clause. This was not a situation where the otherwise inadmissible testimony was
         allowed in to evidence because Mr. Guidry’s lawyers “opened the door” during
         cross-examination. To the contrary, this was a direct contravention to the ruling of
         the Firth Circuit. Simply put, the State did again precisely what the Fifth Circuit
         held unconstitutional in the first trial.

         The State succeeded in re-presenting Ms. Gipp’s inadmissible testimony in the
         second trial without any objection from Mr. Guidry’s trial counsel. Therefore, I
         argued that Mr. Guidry’s counsel was ineffective for failing to obtain a hearing on
         the admissibility of, and/or object to, this testimony.

Terrance Gaiser Decl., ¶¶ 7, 8.

         Concerned that the court would not hear the claim on direct appeal, Gaiser tried to insure

that it was also raised in state post-conviction proceedings, which were ongoing simultaneously

pursuant to Texas’s dual-track system. After Jerome Godinich was assigned to represent Mr. Guidry

in the state court habeas, Mr. Gaiser attempted unsuccessfully to talk to Godinich about their mutual

client, but Godinich was not interested:

         I tried to talk to Mr. Godinich about the law and the facts that should result in a new
         trial after collateral proceedings, but he did not appear interested. I frequently saw
         him at the Harris County Courthouse and tried to talk with him about Mr. Guidry’s
         case. It sounded and appeared to me that he was unfamiliar with the facts and the
         legal problems in Mr. Guidry’s trial.

Id.

         As Mr. Gaiser feared, the CCA ruled on October 21, 2009 that the claim related to Gipp’s

testimony should have been raised in post-conviction, not direct appeal. Unfortunately,

Mr. Guidry’s Application for state post-conviction relief had been filed ten months earlier without

the Gipp claim.

Q.       The State Habeas Proceedings After the Second Trial.

         1.     Initial State Post-Conviction Counsel Jerome Godinich Filed a Petition
                Containing Two Record-Based Claims.

         Jerome Godinich was appointed on August 9, 2007 to represent Mr. Guidry in state post-

conviction proceedings pursuant to Texas Code of Criminal Procedure article 11.071. Over the next

                                                   71
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 108 of 341



five months, Godinich spent sixty-one hours reading transcripts of the Guidry, Prystash and Fratta

trials. Ex. 68 (Godinich Attorney Fees Expense Claim), Out of Court Hours Log at 1, 2, 3, 5. He

did not seek funding for investigative or expert assistance of any kind.

        Mr. Godinch visited Mr. Guidry on death row for the first and only time five months after

his appointment, on January 10, 2008, and picked up trial counsel’s file for the first time two weeks

later, on January 24, 2008. In January, Mr. Godinich spent five hours collecting and reviewing the

trial file, seven hours (including approximately four hours of travel) visiting his client, and three

hours on “review and research trial counsel case load.” In February, he made two telephone calls—

to Bettina Wright, whom he referred to as a “trial witness,” and to Scott Basinger. He didn’t touch

the case again for eight months. Over the course of November and December, he spent eleven hours

conducting legal research. See Ex. 68 (Godinich Attorney Fees Expense Claim), Out of Court Hours

Log at 1, 2, 3, 5.

        In January 2009, the month the petition was due, Godinich recorded forty-nine hours. This

is a total of 137.5 hours. Having spent a total of only 64 hours reviewing transcripts of Mr. Guidry’s

two trials, Mr. Fratta’s trial and the Prystash trial combined, it is virtually impossible that Godinich

even read the entire record. Id.

        The initial Application for Post-Conviction Relief, filed on January 28, 2009, raised two

claims, both of which were record-based: (1) that the trial court erred in overruling Mr. Guidry’s

objection to the State’s exercise of a peremptory challenge and (2) that the trial court erred in

admitting Scott Basinger’s testimony that Mr. Guidry admitted guilt to him because it was fruit of

the poisonous tree, i.e., the coerced custodial confessions given by Mr. Guidry to police. Ex. 71

(01/28/09 Godinich Petition).

        Despite repeated entreaties by Mr. Gaiser and Mr. Guidry, Godinich somehow failed to



                                                  72
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 109 of 341



raise the ineffective assistance claim that Gaiser had written: trial counsel was ineffective in failing

to object to the repeat of Gipp’s hearsay testimony. Id.; see also Ex. 36 (Mr. Guidry’s Pro Se Motion

for the Appointment of Different Counsel); Terrance Gaiser Decl.; Ex. 71 (01/28/09 Godinich

Petition).

        Godinich did not provide a copy of the Application to Mr. Guidry until March 24, 2009.

Ex. 36 (Pro Se Motion for the Appointment of Different Counsel) p. 2.

        2.     Abandoned by Counsel, Mr. Guidry Tried to Help Himself.

        When he belatedly received his copy of Godinich’s dismal first efforts, Mr. Guidry

immediately began a search for new post-conviction counsel. On March 30, 2009, Mr. Guidry filed

a pro se motion seeking appointment of new counsel under 28 U.S.C. § 2261 due to the ineffective

assistance of Godinich.4 See Ex. 36 (Pro Se Motion for the Appointment of Different Counsel).

        Mr. Guidry raised the significant concern that the “State Habeas brief” Godinich sent to him

on March 24, 2009 raised only two issues, and was a “reproduction[] of direct appeal claims.” Id.

In light of the gravity of Godinich’s inadequate briefing, Mr. Guidry requested the Court to allow

his new counsel to amend the initial brief in order to raise a number of issues Godinich failed to

mention despite Mr. Guidry’s previous request that he do so. Id. Because Mr. Guidry’s March 2009

effort to replace Godinich received no response, in June 2009, he raised the issue directly with the

Court of Criminal Appeals in Austin. Ex. 37 (Letter from Mr. Guidry’s wife, Regina Guidry, to

Court of Criminal Appeals dated 06/24/09). When that effort failed, Mr. Guidry wrote the trial court

directly to again request new counsel. Ex. 38 (Letter from Mr. Guidry to Judge Belinda Hill dated

10/22/09).


4
  In his motion, Mr. Guidry referred to a March 22, 2009, Houston Chronicle article reporting
Mr. Godinich was a Texas “death penalty” attorney who had missed filing deadlines in three
different cases “that resulted in the default of defendants [sic] Federal Habeas Writs.” Id. at 1. It
was reported that one of the defendants Mr. Godinich represented was subsequently executed. Id.

                                                  73
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 110 of 341



        On November 23, 2009, Godinich wrote a letter to Mr. Guidry informing him the state court

had denied his requests for new counsel. Ex. 39 (Letter from Jerome Godinich to Mr. Guidry dated

11/23/09). Following over thirty attempts by Mr. Guidry’s family to contact Godinich regarding his

case, Mr. Guidry again wrote directly to the trial court on April 12, 2010, and asked for the

appointment of new counsel to represent him. See Ex. 40 (Letter from Mr. Guidry to Judge Belinda

Hill dated 04/12/10). There was no response to Mr. Guidry’s request, nor was he granted relief.

        After repeated failed attempts to convince Godinich to supplement his habeas brief beyond

direct appeal issues, Mr. Guidry did so himself through correspondence directly to the Harris

County Clerk’s Office, the criminal court and the trial court. Ex. 41 (Letter from Regina Guidry to

Harris County Clerk’s Office, Criminal Court dated 06/07/10); see also Ex. 42 (Letter from Regina

Guidry to Judge B. Hill dated 06/07/10). This correspondence contained a chronological history of

Mr. Guidry’s efforts to work with Godinich on his petition. Ex. 103 (Transfer of Power of Attorney

to Regina Schmahl dated 03/22/07); see also Ex. 42 (Letter from Regina Guidry to Judge Belinda

Hill dated 06/07/10, and accompanying Statement of R. Guidry dated 06/05/10). Mr. Guidry also

provided a list of issues that should have been included in the application for post-conviction relief

filed on his behalf, including, but not limited to: (1) ineffective assistance of trial counsel, (2) failure

to investigate impact statement of father of the deceased, (3) witness coercion, (4) failure to include

mitigation arguments and facts, and (5) failure to include witness statements. Id.

        3.      Mr. Godinich Filed a Time-Barred Supplemental Petition.

        A year and nine months after filing the initial petition, Mr. Godinich filed a time-barred

Supplemental Application for Writ of Habeas Corpus and Evidentiary Hearing Request on October

25, 2010, raising trial counsel’s ineffectiveness in failing to protect Mr. Guidry’s Confrontation

Clause rights that should have precluded Gipp from repeating information allegedly learned from



                                                    74
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 111 of 341



Prystash that Mr. Guidry killed Farah Fratta. 5 Exs. 71 and 72 (Godinich habeas briefs).

        Because Godinich had failed to exercise diligence in meeting the deadline set by Article

11.071 of the Texas Code of Criminal Procedure, the Texas Court of Criminal Appeals declined to

consider the arguments on their merits. Ex parte Guidry, Nos. WR-47417-02, WR-47417-03, 2012

WL 2423621, at *1 (Tex. Crim. App. June 27, 2012) (“Applicant’s claims fail to meet the dictates

of Article 11.071, § 5. Accordingly, we dismiss his subsequent application.”).

        4.      Mr. Guidry Found Pro Bono Counsel to Replace Godinich, But Was Denied
                His Counsel of Choice.

        In December of 2010, Mr. Guidry was finally successful in retaining the law firm of Lane

Powell PC to take his case on a pro bono basis. On June 22, 2011, Lane Powell attorneys

Gwendolyn Payton and John Neeleman—along with Professor Catherine G. Burnett of South Texas

Law School—appeared in front of the Honorable Belinda Hill on a Motion for Non-Resident

Attorney for Participation. Ex. 43 (Affidavit of John R. Neeleman). The Motion requested that

Ms. Payton and Lane Powell replace Godinich as Mr. Guidry’s counsel of record. Id. Judge Hill

denied the Motion. Id. When Ms. Payton tried to explain that Godinich’s habeas petition had failed

to raise a number of important claims on behalf of Mr. Guidry, the Court stopped counsel and stated

she would not allow criticism of Mr. Godinich’s work in her courtroom. Id. Judge Hill then ruled

Godinich would remain counsel for Mr. Guidry. Id. Ms. Payton offered to present an offer of proof

on some of the critical issues the state court was filing to adjudicate, but the Court declined to hear

the offer. Mr. Guidry’s state court habeas claims were all denied, many because his counsel missed

the filing deadline.

R.      The Federal Habeas Proceedings After the Second Trial.


5
 Present counsel has been unable to find a record of the additional hours Godinich spent preparing
Mr. Guidry’s supplemental habeas petition. In any case, this petition was filed nine months late
and was barred by the Court of Criminal Appeals as untimely.

                                                  75
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 112 of 341



        On June 26, 2013, the undersigned counsel filed a Petition for Writ of Habeas Corpus by a

Person Sentenced to Death on Mr. Guidry’s behalf in the U.S. District Court for the Southern

District of Texas. Guidry v. Stephens, No. 4:13-cv-01885 (S.D. Tex.), ECF No. 1 (Jun. 26, 2013).

The Petition raised a number of claims in support of Mr. Guidry’s request that the court overturn

his unconstitutional conviction and death sentence, including the ineffective assistance of his

counsel in the Texas trial, direct appeal, and post-conviction proceedings; the denial of

Mr. Guidry’s Sixth and Fourteenth Amendment right to counsel of choice; the suppression of key

evidence tending to show Mr. Guidry’s innocence; the denial of Mr. Guidry’s right to a fair and

impartial jury because the jurors in the second trial knew he had previously been convicted and

sentenced to death in the first trial; the trial court’s failure to instruct the jury on the credibility of

compensated witnesses; the wrongful admission of Basinger’s testimony as the fruit of the

poisonous tree in violation of Mr. Guidry’s Fifth Amendment rights; the violation of the Fourteenth

Amendment and Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986), in the improper striking

of a prospective African-American juror; and the violation of Mr. Guidry’s due process rights in

the failure to require jury unanimity as to the alleged aggravating factor. See id.

        The State did not respond to the Petition for over two years. On September 10, 2015, the

district court ordered the State to file an answer within 60 days, noting that “[t]he petition warrants

a response.” Guidry v. Stephens, No. 4:13-cv-01885 (S.D. Tex.), ECF No. 38 (Sept. 10, 2015). On

November 9, 2015, the State filed a motion for summary judgment. Guidry v. Stephens, No. 4:13-

cv-01885 (S.D. Tex.), ECF No. 40 (Nov. 9, 2015). After Mr. Guidry filed his opposition to the

motion, the district court requested supplemental briefing on the question of whether an available

state avenue of relief existed for Mr. Guidry’s unexhausted claims. Guidry v. Davis, No. 4:13-cv-

01885 (S.D. Tex.), ECF No. 42 (Jun. 4, 2016). After receiving the parties’ supplemental briefing,



                                                    76
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 113 of 341



the district court denied the State’s motion for summary judgment. Guidry v. Davis, No. 4:13-cv-

01885 (S.D. Tex.), ECF No. 48 (Aug. 30, 2016). In its order, the district court directed Mr. Guidry

to present his unexhausted claims to this Court and held that “[t]he Texas courts should consider in

the first instance whether Guidry’s unexhausted claims will allow him to file a subsequent habeas

application in compliance with TEX. CODE CRIM. PROC. art. 11.071 § 5.” Id.

                                                IV.

 MR. GUIDRY’S EXHAUSTION OF CLAIMS FOR HABEAS RELIEF UNDER TEXAS
                               LAW

A.      Standard for Consideration of a Subsequent Application for a Writ of Habeas Corpus
        in Texas Courts.

        Section 5 of Article 11.071 of the Texas Code of Criminal Procedure permitted the Texas

courts to consider this subsequent application for a writ of habeas corpus by Mr. Guidry because he

satisfied Sections (a)(1) and (a)(2) as to both his Brady claims and his ineffective assistance of

counsel claims. Section 5, which codifies Texas’s abuse of the writ doctrine, provides in pertinent

part as follows:

        (a) If a subsequent application for a writ of habeas corpus is filed after filing an
        initial application, a court may not consider the merits of or grant relief based on
        the subsequent application unless the application contains sufficient specific facts
        establishing that:

               (1) the current claims and issues have not been and could not have been
               presented previously in a timely initial application or in a previously
               considered application filed under this article or Article 11.07 because the
               factual or legal basis for the claim was unavailable on the date the applicant
               filed the previous application;

               (2) by a preponderance of the evidence, but for a violation of the United
               States Constitution no rational juror could have found the applicant guilty
               beyond a reasonable doubt; or

               (3) by clear and convincing evidence, but for a violation of the United States
               Constitution no rational juror would have answered in the state’s favor one
               or more of the special issues that were submitted to the jury in the
               applicant’s trial under Article 37.071, 37.0711, or 37.072.

                                                77
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 114 of 341



       The CCA has explained that, in order to overcome the procedural bar under Section (a)(1),

(1) “the factual or legal basis for an applicant’s current claims must have been unavailable as to all

of his previous applications,” and (2) “the specific facts alleged, if established, would constitute a

constitutional violation that would likely require relief from either the conviction or sentence.” Ex

parte Campbell, 226 S.W.3d 418, 421 (Tex. Crim. App. 2007).

       This provision of Article 11.071 has been applied to allow consideration of subsequent

applications raising Brady claims. See, e.g., Ex parte Murphy, No. WR-38,198-04, 2016 WL

4897251, at *1 (Tex. Crim. App. June 15, 2016); Ex parte Toney, No. AP-76056, 2008 WL 5245324

(Tex. Crim. App. Dec. 17, 2008) (granting relief on Brady claims and remanding for new trial

following determination that applicant had met Article 11.071 standard); Ex parte Lave, No. WR-

44564-03, 2008 WL 5049908, at *1 (Tex. Crim. App. Nov. 26, 2008); Ex parte Reed, No. WR-

50961-03, 2005 WL 2659440, at *1 (Tex. Ct. Crim. App. Oct. 19, 2005); see also Ex parte Chavez,

371 S.W.3d 200 (Tex. Crim. App. 2012) (granting review of Brady claims raised in subsequent

application under Section 4 of Article 11.071, which has similar provisions for non-capital cases).

Here, Mr. Guidry is entitled to review of his Brady claims because the State suppressed favorable,

material evidence in violation of the U.S. Constitution and thereby prevented Mr. Guidry from

raising issues of fact demonstrating his innocence.

       This provision of Article 11.071 has also been applied to allow consideration of subsequent

applications raising claims for ineffective assistance of counsel. In Ex parte Graves, 70 S.W.3d 103

(Tex. Crim. App. 2002), the Court observed that Article 11.071 “creates a statutory right to

competent counsel in habeas proceedings.” Id. at 113 (internal quotation marks omitted). Therefore,

an applicant for habeas relief does not forfeit a claim if the claim was omitted from the original

habeas application because his attorney was ineffective. See id. The Court drew a distinction



                                                 78
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 115 of 341



between counsel who was incompetent at the time of appointment and counsel whose performance

was deficient during the representation, id. at 114-15, holding that the statutory right to competent

counsel applied only to counsel’s abilities at the time of his appointment, and not his “final product

or services” in the habeas litigation. Id. at 116. For the reasons discussed below, in light of a sea

change in federal and state law, Mr. Guidry submits that Graves should be overturned to permit

applicants to file subsequent applications raising claims that otherwise would have been forfeited

due to counsel’s deficient performance. Here, Mr. Guidry is entitled to review of his ineffective

assistance of counsel claims both because his counsel in the initial Article 11.071 proceedings was

incompetent and because his counsel’s performance was wildly deficient.

B.      Claims Raised in Mr. Guidry’s Subsequent Petition to the Texas Courts Could Not
        Have Been Presented Previously Because Exculpatory Evidence Was Not Available
        Due to the State’s Violations of Brady v. Maryland.

        “[T]he suppression by the prosecution of evidence favorable to an accused upon request

violates due process where the evidence is material either to guilt or to punishment, irrespective of

the good faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). The

prosecution has an affirmative obligation to disclose evidence favorable to the defense. See id.; see

also Tex. Disciplinary Rules of Prof’l Conduct 3.09(d). A Brady violation results where the State

“failed to accede to a defense request for disclosure of some specific kind of exculpatory evidence

. . . and . . . where the Government failed to volunteer exculpatory evidence never requested, or

requested only in a general way.” Kyles v. Whitley, 514 U.S. 419, 433, 115 S. Ct. 1555 (1995)

(citing United States v. Agurs, 427 U.S. 97, 104-07 (1976)). Brady is implicated even if other

government agencies retained custody of Brady material. See id. at 437 (“[T]he individual

prosecutor has a duty to learn of any favorable evidence known to the others acting on the

government’s behalf in the case, including the police.”).

        Furthermore, the duty of the government to disclose exculpatory evidence established by

                                                 79
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 116 of 341



Brady is unquestioned by and affirmed in the Texas Supreme Court’s explanation of the special

responsibilities of criminal prosecutors. “A prosecutor has the responsibility to see that justice is

done, and not simply to be an advocate.” Tex. Disciplinary Rules of Prof’l Conduct 3.09, cmt. 1.

“[A] prosecutor is obliged to see that the defendant is accorded procedural justice, that the

defendant’s guilt is decided upon the basis of sufficient evidence, and that any sentence imposed is

based on all unprivileged information known to the prosecutor.” Id.

       To prove a Brady violation, Mr. Guidry must demonstrate the State suppressed favorable,

material evidence, either willfully or inadvertently. See Strickler v. Greene, 527 U.S. 263, 280, 119

S. Ct. 1936 (1999). “[A] showing of materiality does not require demonstration by a preponderance

that disclosure of the suppressed evidence would have resulted ultimately in the defendant’s

acquittal . . .” Kyles, 514 U.S. at 434. The question is not whether Mr. Guidry would have received

a different verdict had the error not occurred, but whether he received a fair trial given the

suppression. See id. at 434. “[T]he materiality test is not a test of the sufficiency of the evidence.

The defendant need not demonstrate that after discounting the inculpatory evidence by the

undisclosed evidence that there would not have been enough evidence to sustain the conviction.”

Chuong Duong Tong v. Davis, 2016 U.S. Dist. LEXIS 135415, *42-43 (S.D. Tex. Sept. 30, 2016).

Materiality must be assessed “in terms of the suppressed evidence considered collectively, not item

by item.” Kyles, 514 U.S. at 436-37.

       Under this standard, Mr. Guidry’s initial post-conviction counsel was entitled to rely upon

the State’s representations that it had produced all exculpatory evidence. See Banks v. Dretke, 540

U.S. 668, 693 (2004) (“[B]ecause the State persisted in hiding Farr’s informant status and

misleadingly represented that it had complied in full with its Brady disclosure obligations, Banks

had cause for failing to investigate, in state post-conviction proceedings, Farr’s connections to



                                                 80
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 117 of 341



Deputy Sheriff Huff.”). As the Supreme Court elaborated in Banks,

       in Strickler. . . the State contended that examination of a witness’ trial testimony,
       alongside a letter the witness published in a local newspaper, should have alerted
       the petitioner to the existence of undisclosed interviews of the witness by the police.
       527 U.S., at 284, and n. 26, 119 S. Ct. 1936. We found this contention insubstantial.
       In light of the State’s open file policy, we noted, “it is especially unlikely that
       counsel would have suspected that additional impeaching evidence was being
       withheld.” Id., at 285, 119 S. Ct. 1936. Our decisions lend no support to the notion
       that defendants must scavenge for hints of undisclosed Brady material when the
       prosecution represents that all such material has been disclosed. As we observed in
       Strickler, defense counsel has no “procedural obligation to assert constitutional
       error on the basis of mere suspicion that some prosecutorial misstep may have
       occurred.” 527 U.S., at 286–287, 119 S. Ct. 1936. The “cause” inquiry, we have
       also observed, turns on events or circumstances “external to the defense.” Amadeo
       v. Zant, 486 U.S. 214, 222, 108 S. Ct. 1771, 100 L. Ed. 2d 249 (1988) (quoting
       Murray v. Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986)).

       The State here nevertheless urges, in effect, that “the prosecution can lie and
       conceal and the prisoner still has the burden to ... discover the evidence,” Tr. of
       Oral Arg. 35, so long as the “potential existence” of a prosecutorial misconduct
       claim might have been detected, id., at 36. A rule thus declaring “prosecutor may
       hide, defendant must seek,” is not tenable in a system constitutionally bound to
       accord defendants due process. “Ordinarily, we presume that public officials have
       properly discharged their official duties.” Bracy v. Gramley, 520 U.S. 899, 909,
       117 S. Ct. 1793, 138 L. Ed. 2d 97 (1997) (quoting United States v. Chemical
       Foundation, Inc., 272 U.S. 1, 14–15, 47 S. Ct. 1, 71 L. Ed. 131 (1926) (internal
       quotation marks omitted)). We have several times underscored the “special role
       played by the American prosecutor in the search for truth in criminal trials.”
       Strickler, 527 U.S., at 281, 119 S. Ct. 1936; accord Kyles, 514 U.S., at 439–440,
       115 S. Ct. 1555; United States v. Bagley, 473 U.S. 667, 675, n.6, 105 S. Ct. 3375,
       87 L. Ed. 2d 481 (1985); Berger, 295 U.S., at 88, 55 S. Ct. 629. See also Olmstead
       v. United States, 277 U.S. 438, 484, 48 S. Ct. 564, 72 L. Ed. 944 (1928) (Brandeis,
       J., dissenting). Courts, litigants, and juries properly anticipate that “obligations
       [to refrain from improper methods to secure a conviction] ... plainly rest[ing]
       upon the prosecuting attorney, will be faithfully observed.” Berger, 295 U.S.,
       at 88, 55 S. Ct. 629. Prosecutors’ dishonest conduct or unwarranted concealment
       should attract no judicial approbation. See Kyles, 514 U.S., at 440, 115 S. Ct. 1555
       (“The prudence of the careful prosecutor should not ... be discouraged.”).

Banks, 540 U.S. 695-96 (emphasis added). Under this standard, Mr. Guidry has established a

Brady violation which, moreover, could not have been presented in his original state habeas

petition despite his counsel’s exercise of due diligence.

       As discussed in detail below, Mr. Guidry has shown that the State committed multiple Brady

                                                 81
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 118 of 341



violations by failing to disclose exculpatory evidence—including evidence of another man who

matched the description of the perpetrator, and who was also the owner of the getaway car in which

human blood was on the seats shortly after the murder, whose fingerprints matched the fingerprints

found at the murder scene when Mr. Guidry’s fingerprints did not match. In addition, the State

failed to disclose the fact that it had hypnotized its key witness, who changed her story following

the hypnosis; that multiple ballistics analyses could not tie Mr. Guidry to the crime scene; and that

other suspects connected to Robert Fratta and Joseph Prystash confessed to certain parts of the crime

and implicated each other, but that none of them had any evidence that implicated Mr. Guidry. The

State also suppressed recordings of Mr. Guidry’s telephone conversations with reporter Gloria

Rubac by not disclosing them until 17 days before trial, and presented these tapes at trial in a

doctored form that misled the jury.

        Because the State failed to disclose any of this evidence to Mr. Guidry’s counsel, in

violation of Mr. Guidry’s constitutional due process rights, Mr. Guidry was unable to use this

evidence to support a claim that he is innocent. See Tex. Code Crim. Proc. art. 11.071(a)(1). Indeed,

Mr. Guidry submits that but for the State’s Brady violations, no rational juror could have found him

guilty beyond a reasonable doubt if the withheld exculpatory evidence had been presented at trial.

See Tex. Code Crim. Proc. art. 11.071(a)(2).

C.      Claims Raised in Mr. Guidry’s Subsequent Petition to the Texas Courts Could Not
        Have Been Presented Previously Due to the Deficient Representation Provided by
        Mr. Guidry’s Previous Habeas Counsel.

        The Sixth Amendment to the United States Constitution guarantees a criminal defendant

“the Assistance of Counsel for his defense.” The Supreme Court of the United States has held,

further, that “the right to counsel is the right to the effective assistance of counsel.” Strickland v.

Washington, 466 U.S. 668, 686, 104 S. Ct. 2052 (1984) (quotation marks omitted and emphasis

added). Mr. Guidry’s trial counsel’s flawed performance was so consistently and profoundly

                                                  82
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 119 of 341



deficient as to deprive Mr. Guidry of his Sixth Amendment right to the effective assistance of

counsel. To prove an ineffective assistance of counsel claim, “the defendant must show that

counsel’s performance was deficient” and that counsel’s “deficient performance prejudiced the

defense.” Id. at 687; Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999) (“Texas courts

adhere . . . to the United States Supreme Court’s two-pronged Strickland test to determine whether

counsel’s representation was inadequate so as to violate a defendant’s Sixth Amendment right to

counsel.”). Furthermore, counsel have heightened, specialized duties to their clients in capital cases.

Because “execution is the most irremediable and unfathomable of penalties,” Ford v. Wainwright,

477 U.S. 399, 411 (1986), the Constitution demands “a greater degree of accuracy . . . than would

be true in a noncapital case.” Gilmore v. Taylor, 508 U.S. 333, 342 (1993). The same is true under

Texas law, which provides a statutory guarantee of competent counsel in habeas proceedings. Tex.

Code Crim. Proc. art. 11.071 § 2.

        As discussed in detail below, Mr. Guidry’s trial counsel were ineffective in failing to protect

his Confrontation Clause rights that prohibited the hearsay testimony of Mary Gipp, who testified

that her boyfriend Joe Prystash told her that Mr. Guidry killed Farah Fratta; in making Scott

Basinger available to the prosecution by calling him as a witness even though they should have

known that Basinger would give unfavorable and unfounded testimony; in failing to investigate

details of the crime and the key eyewitnesses; in failing to fully investigate the Gloria Rubac

recordings; and in failing to conduct an adequate investigation of Mr. Guidry’s life history or

prepare an effective mitigation case in the punishment phase of the trial. Mr. Guidry’s appellate

counsel were ineffective for failure to raise trial counsel’s legal errors on direct appeal.

        Mr. Guidry’s previous habeas counsel, Jerome Godinich, was both incompetent at the time

he began representing Mr. Guidry and ineffective for failing to consider or raise any of the above



                                                  83
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 120 of 341



claims. At the time he was appointed to represent Mr. Guidry, Godinich had a well-documented

history of failing to fulfill basic duties to his clients in other cases, as detailed in a serious of articles

in the Houston Chronicle highlighting, among other failings, Godinich’s pattern and practice of

missing crucial filing deadlines in habeas cases—two of which resulted in his clients being executed

after their petitions were defaulted. In this case, Godinich initially filed an application for post-

conviction relief that contained only two claims, and thereafter filed a time-barred supplemental

petition nearly nine months after the filing deadline, which the Court declined to consider on its

merits.

          In the federal habeas proceedings that immediately preceded the filing of this subsequent

application for post-conviction relief, the State did not dispute that Mr. Guidry’s counsel had been

ineffective for the reasons discussed herein, but asserted in its motion for summary judgment that

the ineffectiveness had not prejudiced Mr. Guidry. See Ex. 117 (State’s MSJ in federal

proceedings). The federal court denied the State’s motion. Guidry v. Davis, No. H-13-1885 (S.D.

Tex.), ECF No. 48 (Aug. 30, 2016).

          Because of Godinich’s incompetence and ineffectiveness, Mr. Guidry was unable to

challenge the admission at trial of hearsay testimony in violation of his constitutional Confrontation

Clause rights or to present an effective mitigation case, among numerous other issues that were

caused by his trial and appellate counsel’s ineffectiveness. See Tex. Code Crim. Proc. art.

11.071(a)(1). In the alternative, Godinich was also ineffective in failing to raise the Brady claims

raised herein.

          1.     Mr. Guidry’s Post-Second Trial Habeas Counsel Was Ineffective at the Time
                 of His Appointment.

          Jerome Godinich was notorious for repeatedly failing to fulfill basic duties to his clients in

other cases. Many of Godinich’s failures are detailed in a series of articles published in the Houston


                                                     84
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 121 of 341



Chronicle from March to May 2009—the same time period in which he represented Mr. Guidry.

The articles, which highlight the systematic overburdening of criminal defense attorneys in Harris

County during the time in question, focus on Godinich as a particularly egregious example of an

attorney who did not provide—and, given his workload, could not possibly have provided—

effective assistance to his clients. According to the Chronicle, Godinich represented an average of

360 felony clients per year as of 2009, including as many as ten capital cases at a time. See Ex. 74

(Lise Olsen, Attorneys overworked in Harris County death-row cases, HOUSTON CHRONICLE,

05/25/09). In April 2009, the Chronicle reported Godinich “remains one of the country’s busiest

appointed criminal attorneys,” and that he handled 21 capital cases from 2006 through March 2009.

See Ex. 75 (Lise Olsen, Tardy Texas lawyers in capital cases still paid thousands, HOUSTON

CHRONICLE, 04/ 19/09).

       The Chronicle articles highlight Godinich’s pattern and practice of missing crucial filing

deadlines in habeas cases, as he did with Mr. Guidry. Two of these missed deadlines resulted in two

of his clients being executed after their federal habeas petitions were defaulted. In two separate

cases, Godinich missed the deadlines for filing federal habeas petitions. See Ex. 76 (Lise Olsen,

Lawyers’ late filings can be deadly for inmates, HOUSTON CHRONICLE, 03/22/09. Both of those

clients have since been executed). Id.; see also Ex. 77 (Nancy Flake, Thurmond dies for 2001 double

murder, THE COURIER      OF   MONTGOMERY COUNTY, 03/13/09). The Fifth Circuit recognized

Godinich’s unfathomable errors and chastised him for missing the deadlines, rejecting his excuse

that the court’s filing machine was broken when he tried to file the petitions after hours on the day

they were due. See Ex. 74 (Lise Olsen, Attorneys overworked in Harris County death penalty cases,

HOUSTON CHRONICLE, 05/25/09).

       Godinich has been excoriated by fellow members of the Texas bar for his extreme failures



                                                 85
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 122 of 341



to represent his clients effectively. One attorney observed that, based on the numbers reported by

the Chronicle, “Mr. Godinich accepts, on average, at least 1.3 felony cases a day, every day. There

is no way a competent attorney can provide meaningful representation to his clients working that

type of case load.” See Ex. 78 (Paul B. Kennedy, It all adds up to incompetence, THE DEFENSE

RESTS        (05/26/09),    http://kennedy-law.blogspot.com/2009/05/it-all-adds-up-to-incompetence

.html). Another attorney opined that Godinich was “an embarrassment” to the criminal defense bar

because of his inexcusable failure to timely file the three habeas petitions. See Ex. 79 (Mark

Bennett, An embarrassment even to criminal defense lawyers, DEFENDING PEOPLE (03/23/09),

http://blog.bennettandbennett.com/2009/03/an-embarrassment-even-to-criminal-defense-lawyers

.html). Yet another attorney called Godinich’s failures “utterly inexcusable,” “sickening,”

“shockingly stupid and irresponsible,” “a disgrace,” “inconceivable,” and “disgusting.” See Ex. 80

(Scott H. Greenfield, The Last Nail in the Coffin, Simple Justice (03/23/09), http://blog

.simplejustice.us/2009/03/23/the-last-nail-in-the-coffin/).

        Given his pattern and practice of utterly failing to provide effective assistance of counsel to

his clients, it is unsurprising that Godinich failed to provide effective assistance to Mr. Guidry as

well. He failed to make any of the claims discussed above. Godinich’s notorious reputation for

failing to fulfill his duties to his clients as of the time he began representing Mr. Guidry shows that

he was incompetent at the time of his appointment.

        2.       Mr. Guidry’s Previous Habeas Counsel’s Performance Was Constitutionally
                 Deficient.

                 a.        Standard of Care for Post-Conviction Counsel.

        “It was always clear in Texas that post-conviction writs and direct appeals were vehicles for

very different kinds of claims. It was commonly understood by capital counsel in Texas that record

claims should be presented on direct appeal and that it was not necessary to raise those claims again


                                                  86
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 123 of 341



in state post-conviction in order to preserve them for federal habeas. It has also been commonly

understood by Texas capital counsel since the 1980s that post-conviction writs were not an

appropriate vehicle for record-based claims and that investigation should be conducted to present

extra-record evidence during post-conviction proceedings.” See Danalynn Recer Decl.

       Beginning in 1995, with the implementation of Article 11.071, every CLE for post-

conviction counsel in Texas has included instruction on how to get funding for investigative and

expert assistance to develop extra-record evidence. See Danalynn Recer Decl.

       Investigation of Grounds for Application
       Sec. 3. (a) On appointment, counsel shall investigate expeditiously, before and after
       the appellate record is filed in the court of criminal appeals, the factual and legal
       grounds for the filing of an application for a writ of habeas corpus.

       (b) Not later than the 30th day before the date the application for a writ of habeas
       corpus is filed with the convicting court, counsel may file with the convicting court
       an ex parte, verified, and confidential request for prepayment of expenses,
       including expert fees, to investigate and present potential habeas corpus claims. The
       request for expenses must state:

               (1) the claims of the application to be investigated;

               (2) specific facts that suggest that a claim of possible merit may exist; and

               (3) an itemized list of anticipated expenses for each claim.

       (c) The court shall grant a request for expenses in whole or in part if the request for
       expenses is timely and reasonable. If the court denies in whole or in part the request
       for expenses, the court shall briefly state the reasons for the denial in a written order
       provided to the applicant.

       (d) Counsel may incur expenses for habeas corpus investigation, including
       expenses for experts, without prior approval by the court of criminal appeals. On
       presentation of a claim for reimbursement, which may be presented ex parte, the
       court shall order reimbursement of counsel for expenses, if the expenses are
       reasonably necessary and reasonably incurred. If the court denies in whole or in
       part the request for expenses, the court shall briefly state the reasons for the denial
       in a written order provided to the applicant. The applicant may request
       reconsideration of the denial for reimbursement.

       (e) Materials submitted to the court under this section are a part of the court’s
       record.


                                                  87
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 124 of 341



See Tex. C. Crim. App. Art. 11.071 § 3.

       The standard of care in Texas state post-conviction representation has, for more than two

decades, unequivocally required a thorough re-investigation of both phases of the case.

       Since I first became involved in Texas capital post-conviction work in the early
       1990s, I was taught and I witnessed that the prevailing standard of care for
       representation of death-sentenced petitioners in state post-conviction required that
       the defense team conduct investigation into both phases of the trial, including
       especially a life history investigation. Since at least 1991, it has been common for
       Texas capital post-conviction counsel to raise claims of ineffective assistance of
       trial counsel for failure to conduct a sufficiently thorough life history investigation
       even for trials that took place in the late 1980s and early 1990s.

See Danalynn Recer Decl.

       Godinich’s representation of Mr. Guidry did not come close to meeting the applicable

standard of care for capital habeas corpus counsel.

                       (1)     The capital habeas statute as well as the contemporaneous
                               standard of care mandated that capital habeas corpus counsel
                               conduct a thorough extra record investigation.

       The core duties of capital habeas corpus counsel are enumerated in Article 11.071, the

statute governing counsel’s appointment. In addition, this Court can ascertain the duties of capital

habeas counsel from evidence reflecting the contemporaneous standard of care, such as training

publications. See, e.g., Padilla v. Kentucky, 559 U.S. 356, 367, 130 S. Ct. 1473, 1482, 176 L. Ed.

2d 284 (2010) (looking to, inter alia, state and city bar publications to establish prevailing norms

of criminal defense practice). These sources make clear that investigating beyond the trial record is

the most fundamental duty of habeas corpus counsel.

                       (2)     Texas’s capital habeas corpus statute requires that appointed
                               counsel conduct an extra-record investigation.

       Article 11.071 of the Texas Code of Criminal Procedure governs Texas capital habeas

corpus proceedings. Tex. Code Crim. Proc. art. 11.071 § 1. The appointment of counsel is

mandatory unless waived by the prisoner. Id. at § 2. The habeas statue requires that counsel conduct

                                                 88
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 125 of 341



an extra-record investigation:

        Investigation of Grounds for Application
        Sec. 3 (a) On appointment, counsel shall investigate expeditiously, before and after
        the appellate record is filed in the court of criminal appeals, the factual and legal
        grounds for the filing of an application for a writ of habeas corpus.

Id. at § 3 (emphasis added). That the required investigation is an extra-record endeavor is clear

from the statutory command to investigate even before the appellate record is finalized. Counsel

must be thorough and exercise reasonable diligence to uncover the factual basis for every available

claim. Id. at § 5(e) (claims are not cognizable in subsequent habeas application, and thus waived,

unless “the factual basis was not ascertainable through the exercise of reasonable diligence” when

the prior application was filed).

        Investigation is so fundamentally important that Texas courts are obligated to grant all

reasonable investigative funding requests. Id. at §3(c); § 3(d). The statute extends prepayment of

expert and investigative fees “to investigate and present potential habeas corpus claims.” Id. at

§3(b). In fact, the statute authorizes appointed counsel to “incur expenses for habeas corpus

investigation, including expenses for experts, without prior approval by the convicting court or the

court of criminal appeals.” Id. at § 3(d).

        Once the state has answered the application, a trial court faced with “controverted,

previously unresolved factual issues” may “resolve the issues” by requiring the submission of

additional evidence through “affidavits, depositions, interrogatories, and evidentiary hearings.” Id.

at § 9(a).

        Thus, Article 11.071 presumes that counsel will investigate the client’s case and sets out

mechanisms for resolving the factual disputes raised by the evidence submitted by the parties.

                        (3)      The contemporaneous standard of care in Texas capital habeas
                                 corpus cases, as reflected in State Bar of Texas materials,
                                 prescribed a broad and thorough investigation.


                                                 89
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 126 of 341



        One year after the 1995 passage of Article 11.071 overhauled capital habeas corpus

proceedings and established a right to counsel, the State Bar of Texas published the third edition of

the Texas Criminal Appellate Manual. One of the chapters in the State Bar Manual was a primer

for defense counsel litigating capital habeas corpus cases. The State Bar Manual confirms that, by

1996, the prevailing standard of care in capital habeas corpus representation compelled counsel to

conduct extensive investigation. See Texas Criminal Appellate Manual, 1996, Vol. I, State Bar of

Texas Criminal Justice Section (1996) (“The State Bar Manual”).

        The manual begins with “essential ideas to bear in mind” when beginning post-conviction

litigation, the first two of which stress the need to investigate the case:

        1.      State habeas litigation is not the same as a direct appeal. Habeas litigation
                concentrates on developing and presenting facts outside the appellate record
                which, in conjunction with facts in the record, raise important constitutional
                claims. Habeas counsel must know the appellate record, but cannot be
                bound to it, or they will offer their clients nothing more than another attempt
                at a direct appeal.

        2.      Writ practice requires investigation. You can’t learn about, develop, and
                present facts outside the record if you don’t investigate the case.
                Investigation for a writ can be as intensive as investigation in preparation
                for trial. This must be so particularly where habeas counsel believes that
                trial counsel may have rendered ineffective assistance of counsel. It is
                impossible to accurately evaluate the effectiveness of counsel without
                knowing what the counsel in question knew or could have known.

See The State Bar Manual (emphasis added).

        The State Bar Manual repeatedly emphasizes the paramount importance of extra-record fact

development:

        Facts outside the record are critical to a successful writ application. Those facts
        must be sought out through investigation . . . Because of the nature of habeas
        claims, habeas counsel must investigate not only the client’s background and the
        facts that gave rise to the offense, but also the investigation by police and defense
        counsel and the actions of the jury. There is no quick and easy way to do this and
        counsel will almost certainly need the help of a trained investigator to do an
        efficient and complete job . . . .


                                                   90
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 127 of 341



Id. at 31.

        Ten pages—almost 25%—of the State Bar Manual is dedicated to describing the scope and

depth of the requisite investigation. Id. at 31–40. Of course, any investigation begins with the client,

and the State Bar Manual describes the “[t]opics to cover” during client interviews:

        Your client[’]s version of the facts of the offense; (2) his or her relationship with
        the trial and direct appeal lawyers; (3) anything the client found strange, unusual or
        objectionable about the trial or direct appeal; (4) your client’s social history,
        including his or her background, education, family history, medical history, drug
        abuse history, etc. You should strive to know more about your client and his or her
        history than any other lawyer has known, and perhaps more than his own family
        has known, to ensure that you are aware of and can use all beneficial information
        that might come from that knowledge.

Id. at 32-33 (emphasis added). 6

        The above steps are merely preliminary measures: “Your record review, and interviews of

your client, his or her family, and trial counsel will give you a pretty good idea of what some of the

important issues may be in the case. That will allow you to focus your energy on developing

information relevant to those issues.” Id. at 34–35. The State Bar Manual subsequently describes

three basic methods for investigating the case.

        First, habeas counsel must collect a wide variety of records, a lengthy process that begins

early in the representation: “It is vital to start gathering records as early in your writ preparation

process as possible. Records collection is time consuming and is sometimes contested by agencies

who are the custodians of records. It is preferable to deal with these disputes early in the

investigation rather than in the last weeks or days before the writ application is due.” Id. at 35. The

State Bar Manual describes some of the records that should be gathered in every case:

        •    Prison records: “Be sure to request all prison records from every previous
             incarceration of your client in any institution, as well as his or her time on death
6
 This standard essentially mirrors the Court’s determination that, in a 1997 trial, capital defense
counsel had a duty to interview the client about specific aspects of his social history. Ex parte
Gonzales, 204 S.W.3d 391, 400–01 (Tex. Crim. App. 2006) (Cochran, J., concurring).

                                                   91
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 128 of 341



             row . . . . Those records may contain very important information concerning
             your client’s mental and medical condition.” Id.

        •    School Records: “School records are another valuable source of information.
             Through them you can find out about learning and mental difficulties your
             client was having throughout school that your client may be too embarrassed to
             tell you about or does not think are important. The records may include I.Q.
             tests or other testing that is quite helpful in learning how your client was able
             to function as he or she developed.” Id.

        •    Medical and mental health records: “Medical and mental health records should
             be sought from any care provider who treated your client. When getting these
             records, particularly from mental health professionals, make sure you
             specifically request all the records the care provider has, including handwritten
             or dictated notes made at or shortly after interviews or times of testing.” Id.

        •    Criminal records of witnesses: “Criminal records of all important witnesses at
             the trial should be checked in the county of conviction and any counties where
             they have spent substantial time. You may find that some non-law enforcement
             witnesses had good reason to cooperate with the state at the trial, due to pending
             charges against them. You may also find that some witnesses had prior
             convictions that could have been used to impeach their testimony at trial.” Id.
             at 35-36.

        In addition to these fundamental documents, the State Bar Manual includes a five-page

“Investigative Source List,” id. at Appendix I, that itemizes numerous other sources of relevant

documents.

        Second, habeas counsel must collect information from all relevant law enforcement

agencies:

        Always seek access to the district attorney’s files and law enforcement agency files
        regarding the capital offense and any other offenses that you believe will be relevant
        to any of your claims, including offenses committed by key state’s witnesses, such
        as jailhouse informants . . . [I]t [is] important to energetically seek access the files
        of every law enforcement agency that may have generated information regarding
        your client.

Id. at 36.

        Third, habeas counsel must interview witnesses and, when possible do so in person: “As

you begin to focus on the claims you want to pursue, you will identify people who have important


                                                  92
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 129 of 341



information about those claims. Some may have testified at trial. Others may never have been called

or perhaps were even unknown at the time of trial. You or your investigator need to interview these

people in person, if at all possible.” Id. at 37.

        The State Bar Manual observed that “it should be clear that the services of an experienced

criminal or habeas investigator are invaluable in efficiently and comprehensively gathering the

information necessary for a writ application.” Id. at 38. “Other experts will likely be needed, too,”

including mental health and medical experts. Id.

        The standards set forth so long ago in the State Bar Manual have been incorporated into

TCDLA publications regarding post-conviction practice and taught at virtually every CLE provided

to capital post-conviction counsel since the passage of 11.071 in 1995. See Danalynn Recer Decl.

                b.      Mr. Guidry’s Previous Habeas Counsel Failed to Meet the Minimal
                        Standard of Care.

        Attached as exhibit 2 is a copy of a first Application for Writ of Habeas Corpus
        Mr. Godinich filed. I am shocked and amazed that learned [sic] that he only raised
        one claim. This appears to me a perfunctory effort. Not only does a comparison of
        my brief and his pleading demonstrate that he mostly cut-and-pasted from my work,
        he abandoned the specific claims that the [Court of Criminal Appeals] Opinion
        specifically said were deferred until an expanded record could be developed in State
        habeas.

        I have since learned that Mr. Godinich later filed a supplemental petition, attached
        as Exhibit 3, that the court found untimely. The Supplemental Petition, continues
        to abandon the meritorious claims I raised on direct appeal, and the claim that the
        Court of Criminal Appeals declined to hear until habeas—that trial counsel was
        ineffective in failing to object to the repeat of Ms. Gipp’s hearsay testimony about
        what she heard Prystash say that was incriminating as to Mr. Guidry.

See Terrance Gaiser Decl. at ¶ 13, 14.

        Terrence Gaiser, Mr. Guidry’s counsel on direct appeal, had attempted unsuccessfully to

talk to Godinich about their mutual client, but Godinich was not interested. Id. at ¶¶ 7-8. As

Mr. Gaiser feared, the CCA ruled on October 21, 2009 that the claim related to Mary Gipp’s hearsay

testimony should have been raised in post-conviction proceedings, not on direct appeal.

                                                    93
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 130 of 341



Unfortunately, Godinich had filed Mr. Guidry’s application for state post-conviction relief had been

filed ten months earlier without the Gipp claim.

       Godinich spent minimal time working on Mr. Guidry’s habeas petition. In the first five

months of representing Mr. Guidry, Godinich spent a total of only 137.5 hours working on the case.

See Ex. 68 (Godinich Attorney Fees Expense Claim), Out of Court Hours Log at 1, 2, 3, 5. He spent

so little time on the case that he could not possibly have even read the entire record. See id. He did

not seek funding for any investigative or expert assistance of any kind. He visited Mr. Guidry on

death row only once, and did no work on the case at all for a period of eight months. When Godinich

filed Mr. Guidry’s initial application for post-conviction relief, he raised only two, record-based,

claims: (1) that the trial court erred in overruling Mr. Guidry’s objection to the State’s exercise of

a peremptory challenge, and (2) that the trial court erred in admitting Scott Basinger’s testimony

that Mr. Guidry admitted guilt to him because it was a fruit of the poisonous tree, i.e., the coerced

custodial confessions given by Mr. Guidry to police. See Ex. 71 (01/28/09 Godinich Petition).

       Godinich neglected to include the ineffective-assistance claim in the application despite

repeated entreaties from Gaiser and Mr. Guidry. Ultimately, a year and nine months after filing the

initial application, Godinich filed a time-barred “supplemental” application that included the claim

that trial counsel were ineffective for failing to protect Mr. Guidry’s Confrontation Clause rights

that should have precluded Gipp from repeating information allegedly learned from Prystash that

Mr. Guidry killed Farah Fratta. See Exs. 71 and 72 (Godinich Habeas briefs). This time-barred

claim was not considered on its merits. See Ex parte Guidry, Nos. WR-47417-02, WR-47417-03,

2012 WL 2423621, at *1 (Tex. Crim. App. June 27, 2012).

       Thus, despite the statutory guarantee of competent counsel under Article 11.071 of the

Texas Code of Criminal Procedure, and the recognition of the importance of competent counsel as



                                                   94
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 131 of 341



recognized in Trevino v. Thaler, Mr. Guidry was essentially unrepresented in state habeas

proceedings. From the face of the filings (one preserved claim and a time-barred brief, neither of

which reference any investigation whatsoever), it is clear Godinich provided infirm representation.

See Exs. 71 and 72 (Godinich Habeas briefs). Indeed, Godinich’s habeas petitions were essentially

nothing more than a copied-and-pasted version of the brief filed by Mr. Guidry’s direct appeal

counsel. Compare Exs. 71 & 72 (Godinich Habeas Briefs) with Ex. 44 (Gaiser Appellate Brief).

Godinich failed to perform the basic tasks necessary to identify the factual bases for a habeas corpus

application, much less the investigation necessary to plead and prove any habeas claims. He never

went beyond the four corners of the record, filing a short petition comprised only of record-based

claims without even seeking resources for investigation and development of claims that might be

cognizable. There is no tenable argument that Mr. Godinich’s representation of Mr. Guidry came

close to meeting the prevailing norms for capital counsel in Texas in 2008.

       3.      The State Does Not Dispute That Mr. Guidry’s Previous Habeas Counsel Was
               Ineffective.

       The State has not disputed that Godinich had been ineffective for the reasons discussed

herein; rather, the State asserted in its motion for summary judgment that the ineffective

representation had not prejudiced Mr. Guidry. See Guidry v. Davis, No. H-13-1885 (S.D. Tex.),

ECF No. 4 (Nov. 11, 2015). The Court denied the State’s motion and directed Mr. Guidry to pursue

his unexhausted claims in Texas Courts. Guidry v. Davis, No. H-13-1885 (S.D. Tex.), Dkt 48.

       4.      The Court Should Overturn Graves by Permitting Claimants to Present
               Otherwise Forfeited Claims That Were Not Raised Due to Post-conviction
               Counsel’s Deficient Performance.

       Since Graves was decided, federal and state courts have recognized that state post-

conviction review is the only forum in which to challenge ineffective assistance at the trial level.

See Trevino v. Thaler, 133 S. Ct. 1911, 1921 (2013) (holding that the right to effective state habeas


                                                 95
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 132 of 341



counsel established in Martinez v. Ryan, 132 S. Ct. 1309 (2012) applies in Texas because its “state

procedural framework, by reason of its design and operation, makes it highly unlikely in a typical

case that a defendant will have a meaningful opportunity to raise a claim of ineffective assistance

of trial counsel on direct appeal”); Ex parte Alvarez, 2015 WL 1956254, at *4 (Yeary, Johnson, &

Newell, J.J., concurring) ((“[T]he need for effective counsel to raise claims that can be raised

effectively only in post-conviction proceedings is as great as is the need for counsel to effectively

assist on direct appeal.”) (emphasis in original); Ex parte Buck, 418 S.W.3d at 109 (Alcala, J.,

dissenting) (explaining that “when the habeas proceeding represents the first meaningful

opportunity for a prisoner to raise an ineffective-assistance-of-trial counsel claim, that proceeding

becomes more like a direct appeal as to that claim— it is the prisoner’s one and only opportunity to

raise that claim with the assistance of counsel”); see generally Ex. 116 (Ruiz second subsequent

petition) at 60-70.

D.      Mr. Guidry Established Grounds for Consideration of His Subsequent Application
        Under Section 5 of Article 11.071.

        For the reasons discussed above, Mr. Guidry established that this subsequent application

should be considered on its merits under Section 5 of Article 11.071. Mr. Guidry’s Brady claim

should be considered because, due to the State’s unconstitutional suppression of exculpatory

evidence, Mr. Guidry was unable to use that evidence to demonstrate his innocence. See Tex. Code

Crim. Proc. art. 11.071(a)(1). Furthermore, if the withheld exculpatory evidence had been presented

at trial, no reasonable juror could have found Mr. Guidry guilty beyond a reasonable doubt. See

Tex. Code Crim. Proc. art. 11.071(a)(2).

        Mr. Guidry has also established that his ineffective assistance of counsel claims should be

considered because these claims were not raised in the first application due to his previous habeas

counsel’s ineffectiveness. Not only was Godinich incompetent when he was appointed, as


                                                 96
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 133 of 341



evidenced by the numerous scathing criticisms of the bar and the press of his performance as an

attorney before he began representing Mr. Guidry, but he also spectacularly failed to meet the

standard of care for post-conviction counsel in a death penalty case in Texas during his

representation of Mr. Guidry. As a result of Godinich’s incompetence and ineffectiveness,

Mr. Guidry was unable to raise meritorious claims in the initial post-conviction proceedings. See

Tex. Code Crim. Proc. art. 11.071(a)(1).

                                                V.

                                    CLAIMS FOR RELIEF

A.      Mr. Guidry Is Entitled to Post-Conviction Relief Due to the State’s Unconstitutional
        Suppression of Material Evidence About Fingerprints, “Hypnosis” of Key
        Eyewitnesses, Ballistics Evidence, and Confessions of Other Suspects, All of Which
        Tend to Show That Mr. Guidry Is Innocent.

        The state suppressed critical evidence demonstrating Mr. Guidry’s innocence. This

evidence included the following facts:

        (1)     Mr. Guidry’s fingerprints did not match latent prints found by police at the
                crime scene;

        (2)     crime scene fingerprints matched those of another young, shorter, black
                male, Vernon Barlow, who matched the description of the perpetrator
                given by an eye witness;

        (3)     Barlow owned a car that matched the description of the getaway car and
                had human blood on the seat;

        (4)     the State “hypnotized” its key eyewitness, Laura Hoelscher, and her post-
                hypnosis story deviated from her original statement to police;

        (5)     ballistics evidence could not tie Mr. Guidry to the crime scene; and

        (6)     other suspects connected to Robert Fratta and Joseph Prystash confessed
                to certain parts of the crime and implicated each other, but none of them
                had any evidence that implicated Mr. Guidry.

All of this evidence was exculpatory, and Mr. Guidry was prejudiced by its suppression.

        1.     Mr. Guidry’s Brady Claims Have Not Been Adjudicated on the Merits and this
               Court Can Consider Them.

                                                97
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 134 of 341



               a.      Mr. Guidry Could Not Have Raised His Brady Claims Previously, Even
                       If His Trial and Habeas Counsel Had Exercised Due Diligence, Because
                       the Legal Basis for the Brady Claims Was Unknown at the Time.

       The State failed to disclose significant exculpatory evidence to Mr. Guidry’s counsel, in

violation of Mr. Guidry’s constitutional due process rights. This included evidence that

Mr. Guidry’s fingerprints did not match latent prints found by police at the crime scene; that the

crime scene fingerprints did match those of Vernon Barlow, who matched the eyewitness

description of the shooter; that Barlow owned a car that matched the description of the getaway car

and in which human blood was found on the seat shortly after the murder; that the State’s key

eyewitness changed her story after being “hypnotized” by the police; that multiple ballistics reports

could not tie Mr. Guidry to the crime scene; and that other suspects connected to Robert Fratta and

Joseph Prystash confessed to certain parts of the crime and implicated each other, but none of them

implicated Mr. Guidry. Due to the unconstitutional suppression, Mr. Guidry was unable to use this

evidence to support a claim that he is innocent. See Tex. Code Crim. Proc. art. 11.071(a)(1).

               b.      The State’s Brady Violations Deprived Mr. Guidry of a Fair Trial.

       If the State had not suppressed the exculpatory evidence, and this evidence had been

presented at trial, no rational juror could have found that Mr. Guidry was guilty beyond a reasonable

doubt. The identification of another suspect who matched the eyewitness description of the shooter,

whose fingerprints matched those found at the crime scene whereas Mr. Guidry’s fingerprints did

not match, and who owned a bloodstained car that matched the eyewitness description of the

getaway car down to an inoperable front headlight, alone would have been more than enough to

introduce reasonable doubt precluding a guilty verdict into the mind of any reasonable juror.

       2.      Under Brady, the State Is Required to Disclose All Favorable Evidence.

       “[T]he suppression by the prosecution of evidence favorable to an accused upon request

violates due process where the evidence is material either to guilt or to punishment, irrespective of

                                                 98
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 135 of 341



the good faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). The

prosecution has an affirmative obligation to disclose evidence favorable to the defense. See id.; see

also Tex. Disciplinary Rules of Prof’l Conduct 3.09(d). It is irrelevant whether prosecutors were

ever aware of the existence or value of evidence to the defense. The Supreme Court has extended

Brady to include a duty to disclose evidence even if the defendant has not requested it, United States

v. Agurs, 427 U.S. 97, 107 (1976), and to include both impeachment and exculpatory evidence,

United States v. Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985). A Brady

violation results where the State “failed to accede to a defense request for disclosure of some

specific kind of exculpatory evidence . . . and [] where the Government failed to volunteer

exculpatory evidence never requested, or requested only in a general way.” Kyles v. Whitley, 514

U.S. 419, 433 (1995) (citing Agurs, 427 U.S. at 104-07); see also Wearry v. Cain, 136 S. Ct. 1002,

1007-08 (2016) (per curiam) (reversing denial of post-conviction relief to Louisiana death-row

inmate where prosecution withheld evidence casting doubt on the reliability of its witnesses).

Prosecutors are liable under Brady even if other government agencies retained custody of Brady

material. See id. at 437 (“[T]he individual prosecutor has a duty to learn of any favorable evidence

known to the others acting on the government’s behalf in the case, including the police.”).

       “A prosecutor has the responsibility to see that justice is done, and not simply to be an

advocate.” Tex. Disciplinary Rules of Prof’l Conduct 3.09, cmt. 1. “[A] prosecutor is obliged to see

that the defendant is accorded procedural justice, that the defendant’s guilt is decided upon the basis

of sufficient evidence, and that any sentence imposed is based on all unprivileged information

known to the prosecutor.” Id.

       To prove a Brady violation, Mr. Guidry must demonstrate the State suppressed favorable,

material evidence, either willfully or inadvertently. See Strickler v. Greene, 527 U.S. 263, 280



                                                  99
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 136 of 341



(1999). “[A] showing of materiality does not require demonstration by a preponderance that

disclosure of the suppressed evidence would have resulted ultimately in the defendant’s acquittal

. . .” Kyles, 514 U.S. at 434. The question is not whether Mr. Guidry would have received a different

verdict had the error not occurred, but whether he received a fair trial given the suppression. See id.

at 434. “[T]he materiality test is not a test of the sufficiency of the evidence. The defendant need

not demonstrate that after discounting the inculpatory evidence by the undisclosed evidence that

there would not have been enough evidence to sustain the conviction.” Chuong Duong Tong v.

Davis, 2016 U.S. Dist. LEXIS 135415, *42-43 (S.D. Tex. Sept. 30, 2016). Importantly, materiality

must be assessed “in terms of the suppressed evidence considered collectively, not item by item.”

Kyles, 514 U.S. at 436-37 (emphasis added).

        The Brady standard should be applied strictly to the prosecution in this case because the

suppression of exculpatory evidence has become part of a pattern and practice in similar cases out

of Harris County.

        In the recent David Temple case, on July 8, 2015, the court issued Findings of Fact and

Conclusions of Law in response to Mr. Temple’s application for a writ of habeas corpus. Ex. 118

(Ex. 114 to MSJ Response (Temple Findings of Fact and Conclusions of Law)). The court found

that “trial prosecutors either intentionally, deliberately or negligently failed to disclose . . . facts to

the defendant or disclosed facts during the actual trial that prevented the defendant from fairly being

able to timely investigate or effectively use the evidence” in violation of Brady. Id. at 9. In reaching

this conclusion, the court found the testimony given at the habeas hearing by lead prosecutor Kelly

Siegler—who also prosecuted Mr. Guidry’s case—to be “[o]f enormous significance”: Siegler

testified that, in her view, “favorable evidence did not need to be disclosed if the State did not

believe it was true.” Id. at 4. “The Prosecutor also testified that although a large number of



                                                   100
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 137 of 341



investigators were involved, she only elected to call a small number because she did not want the

defense lawyer to have access to their offense reports.” In thirty-six paragraphs, the court in Temple

detailed the various witness statements, calls, and reports that pointed to alternate suspects,

undermined the prosecution’s theory of the crime, indicated that the missing murder weapon

belonged to and was in the possession of other suspects, and were otherwise favorable to

Mr. Temple’s defense, but were not disclosed to Mr. Temple’s counsel. Id. at 9-15.

       This is not the only example of the systematic suppression of evidence by the Harris County

prosecutors. Even more recently, on September 30, 2016, the U.S. District Court for the Southern

District of Texas found that accused murderer Chuong Dong Tong was entitled to an evidentiary

hearing on his Brady claim. Tong, 2016 U.S. Dist. LEXIS 135415, at *48-*49. There, the State had

suppressed evidence of criminal records of witnesses as well as witness deals with the State. See id.

Similarly, on September 1, 2016, in Ex parte Carty, No. WR-61,055-02 (Tex. Crim. App. March

2, 2005), the Court found that the Harris County District Attorney’s Office had suppressed

evidence, including witness statements and statements of individuals, that should have been

provided to defense counsel. Ex. 119 (Carty Findings of Fact, Conclusions of Law) at 19-22. In the

Carty case, the suppressed evidence could have been used for impeachment purposes or to subpoena

an additional witness to testify in the punishment phase. See id. 19-22. 7

       Examples of suppressed evidence continue to be discovered and brought to light in habeas

corpus petitions. See, e.g., Ex parte Miner, 2016 Tex. Crim. App. LEXIS 741, at *1-*2 (Tex. Crim.

App. Aug. 24, 2016) (unpublished) (finding that applicant alleged facts that might entitle him to

relief under Brady and ordering trial court to make findings of fact and conclusions of law); Ex




7
 The Court found a Brady violation but held that there the evidence suppressed was not material.
See id. at 23.

                                                 101
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 138 of 341



parte Thomas, 2016 Tex. Crim. App. LEXIS 647, at *2 (Tex. Crim. App. June 29, 2016)

(unpublished) (ordering trial court to make findings of fact and conclusions of law as to whether

the State withheld material evidence and whether the prosecutor improperly suppressed evidence);

Ex parte Bell, 2015 Tex. Crim. App. LEXIS 184 (Tex. Crim. App. Mar. 18, 2015) (unpublished)

(ordering same); Ex parte Lee, No. WR-45,500-02 (Tex. Crim. App. Aug, 19, 2016) (per curiam)

(granting stay based on applicant’s claims that his sentence was based on false testimony and false

scientific evidence).

        The significance of this prosecutorial misconduct cannot be overstated. The United States

Supreme Court has “several times underscored the ‘special role played by the American prosecutor

in the search for truth in criminal trials.’” Banks v. Dretke, 540 U.S. 668, 696 (2004) (citing

Strickler, 527 U.S. 263 at 281, 144 L. Ed. 2d 286, 119 S. Ct. 1936); accord Kyles, 514 U.S. 419 at

439-440; United States v. Bagley, 473 U.S. 667, 675 n.6 (1985); Berger v. United States, 295 U.S.

78, 88 (1935)). “Prosecutors’ dishonest conduct or unwarranted concealment should attract no

judicial approbation.” Banks, 540 U.S. 668 at 696 (citing Kyles, 514 U.S. 419 at 440 (“The prudence

of the careful prosecutor should not . . . be discouraged.”)).

        In this case, as detailed below, the State suppressed evidence that another man who matched

the description of the perpetrator owned the specific getaway car at issue in which human blood

was found on the seats, and that this other man’s fingerprints matched the fingerprints found at the

murder scene when Howard Guidry’s fingerprints did not match. If ever there were a clear case

for a Brady violation, this is it.

        3.      The State Failed to Disclose That Fingerprints Found at the Crime Scene Did
                Not Match Mr. Guidry’s Fingerprints, but Matched the Fingerprints of
                Another Young, Black Male.

        On the night of Farah Fratta’s death, police found latent fingerprints at the crime scene. See

Ex. 5 (Second Trial Transcript, Vol. 20 at 235:13-15). The police compared the latent fingerprints

                                                 102
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 139 of 341



with Mr. Guidry’s fingerprints. See Ex. 8 (CAD Murder Report); see also Ex. 10 (Murder

Investigation, Part 2, Detail Report). Mr. Guidry’s fingerprints did not match. Id.

       Rather, the fingerprints matched another suspect. Specifically, the A.F.I.S. search on the

latent fingerprints obtained from the driver’s door and left front fender of the car Farah Fratta drove

into her garage on the night of the murder identified the fingerprints as those of Vernon Christopher

Barlow. See Ex. 8 (CAD Murder Report, Rossi Supplement (11/15/94). Barlow is a 5’10 black

male. See Ex. 8 (CAD Murder Report, Rossi Supplement (11/15/94); see also Ex. 13 (Harris County

District Clerk Case Details Printing (02/04/13), 1988 Misdemeanor File). In 1994, at the time of

Farrah Fratta’s death, Barlow was 25 years old. See Ex. 13 (Harris County District Clerk Case

Details Printing (02/04/13), 1988 Misdemeanor File). In other words, Barlow was another young,

black male who could have been mistaken for Mr. Guidry by eyewitnesses. In addition, Barlow was

shorter than Guidry, who is six feet tall. In contrast, Mr. Barlow is 5’10 and more accurately

matched the eyewitness descriptions of the shooter as 5’7 or 5’8 when viewed from across the street.

See Ex. 5 (Second Trial Transcript, Vol. 20 at 137:5-7; 146:21-24); see also Ex. 10 (Murder Invest.

File, Part 2, Detail Report (03/02/95) (confirming that Mr. Guidry is 6’0)).

       The State never disclosed the records about the fingerprints to counsel for Mr. Guidry.

Mr. Guidry’s trial counsel stated they “never [were] provided, saw, reviewed, or considered any

police files relating to fingerprints.” See Tyrone Moncriffe Decl., ¶ 27; see also Alvin Nunnery

Decl., ¶ 18. Specifically, Mr. Guidry’s trial counsel were “not aware that the police compared latent

fingerprints found at the crime scene to Howard Guidry’s and that the prints did not match.” Tyrone

Moncriffe Decl., ¶ 27; Alvin Nunnery Decl., ¶ 18. The state also never revealed evidence to

Mr. Guidry’s counsel that the fingerprints from the car matched those of Vernon Barlow. See

Tyrone Moncriffe Decl., ¶ 27; Alvin Nunnery Decl., ¶ 18.



                                                 103
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 140 of 341



       In addition to the suppressed fingerprint evidence, the State also withheld key evidence

about the investigation of Vernon Barlow, who had a previous criminal record. See Ex. 13 (Harris

County District Clerk Case Details Printing (02/04/13), 1988 Misdemeanor File). Specifically,

Barlow owned a grey Corvette with silver front fenders, which could appear to be a hatchback

model that matched the description of the getaway car. See Ex. 9 (Murder Investigation, Part 1,

Detail Report, Roberts Supplement (11/28/94)). The police discovered Barlow’s Corvette had one

front headlight that was inoperable—just as eyewitnesses had described the getaway car. Id.

Barlow’s getaway car also had human blood on the car seat shortly after the night of Farah Fratta’s

death. See Ex. 9 (Murder Investigation, Part 1, Detail Report, Ferrell Supplement (12/14/94)).

       The State never made any of this information regarding Vernon Barlow available to

Mr. Guidry’s counsel. Aside from the police records, the District Attorney’s files include pertinent

information related to the State’s investigation of Barlow. For example, the DA files contain a

Harris County Sheriff’s Department document listing Barlow as a “possible suspect” in a “shooting

investigation” and calling for a search of his car. See Ex. 89 (Barlow Wrecker Slip). Despite the

requests for this information and the availability of the information at the State’s fingertips,

Mr. Guidry’s trial counsel “never heard of Vernon Christopher Barlow until records in the State’s

file containing his name were brought to my attention by Mr. Guidry’s current lawyers.” Tyrone

Moncriffe Decl., ¶ 29; see also Alvin Nunnery Decl., ¶ 19. Had Mr. Guidry’s trial counsel been

aware of the favorable evidence of human blood in Barlow’s getaway car, they “would have done

additional testing on all of this evidence, including but not limited to DNA testing.” See Tyrone

Moncriffe Decl., ¶ 29; see also Alvin Nunnery Decl., ¶ 19.

       4.      In Violation of Brady, the State Withheld Evidence That the Key Crime Scene
               Witness Had Been Hypnotized and Changed Her Original Statement.

       The State suppressed evidence that Laura Hoelscher, the State’s key eyewitness to the crime,


                                                104
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 141 of 341



and her husband Darren Hoelscher, also an eyewitness, had been hypnotized by the police a few

weeks after the crime occurred. Laura Hoelscher changed her testimony after she was hypnotized.

       The State admits the Harris County Sheriff’s Office arranged for Laura and Darren

Hoelscher to be hypnotized. See Ex. 12 (Fratta v. Dretke, No. 4:05-cv-03392, Dkt. no. 6

(Respondent Dretke’s Answer and Motion for Summary Judgment) at 55); see also Ex. 90

(06/07/99 Declaration of Kelly Siegler); Ex. 91 (07/08/99 Declaration of Casey O’Brien). Laura

Hoelscher herself also admits to the hypnosis. See Hoelscher Decl., ¶ 7 (“The police tried to

hypnotize me during their investigation.”). Harris County Sheriff’s detective Bill Valerio arranged

for the Hoelschers to be hypnotized before their testimony in Robert Fratta’s trial but after they

gave written statements to the police. See Ex. 12 (Fratta v. Dretke, No. 4:05-cv-03392, Dkt. no. 6

(Respondent Dretke’s Answer and Motion for Summary Judgment) at 55 (citing Fratta state habeas

transcript at 785-86)); see also Ex. 92 (Declaration of Detective Bill Valerio). Valerio admits the

hypnosis was never documented in the offense report. See Ex. 92 (Valerio Decl.). The hypnosis was

material because—despite Valerio’s unsubstantiated assertion otherwise—Laura Hoelscher

changed her testimony after she was hypnotized.

       Before being hypnotized, Laura Hoelscher stated she saw three people on the night of

Farah’s death: (1) a man wearing red, (2) a lookout wearing black, and (3) a getaway car driver. See

Ex. 9 (Murder Investigation, Part 1, Statement of Laura Hoelscher). After being hypnotized, Laura

Hoelscher changed her story to now claim that she could not say she had seen a person wearing red;

she could only say she saw a “flash of red.” See Ex. 5 (Second Trial Transcript, Vol. 20, pp. 117:8-

13; 136:20-24). At trial, she only described a single person at the crime scene in addition to the

getaway driver. Id.




                                                105
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 142 of 341



       Because of the State’s suppression of this evidence, 8 Mr. Guidry’s trial counsel stated as

follows:

       I never reviewed, saw, or considered any statement by Ms. Hoelscher that she saw
       one suspect at the crime scene wearing a pair of red or maroon-colored pants and
       another suspect at the crime scene dressed in black pants and a black shirt. Nor was
       I aware of evidence in the state’s file showing eye-witnesses changed testimony
       after hypnosis. Had I known, I would have move[d] to exclude this testimony based
       on the hypnosis.

Tyrone Moncriffe Decl., ¶ 27; see also Alvin Nunnery Decl., ¶ 17.

       5.      The State Suppressed Evidence That the State’s Own Ballistics Reports Do
               Not Tie Mr. Guidry to the Farah Fratta Murder.

       The DA’s files contain multiple reports related to forensic testing of bullets, fragments, and

cartridges found at and related to the crime scene. In addition, the DA’s files contain reports trying,

but failing, to identify the gun found in Mr. Guidry’s possession as the murder weapon. See Ex. 21

(Supplemental Report of R. Tressel) (“None of the testing performed ties the .38 cal Charter Arms

Bulldog revolver to the scene of the murder of Farah Fratta.”). Only one of these numerous reports

was released to defense counsel, and all others were suppressed by the State.

       As background, on March 1995, Mr. Guidry was arrested for bank robbery and found with

a Charter Arms .38 caliber revolver in his possession. See Ex. 9 (Murder Investigation, Part 1,

Roberts Supplement (03/22/95)); see also Ex. 20 (04/04/95 Firearms Examination Letter). Several

of the State’s firearms examiners tested the Charter Arms gun found on Mr. Guidry but could not

identify the gun as the murder weapon for Farah Fratta’s death. Examiners determined that two

fired lead bullets from the crime scene and related bullet fragments could not be identified as having

been fired from the Charter Arms gun. See Ex. 22 (03/15/95 Firearms Examination Letter). The



8
  The State also admits that it “suppress[ed] this information” in Fratta’s trial. See Ex. 12 (Fratta
v. Dretke, No. 4:05-cv-03392, Dkt. no. 6 (Respondent Dretke’s Answer and Motion for Summary
Judgment) at 55).

                                                 106
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 143 of 341



report stated as follows: “Test fired bullets fired in the above described weapon were found [to]

bear inconsist[e]nt characteristics from the barrel.” Id.

       Apparently unsatisfied with these results, the State tested the bullets again three weeks later.

That time, on April 4, 1995, the firearms examiners changed their original opinion to help support

the State’s case. See Ex. 20 (04/04/95 Firearms Examination Letter). The examiners found that one

fired lead bullet was identified as having been fired in the Charter Arms gun. Id. The examiners

gave no explanation for the inconsistencies with their first reports. “The report does not indicate

which bullet it was that matched, nor does it contain any detail as to what the ‘match’ was or how

the testing was performed.” See Ex. 21 (Supplemental Report of R. Tressel.)

       Before and after Mr. Guidry’s second trial, the State tested the forensic evidence again and

received additional inconclusive results. In January 2007, before Mr. Guidry’s second trial, the

DA’s office tested a fired cartridge case to see if it had been fired from the Charter Arms gun. See

Ex. 23 (R. Baldwin Report of Forensic Laboratory Examination 01/08/07). The examiner

concluded the cartridge was not fired from the Charter Arms gun. Id. “This report eliminates the

.38 cal Charter Arms Bulldog revolver from being the weapon that fired this spent cartridge case.”

See Ex. 21 (Supplemental Report of R. Tressel). In addition, the examiner concluded that another

relevant cartridge had been fired from a different gun, and not the one found in Mr. Guidry’s

possession. Id. Further, in the March 12, 2009 examination, the firearms examiners could not

identify the lead bullet fragments found at the crime scene and in Farah’s body as having been fired

from the Charter Arms gun. See Ex. 24 (R. Baldwin Report of Forensic Laboratory Examination,

03/12/09).

       To clarify his results, the laboratory manager for the Harris County Sheriff’s Office

Regional Firearms Identification Laboratory sent a personal email to the District Attorney’s office



                                                 107
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 144 of 341



stating he “could neither identify nor eliminate [the relevant specimens] as having been fired from

the submitted 38 Spl. Charter Arms revolver (State’s Exhibit 60 Lab Item 1).” See Ex. 25 (Email

from R. Baldwin (03/13/09)). The examiner confirmed he had “compared both the morgue

specimen (State’s Exhibit 51, Lab Item 9) and the bullet fragment (State’s Exhibit 49, Lab Item 8)

to my test fired specimens and those [] from Montgomery County.” Id.

       At trial, the State failed to disclose the reports that could not match the gun found in

Mr. Guidry’s possession to the test bullets and fragments. The State also cherry-picked its ballistics

expert witness, failing to mention the multitude of other examiners who had found exculpatory or

inconclusive results. The State questioned the single examiner whose report was favorable to the

State, Charlie Anderson, about his one report and did not let the jury or defense counsel know that

other, exculpatory reports existed. “The short testimony gave no details as to how or why he

believes there was a match.” See Ex. 21 (Supplemental Report of R. Tressel). Instead, the State used

the inconclusive ballistics evidence to falsely tie Mr. Guidry to the crime. See Ex. 11 (Second Trial

Transcript, Vol. 21, pp. 179:13-181:4).

       6.      The State Suppressed Evidence That Implicated Other Suspects, All of Whom
               Had Ties to Robert Fratta or Joseph Prystash.

               a.      The State Suppressed Evidence That William Planter Confessed to
                       Driving the Getaway Car.

       Prior to Farah Fratta’s death, William “Bill” Planter and Joe Prystash were acquaintances.

Prystash described Planter as a hit man who arranged to have people killed. See Ex. 9 (Murder

Investigation, Part 1, Statement of Mary Gipp (05/04/95)).

       After Farah’s death, Planter contacted Farah’s father, Lex Baquer, and offered to kill Robert

Fratta for money. See Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (12/12/94)). When

Baquer reported Planter to the police, the police armed Baquer with surveillance equipment to

gather information about Planter. Planter met Baquer at a Pizza Hut, and the police then took Planter

                                                 108
KILPATRICK TOWNSEND 71488323 1
    Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 145 of 341



into custody. See Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (12/22/94)). During the

pat-down search, the police found a .38 caliber pistol, the same type of gun used to kill Farah Fratta,

in Planter’s waistband. Id.

       Planter was booked into the Harris County Sheriff’s Department Central Jail Facility on

December 23, 1995, charged with solicitation of capital murder. See Ex. 9 (Murder Investigation,

Part 1, Roberts Supplement (01/24/95)). At the time, Planter was driving a Jeep, the type of car

Fratta had allegedly promised as compensation for murdering Farah. When police searched

Planter’s Jeep, they found, among other items, powder and a cannon fuse to build a bomb, a bullet

proof vest, a handgun ankle holster, a lock pick set, a handgun pouch, two boot knives, rounds of

ammunition, a shotgun, a 9mm pistol, and a high standard .22 caliber pistol. Id.

       While serving time at the Harris County Jail, Planter told a fellow inmate and police officers

working his cell block he knew certain facts about the Fratta case. 9 See Ex. 9 (Murder Investigation,

Part 1, Statement of Christopher Mylett (12/28/94)); see also Ex. 10 (Murder Investigation, Part 2,

Fikaris Supplement (01/10/95)). Specifically, Planter admitted he was the driver in the Fratta

murder and someone named “Bob” was the shooter. Id. Planter stated he dropped off the shooter,

waited down the block, and then picked up the shooter after Farah was dead. Id.

       Later, Planter claimed that the shooter in the Fratta case had a name that started with the

letter “P” (See Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (01/10/95)), such as

Prystash, Podhorsky or Planter. However, Planter insisted Fratta had also hired an ex-cop named

Bob to kill Farah. See Ex. 9 (Murder Investigation, Part 1, Statement of Christopher Mylett

(12/28/94)). Planter said the killer “knows what it takes to make a case, he knows how to do an



9
 The inmate, Christopher Mylett, submitted to a polygraph examination where it was determined
his statements regarding Planter were truthful. See Ex. 10 (Murder Investigation, Part 2, Fikaris
Supplement (01/10/95)).

                                                 109
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 146 of 341



investigation and he knows, he knows what evidence is necessary. He knows what to leave, he

knows what not to leave, he knows what he’s doing.” See Ex. 93 (Transcript of taped Planter

conversation (12/12/94)). Planter said the murderer “is not an amateur.” Id.

       While in jail, Planter had numerous phone calls with a Mary, a Joe P., and a Bob. See Ex. 9

(Murder Investigation, Part 1, Statement of Christopher Mylett (12/28/94)); see also Ex. 10 (Murder

Investigation, Part 2, Fikaris Supplement (01/10/95)). During one phone conversation, Planter told

someone that he referred to as “Sis” to “get rid of the gun.” See Ex. 9 (Murder Investigation, Part

1, Statement of Christopher Mylett (12/28/94)). An inmate in his cell block reported he believed

Planter was referring to the gun used to murder Farah Fratta. Id.

       Planter reported that “Fratta had screwed them out of the money and now he was laughing

about it.” See Ex. 10 (Murder Investigation, Part 2, Fikaris Supplement (01/10/95)). Previously,

Fratta had proven to Planter that Fratta had the money to pay Planter for the murder by showing

Planter an overseas account with approximately $150,000 in it. Id.

       It is undisputed the State had evidence relating to Planter in its file. In addition to the

numerous police files, the District Attorney had a property tag for a pistol and two boot knives

belonging to Planter. See Ex. 94 (Harris County Sheriff’s Dept. Property Tag (01/09/95)). The State

also had taped transcripts from conversations with Planter. Because the State suppressed this and

other evidence related to Planter, Mr. Guidry’s trial counsel “never heard of William Planter until

records in the State’s file containing his name were brought to my attention by Mr. Guidry’s current

lawyers.” See Moncriffe Decl., ¶ 30; see also Nunnery Decl., ¶ 20.

               b.      The State Suppressed Evidence That Implicated Robert Mann As the
                       Shooter.

       The State’s files contain information about Robert “Bob” Mann, the ex-cop who Planter

insisted killed Farah Fratta. The suppressed evidence shows that when Mann spoke to James


                                                110
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 147 of 341



Podhorsky, a close friend of Bob Fratta’s in early December 1994, Mann was angry with Bob Fratta.

See Ex. 9 (Murder Investigation, Part 1, Vol. Statement of James Podhorsky (12/16/94)). Mann

repeatedly said that if he went down for “this,” Bob Fratta was going down too. Id. When Podhorsky

mentioned Joe Prystash to Mann, Mann said he was going to tell Podhorsky “exactly what

happened,” but Podhorsky stopped him and said he did not want to know. Id. When questioned

about the Fratta case, Mann immediately became defensive. See Ex. 10 (Murder Investigation, Part

2, Fikaris Supplement (12/13/94)). When police directly asked Mann who killed Farah Fratta, he

stated, “Maybe they killed the guy, did you think of that?” Id.

       The State suppressed evidence relating to Robert Mann. In addition to the evidence in the

police files, the District Attorney’s files contain audio tapes of an interview with Mann’s younger

brother and of a phone conversation between Mann and James Podhorsky, a close friend of Bob

Fratta’s and a trial witness for the prosecution. The files also contain Mann’s criminal history report,

including information about his drug felonies. See Ex. 14 (Houston P.D. Criminal History Report

for R. Mann). Despite this information tying Mann to the crime, Mr. Guidry’s trial counsel “never

heard there was information in the State’s files about Robert ‘Bob’ Mann until his name was brought

to my attention by Mr. Guidry’s current lawyers.” Tyrone Moncriffe Decl., ¶ 31; see also Alvin

Nunnery Decl., ¶ 21.

               c.      The State Suppressed Evidence That Kevin Miller Mysteriously Died
                       Several Months After Farah’s Murder; Robert Mann Claims that
                       Miller Murdered Farah.

       The State suppressed evidence that after Robert Mann claimed the actual shooter was dead,

Kevin Miller was found dead in his backyard in May 1995, six months after Farah Fratta’s death.

See Ex. 16 (Houston Police Dept. Current Information Report on Kevin Miller). Prior to Miller’s

death, Miller gave no hints of suicide and always talked about being followed. Id.

       The State also suppressed evidence that when police were investigating Farah Fratta’s death,

                                                 111
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 148 of 341



an informant told them a man named Kevin stated he had seen Joe Prystash with a .38 gun. See

Ex. 9 (Murder Investigation, Part 1, Supplement Report at 9).

       Because of the State’s suppression of this evidence, Mr. Guidry’s trial counsel “never heard

of Kevin Miller until records in the State’s file containing his name were brought to my attention

by Lane Powell PC.” Tyrone Moncriffe Decl., ¶ 32; Alvin Nunnery Decl., ¶ 22.

       7.      Mr. Guidry’s Counsel Requested All Information In the State’s Possession,
               and the State Withheld It In Violation of Brady.

       There can be no dispute that Mr. Guidry’s counsel requested the information from the State

that is now at issue, regardless of the State’s attempt to argue to the contrary now. On July 13, 2006,

Mr. Guidry’s counsel filed a Motion for Discovery and Inspection of Evidence with the Court. In

the motion, counsel requested the Court to order the District Attorney to produce and permit the

inspection and copying of, among other things, the following relevant information:

       •    “All statements made by any party or witness to this alleged offense, in the
            possession of or within the knowledge of the District Attorney or any of his
            agents, include any law enforcement agency, whether such statements were
            written or oral, which might in any manner be material to either the guilt or
            innocence of the Defendant or the punishment, if any, to be set in this case.”

       •     “All fingerprints, palm prints, and foot prints, and reports of same, alleged by
            the State to have been made by the Defendant, his co-defendants and/or co-
            conspirators in the commission of the offense with which the Defendant is
            herein indicted.”

       •     “All handwritten and typed notes of the police officers who investigated and
            participated in any manner in this case.”

       •     “The names of all suspects who were interrogated and/or arrested in
            conjunction with this offense, including their respective names, addresses,
            numbers, occupations, physical descriptions, and photographs (or mug shots).”

See Ex. 81 (Motion for Discovery and Inspection of Evidence (07/13/06)). In response to the

requests by the defense lawyers, the DA wrote comments in the margins of the motion responding

to the requests, including such comments as “Is this a Brady request?” and “You want to SEE


                                                 112
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 149 of 341



prints?!” Id. Thus, the DA knew the material that was requested and required to be provided under

Brady, but ignored the requests.

       The July 2006 motion was a follow-up to defense counsel’s August 1996 Motion for

Discovery and Inspection, which requested, among other things:

       •   “Any prior inconsistent statements of witnesses for the State which are
           favorable to Defendant or are exculpatory in nature regarding any alleged
           offense by the Defendant;”

       •    “Results of any scientific tests conducted which are favorable to the Defendant
           or exculpatory in nature including, but not limited to ballistic tests or
           fingerprints at the site of the offense or on other tangible evidence;”

       •    “Any and all fingerprint impressions obtained by whatever means and process
           from the scene of the alleged offense in question, found as a result of the
           investigation of this offense, whether such fingerprints were fingerprints of the
           Defendant or were fingerprints from some other person or persons known or
           unknown;” and

       •    “The weapon or weapons which the State of Texas alleged or may allege was
           or were used in the commission of the alleged offense.”

See Ex. 82 (Motion for Discovery and Inspection (08/26/96)).

       In addition to the Motions for Discovery and Inspection, Mr. Guidry’s attorneys also filed

other motions requesting the State to release its files. For example, in defense counsel’s Motion for

the Production of Witness Interview Notes, Mr. Guidry’s counsel requested “[a]ny notes or

memoranda of interviews conducted by any Assistant District Attorney, police officer, or any agent

of the State with any person whom the State expects to call as a witness at this trial . . .” See Ex. 83

(Motion for the Production of Witness Interview Notes). Such notes or memoranda should have

applied to statements by Laura Hoelscher, the State’s key eyewitness, and James Podhorsky, a

murder suspect and close friend of Robert Fratta’s, among others. Defense counsel also filed the

following requests for specific records: Motion for Access to Physical Evidence and For

Information Related to Forensic Testing (01/30/07), Motion for Discovery of Photographs


                                                 113
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 150 of 341



(01/30/07), Motion to Discover Arrest and Conviction Records of Witnesses (08/21/96), Motion

for Production of Information Concerning State’s Witnesses (01/28/97), and (Motion to Reveal Rap

Sheets and NCIC Reports (01/30/07). The State ignored all of these requests. See Ex. 84 (Motion

for Access to Physical Evidence and For Information Related to Forensic Testing (1/30/07)); see

also Ex. 85 (Motion for Discovery of Photographs (1/30/07)); Ex. 86 (Motion to Discover Arrest

and Conviction Records of Witnesses (8/21/96)); Ex. 87 (Motion for Production of Information

Concerning State’s Witnesses (1/28/97); Ex. 88 Motion to Reveal Rap Sheets and NCIC Reports

(01/30/07)).

        Any argument that Mr. Guidry or his attorneys could have reasonably discovered the

suppressed evidence is unconstitutional. The United States Supreme Court has said that “Our

decisions lend no support to the notion that defendants must scavenge for hints of undisclosed Brady

material when the prosecution represents that all such material has been disclosed.” Banks, 540 U.S.

at 695-696. The case law does not support the proposition that “‘the prosecution can lie and conceal

and the prisoner still has the burden to . . . discover the evidence,’ so long as the ‘potential existence’

of a prosecutorial misconduct claim might have been detected.” Id. at 696 (citation omitted). “A

rule thus declaring ‘prosecutor may hide, defendant must seek,’ is not tenable in a system

constitutionally bound to accord defendants due process.” Id. 10

        8.      The Effect of the Suppressed Evidence Was Material.

        Had they had the evidence the State withheld, counsel could have placed Mr. Guidry’s case

in a completely different light, raising undeniable facts tending to show Mr. Guidry’s innocence

(i.e., fingerprint and ballistic evidence pointed to other suspects and did not implicate him) and the



10
   If the Court determines that Mr. Guidry’s counsel were required to pursue discovery of the
exculpatory evidence further, Mr. Guidry argues in the alternative that his counsel provided
ineffective assistance. See Section V(B).

                                                   114
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 151 of 341



utter lack of evidence tying Mr. Guidry to the crime. See Declaration of juror Elizabeth Ximinez

(“I thought the prosecutor had more facts than Howard Guidry’s lawyers.”). Counsel could have

also suggested other suspects as guilty parties in the crime, especially given those suspects’ direct

ties to Robert Fratta and Joseph Prystash. Counsel could have attacked the thoroughness of the

police investigation into Farah Fratta’s murder, considering the inconsistent and exculpatory

ballistics evidence. Finally, counsel could have impeached the credibility of the State’s key

eyewitness to the crime with evidence of her hypnosis and changed story. See Alvin Nunnery Decl.

¶ 17 (“Had I known, I would have move [sic] to exclude this testimony based on the hypnosis or at

a minimum tried to exploit that fact during cross examination.”). The suppressed evidence was

material—it showed Guidry’s actual innocence—and its suppression prejudiced Mr. Guidry.

Mr. Guidry now sits on death row waiting to be killed for a crime that—as much of the evidence

shows—he did not commit.

                a.      The Exculpatory Fingerprint Evidence Is Material, and the State’s
                        Suppression of the Evidence Prejudiced Mr. Guidry.

        Exculpatory fingerprint evidence can support the basis of a Brady violation, and courts

vacate capital murder convictions based on precisely this type of violation. See, e.g., Missouri ex

rel. Koster v. Green, 388 S.W.3d 603, 631, 633 (Mo. Ct. App. 2012) (“[T]he fingerprints excluding

Allen would have provided the defense with further support that someone else was the

perpetrator. . . . The State’s nondisclosure of the prints deprived Allen of the ability to wage a full

defense and demonstrate to the jury that police had in fact found numerous foreign identifiable

prints . . . that excluded Allen.”).

        The fingerprint evidence found at the crime scene matched a different, shorter, young, black

male, and not Mr. Guidry. This was additional strong evidence that Mr. Guidry was not at the scene.

See Bailey v. Lafler, No. 1:09–cv–460, 2010 WL 4286352, *4 (W.D. Mich. Sept. 29, 2010)


                                                 115
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 152 of 341



(allowing petitioner to amend his petition to add a Brady claim based on exculpatory suppressed

evidence that petitioner’s fingerprints did not match prints left at homicide scene); see also

Declaration of juror John Riehl (“If I had heard that the fingerprints of a young black man who was

not Howard had been found on Farrah’s [sic] car, this would have affected my decision.”);

Declarations of juror Todd Harmon (same), alternate juror Gayle Elaine Morrison (stating that the

fingerprint evidence “would have been important information for me to have as a juror.”);

Declaration of juror Elizabeth Ximinez (“Had I been told that there were fingerprints of a young,

black male other than Howard Guidry found by police on Farrah [sic] Fratta’s car, this could have

affected my decision.”); Declaration of juror Melton Brock (“I would have been interested in

hearing evidence about the fingerprints of the other suspect.”).

       In addition, evidence that Barlow, whose fingerprints were at the scene, owned a car that

matched the description of the getaway car and that this car had human blood on the seat only a few

days after the murder would have permitted counsel to again point to it as supporting Mr. Guidry’s

innocence. See, e.g., John Riehl Decl. (stating that this “would have affected my decision.”); Decls.

of Todd Harmon (same), Gayle Morrison (stating that this “would have been important information

for me to have as a juror.”); Elizabeth Ximinez Decl. (stating that this “could have affected my

decision and could prove that blood belong[ed] to Farrah [sic] Fratta.”). Overall, with the

fingerprints and other evidence relating to Barlow, counsel could have established that Mr. Guidry

was mistaken for another young black man.

               b.      The Exculpatory Ballistics Evidence and Evidence Detailing
                       Incomplete Investigations of Other Suspects Was Material, and with
                       This Evidence, Defense Counsel Could Have Condemned the State’s
                       Investigation.

       The evidence relating to other suspects, including evidence of others’ confessions,

mysterious deaths, and knowledge of key details is all material, and the State’s suppression of it


                                                116
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 153 of 341



was prejudicial to Mr. Guidry. Had counsel been able to present these issues to a jury, the jury

would have considered other suspects instead of Mr. Guidry, all of whom had closer ties to the

Frattas than Mr. Guidry, who had never met them. See Goudy v. Basinger, 604 F.3d 394, 399 (7th

Cir. 2010) (holding that police reports containing statements identifying another suspect as the

gunman and thus tending to exculpate petitioner were exculpatory and basis for Brady violation).

       If the State had not suppressed this evidence, Mr. Guidry’s counsel could have attacked the

“thoroughness and even the good faith of the [police] investigation.” Kyles, 514 U.S. at 445. The

suppressed ballistics reports show exculpatory, inconclusive, and inconsistent results. “[T]he

defense could have examined the police to good effect on their knowledge of [other suspects’]

statements and so have attacked the reliability of the investigation on failing even to consider

[Vernon Barlow, William Planter, Robert Mann, and Kevin Miller’s] possible guilt . . .” Id.; see

also Bowen v. Maynard, 799 F.2d 593, 613-14 (10th Cir. 1986) (affirming grant of writ of habeas

corpus and stating that “withheld evidence also raises serious questions about the manner, quality,

and thoroughness of the investigation that led to Bowen’s arrest and trial. A common trial tactic of

defense lawyers is to discredit the caliber of the investigation or the decision to charge the

defendant, and we may consider such use in assessing a possible Brady violation”); Lindsey v. King,

769 F.2d 1034, 1042-43 (5th Cir. 1985) (“[T]he evidence withheld by the prosecutor in today’s case

carried within it the potential both for the destruction of [an eyewitness’s] identification of

[petitioner] and the discrediting, in some degree, of the police methods employed in assembling the

case against him. . . . This is a capital case, [] and one moreover in which our reading of the evidence

shows there is a real possibility that the wrong man is to be executed. In such a case, if ever,

petitioner should receive the benefit of the doubt.”).

               c.      The State Suppressed Evidence About Hypnosis of the Key Eyewitness
                       That Changed Her Story In a Material Way.


                                                 117
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 154 of 341



        Had they been provided the evidence that the key crime scene witnesses had been

hypnotized, Mr. Guidry’s counsel would have moved to exclude Laura Hoelscher’s testimony

based on the hypnosis. See Tyrone Moncriffe Decl., ¶ 27; see also Alvin Nunnery Decl., ¶ 17;

Missouri ex rel. Koster, 388 S.W.3d at 632-33 (vacating capital murder conviction where State’s

key witness was hypnotized in order to provide the certain trial testimony she offered); Zani v. State,

758 S.W.2d 233, 243-44 (Tex. Crim. App. 1988) (en banc), superseded on other grounds, 928

S.W.2d 550 (finding that posthypnotic testimony may only be admitted if the State meets its “heavy

burden” to demonstrate by clear and convincing evidence, pursuant to a ten-factor test, “that

hypnosis neither rendered the witness’ posthypnotic memory untrustworthy nor substantially

impaired the ability of the opponent fairly to test the witness’ recall by cross examination”); Soliz

v. State, 961 S.W.2d 545, 548-49 (Tex. App. 1997) (overturning robbery conviction where key

witness’s posthypnotic memory was “untrustworthy” because State failed to demonstrate that Zani

factors were met). Here, the State suppressed the fact that Laura Hoelscher had been hypnotized,

and certainly did not attempt to meet its “heavy burden” to show that her testimony was reliable

under the ten Zani factors. 11



11
  The Zani factors are:
        [1] the level of training in the clinical uses and forensic applications of hypnosis by
        the person performing the hypnosis; [2] the hypnotist’s independence from law
        enforcement investigators, prosecution, and defense; [3] the existence of a record
        of any information given or known by the hypnotist concerning the case prior to
        the hypnosis session; [4] the existence of a written or recorded account of the facts
        as the hypnosis subject remembers them prior to undergoing hypnosis; [5] the
        creation of recordings of all contacts between the hypnotist and the subject; [6] the
        presence of persons other than the hypnotist and the subject during any phase of the
        hypnosis session, as well as [7] the location of the session; [8] the appropriateness
        of the induction and memory retrieval techniques used; [9] the appropriateness of
        using hypnosis for the kind of memory loss involved; and [10] the existence of any
        evidence to corroborate the hypnotically-enhanced testimony.
Zani, 758 S.W.2d at 243–44 (quoting People v. Romero, 745 P.2d 1003, 1017 (Colo. 1987) (en
banc)).

                                                 118
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 155 of 341



        Even aside from the hypnosis, the State suppressed Laura Hoelscher’s original statement to

the police saying she saw three people at the crime scene. This, in and of itself, constitutes a Brady

violation. “Since the evolution over time of a given eyewitness’s description can be fatal to its

reliability. . . . the effective impeachment of one eyewitness can call for a new trial . . . .” Kyles, 514

U.S. at 444; see also id. at 441, 454 (reversing denial of habeas relief as to capital conviction where

State withheld changed statements of eyewitnesses and court found that “disclosure of the

suppressed evidence to competent counsel would have made a different result reasonably

probable”). In June 2016, the U.S. Supreme Court summarily reversed the Louisiana Supreme

Court’s decision to deny a death-row inmate post-conviction relief where the prosecution withheld

evidence that undercut the reliability of its star witness’s testimony. Wearry, 136 S. Ct. at 1004-07.

In Wearry, police records—never turned over to the defendant—contained statements from two of

the state’s witness’s fellow inmates suggesting that the witness’s statements should not be believed,

and medical records that were also withheld undercut the witness’s story about another person’s

role in the murder. Id. at 1004-05. The prosecution also withheld that another witness had sought a

deal to reduce his own sentence in exchange for his testimony. Id. at 1004. The Court held that the

Louisiana court’s decision “r[an] up against settled constitutional principles” and that the petitioner

had shown that the withheld evidence “undermine[d] confidence” in his conviction. Id. at 1006.

        Several jurors said that Ms. Hoelscher’s testimony was critical to their decision, and they

would have considered it significant if they had known Ms. Hoelscher had been hypnotized or that

her testimony had changed. See, e.g., Elizabeth Ximinez Decl. (“The thing that convinced me that

Howard Guidry was guilty was . . . that the eyewitness saw a young, black man at Farah Fratta’s

house on the night of the murder. . . . Had I been told that the eyewitness who saw the young black

male from across the street had changed her testimony after being hypnotized by police, this could



                                                   119
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 156 of 341



have affected my decision.”); Todd Harmon Decl. (“I did not know that the Fratta’s neighbors made

a statement to the police that was different than their testimony at trial. That would have been

important information for me to have as a juror.”); Gayle Morrison Decl. (“As a juror, I was

influenced greatly by the testimony of the Fratta’s neighbors from across the street. Therefore, it

would have been important for me to know that they had given different statements than the one

they gave at trial, and that their story about the events of the night of the Fratta murder changed

significantly.”); John Riehl Decl. (“If I had been told that the eyewitness who was a neighbor had

changed her testimony after being hypnotized, this would have adversely affected her credibility.”);

Melton Brock Decl. (“If I had known she was hypnotized, I would have considered that in weighing

her testimony.”). If the State had not suppressed the hypnosis evidence, competent counsel could

have used such evidence to impeach the witness.

               d.      The Court Must Also View the Effect of the Withheld Evidence
                       Cumulatively.

       The fingerprint, hypnosis, ballistics, and other suspect evidence should not be viewed only

in isolation; the Court must give Mr. Guidry the full exculpatory value of this evidence when

viewed cumulatively. See Kyles, 514 U.S. at 434, 436 (stating that the standard for determining

whether suppressed evidence is material is whether the cumulative effect of the new evidence

creates a reasonable probability of a different result); see also Wearry, 136 S. Ct. at 1007 (holding

that the state court had “improperly evaluated the materiality of each piece of evidence in isolation

rather than cumulatively”); Goudy, 604 F.3d at 400 (error for district court to dismiss “each piece

of suppressed evidence in seriatim, rather than assessing its cumulative effect as required by

Kyles”). As a matter of law and fact, the suppressed evidence is exculpatory; the State withheld

evidence showing that Mr. Guidry’s fingerprints did not match, that the gun found on Mr. Guidry

had not fired the crime scene bullets and fragments, and that other suspects had confessed to the


                                                120
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 157 of 341



crime. Further, even if no single piece of the suppressed evidence was material, when taken

together, withholding numerous files from defense counsel, including evidence related to DNA,

fingerprints, hypnosis, ballistics testing, and confessions—none of which implicated Mr. Guidry—

was prejudicial.

       9.      The State’s Inexcusably Late Disclosure of the Rubac Recordings Violated
               Brady.

               a.      The Late Disclosure of Rubac Recordings Prevented Mr. Guidry’s
                       Counsel from Preparing and Presenting His Case.

       The State violated Brady in deliberately failing to disclose to Mr. Guidry’s counsel the

existence of Gloria Rubac’s telephone conversations with Mr. Guidry until just before trial on

February 2, 2007, just seventeen days before opening statements. Meanwhile, the State had since

July 2006 been using them to prepare its case against Mr. Guidry. See Ex. 33 (Second Trial

Transcript, Vol. 10, p. 6:11-12). The State manipulated the tapes so that at trial, the jury heard a

crazy quilt of spliced-together, fragmentary excerpts of multiple conversations, shorn of context.

Mr. Guidry’s counsel never reviewed the recordings before trial, as the court reporter was not able

to produce transcripts until four days after trial. See Tyrone Moncrieff Decl., ¶ 33.

       Under Brady, supra, reversal is required if nondisclosure “might have affected the outcome

of the trial.” United States v. Agurs, 427 U.S. 97, 104 (1976). “When the issue is one of delayed

disclosure rather than total nondisclosure, however, the applicable test is whether defense counsel

was ‘prevented by the delay from using the disclosed material effectively in preparing and

presenting the defendant’s case.’” United States v. Devin, 918 F.2d 280, 289 (1st Cir. 1990) (quoting

U.S. v. Ingraldi, 793 F.2d 408, 411-12 (1st Cir. 1986); citing United States v. Drougas, 748 F.2d 8,

23 (1st Cir. 1984); United States v. Peters, 732 F.2d 1004, 1009 (1st Cir. 1984)). Mr. Guidry’s

counsel did not receive the transcripts of Ms. Rubac’s conversations with Mr. Guidry until February

27, 2007, four days after the jury issued a guilty verdict. See Tyrone Moncriffe Decl., ¶ 33. This

                                                 121
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 158 of 341



violated Brady because they did not have time to make use of this evidence at trial.

               b.      The Suppressed and Delayed Production of the Rubac Tapes Was
                       Material and Prevented Defense Counsel From Impeaching the State’s
                       Skewed Presentation of This Evidence.

       The State’s Brady violation with respect to the Rubac transcripts prejudiced Mr. Guidry.

“When the issue is the failure to timely disclose, the defendant must show that had the State

disclosed the potentially exculpatory material earlier, there is a reasonable probability that the

outcome of the proceeding would have been different.” Hampton v. State, 86 S.W.3d 603, 612 n.26

(Tex. Crim. App. 2002). Here the State concealed the existence of the Rubac tapes as it cobbled

together multiple disparate conversations over time, in order to create the misimpression that

Mr. Guidry had confessed to Rubac. The State did not even disclose the existence of the tapes until

seventeen days before trial. Obviously, the State felt it needed to deprive the defense an opportunity

to prepare to examine Rubac. There was no other reason for the State’s delay. The State knew that

delayed production of this evidence would prejudice Mr. Guidry.

       The Fifth Circuit accepted this Court’s conclusion that “Guidry’s confession having been

excluded by the district court, there was scant evidence to support his conviction, other than

Prystash’s statements admitted through Gipp,” which, as discussed above, were also readmitted in

the second trial because of trial counsel’s ineffectiveness. Guidry, 397 F.3d at 330-31. Therefore,

the delayed production of the Rubac transcripts was prejudicial. Further, confessions must carry a

special status with respect to prejudice. Cf. United States v. Postal, 589 F.2d 862, 889 (5th Cir.

1979) (“Confessions characteristically have little, if any, probative value for purposes other than

the truth of the matter asserted in them, and therefore they generally fall within the heartland of

hearsay.”).

       Had the jury been confronted with evidence undermining the State’s skewed (e.g., cut and

pieced together) and self-serving presentation of the Rubac tapes, there is a reasonable probability

                                                 122
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 159 of 341



at least one juror would have refused to find Mr. Guidry guilty of first degree murder or sentence

him to death. See Soffar v. Dretke, 368 F.3d 441, 479 (5th Cir. 2004) (“Had the jury been confronted

with this considerable evidence favorable to Soffar, there is a reasonable probability it would have

reached a different result . . . . [T]here is a reasonable probability that at least one juror would have

refused to return a verdict of guilty.”).

B.      The State Used False Evidence to Obtain Mr. Guidry’s Conviction in Violation of the
        Due Process Clause.

        It is violation of the Due Process Clause of the U.S. Constitution for the State to use false

evidence to obtain a conviction. Giglio v. United States, 405 U.S. 150, 153 (1972); Napue v.

Illinois, 360 U.S. 264, 269 (1959); Ex parte De La Cruz, 466 S.W.3d 855, 866 (Tex. Crim. App.

2015); Ex parte Chabot, 300 S.W.3d 768, 772 (Tex. Crim. App. 2009). To establish a due process

violation based on use of false evidence, Mr. Guidry must demonstrate that: (1) the State used false

evidence during trial, and (2) the evidence in question was material to the jury’s verdict of guilt.

De La Cruz, 466 S.W.3d at 866; Ex parte Weinstein, 421 S.W.3d 656, 665 (Tex. Crim. App. 2014).

As stated by the Court of Criminal Appeals, “this Court has recognized that the use of material false

evidence to procure a conviction violates a defendant’s due-process rights under the Fifth and

Fourteenth Amendments.” De La Cruz, 466 S.W. 3d at 866 (citations omitted). Moreover, “[a]

conviction based on such materially false evidence results in a due-process violation, regardless of

whether the falsity of the evidence is known to the State at the time of trial.” Id.

        1.      Testimony of the State’s Ballistics Expert Identifying Evidence Bullets as
                Having Been Fired from Guidry’s Gun was False.

        The standard for what constitutes false evidence is low. A witness’s intent is irrelevant to a

false evidence claim. Ex parte Chavez, 371 S.W.3d 200, 208 (Tex. Crim. App. 2012) (“Testimony

need not be perjured to constitute a due-process violation; rather ‘it is sufficient that the testimony

was ‘false,’’”) (quoting Ex parte Robbins, 360 S.W.3d 446, 459 (Tex. Crim. App. 2011). The only

                                                  123
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 160 of 341



relevant inquiry is “whether the particular testimony, taken as a whole, ‘gives the jury a false

impression.’” Ex parte Weinstein, 421 S.W.3d at 666 (quoting Chavez, 371 S.W.3d at 208); see

also De La Cruz 466 S.W.3d at 866; Alcorta v. Texas, 355 U.S. 28, 31-32 (1957) (witness testimony

that left the jury with a false impression was sufficient to make out a due process violation).

“Improper suggestions, insinuations, and, especially, assertions of personal knowledge constitute

false evidence.” Robbins, 360 S.W.3d at 460. The defendant must be “convicted and sentenced on

truthful testimony.” Weinstein, 421 S.W.3d at 666; see also De La Cruz, 466 S.W.3d at 866.

       Under this standard, evidence by the State’s ballistics evidence introduced during Mr.

Guidry’s second trial was false. At trial, the State introduced ballstics evidence through Charlie

(C.E.) Anderson. Trial 2, 2-20-16 (172:6-8) Anderson testified that he had acted as a ballistics

expert in the area of firearms “many times.” Id. at 172:23-25. He explained the process by which

he used fired ballistic evidence to determine whether it can be identified as having come from a

particular weapon. See id. at 174:23-176:24. Anderson then went on to identify one of the evidence

bullets from the crime scene “as being fired in this particular weapon,” the Charter Arms .38. Id. at

179:22-24. Anderson made the identification three times, so that it could not be missed. See id. at

180:8-9; 180:23-81:3. This testimony was false, or, at best, materially misleading.

       As stated above, the DA’s own files contain multiple reports that demonstrate the falsity of

Anderson’s testimony that the .38 cal Charter Arms gun in question was the murder weapon. See

Ex. 21 (Supplemental Report of R. Tressel) (“None of the testing performed ties the .38 cal Charter

Arms Bulldog revolver to the scene of the murder of Farah Fratta.”). Specifically, in addition to

Anderson’s ballistics testing, several other State firearms examiners tested the Charter Arms gun

but could not identify the gun as the murder weapon for Farah Fratta’s death. In fact, the examiners

concluded the opposite of what Anderson testified to at trial and determined that two fired lead



                                                124
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 161 of 341



bullets from the crime scene and related bullet fragments could not be identified as having been

fired from the Charter Arms gun. See Ex. 22 (03/15/95 Firearms Examination Letter). One report

stated: “Test fired bullets fired in the above described weapon were found [to] bear inconsist[e]nt

characteristics from the barrel.” Id. (emphasis added).

       But this was not the only report that contradicted Anderson’s trial testimony. In January

2007, before Mr. Guidry’s second trial, a different ballistics examiner in the DA’s office tested a

fired cartridge case to see if it had been fired from the Charter Arms gun identified by Anderson.

See Ex. 23 (R. Baldwin Report of Forensic Laboratory Examination 01/08/07). The examiner

concluded the cartridge was not fired from the Charter Arms gun. Id. “This report eliminates the

.38 cal Charter Arms Bulldog revolver from being the weapon that fired this spent cartridge case.”

See Ex. 21 (Supplemental Report of R. Tressel). In addition, the examiner concluded that another

relevant cartridge had been fired from a different gun, and not the one that Anderson identified. Id.

Further, in a later March 12, 2009 examination after the second trial, additional firearms examiners

could not identify the bullet fragments found at the crime scene and in Farah’s body as having been

fired from the Charter Arms gun. See Ex. 24 (R. Baldwin Report of Forensic Laboratory

Examination, 03/12/09).

       Mr. Anderson’s testimony during the second trial—that a crime scene bullet was fired in

the particular gun—cannot be reconciled with the additional ballistics testing and multiple reports

that indicate that the bullets were not fired from the gun in question. Consequently, Anderson

testified falsely, or, at least, in a manifestly misleading manner at Mr. Guidry’s second trial.

       According to the Association of Firearm and Toolmark Examiners (“AFTE”), firearms

analysis requires “sufficient agreement” before an identification of a bullet as being fired from a

particular gun may be declared. Ex parte Brown, Cause No. 636,535-B (D. Texas (Harris County)



                                                 125
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 162 of 341



Dec. 19, 2016 Order). There is no evidence of sufficient agreement between the Charter Arms

gun identified by Anderson and the evidence bullets in Mr. Guidry’s case. Rather, the evidence

of testing by the State credibly demonstrates that the conclusions given twice by Anderson were

false, and, as such, gave the jury a false impression of the ballistics evidence.

        Even if Anderson did not know that his testimony was wrong, his testimony demonstrates

a manifest and reckless disregard for the truth. The multiple other reports were done by Anderson’s

own office and were part of the State’s file. Thus, Anderson either knew or should have known that

his testimony was wrong or, at best, overstated and misleading. See Ex parte Adams, 768 S.W.2d

281, 291 (Tex. Crim. App. 1989) (knowledge of falsity is irrelevant so long as prosecutor or witness

“should have known” about it).

        Perhaps, more importantly, even if Anderson himself did know that his own testimony was

false, the State indisputably knew of the falsity. The multiple other reports—all of which discredit

Anderson’s testimony—were from the State’s own experts. All of these exculpatory reports were

in the State’s files. This is a clear due process violation given the standard for what constitutes false

evidence. See Giglio, 405 U.S. at 154 (promise made by one attorney is prosecutor’s office is

attributed to other attorneys in same office); see also Ex parte Castellano, 863 S.W. 2d 476, 480-

81 (Tex. Crim. App. 1993) (prosecution team includes different agencies in state government); De

La Cruz, 466 S.W.3d at 866 12 (“A conviction based on such materially false evidence results in a

due-process violation, regardless of whether the falsity of the evidence is known to the State at the



12
  De La Cruz is distinguishable from the instant case because, in De La Cruz, the Court considered
“whether new evidence introduced on habeas adequately establishes falsity when the essence of
that evidence was heard and rejected by the jury at trial.” Ex Parte De La Cruz, 466 S.W.3d 855,
867 (Tex. Crim. App. 2015). In Mr. Guidry’s case, the only ballistics evidence introduced at trial
was the false evidence, and the jury did not know of any other exculpatory ballistics reports.



                                                  126
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 163 of 341



time of trial.”) It is legally sufficient that the evidence has been established as false (by the State

itself) and that the evidence gave the jury a false impression (especially because no other

exculpatory ballistics reports were ever presented at trial). See e.g., Ex parte Weinstein, 421 S.W.3d

at 666; Ex parte Chavez, 371 S.W.3d at 208.

       2.      The False Ballistics Evidence Could Have Affected the Judgment of the Jury
               and is Therefore Material.

       To constitute a due process violation, false evidence must be material. The use of false

evidence to obtain a conviction involves a corruption of the truth-seeking function of the criminal

trial process. See United States v. Agurs, 427 U.S. 97, 104 (1976)). A new trial is required when

false evidence is used at trial if “the false testimony could . . . in any reasonable likelihood have

affected the judgment of the jury.” Napue v. Illinois, 360 U.S. at 271; see also Giglio, 405 U.S. at

154; Ex parte Weinstein, 421 S.W.3d at 665.

       The focus is not on whether the remaining evidence, without the error, is sufficient to sustain

the conviction; rather, the focus is on the impact of the false evidence on the jury’s verdict. See

Scott v. State, 227 S.W.3d 670, 690-91 (Tex. Crim. App. 2007) (“the question for the reviewing

court is not whether the jury verdict was supported by the evidence. Instead, the question is the

likelihood that the constitutional error was actually a contributing factor in the jury’s deliberations

in arriving at that verdict-whether, in other words, the error adversely affected the integrity of the

process leading to the conviction.”).

       In this case, the State knowingly presented false testimony from Anderson, who was a law

enforcement officer and who then went on to be the chief of police. Trial 2, 2-20-07 (173:23-24).

He informed the jury that he was experienced in identifying ballistics evidence and that he had

identified a bullet as being fired from a particular gun in this case. Trial 2, 2-20-16 (172:23-25;

174:23-176:24; 179:22-24. He made this identification three times. See id. at 180:8-9; 180:23-81:3.


                                                 127
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 164 of 341



But, as the evidence known to the state before the trial and again confirmed after demonstrates,

there is no factual support for Anderson’s conclusions, and his testimony was plainly false.

        The State presented this false testimony to tie Mr. Guidry’s gun to the crime scene and to

establish the gun as the murder weapon. This was the only ballistics evidence the State presented

despite having many other reports that stated that this gun was NOT the murder weapon. And the

State went a step further; besides merely hiding the exculpatory ballistics evidence, the State

emphasized what it knew to be false evidence.

        In opening, Siegler, on behalf of the State, stated,

        The murder weapon itself. How would Howard Paul Guidry—how does he explain
        the fact, the evidence will show you, that he was caught in possession of the murder
        weapon? The evidence will show you that Howard Guidry was found in possession
        and seen in possession of that weapon in the weeks that follow Farah being killed.

Trial 2, 2-19-07 (19:2-8). Siegler went on to identify the false gun in gory detail: “The murder

weapon is a weapon, a .38 Bulldog . . . the evidence will show you Howard Guidry walked up to

her as she lay on her garage floor and put the barrel of that .38 against the back of her head and

fired that second fatal shot.”

        The State carried this false testimony through to its closing argument too reiterating that

“We know that [Guidry] was in possession of that murder weapon.” Trial 2, 2-22-07 (13:5-6). The

State referred to the physical evidence in question—the fired bullet identified by Anderson—as “a

key piece of evidence.” Id. at 13:23-25.

        Given the presentation of this evidence and the unwavering identification by Anderson,

there is a reasonable likelihood that the false firearms evidence affected the jury’s deliberations and,

ultimately, the verdict. The false evidence was material.

        3.      There is Clear Precedent to Find a Due Process Violation Based on the False
                Ballistics Evidence.

        Based on the above descriptions of the State’s presentation of false ballistics evidence in the

                                                  128
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 165 of 341



face of multiple other reports contradicting that evidence, the State’s evidence was “incompatible

with ‘rudimentary demands of justice.” Giglio, 405 U.S. at 153 (quoting Mooney v Holohan, 294

U.S. 103, 112) (1935)). A recent decision from December 2016 out of the District Court of Harris

County, Texas provides clear precedent to grant Mr. Guidry the full relief he seeks. See Ex parte

Brown, Cause No. 636,535-B (D. Tex. Dec. 19, 2016 Order) (“Brown Order”). In that case, the

Court found that the same ballistics examiner as in Mr. Guidry’s case—C.E. Anderson— testified

falsely that the same .38 Charter Arms gun was the murder weapon when other ballistics evidence

demonstrated that it was not. The Court found the testimony to be false and material and held that

Mr. Brown had suffered a due process violation.

       Specifically, in the Brown case, Mr. Brown was convicted of capital murder and sentenced

to death in 1993. See Brown Order at 1. Mr. Brown was scheduled to be executed on October 29,

2013. See id. at 2. However, Mr. Brown filed a writ raising a due process false-evidence claim

that the State’s firearms expert at trial, Charlie (C.E.) Anderson, provided false or misleading

evidence that the bullets recovered from the autopsies and the crime scene matched two guns that

the State attributed to Mr. Brown and his co-defendants. See id. In October 2016, the District

Court held a hearing on the false testimony claim and heard testimony of different firearms analysts

that contradicted Anderson’s findings. See id. at 3.

       In December 2016, the Court entered findings of fact and conclusions of law holding that

there was no evidence of sufficient agreement between the Charter Arms .38 gun and the evidence

bullets. See id. at 37. The State found the false testimony from Anderson identifying the gun as

both false and material and held that Mr. Brown was entitled to relief on this due process, false-

testimony claim. See id. at 42-45.

       Not only is Mr. Guidry’s case a straightforward application of the Brown case, but both



                                                129
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 166 of 341



cases involve the same ballistics expert testifying falsely about the same incorrect gun. When

viewed in conjunction with the State’s suppression of evidence described above and purposeful

pattern and practice of misconduct, the evidence of a due process violation is overwhelming. But

even if this Court were to disregard all other evidence and arguments in this application, the due

process false-evidence claim is a stand-alone reason to grant Mr. Guidry relief.

C.        Mr. Guidry Is Entitled to Post-Conviction Relief Due to the Failure of Trial Counsel,
          Appellate Counsel and State Habeas Counsel to Provide Objectively Reasonable
          Assistance of Counsel at His Second Trial.

          Mr. Guidry’s trial and appellate counsel in his second trial provided deficient representation

in numerous ways, as discussed below. Because Mr. Guidry’s previous habeas counsel was

incompetent and ineffective in failing to raise these deficiencies in Mr. Guidry’s first application

for post-conviction relief, no court has heard the merits of Mr. Guidry’s ineffective-assistance

claims.

          1.     Mr. Guidry’s Ineffective Assistance of Counsel Claims Have not Been Heard.

          Subpart (1) of Section 5(a) of Article 11.071 was satisfied as to Mr. Guidry’s claims of

ineffective assistance of trial and appellate counsel because Mr. Guidry could not have raised these

previously due to his previous habeas counsel’s incompetence and ineffectiveness. Despite

entreaties from Mr. Guidry himself, previous habeas counsel failed to raise meritorious claims in

the initial post-conviction proceedings. If not for this constitutionally deficient representation,

Mr. Guidry would have been able to raise the meritorious claims herein—including that the same

evidence that had been improperly used to convict Mr. Guidry in his first trial, based on which the

Fifth Circuit held that a new trial was required, was presented in the second trial due to counsel’s

ineffectiveness.

          2.     Standard of Care For Counsel In Death Penalty Cases.

          It is well established that counsel in a capital case have specialized duties and functions that

                                                   130
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 167 of 341



differ significantly from those in any other criminal case. See McFarland v. Scott, 512 U.S. 849,

855 (1994) (noting the uniqueness and complexity of death penalty jurisprudence); Gary

Goodpaster, The Trial for Life: Effective Assistance of Counsel in Death Penalty Cases, 58 N.Y.U.

L. REV. 299, 303–04 (1983) (discussing the “fundamental” differences between capital and non-

capital trials, which “differ radically in form and in issues addressed”); see generally Andrea D.

Lyon, Defending the Death Penalty Case: What Makes Death Different?, 42 MERCER L. REV. 695

(1991); Welsh S. White, Effective Assistance of Counsel in Capital Cases: The Evolving Standard

of Care, 1993 U. ILL. L. REV. 323 (1993).

       [T]he penalty of death is qualitatively different from a sentence of imprisonment,
       however long. Death, in its finality, differs more from life imprisonment than a 100-
       year prison term differs from one of only a year or two. Because of that qualitative
       difference, there is a corresponding difference in the need for reliability in the
       determination that death is the appropriate punishment in a specific case.

Woodson v. North Carolina, 428 U.S. 280, 305 (1976); see also Harmelin v. Michigan, 501 U.S.

957, 994 (1991) (“Proportionality review is one of several respects in which we have held that

‘death is different,’ and have imposed protections that the Constitution nowhere else provides.”);

Ford v. Wainwright, 477 U.S. 399, 411 (1986) (“[E]xecution is the most irremediable and

unfathomable of penalties . . . death is different.”); Beck v. Alabama, 447 U.S. 625, 637–38 (1980)

(quoting Gardner v. Florida, 430 U.S. 349, 357–58 (1977) (plurality opinion)).

       Because the penalty of death is “different in both its severity and finality,” Gardner v.

Florida, 430 U.S. 349, 357 (1977), the Constitution demands “a greater degree of accuracy . . . than

would be true in a noncapital case.” Gilmore v. Taylor, 508 U.S. 333, 342 (1993). This guarantee

of heightened reliability demands that courts provide capital defendants with special

accommodations, considerations, and “protections that the Constitution nowhere else provides” at

all stages of a capital prosecution. Harmelin, 501 U.S. at 994; see also Lockett v. Ohio, 438 U.S.

586, 605, 98 S. Ct. 2981 (1978) (noting that “the imposition of death by public authority is so

                                                131
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 168 of 341



profoundly different from all other penalties”).

         Such “extraordinary measures” are required by the Eighth and Fourteenth Amendments to

ensure the reliability of decisions regarding both guilt and punishment in a capital trial. Eddings v.

Oklahoma, 455 U.S. 104, 118 (1982) (O’Connor, J., concurring). To provide this “heightened

reliability” in capital cases, unique procedures have been established at every stage in the process

with special protocols for both parties and safeguards to be implemented by the Court. Because

“death is different” counsel at every stage of capital proceedings must make “extraordinary efforts

on behalf of the accused.” See ABA Standards for Criminal Justice: Defense Function, Standard 4-

1.2 (c), ABA Standards for Criminal Justice: Prosecution Function and Defense Function (3d ed.

1993).

         The standard of care for capital defense teams is identified and articulated through

guidelines promulgated by state and national bar associations and expanded upon through

professional articles, practice manuals and sample litigation distributed to counsel through

trainings, seminars and workshops. There is also a growing body of social science literature that

describes and quantifies the work of capital defense teams, providing objective data as to the success

of various techniques.

         Courts ascertain the duties of capital trial and post-conviction counsel from evidence

reflecting the contemporaneous standard of care, such as training publications. See, e.g., Padilla v.

Kentucky, 130 S. Ct. 1473, 1482 (2010) (looking to, inter alia, state and city bar publications to

establish prevailing norms of criminal defense practice). The American Bar Association’s

Guidelines for the Appointment and Performance of Defense Counsel in Death Penalty Cases (1989

and February 2003) (hereinafter “ABA Guidelines”), outline the duties and obligations of

undersigned counsel in their representation of a defendant facing the death penalty. ABA, American



                                                   132
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 169 of 341



Bar Association Guidelines for the Appointment and Performance of Defense Counsel in Death

Penalty Cases, 31 HOFSTRA L. REV. 913, 919 (2003).

          These Guidelines have “long . . . [been] referred [to]” by the U.S. Supreme Court “as ‘guides

to determining what is reasonable,’” Wiggins v. Smith, 539 U.S. 510, 524, 123 S. Ct. 2527 (2003)

(quoting Strickland v. Washington, 466 U.S. 668 688 (1984) (“Prevailing norms of practice as

reflected in American Bar Association standards and the like . . . are guides to determining what is

reasonable . . . .”)); see also Hamblin v. Mitchell, 354 F.3d 482, 486 (6th. Cir. 2003) (“[T]he

Wiggins case now stands for the proposition that the ABA standards for counsel in death penalty

cases provide the guiding rules and standards to be used in defining the ‘prevailing professional

norms’ in ineffective assistance cases.”).

          The Guidelines began with the 1987 National Legal Aid and Defender Association’s

Standards for the Performance of Counsel in Death Penalty Cases, which were adopted virtually

verbatim by the American Bar Association in 1989. Nat’l Legal Aid & Defender Ass’n, Standards

for the Appointment of Counsel in Death Penalty Cases (1987); ABA, American Bar Association

Guidelines for the Appointment and Performance of Defense Counsel in Death Penalty Cases

(1989).

          The standards have long been adopted by capital counsel in Texas as the prevailing norm

for capital representation, as reflected in materials distributed at the State Bar of Texas 20th Annual

Advanced Criminal Law Course in July of 1994: Capital Sentencing Strategy: A Defense Primer

(July 1994) (hereinafter “1994 State Bar Materials”); Defending a Capital Case in Texas, Texas

Resource Center, (1st ed. Feb. 24, 1989); and The State Bar Manual.

          In 1996, the Texas Criminal Defense Lawyer’s Association published the first edition of the

Texas Capital Defender Manual (later renamed the Losch Capital Defender Manual after its



                                                  133
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 170 of 341



original author, Steve Losch). In April, 2006, the State Bar of Texas adopted The State Bar of Texas

Guidelines and Standards for Texas Capital Counsel, (hereinafter “Texas Guidelines”) Guideline

1.1, modeled after the ABA Guidelines, with the stated goal of setting forth “a state-wide standard

of practice for the defense of capital cases in order to ensure high quality legal representation for

all persons facing the possible imposition or execution of a death sentence by any State of Texas

jurisdiction.”

        These standards were implemented by the Texas Criminal Defense Lawyer’s Association

(“TCDLA”), through the publication of the 2006 edition of its capital trial manual, which sets forth

counsel’s specific obligations under each guideline. Authored by the Gulf Region Advocacy Center

(“GRACE”) on behalf of TCDLA, the manual contains detailed and practical explanations relating

to all stages of a capital trial, checklists, to-do lists and step-by-step guides for litigating a capital

case from the moment of arrest through direct appeal. Losch’s Texas Capital Defender Manual,

Tex. Criminal Def. Lawyer’s Ass’n, (8th ed. 2006) (hereinafter “Losch Manual”). To insure that

the vital information is widely available to all defenders, the Losch Manual is distributed for free

to all capital defense attorneys on the capital appointment list in Texas. Decl. of Danalynn Recer.

        The ABA Guidelines and Texas Guidelines have been and continue to be widely distributed

at no cost to capital practitioners in Texas by the American Bar Association (ABA), the National

Legal Aid and Defender Association (“NLADA”), the National Association of Criminal Defense

Lawyers (“NACDL”), the Texas Criminal Defense Lawyer’s Association (“TCDLA”), the Center

for American and International Litigation (“CAIL”), the Texas Defender Service (“TDS”) and the

Gulf Region Advocacy Center (“GRACE”). Decl. of Danalynn Recer.

        Beginning with the certification process that started as a result of the Texas Fair Defense

Act, capital training and consultation with capital defense counsel in Texas became more formalized



                                                  134
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 171 of 341



in 2001. TCDLA, CAIL, TDS, GRACE and the National Consortium for Capital Trial Training,

the ACLU Capital Representation Project and NACDL have all been very active in providing

frequent training events and ongoing intensive consultation services to capital defense counsel in

Texas. Many trainings provide scholarships for transportation and lodging. Decl. of Danalynn

Recer.

         These organizations have, additionally, distributed free disks of sample motions and trial

workbooks, and created electronic listservs linking any capital defense lawyer who chooses to join

them, where additional consultation, litigation samples and practice materials are available at no

charge. Decl. of Danalynn Recer.

         Since at least 2003, every single attorney certified to receive capital appointments in Texas

or enrolled or retained to represent a capital defendant has had available to them free training, trial

manuals, litigation samples and consulting services to assist them in meeting the prevailing norm

of high quality representation required by the Constitution and described in the Guidelines listed

above. Decl. of Danalynn Recer.

         These were the professional guidelines that the team representing Mr. Guidry were expected

to meet in the trial for his life. As set forth below, counsel’s failure to do so was “objectively

unreasonable” and grievously prejudiced Mr. Guidry. See Decl. of Tyrone Moncriffe.

         3.     Trial Counsel Were Unable to Be Effective Due to Their Excessive Workloads
                and the State’s Diversionary Trial Tactics.

                a.      Trial Counsel Sought and Were Denied a Continuance of the Trial.

         On January 29, 2007, trial counsel came before the court requesting a continuance because

they knew they were not adequately prepared for trial, and even told the court that to “go forward

with this case at this time forces us to be in a position of ineffectiveness.” See Ex. 70 (01/29/07

Pretrial Hearing Transcript). Despite this representation, the court denied the motion. This deprived


                                                 135
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 172 of 341



Mr. Guidry of his Sixth Amendment right to effective counsel.

       In certain circumstances, a trial court’s denial of a motion for continuance of trial may vitiate

the very purpose of the Sixth and Fourteenth Amendment rights to effective assistance of counsel.

U.S. v. Verderame, 51 F.3d 249, 251 (11th Cir. 1995) (citing Ungar v. Sarafite, 376 U.S. 575, 589,

84 S. Ct. 841, 849–50 (1964) (“[A] myopic insistence upon expeditiousness in the face of a

justifiable request for delay can render the right to defend with counsel an empty formality.”)).

       For example, in Verderame, the Eleventh Circuit found the district court abused its

discretion and “eviscerated” the defendant’s Sixth Amendment rights by denying his requests for a

continuance. Id. at 252. The defendant was accused of conspiring to possess with intent to distribute

marijuana and cocaine. Id. at 250. Just days before trial, defense counsel received a bill of

particulars, listing numerous items the government intended to be subject to the forfeiture of

defendant’s property. Id. at 250. The defense moved for a continuance on the basis that they needed

more time to sort out the defendant’s financial and business records; however, the motion was

denied. Id. The Circuit Court concluded that the defense did not have “sufficient time to defend

against a case which the government spent years investigating” and “which abruptly shifted focus

away from the cocaine conspiracy a mere four days before trial.” Id. at 252.

       Similarly, in United States v. Williams, 576 F.3d 385 (7th Cir. 2009), the Seventh Circuit

held that the district court abused its discretion in denying defendants accused of armed bank

robbery a continuance when new information, including the testimony of a new witness, was

revealed by the government less than a week before trial. Id. at 387–88. The Circuit Court explained

that it was unreasonable for the district court to expect defense counsel to prepare a response to a

newly adduced witness and information in less than four days. Id. at 388–90.

       Like in Verderame and Williams, new facts and issues including the threatened testimony



                                                 136
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 173 of 341



of Courteland Congo—came to light shortly before trial, derailing the defense and “abruptly shifted

its focus” from other necessary areas of preparation, such as mitigation. Unlike in Verdame and

Williams, however, Mr. Guidry was accused of capital murder and could be sentenced to death for

his crimes. The trial court erred in not heeding the warning of trial counsel that they were ill-

prepared for Mr. Guidry’s defense. See also People v. Walker, 902 N.E.2d 691, 700 (Ill. 2009)

(holding that trial court committed plain error in denying defendant’s motion for continuance when

defense counsel stated she was not prepared for trial).

               b.      The Excessive Workloads of Mr. Guidry’s Counsel Prevented Them
                       From Rendering Effective Assistance.

        Mr. Guidry’s trial counsel had excessive workloads during the time they represented him,

particularly given that Mr. Guidry’s case was a capital murder trial. 13 Lead counsel Tyrone

Moncriffe handled well over 200 criminal cases between January 2006 and June 2007, including

another capital murder case which was filed shortly before Mr. Guidry’s and went to trial in October

2006. See Ex. 63 (Moncriffe Criminal Case List 01-01-2006 to 06-30-2007) at 7; see also State v.

Dillard, No. 106393301010 (230th Dist. Tex.). Ms. Muldrow handled over 300 cases during the

same period—including four capital murder cases. See Ex. 64 (Muldrow Criminal Case List 01-01-

2006 to 06-30-2007). And Mr. Nunnery, Mr. Guidry’s counsel before he decided to withdraw,

handled over 400 cases during the same period—including six capital murder cases, not including

Mr. Guidry’s. See Ex. 65 (Nunnery Criminal Case List 01-01-2006 to 06-30-2007).



13
   The ABA Criminal Justice Standards provide:
       Defense counsel should not carry a workload that, by reason of its excessive size,
       interferes with the rendering of quality representation, endangers the client’s
       interest in the speedy disposition of charges, or may lead to the breach of
       professional obligations.
ABA Criminal Justice Standards 4-1.3(e). The ABA Criminal Justice standards also provide that,
in terms of whether counsel’s workload is excessive, “[s]pecial consideration should be given to
the workload created by representation in capital cases.” Id. 5-5.3.

                                                137
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 174 of 341



       Compounding the other problems discussed in this petition that rendered Mr. Guidry’s

defense ineffective, trial counsel Tyrone Moncriffe was appointed so late, and then waited so long

to investigate and commence preparing the case, that Mr. Guidry’s defense was irremediably

compromised. The trial occurred so many years after the crime that it precluded any independent

investigation of the crime scenes as well as any interviews of witnesses near the time of the crime,

when memory of the event would have been most accurate. Trial counsel’s failure to conduct any

timely investigation adds to the various problems that together rendered Mr. Guidry’s defense in

the guilt and penalty phases ineffective.

       Mr. Guidry’s trial counsel spent an insufficient amount of time preparing for the case during

the months leading up to trial. First, due to the belated withdrawal of Mr. Guidry’s original trial

counsel, lead counsel Mr. Moncriffe became involved in the case only seven months before the

trial, and was appointed only five months before the trial. See Ex. 66 (Moncriffe Attorney Fees

Expense Claim), Out of Hours Worksheet at 1; see also Tyrone Moncriffe Decl., ¶ 20. This rendered

counsel incapable of providing effective assistance from the outset. See Tyrone Moncriffe Decl.,

¶ 20 (“We simply did not have time to do an adequate job.”). Mr. Guidry’s trial counsel failed to

start working in any significant amount on the case until shortly before the trial. In 2006,

Mr. Moncriffe recorded only 14 ½ out-of-court hours on Mr. Guidry’s case in August, 16 hours in

September, 16 hours in October, 23 hours in November, and 11 hours in December. See Ex. 66

(Moncriffe Attorney Fees Expense Claim), Out of Court Hours Worksheet at 1-2. In 2007, he

recorded 97 hours in January and 136 in February, the month of the trial. Id.

       Ms. Muldrow had a similar pattern of putting in significant time on the case only on the eve

of trial. In 2005, she recorded 8 out-of-court hours in December. See Ex. 67 (Muldrow Attorney

Fees Expense Claim), Appointed Counsel Hourly Worksheet, Voucher No. 1 at 1. In 2006, she



                                                138
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 175 of 341



recorded 0 hours in January, 0 in February, and 0 in March, 61 hours in April, 38 ½ hours in May,

69 ½ hours in June, 94 ½ hours in July, 4 ½ hours in August, 0 hours in September and 0 in October,

4 hours in November, and 6 hours in December. See Ex. 67 (Muldrow Attorney Fees Expense

Claim), Appointed Counsel Hourly Worksheet, Voucher No. 1 & Voucher No. 2 at 1. In 2007, she

recorded 86.25 hours in January and 147.5 hours in February, the month of the trial. Id. at Voucher

No. 2.

                c.      The State’s Intentionally Deceptive Diversionary Tactic Announcing a
                        Purported Intention to Call Courteland Congo as a Jailhouse
                        Informant Witness Distracted and Taxed Trial Counsel, Contributing
                        to their Ineffectiveness, Which Violated Howard’s Sixth Amendment
                        Right to Counsel.

         The State’s highly prejudicial diversionary conduct with respect to its announced intention

to call Courteland Congo to testify against Mr. Guidry interfered with and therefore violated

Mr. Guidry’s Sixth Amendment right to counsel. Here, Mr. Guidry’s trial counsel, admittedly, were

not prepared to proceed with trial in part because of the Courteland Congo distraction.

         “[T]he prosecutor and police have an affirmative obligation not to act in a manner that

circumvents and thereby dilutes the protection afforded by the right to counsel.” United States v.

Stein, 541 F.3d 130, 154 (2d Cir. 2008) (government unjustifiably interfered with indicted

accounting firm employees’ relationship with counsel and their ability to defend themselves in

accounting fraud proceeding by forcing accounting firm to implement fee policy terminating legal

fee advancements to employees upon indictment, and therefore employees were deprived of their

Sixth Amendment right to counsel; post-indictment termination of fees caused employees to restrict

the activities of their counsel, and thus limited the scope of their pre-trial investigation and

preparation). “[T]he Sixth Amendment prohibits the government from impeding the supply of

defense resources (even if voluntary or gratis), absent justification. Therefore, unless the

government’s interference was justified, it violated the Sixth Amendment.” Id. at 156; see also

                                                139
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 176 of 341



Catalan v. Cockrell, 315 F.3d 491, 493 (5th Cir. 2002) (finding the state court’s denial of post-

conviction relief error where counsel’s failure to prepare for trial contributed to ineffective

representation under Strickland).

       The events leading up to and surrounding the State’s false disclosures regarding its intention

to call Congo to testify—including a similarly deceptive pattern and practice by the State with other

criminal defendants—highlights the blatant deprivation of Mr. Guidry’s Sixth Amendment rights

in this regard by the State’s deceptive actions.

                       (1)     Prosecutor Siegler Has a Pattern and Practice of Creating
                               Diversions to Avert the Attention of Resources of Defense
                               Counsel.

       The State’s claims about Courteland Congo proved only to be a diversionary tactic that

distracted defense counsel and wasted valuable time and resources. This was not the first time

Prosecutor Siegler employed such tactics on the eve of trial. For example, in the prosecution of

Robert Fratta, the State accused Mr. Fratta’s lead trial counsel of supplying Fratta with contraband

in prison (a nude photo of a woman) just two days prior to the punishment phase of the trial. Fratta’s

trial counsel was forced to spend her time and energy defending herself against potential criminal

charges, and was unable to prepare for the punishment phase of trial. See In re Robert Fratta, No.

1195044-A, Application for the Writ of Habeas Corpus Pursuant to 11.071 (Tex. Crim. App. June

21, 2011).

       The red herring Siegler employed against Mr. Guidry was an alleged jailhouse informant

claiming that Mr. Guidry confessed. This distraction wasted valuable time and resources that were

already limited, rendering the defense unprepared for trial.

                       (2)     Prosecutor Siegler Has a Known Pattern and Practice of
                               Manufacturing Informant Confession Testimony.

       Mr. Guidry’s trial counsel had every reason to take seriously the prosecutor’s


                                                   140
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 177 of 341



representations regarding Congo. Siegler has a known pattern and practice of using jailhouse

informants, particularly in cases such as Mr. Guidry’s where the State’s evidence is limited. Three

death row inmates—Ronald Prible, William Irvan, Taurus Sales, and one man serving a life

sentence for murder, Hermilo Herrorro—all similarly claim to be victims of jailhouse informants.

Kelly Siegler was the prosecutor on all four cases. In two of these cases, Siegler employed the same

informant. See Ex. 69 (“Death Row Inmates Claim Jailhouse Snitch Testimony Got Them the Death

Sentence”); see also Prible v. Thaler, No. 4:09-cv-01896, Dkt. No. 47, Second Amended Position

for Writ of Habeas Corpus of a Person in State Custody (S.D. Tex., August 17, 2012) (discussing

the background of Siegler’s practice of using jailhouse informants).

                          (3)     The Congo Distraction During the Final Nineteen Days Before
                                  Trial Prevented Trial Counsel From Preparing for the Actual
                                  Trial That Would Occur.

        After the State announced it would call Courteland Congo as a witness on July 10,

Mr. Guidry’s counsel felt they had no alternative but to devote their limited time and resources

before the July 29 start of trial to prepare for his testimony. As a result, any slim chance that counsel

could have conducted a reliable mitigation investigation or prepare for other aspects of the trial

vanished. Mr. Guidry’s trial counsel admitted to being unprepared for trial, especially the penalty

phase. For these additional reasons, Mr. Guidry received ineffective assistance of counsel.

        4.       Mr. Guidry Received Ineffective Assistance of Counsel In the Guilt/Innocence
                 Phase of His Trial.

        The ABA Guidelines require that competent counsel must perform a number of basic tasks

with respect to the guilt/innocence phase of the trial:

        •    “[D]efense counsel must independently investigate the circumstances of the crime, and

             all evidence—whether testimonial, forensic, or otherwise—purporting to inculpate the

             client.” Id. at 6.


                                                  141
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 178 of 341



        •   “[C]ounsel should seek out and interview potential witnesses, including, but not limited

            to . . . eyewitnesses or other witnesses having purported knowledge of events

            surrounding the alleged offense itself[,] . . . potential alibi witness[es] . . . [and]

            members of the victim’s family.” Id. at 79.

        •   “With the assistance of appropriate experts, counsel should . . . aggressively re-

            examine all of the government’s forensic evidence, and conduct appropriate analyses

            of all other available forensic evidence.” Id. at 80.

        •   “As the investigations mandated by [these Guidelines] produce information, trial

            counsel should formulate a defense theory. Counsel should seek a theory that will be

            effective in connection with both guilt and penalty, and should seek to minimize any

            inconsistencies.” Id. at 99.

        These standards have been adopted by the State Bar of Texas. The State Bar of Texas

Guidelines and Standards for Texas Capital Counsel, Guideline 11.1.1. The Texas Guidelines were

officially adopted by the State Bar of Texas in 2006 and are a state-specific replica of the ABA

Guidelines. 14

        Mr. Guidry’s trial counsel failed to meet every single one of the standards. Counsel did not

independently investigate the crime, did not develop useful lay witness testimony, did not engage

experts to re-examine the State’s case, and did not effectively proffer a consistent defense theory.

                 a.    Trial Counsel and Appellate Counsel Were Ineffective in Failing to
                       Protect Mr. Guidry’s Confrontation Clause Rights that Prohibited
                       Gipp’s Hearsay Testimony that Prystash Told Her that Mr. Guidry
                       Killed Farah Fratta.

                       (1)     Gipp’s Testimony that Mr. Guidry Killed Farah Fratta and that
                               What Mr. Guidry Had Done “Was Wrong” Was Inadmissible,

14
   The Texas Guidelines are available at:
http://www.uta.edu/pols/moore/indigent/txcapitalguidelinespdf.

                                                 142
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 179 of 341



                               Prejudicial Hearsay that Violated Mr. Guidry’s Confrontation
                               Clause Rights.

       “[T]o constitute a Confrontation Clause violation, the statement must be used as hearsay—

in other words, it must be offered for the truth of the matter asserted.” United States v. Polidore,

690 F.3d 705, 719 n.15 (5th Cir. 2012) (internal quotation marks omitted); see also Crawford v.

Washington, 541 U.S. 36, 59 n.9 (2004) (“The [Confrontation] Clause . . . does not bar the use of

testimonial statements for purposes other than establishing the truth of the matter asserted.”). In

Mr. Guidry’s second trial, the prosecution called Gipp to the stand and had her repeat the very same

hearsay that this Court and the Fifth Circuit held inadmissible and unconstitutional.

       Gipp’s inadmissible hearsay testimony was partly offered under the guise of what she told

her brother on the night of the murder, i.e., “that they [Mr. Guidry and Prystash] had killed Farah.”

When defense counsel objected, the state court judge replied, “Not what she said,” apparently

meaning that if Gipp was repeating what she herself had said, it was not hearsay.

       The State court judge’s reason for overruling the objection was without merit. But what

Gipp said to her brother on the night of the murder was itself inadmissible hearsay because she was

asked to repeat her prior statement on direct examination. Therefore, the prior statement was ipso

facto not offered for impeachment or rehabilitation purposes. See Mark Stevens Declaration, ¶ 18.

But more directly, Gipp’s statement to her brother was hearsay because the exclusive source of the

information she conveyed to her brother Keith was Prystash’s out-of-court statements. Gipp’s

statement to her brother was offered for the truth of the matter asserted therein. Therefore, her

testimony in the second trial was hearsay within hearsay.

                               (a)    Gipp’s Statement to Her Brother Keith “that Joe and
                                      Howard had killed Farah” Was Constitutionally-
                                      Prohibited Hearsay Because Gipp Lacked Personal
                                      Knowledge that the Statement Was True.

       Gipp has no personal knowledge Mr. Guidry killed Farah. She should not have been allowed

                                                143
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 180 of 341



to say this to the jury, especially in the guise of (1) repeating (2) what she told her brother (3) that

Prystash told her.

       This Court and the Fifth Circuit have held that “Prystash’s statements admitted through

Gipp” are inadmissible, prejudicial hearsay. See Guidry, 397 F.3d at 330–31. In the second trial,

though Gipp did not say that the source of her testimony that “Joe [Prystash] and Howard killed

Farah” and that “what they did was wrong” was Prystash, her testimony is still hearsay. See United

States v. Brown, 548 F.2d 1194, 1205–06, 1206 n.22 (5th Cir. 1977) (holding a witness’s testimony

to be inadmissible hearsay where “what she was affirming as a fact . . . was not known sufficiently

to her personal knowledge” as “[i]t was the mere unrefreshed, sometimes borrowed, memory of a

witness testifying on the basis of what she had been told by others”).

       Further, Texas Rule of Evidence 602 requires Gipp have personal knowledge Mr. Guidry

killed Farah before the jury could be exposed to such a statement from her: “A witness may not

testify to a matter unless evidence is introduced sufficient to support a finding that the witness has

personal knowledge of the matter.” Texas Rule of Evidence 602.

       Gipp lacked any personal knowledge as to whether Mr. Guidry killed Farah when she told

this to her brother, or when she repeated her statement to her brother to the jury in the second trial.

Her statement to her brother was inadmissible. See, e.g., United States v. Owens-El 889 F.2d 913,

915 (9th Cir. 1989) (“[T]he personal knowledge requirement of Rule 602 applies at two levels: first,

the witness who testifies must have personal knowledge of the making of the out-of-court statement,

and second, the person who made the out-of-court statement must have had personal knowledge of

the events on which he based his statement.”); United States v. Stratton, 779 F.2d 820, 829 (2d Cir.

1985) (“When A testifies that B told him of an event, A usually has personal knowledge only of

B’s report. It is B who has personal knowledge of the event. Thus, the hearsay rules require that the



                                                 144
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 181 of 341



declarant, B in our example, have personal knowledge of the events recounted, not that the witness

have such personal knowledge.”) (emphasis in original).

                              (b)     Gipp’s Testimony Repeating Her Out-of-Court
                                      Statement to Her Brother Keith on the Night of the
                                      Murder Was Inadmissible Hearsay Within Hearsay.

       The fact that Gipp allegedly told her brother Mr. Guidry killed Farah does not make her

statement non-hearsay. The trial judge’s reasoning for overruling defense counsel’s objection is a

clearly erroneous violation of the confrontation clause. Gipp’s statement itself was hearsay even

though it came from the witness presently testifying. Gipp’s testimony concerning what she said to

her brother Keith on the night of the murder was hearsay which contained the hearsay she

purportedly learned from Prystash.

       “‘Hearsay’ is a statement, other than one made by the declarant while testifying at the trial

or hearing, offered in evidence to prove the truth of the matter asserted.” Texas Rule of Evidence

801(d); see also United States v. Montes-Salas, 669 F.3d 240, 251 (5th Cir. 2012) (quoting the same

language in the Federal Rules of Evidence). Therefore, Gipp’s own prior statements were hearsay,

even though she was testifying. Texas Evidence Rule 801(e)(1) does contain exceptions for a

witness presently testifying. But none of them apply here. The testimony regarding what Gipp said

to her brother Keith occurred during direct examination. Therefore, it is not exempt from the

hearsay rule under Texas Evidence Rule 801(e)(1):

       (e) Statements Which Are Not Hearsay. A statement is not hearsay if: (1) Prior
       statement by witness. The declarant testifies at the trial or hearing and is subject to
       cross-examination concerning the statement, and the statement is: (A) inconsistent
       with the declarant’s testimony, and was given under oath subject to the penalty of
       perjury at a trial, hearing, or other proceeding except a grand jury proceeding in a
       criminal case, or in a deposition; (B) consistent with the declarant’s testimony and
       is offered to rebut an express or implied charge against the declarant of recent
       fabrication or improper influence or motive) . . . .

Id. (emphasis added); see also Mark Stevens Decl., ¶ 18.


                                                145
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 182 of 341



       Therefore, the state trial court was simply incorrect that since Gipp was repeating her own

statement, it was not hearsay. See, e.g., United States v. Bolick, 917 F.2d 135, 139–140 (4th Cir.

1990) (admitting prosecution witnesses’ prior consistent statements before their impeachment was

reversible error) (citing, inter alia, Schoppel v. United States, 270 F.2d 413, 417 (4th Cir. 1959)

(“Where a cross-examiner has endeavored to discredit a witness by prior inconsistent statements, it

is sometimes permissible to offset the damage by showing prior consistent utterances. It is not

proper, however, in chief to seek corroborative support of a witness by showing that after the event

under inquiry and before the trial he made statements to the same effect.” (citations omitted)).

                               (c)    Gipp Made the Statement to Her Brother Keith After
                                      She Had a Motive to Lie About Mr. Guidry’s
                                      Involvement, and Therefore Rule 801(d)(1)(B) Does Not
                                      Apply.

       “Rule 801(d)(1)(B) [similar to Texas Rule of Evidence 801(e)(1)(B)] also includes a

fundamental temporal requirement: ‘The statement must have been made before the declarant

developed [an] alleged motive to fabricate.’” United States v. Al-Moayad, 545 F.3d 139, (2d Cir.

2008); see also Tome v. United States, 513 U.S. 150, 156 (1995) (holding that 801(d)(1)(B)

embodies the temporal requirement “that a prior consistent statement introduced to rebut a charge

of recent fabrication or improper influence or motive was admissible if the statement had been made

before the alleged fabrication, influence, or motive came into being”). Gipp’s statement to her

brother implicating Mr. Guidry when she repeated in the second trial, came long after Gipp had a

motivation to lie about Mr. Guidry’s involvement.

       In overturning the first trial guilty verdict in part based on Gipp’s inadmissible hearsay

testimony, this Court emphasized as follows: “Prystash had every reason to spread the blame for

Fratta’s death and inculpate others in the murder-for-hire.” Guidry v. Dretke, H-01-CV-4140 (S.D.

Tex. Sept. 26, 2005). The same was true for Gipp. She admits she had known for over a week that


                                                146
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 183 of 341



Robert Fratta and Prystash were planning to kill Farah before she was killed, and she did not notify

authorities or warn Farah. Then, on the very night that she made the statement to her brother—

before she made the statement to her brother—she took the bullet casings that she testified Prystash

brought to their apartment that night, hid them in a planter in her apartment, and later threw them

away in a garbage can at a Houston mall. See Ex. 11, (Second Trial Transcript, Vol. 21, pp. 61-63).

She testified she did this to prevent the police from catching her and Prystash. Id. at 63:13-64:5 (“I

was probably just afraid of getting caught.”).

       At the time Gipp told her brother Mr. Guidry killed Farah, she knew she was at risk of

prosecution for murder or as an accomplice in Farah’s murder, and thus had a powerful motive to

blame Mr. Guidry.

                               (d)     Gipp’s Testimony in the First Trial that “What They Did
                                       Was Wrong” Was Part of the Very Hearsay That Caused
                                       the Federal Courts to Invalidate the First Trial Verdict.

       Gipp’s testimony, “I knew what they did was wrong,” was tantamount to her testifying that

Mr. Guidry killed Farah. It was therefore hearsay, because, as it has been established, she had no

personal knowledge Mr. Guidry killed Farah. The statement, “I knew what they did was wrong,”

was based entirely on what Prystash had told Gipp. Gipp so testified, in explaining why she wrote

down the serial number of the gun.

       Though she did not explicitly state that “they” included Mr. Guidry, there was no question

to whom she was referring. This testimony was given in a trial in which Mr. Guidry was the

defendant charged with murdering Farah Fratta; the implication was clear. For the purposes of the

hearsay rule, a “‘[s]tatement’ means a person’s oral assertion, written assertion, or nonverbal

conduct of a person, if the person intended it as an assertion.” Fed. R. Evid. 801(a); see also Montes-

Salas, 669 F.3d at 251. The only way Gipp knew “they” had done anything wrong was from

Prystash.

                                                 147
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 184 of 341



       Ostensibly, the prosecutor on redirect read to Gipp and the jury Gipp’s prior testimony that

“I knew what they did was wrong” to rehabilitate her after the defense had purportedly attacked her

testimony on direct. However, as explained above, Evidence Rule 801(d)(1)’s purpose is to exempt

from the hearsay rule prior consistent statements by the testifying witness that are otherwise hearsay

because they were made out of court. The purpose is not to exempt hearsay statements by such

parties contained within the witness’ prior consistent statement.

                               (e)     Gipp’s Testimony That Mr. Guidry Killed Farah and
                                       That “What They Did Was Wrong” Violated the
                                       Confrontation Clause Because It Was Offered for the
                                       Truth of the Matter Asserted Therein.

       Gipp’s testimony that Mr. Guidry killed Farah, and that what “they did was wrong” was

offered for the truth of the matter asserted therein—that Mr. Guidry killed Farah. There is no other

conceivable purpose for which this testimony was offered, particularly since it was a confession by

a co-defendant that implicated Mr. Guidry. Therefore, as this Court has already held, this testimony

was hearsay and violated the Confrontation Clause.

       The Fifth Circuit has noted, in the context of a confession by one co-defendant being

introduced against the other as here: “Confessions characteristically have little, if any, probative

value for purposes other than the truth of the matter asserted in them, and therefore they generally

fall within the heartland of hearsay.” United States v. Postal, 589 F.2d 862, 889 (5th Cir. 1979)

(emphasis added). “It is precisely the inability of a co-defendant effectively to dispute the truth of

a confession” that has led the Supreme Court “to hold its introduction violative of the confrontation

clause.” Id. (citing Bruton v. United States, 391 U.S. 123, 136 & n.12 (1968)). In Bruton, 391 U.S.

at 135–36, the Supreme Court held that admission of a co-defendant’s confession that implicated

the defendant at a joint trial constituted prejudicial error even though trial court gave clear, concise

and understandable instruction that the confession could only be used against the co-defendant and


                                                 148
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 185 of 341



must be disregarded with respect to the defendant.

       Gipp’s statements at the second trial implicating Mr. Guidry in Farah Fratta’s murder

violated the Confrontation Clause. The Fifth Circuit, as well as the Texas Court of Criminal

Appeals, have all previously held that Gipp’s statements were improperly-admitted hearsay because

they were based entirely on information relayed to her by Prystash. The Fifth Circuit both found a

Confrontation Clause violation. See Guidry, 397 F.3d at 329–30. In examining the statements in

light of the statement against penal interest hearsay exception, the Court of Criminal Appeals held

that statements against penal interest that implicate a third party are not exceptions to the hearsay

rule because they do not fall within a “firmly rooted” exception to the hearsay rule. Guidry v. State,

9 S.W.3d at 149–51. In analyzing Gipp’s testimony, the Court of Criminal Appeals pointed out that

Prystash’s statements against penal interest implicating Guidry were not within the hearsay

exception for statements against interest. Id.

       Further, this Court found that Prystash’s statements were unreliable, because “Prystash had

‘every reason’ to attempt to spread the blame for Farah Fratta’s death and inculpate Guidry in the

murder-for-hire.” Guidry v. Dretke, H-01-CV-4140 (S.D. Tex. Sept. 26, 2005). As discussed above,

the same is true for Gipp. This Court explained that “the record gives no particular basis upon which

to gauge Prystash’s credibility when he made those statements.” Id. The same is true with respect

to the hearsay statements that were improperly admitted at the second trial. In the second trial—just

as in the first—Gipp was improperly permitted to testify based on hearsay that Mr. Guidry and

Prystash killed Farah Fratta. This Court and the Fifth Circuit Court of Appeals explicitly held that

this type of statement violated Mr. Guidry’s Confrontation Clause rights. See Guidry, 397 F.3d at

329–30.

       The Sixth Amendment’s Confrontation Clause provides that “[i]n all criminal prosecutions



                                                 149
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 186 of 341



the accused shall enjoy the right . . . to be confronted with the witnesses against him.” Crawford v.

Washington, 541 U.S. 36, 38 (2004) (quoting U.S. Const. amend. VI). The Confrontation Clause

“commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by

testing in the crucible of cross-examination.” Id. at 61. The only exception is “testimonial” hearsay

where the declarant is unavailable and the defendant had a prior opportunity to cross-examine her.

Id. at 53-54. But the term “testimonial statements” used in Crawford applies to ex parte in-court

testimony or its functional equivalent, such as affidavits, custodial examinations, depositions, and

so forth. Id. at 52–53. This exception does not apply to Gipp’s testimony, both because she was

present in Court, and the content of her testimony came from an out-of-court declarant—Prystash—

whose statement was not testimonial, and whom Mr. Guidry’s attorneys have never had an

opportunity to cross-examine.

                                (f)     Gipp’s Testimony Violated Mr. Guidry’s Confrontation
                                        Clause Rights and Was Prejudicial.

        Previously, both this Court and the Fifth Circuit held that the admission of Prystash’s out-

of-court statements to Gipp about Mr. Guidry violated Mr. Guidry’s Sixth Amendment

confrontation rights and were prejudicial. This was as true for the second trial as it was the first.

        A defendant convicted on the basis of evidence introduced in violation of the Confrontation

Clause is entitled to a new trial if the error had a substantial and injurious effect on the verdict. See

Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986) (“[T]he constitutionally improper denial of a

defendant’s opportunity to impeach a witness for bias, like other Confrontation Clause errors, is

subject to Chapman harmless-error analysis. The correct inquiry is whether . . . the error was

harmless beyond a reasonable doubt.”). “The government bears the burden of establishing that the

error is harmless beyond a reasonable doubt.” United States v. Tirado-Tirado, 563 F.3d 117, 126

(5th Cir. 2009). When analyzing the error, federal courts “consider the importance of the witness’


                                                  150
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 187 of 341



testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence

of evidence corroborating or contradicting the testimony of the witness on material points, the

extent of cross-examination otherwise permitted, and of course, the overall strength of the

prosecution’s case.” United States v. Edwards, 303 F.3d 606, 623 (5th Cir. 2002) (quoting Hafdahl

v. Johnson, 251 F.3d 528, 539-40 (5th Cir. 2001)).

        The Fifth Circuit observed that “Guidry’s confession having been excluded by the district

court, there was scant evidence to support his conviction, other than Prystash’s statements admitted

through Gipp.” Guidry, 397 F.3d at 330. Therefore, the Confrontation Clause violation was

prejudicial.

        There is no question that the unconstitutional hearsay was prejudicial. Multiple jurors now

testify that the “evidence” that came in exclusively through Gipp was critical to their guilty verdicts.

Jurors state that they were compelled to find Mr. Guidry guilty due to his involvement with “the

middleman” Prystash. See Elizabeth Jimenez Decl.; see also John Reihl Decl. The only source of

this information was Gipp’s unconstitutional hearsay.

                       (2)     Trial Counsel Were Ineffective In Failing To Make Pretrial
                               Motions Informing the Court Regarding the Law of the Case
                               Concerning Inadmissibility of Gipp’s Hearsay Testimony That
                               Violated Mr. Guidry’s Confrontation Clause Rights, Combined
                               With Effective Voir Dire of Gipp and Sufficiently Detailed
                               Objections.

                               (a)     Pretrial Motions Including a Motion in Limine and a
                                       Motion Pursuant to Texas Rules of Evidence 103 and 104
                                       Were Available to Trial Counsel to Inform the Court
                                       Regarding the Law of the Case Concerning Gipp’s
                                       Testimony.

        A motion in limine was mandatory to apprise the trial judge of the law of the case, and

obtain a ruling based on the law of the case to limit Gipp’s allowed testimony. See generally, Mark

Stevens Decl., ¶ 11 et seq. This is standard practice in Texas courts. For example, in Blacklock v.


                                                 151
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 188 of 341



State, 681 S.W.2d 155 (Tex. App. 1984), the Texas Court of Appeals discussed the critical import

of motions in limine as a mechanism to inform the courts of the specific objections to ensure that

an objection is made outside the jury’s presence to avoid prejudice, and to preserve issues for

appeal. Id. at 156–57; see also Romo v. State, 577 S.W.2d 251, 252 (Tex. Crim. App. 1979)

(“Counsel could ask in the motion in limine that before a suspect area is entered into at trial, the

opposing counsel be required to approach the bench and inform the court so that the jury may be

excluded. By that procedure the evidence may be challenged at the proper time without risk of

prejudicing the jury.”).

        In addition to filing a motion in limine regarding Gipp, Mr. Guidry’s counsel should also

have presented the trial court with the authorities interpreting Texas Rules of Evidence 103 and

104. See generally, Mark Stevens Decl., ¶ 13 et seq. Rule 104(a) at the time of Mr. Guidry’s trial

provided 15, “Preliminary questions concerning the . . . the admissibility of evidence shall be

determined by the court [subject to conditional relevancy].” Rule 104(c) at that time provided that

“preliminary matters shall be conducted out of the hearing of the jury when the interests of justice

so require. . . .” Rule 103(c) at that time provided that “[i]n jury cases, proceedings shall be

conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested

to the jury by any means, such as making statements or offers of proof or asking questions in the

hearing of the jury.” Finally, Rule 103(a)(1) authorizes the trial court to hear and rule on objections

to offered evidence outside the jury’s presence. Rules 103 and 104 strongly encourage Texas trial

lawyers, when faced with arguably inadmissible evidence, to request a hearing outside the presence

of the jury and that the trial court exclude the inadmissible evidence before it is presented to the




15
  Rules 103 and 104 are now worded somewhat differently, but they have not substantively
changed to the extent relevant here.

                                                 152
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 189 of 341



jury.

          The prominent treatise, Federal Practice & Procedure, emphasizes the many reasons a

motion in limine is an essential step that trial counsel must take in circumstances such as the case

at bar:

    •     The motion in limine is an important device for securing a fair trial; it allows the trial court
          to prevent prejudicing the jury with inflammatory, irrelevant, or potentially inadmissible
          evidence such as prior claims or accidents in a civil case.

    •     The motion furthers the Rule 102 values of fairness and efficiency and the policy of
          Rule 103(c) by avoiding mistrials from exposing the jury to evidence whose prejudice
          cannot easily be dissipated by an instruction to the jury; e.g., evidence of insurance in civil
          cases and prior convictions of criminal defendants.

    •     The motion furthers “growth and development” of the law of evidence by allowing the
          parties to more thoroughly brief the law and the court to consider the arguments more
          thoroughly than would be possible in the heat of trial thus producing better rulings and a
          record for appeal that will permit better exploration and resolution of subtle points.

    •     By allowing the parties to know what evidence will be admissible at trial, it enables them
          to make predictions of possible outcomes that are close enough to lead to compromise of
          civil actions and plea bargains or conditional guilty pleas in criminal cases.

    •     Disposition of the motion enables the parties to better prepare for trial and allows them to
          present the evidence in coherent fashion, free from the disruptions caused by constant trips
          to the sidebar or into chambers and lessens possible jury misconduct, such as speculating
          on the nature of evidence sought to be excluded while they cool their heels in the hall; this
          makes it more likely that the jury will reach a just result.

    •     Better preparation of counsel and court allows them to anticipate and avoid missteps likely
          to lead to costly mistrials; e.g., reference to inadmissible evidence in voir dire of the jury
          or in opening statements.

    •     The motion in limine fosters efficiency by saving time at trial and saves parties the costs
          of bringing witnesses to court who will not be allowed to testify or whose testimony will
          not be needed because the evidence they would authenticate or rebut has been declared
          inadmissible.

    •     The motion in limine allows parties to make objections they may be reluctant to make at
          trial; e.g., objections to questioning of witnesses by the judge or testimony by one of the
          jurors.

    •     The motion in limine provides a useful adjunct to other devices for truncating the trial such
          as motions for summary judgment.

                                                   153
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 190 of 341



Charles Alan Wright, Kenneth W. Graham, Jr., Victor James Gold & Michael H. Graham, Federal

Practice and Procedure, § 5037.10 (2d ed. 2013).

                              (b)     Trial Counsel Failed to Make Pretrial Motions
                                      Combined With Effective Voir Dire of Gipp and Detailed
                                      Objections.

       As also detailed in the declaration of Mark Stevens, ¶ 14 et seq., effective assistance of

counsel at a minimum required Mr. Guidry’s counsel to take the action described below.

                                      (i)     Trial Counsel’s Failure During the Prosecutor’s
                                              Direct Examination of Gipp.

       Mr. Guidry’s counsel should have filed a motion in limine or a motion seeking a

preliminary ruling from the trial court pursuant to Rules 103 and 104 of the Texas Rules of

Evidence (or both) before trial. These necessary motions would have presented the trial court with

the following basic issues critical to preserving Mr. Guidry’s constitutional rights. The federal

District Court and the Fifth Circuit held that “Prystash’s statements admitted through Gipp-

McNeill” are inadmissible, prejudicial hearsay. See Guidry, 397 F.3d at 330-31. Therefore, in the

second trial, Prystash’s statements that the federal courts had held unconstitutional must not be

admitted again through Gipp, by any means. The unconstitutional hearsay included any statements

made in the first trial implicating Mr. Guidry in Farah’s murder even if those statements did not

explicitly identify Prystash as the source. If the source of the knowledge underlying the statement

was Prystash, it was still the same testimony even if Gipp did not explicitly say Prystash’s name.

These included Gipp’s testimony about what she told her brother on the night in question, and

Gipp’s prior testimony that “what they did was wrong.” See generally Mark Stevens Decl., ¶ 14 et

seq.

       During the second trial when the prosecutor asked Gipp to state what she said to her brother

after Prystash left their apartment, defense counsel should have, in addition to objecting, asked to


                                                154
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 191 of 341



voir dire Gipp outside the presence of the jury, citing the motion in limine filed with the Court and

the law of the case. Id. The ensuing voir dire would have revealed that Gipp would have responded

to the prosecutor’s question stating she told her brother “Joe [Prystash] and Howard killed Farah.”

        Thus, the court would have been aware that this statement constituted inadmissible hearsay

violative of the law of the case established by the federal courts. The only source of the information

Gipp conveyed to her brother was Prystash. Id.

        The motion in limine and the motion for a preliminary ruling under Rules 103 and 104

would also have prevented the prosecutor from reading Gipp’s “what they did was wrong”

statements from the first trial to the jury. Id. As the federal courts concluded, Gipp had no

knowledge that “Joe [Prystash] and Howard killed Farah” and that “what they did was wrong” other

than from what Prystash had purportedly told her. Therefore, this was inadmissible hearsay. Id.

        The statement Gipp made to her brother that “Joe [Prystash] and Howard killed Farah” was

itself hearsay because it occurred on direct examination, and was not offered for impeachment or

rehabilitation purposes, and it contained the hearsay ruled inadmissible by the federal courts—i.e.,

that “Joe [Prystash] and Howard killed Farah.” See Fed. R. Evid. 801; see generally, Mark Stevens

Decl., ¶ 14 et seq.

        Trial counsel’s failure to take basic steps to prevent the prosecutor from presenting hearsay

statements was unreasonable and below the standard of care. See generally, Mark Stevens Decl.,

¶ 14 et seq. The trial judge would have prevented Gipp from again making hearsay statements in

front of the jury that had already been held inadmissible by the federal courts, such as “Joe and

Howard killed Farah,” or “what they did was wrong.” Id. Mr. Guidry’s counsel never took the

necessary, standard steps to inform the trial judge that the prosecutor was attempting to elicit the

same hearsay testimony that two federal courts had ruled unconstitutional. Id.



                                                 155
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 192 of 341



                                        (ii)    Trial Counsel’s Failure During the Prosecutor’s
                                                Redirect Examination of Gipp.

        During the prosecutor’s redirect which elicited hearsay testimony that violated Mr. Guidry’s

Confrontation Clause rights, Mr. Guidry’s counsel did not object at all. At the very least,

Mr. Guidry’s counsel should have objected during the series of prosecutor questions on redirect that

elicited this prohibited testimony. Id. Once the unconstitutional testimony came out on direct

despite the objection at the outset of this line of questioning, they should have moved to strike or

for a mistrial. Trial counsel’s performance was deficient in failing to undertake these basic

procedures. Id.

                        (3)     Alternatively, Appellate Counsel Was Deficient for Failing to
                                Raise the Trial Court’s Violation of Mr. Guidry’s
                                Confrontation Clause Rights In Allowing Gipp To Repeat
                                Information She Obtained from Prystash.

        In the alternative, appellate counsel was deficient for failing to raise on direct appeal the

trial court’s violation of his Confrontation Clause rights in permitting Gipp’s testimony. The appeal

brief only argued that trial counsel were deficient for failing to prevent Gipp’s hearsay statements.

See Ex. 44, (Terrance Gaiser appellate brief, pp. 59-62, Ninth & Tenth Points). Mr. Guidry’s appeal

brief argued, “Counsel should have objected to the testimony concerning Gipp’s foreknowledge of

the murder, her statement to her brother implicating appellant, and the repeated references to what

‘they’ did was wrong. Counsel’s failure to object cannot be termed a ‘conscious and informed

decision on trial tactics and strategy,’ but is more aptly described as a ‘strategy . . . so poor that it

robbed the defendant of any opportunity to get a fair trial.’” Id. (quoting Smith v. Cockrell, 311 F.3d

661, 668 (5th Cir 2002), abrogated on other grounds by Tennard v. Dretke, 542 U.S. 274 (2004)).

        The Court of Appeals refused to adjudicate these points, concluding they should be raised

in the habeas proceeding:

        In his ninth and tenth points of error, the appellant complains that he was denied

                                                  156
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 193 of 341



       his right to effective assistance of counsel under the Sixth Amendment to the
       Constitution of the United States because his attorney neither objected to, nor
       requested a hearing on the admissibility of, the testimony of Mary Gipp-McNeill.

       As this court has previously noted, since the record does not usually reflect the
       reasoning or motivation behind counsel’s actions or inactions, it is rarely possible
       to assess such a claim fairly on direct appeal. Because of this, the appellant will
       rarely be able to meet the first prong of the Strickland test, which is to show that
       counsel’s performance fell below an objective standard of reasonableness. Absent
       a motion for new trial and an examination of counsel’s strategy, the record is not
       sufficiently developed, and the issue is more appropriately addressed in an
       application for writ of habeas corpus where defense counsel will have the
       opportunity to explain his acts or omissions.

Guidry v. State, No. AP–75633, 2009 WL 3369261, at *3 (Tex. Crim. App. Oct. 21, 2009)

(unpublished decision) (footnotes omitted) (citing Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim.

App. 2007); Roberts v. State, 220 S.W.3d 521, 533 (Tex. Crim. App. 2007)).

       Had appellate counsel argued that a direct violation of Mr. Guidry’s Confrontation Clause

rights occurred, this issue would have been ripe for review. There is no good reason why he did not

pursue such a point on appeal, which would have justified reversal.

       A defendant is denied effective assistance of counsel on appeal where counsel fails to raise

an issue on appeal which would justify reversal of the conviction. Smith v. Robbins, 528 U.S. 259,

285 (2000). “The proper standard for assessing a claim of ineffectiveness of appellate counsel is

that set forth in Strickland v. Washington . . . .” Cargle v. Mullin, 317 F.3d 1196, 1202 (10th Cir.

2003) (citing Strickland, 466 U.S. 668 (1984); Smith, 528 U.S. at 285). “Thus, the petitioner must

show both (1) constitutionally deficient performance, by demonstrating that his appellate counsel’s

conduct was objectively unreasonable, and (2) resulting prejudice, by demonstrating a reasonable

probability that, but for counsel’s unprofessional error(s), the result of the proceeding—in this case

the appeal—would have been different.” Cargle, 317 F.3d at 1202 (citing Smith, 528 U.S. at 285).

       Applying these principles in reviewing the effectiveness of appellate counsel, the courts

focus on the merits of the omitted claims. In Smith v. Robbins, the Supreme Court held that to show

                                                 157
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 194 of 341



ineffective assistance of appellate counsel, a petitioner “must . . . show that his counsel was

objectively unreasonable in failing to find arguable issues to appeal—that is, that counsel

unreasonably failed to discover nonfrivolous issues and to file a merits brief raising them.” Smith,

528 U.S. at 285 (citation omitted).

       If a petitioner makes this showing, he then must establish “a reasonable probability that, but

for his counsel’s unreasonable failure to file a merits brief, he would have prevailed on his appeal.”

Id. The omission of a sufficiently meritorious claim can, in itself, establish ineffective assistance.

Cargle, 317 F.3d at 1205.

       If the omitted issue is so plainly meritorious that it would have been unreasonable
       to winnow it out even from an otherwise strong appeal, its omission may directly
       establish deficient performance; if the omitted issue has merit but is not so
       compelling, the case for deficient performance is more complicated, requiring an
       assessment of the issue relative to the rest of the appeal, and deferential
       consideration must be given to any professional judgment involved in its omission;
       of course, if the issue is meritless, its omission will not constitute deficient
       performance.

Id. at 1202.

       Gipp’s hearsay statements satisfy any of these standards. During her direct examination,

Gipp’s inadmissible hearsay testimony was partly offered in the guise of what she told her brother

on the night of the murder, i.e., “that they [Howard and Prystash] had killed Farah.” When defense

counsel objected, the state court judge replied, “Not what she said,” apparently meaning that if Gipp

was repeating what she herself had said, it was not hearsay.

       For reasons discussed above, the trial court’s reason for overruling the objection was

baseless. What Gipp testified she said to her brother on the night of the murder was itself

inadmissible hearsay because she was asked to repeat her prior statement on direct examination and

therefore the prior statement was ipso facto not offered for impeachment or rehabilitation purposes.

See Mark Stevens Decl., ¶ 18. The statement to her brother was hearsay because the exclusive


                                                 158
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 195 of 341



source of the information that she conveyed to her brother Keith was Prystash’s out of court

statements, and her statement to her brother was offered for the truth of the matter asserted therein.

Therefore her testimony in the second trial disclosed hearsay within hearsay.

        Subsequently, in the redirect testimony, the prosecutor repeatedly implicated Mr. Guidry in

the plot with the pronoun “they.” Without objection, the prosecutor made sure the jury understood

that the use of the pronoun “they” included the defendant Mr. Guidry. These improperly admitted

statements were the same statements that the Fifth Circuit Court of Appeals found had violated

Mr. Guidry’s Confrontation Clause rights. Gipp had never heard Mr. Guidry discuss the murder.

Thus the only possible source from which she could form the opinion set forth in her hearsay

testimony was what Prystash had told her about the crime.

        On appeal, appellate counsel limited his arguments to arguing that trial counsel were

ineffective in failing to object. Even if trial counsel were not deficient, appellate counsel was

deficient in failing to directly challenge the trial court’s violation of Mr. Guidry’s Confrontation

Clause rights by allowing Gipp to repeat Prystash’s statements to her and repeatedly say that “what

they did was wrong.” For the reasons discussed above, such an appeal point would have prevailed

if preserved by trial counsel.

                        (4)      Trial Counsel Were Ineffective In Failing To Offer Gipp’s Prior
                                 Inconsistent Statements To Impeach Her Credibility.

        Though trial counsel’s deficiencies that enabled the State to repeat the violations of

Mr. Guidry’s Confrontation Clause rights with respect to Gipp’s testimony were catastrophic, trial

counsel still had the means to effectively cross-examine Gipp. Their failure to do so was

constitutionally deficient.

                                 (a)    Gipp Made Numerous Inconsistent Statements.

        Trial counsel had available numerous inconsistencies in Gipp’s prior testimony that it could


                                                 159
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 196 of 341



have used to impeach her credibility. Failure to do this was ineffective assistance of counsel. See

Beltran v. Cockrell, 294 F.3d 730, 733-35 (5th Cir. 2002) (finding ineffective assistance of counsel

and prejudice where defense counsel decided not to impeach eyewitnesses’ testimony that

defendant was only person whom they had picked from photographic array despite the witnesses’

prior identifications of another party). Trial counsel could have impeached Gipp with the following

inconsistencies:

   •   REGARDING THE LOCATION OF THE GUN: Gipp told the police that Mr. Guidry
       got rid of the murder weapon a few days after the killing by throwing it into a lake or a
       river. But she also told detectives that if they checked the weapon that Mr. Guidry had on
       him at the time of his arrest, that the gun would match that used to kill Farah Fratta. See
       Ex. 17 (Fratta Habeas Petition).

   •   WHETHER SHE SAW PRYSTASH WITH MR. GUIDRY AFTER THE ALLEGED
       CRIME: At the second trial, Gipp admitted she previously testified falsely that she saw
       Mr. Guidry go into his apartment after he allegedly returned from Fratta’s house. See Ex.
       11 (Second Trial Transcript, Vol. 21, p. 75). But in an interview with police in January of
       1996, Gipp stated when Prystash came home that night, he was not with Guidry. See Ex.
       18 (01/23/96 Interview of M. Gipp by Lisa Milstein at page 2).

   •   REGARDING THE DESCRIPTION OF THE GUN: In her March 4, 1995, statement
       to the police, Gipp testified the gun “had a cylinder and had a silver finish.” See Ex. 19
       (03/04/95 Gipp Statement, p. 2). She also testified the gun had “wooden grips.” Id. During
       the second trial, however, Gipp testified the grips on the gun were black. See Ex. 11
       (Second Trial Transcript, Vol. 21, p. 58:5-7).

   •   REGARDING THE TIME SHE ARRIVED HOME ON THE NIGHT OF THE
       ALLEGED CRIME: In Gipp’s March 4, 1995, statement to the police, she stated she
       “came home from work about 5:30 p.m.” See Ex. 19 (03/04/95 Gipp Statement, p. 3).
       During the second trial, she testified she returned home at 4:30. See Ex. 11 (Second Trial
       Transcript, Vol. 21, pp. 47:25-48:1).

   •   REGARDING THE SHELL CASINGS: In Gipp’s March 4, 1995, statement to the
       police, Gipp testified she either watched Prystash throw the gun casings in the garbage, or
       Prystash later told her he threw the casings in the garbage. See Ex. 19 (03/04/95 Gipp
       Statement). During the second trial, however, Gipp stated Prystash took the bullet shells or
       casings out and dumped them in his hand. See Ex. 11 (Second Trial Transcript, Vol. 21, p
       56:21). She said that “after he put the gun between the clothes, he left the room and walked
       into [her] kitchen and [she] followed him out and he threw the casings into [her] garbage.”
       Id. at 57:16-19.

   •   REGARDING HER CONVERSATION WITH MR. GUIDRY ON THE NIGHT OF

                                                160
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 197 of 341



       THE ALLEGED CRIME: During the second trial, Gipp testified she asked Mr. Guidry
       when she got home where Joe was; See Ex. 11 (Second Trial Transcript, Vol. 21 pp. 48:20-
       49:2). During the March 4, 1995, statement to the police, she stated that Guidry asked her
       where Joe was. See Ex. 19 (03/04/95 Gipp Statement, p. 3).

Gipp’s March 1995 statement to the police and her January 1996 interview memorandum existed

at the time of the second trial and were available to trial counsel. Thus, trial counsel could have

used these statements to impeach Gipp’s testimony at trial. Trial counsel either failed to investigate

Gipp’s previous statements or failed to impeach her with these inconsistencies. Either way, trial

counsel’s performance was ineffective. These inconsistencies bear directly on matters that were of

paramount importance to the jury in finding Mr. Guidry guilty.

                               (b)     Trial Counsel Should Have Used Gipp’s Inconsistent
                                       Statements to Impeach her Credibility.

       “It is hornbook law that evidence of prior inconsistent statements of a witness may be

admitted to impeach that witness.” United States v. Sisto, 534 F.2d 616, 622 (5th Cir. 1976). “The

prior statements may have been oral and unsworn, and the making of the previous statements may

be drawn out in cross-examination of the witness himself, or if on cross-examination the witness

has denied making the statement, or has failed to remember it, the making of the statement may be

proved by another witness.” Id. (internal quotation marks omitted).

       Courts consistently find that a failure to impeach a witness with a prior inconsistent

statement constitutes ineffective assistance of counsel. Indeed, “Counsel’s failure to introduce

evidence that contradicts a key witness’s trial testimony is patently unreasonable.” Moore v. Sec’y

Penn. Dep’t of Corr., 457 F. App’x 170, 182 (3d Cir. 2012); see also Harris v. Artuz, 100 F. App’x

56, 58–59 (2d Cir. 2004); Berryman v. Morton, 100 F.3d 1089, 1098 (3d Cir. 1996). In Moore, the

Court found that one of three key witness’s trial testimony could have been impeached via a prior

inconsistent statement. Moore, 457 F. App’x at 182. Counsel was “unreasonable” in failing to do

so. Id. In Berryman, the court found there “is no way in which the failure to confront [the key

                                                 161
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 198 of 341



witness] with her prior inconsistent identification testimony can be justified as sound trial strategy

or a reasonable strategic choice.” 100 F.3d at 1098 (quotation marks omitted). Indeed, the Court

found that such behavior “borders on the inconceivable.” Id. In Harris, the court found that there

was “no tactical justification for counsel’s” failure to impeach a key witness with a prior

inconsistent statement. 100 F. App’x at 58–59.

        5.      Trial Counsel Were Ineffective In Making Scott Basinger Available To the
                Prosecution, and Mr. Guidry’s Counsel Were Ineffective For Failing To Raise
                Nunnery’s Ineffectiveness As a Basis for Suppressing Basinger’s Testimony In
                the Second Trial.

        Mr. Guidry’s trial counsel was ineffective 1) in the first trial for providing Basinger as a

witness, and 2) in the second trial for not raising Mr. Guidry’s trial counsel Alvin Nunnery’s

ineffectiveness for making Basinger’s testimony known and available to the prosecution for use in

the second trial.

        Nunnery called Basinger during the penalty phase of the first trial notwithstanding that

Basinger had informed him in writing that Mr. Guidry had purportedly admitted his guilt to

Basinger, and that Basinger discerned “little in the way of extenuating circumstances at the time of

the murder.” See Scott Basinger, Ph.D. Decl., Ex. A. Nunnery obviously did not read Basinger’s

report or his notes before putting him on the stand. Nunnery then compounded this ineffectiveness

by failing to prepare Basinger for testimony. This serial failure by counsel had disastrous

consequences in the second trial.

        The full consequence of Nunnery’s ineffective assistance of counsel in calling Basinger to

testify in the first trial did not occur until the second trial, when the State called Basinger as its own

witness. The trial court could have refused to admit Basinger’s testimony in the second trial based

on Nunnery’s ineffectiveness in the first trial. See Holden v. State, 201 S.W.3d 761, 763 (Tex. Crim.

App. 2006) (stating that Texas defendants may first raise ineffectiveness claims before the trial


                                                  162
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 199 of 341



court, when practicable, and the trial court abuses its discretion by failing to hold a hearing on an

ineffectiveness claim predicated on matters not determinable from the record).

       Nunnery did not raise his own ineffectiveness in attempting to suppress Basinger’s

testimony in the second trial because he was in a conflict of interest position, which ipso facto meant

his representation in the second trial was ineffective. See Cuyler v. Sullivan, 446 U.S. 335, 349-50

(1980) (“[A] defendant who shows that a conflict of interest actually affected the adequacy of his

representation need not demonstrate prejudice in order to obtain relief.”).

       Nunnery’s ineffectiveness in calling Basinger to testify in the first trial would have been

grounds to preclude the State from calling Basinger to testify in the second trial, but counsel at the

second trial failed to challenge Nunnery’s conduct from the first trial. As discussed below, defense

counsel is ineffective when counsel presents an expert incompetently and causes damage to the

defendant’s case that might have been avoided had counsel never called the expert.

       Further, trial counsel’s failure to raise Nunnery’s ineffective representation as a ground for

excluding Basinger from testifying violated Mr. Guidry’s Sixth Amendment rights. See Cuyler, 446

U.S. at 350–51; see also Aimee Solway Decl. Unfortunately, trial counsel failed to follow this

advice. Id.

       Numerous courts have granted habeas relief based on defense counsel’s ineffectiveness

where counsel’s errors are less egregious than those that occurred here. See, e.g., Fisher v. Gibson,

282 F.3d 1283, 1294, 1295 (10th Cir. 2002) (granting habeas relief where, among other things, trial

transcript revealed that “throughout most of [defense counsel’s] examination of witnesses . . . he

had no idea what answers he would receive to his questions”; as a result, defense counsel’s

questions “essentially undermined” petitioner’s defense).

       In Hooper v. Mullin, 314 F.3d 1162, 1171 (10th Cir. 2002), counsel’s ineffectiveness was



                                                 163
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 200 of 341



similar, although not as egregious as what occurred in Mr. Guidry’s case. There, the court found

that counsel was ineffective when they put two psychologist expert witnesses on the stand who gave

predictably “disastrous” testimony. Prior to giving his testimony, the expert Dr. Murphy “informed

[defense] counsel that what he could say about Petitioner likely would be aggravating rather than

mitigating.” Id. at 1168. “In addition, Dr. Adams asserted that, although Petitioner had some

psychological problems, those problems would not cause him to lose touch with reality or make

him incapable of controlling himself or his anger. Dr. Adams found ‘no special problems.’” Id. “As

a result, defense counsel’s examination of Drs. Murphy and Adams was disastrous.” Id. at 1171.

The court’s comments about defense counsel’s handling of Dr. Adams are strikingly applicable to

the case at bar:

        [A]lthough the defense did not intend to call Dr. Adams as a mitigation witness,
        defense counsel should have foreseen that the State might use him in rebuttal after
        the defense specifically relied on his report as mitigating evidence. Had counsel not
        offered this testimony, Dr. Adams [sic] report would have remained privileged and
        inadmissible.

Id. (emphasis added). The same is true here: had Nunnery not put Basinger on the stand, his

damning testimony would never have been admissible.

        Similarly, in Sechrest v. Ignacio, 549 F.3d 789 (9th Cir. 2008), the defendant’s trial counsel

obtained a report from a mental health expert that was damaging to the defendant’s case, and the

defendant’s trial counsel therefore had the good sense not to identify him as a testifying expert. Id.

at 815-16. However, the defendant’s trial counsel then “inexplicably” revealed the mental health

expert’s confidential report to the prosecution, which prompted the prosecution to call the expert as

a prosecution witness, which was damaging to the defendant’s case. Id. The court held that for this

reason alone, the defendant’s trial counsel was ineffective. Id. at 816. The court reasoned as follows:

        First, counsel should not have allowed the prosecution to review Dr. Gerow’s
        confidential report on Sechrest’s mental health. Dr. Gerow evaluated Sechrest two
        months before trial at defense counsel’s request. After reviewing Dr. Gerow’s

                                                 164
KILPATRICK TOWNSEND 71488323 1
  Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 201 of 341



       report and discussing it with Dr. Gerow, Sechrest’s counsel decided not to call
       Dr. Gerow as witness for the defense. Inexplicably, however, counsel disclosed
       Dr. Gerow’s confidential and privileged report to the prosecution. The report
       contained information about Sechrest’s criminal history and his upbringing that
       Sechrest had revealed only to Dr. Gerow. The report also contained Dr. Gerow’s
       diagnosis that Sechrest had a “polymorphous perversion.”

       Without Dr. Gerow’s report, the prosecution would not have had access to this
       privileged information. More importantly, defense counsel had absolutely no
       obligation to disclose Dr. Gerow’s confidential report to the prosecution. By
       allowing the prosecution to review and introduce into evidence Dr. Gerow’s report
       on Sechrest, defense counsel performed deficiently.

                                         *      *       *

       Given that the defense’s expert not only had nothing favorable to say about
       Sechrest, but thought that he was beyond all hope of rehabilitation, the jurors had
       even less incentive to impose a sentence that they were told by the prosecutor and
       the court might lead to Sechrest’s eventual release. . . .

       Third, counsel’s level of preparation for Dr. Gerow’s testimony fell far below an
       objective standard of reasonableness. Once counsel decided to allow the
       prosecution to call Dr. Gerow as a witness, counsel had a duty to prepare for
       Dr. Gerow’s testimony. “Preparing for the penalty phase of a capital trial is the
       equivalent of preparing for an entirely new trial, and trial counsel must treat it as
       such.” Here, counsel did not speak with Dr. Gerow after agreeing to let him testify
       for the prosecution. Counsel’s lack of preparation for Dr. Gerow’s testimony is
       evident from counsel’s lackluster performance at trial. During his cross-
       examination of Dr. Gerow, counsel asked several questions about whether Sechrest
       could be cured and whether counseling could help Sechrest. In response, Dr. Gerow
       described any such efforts as “absolutely fruitless” and stated that Sechrest’s case
       was a hopeless one.

       In sum, some of the most damaging testimony presented during the penalty phase
       of trial was elicited by Sechrest’s own counsel, from a witness Sechrest’s counsel
       had originally selected and could have prevented from testifying. Indeed, as the
       state post-conviction court observed, “the ‘balance’ of Dr. Gerow’s testimony [did]
       not favor Mr. Sechrest. It favor[ed] the State.” Unsurprisingly, Sechrest’s counsel
       admitted at the state court evidentiary hearing that Dr. Gerow’s testimony was
       damaging and that counsel was unhappy with it. Had counsel adequately prepared
       for his cross-examination of Dr. Gerow, he would not have asked questions that
       elicited such negative answers.

       For the foregoing reasons, we conclude that counsel’s performance was deficient
       under prevailing professional norms and was not the product of sound strategy. Our
       conclusion comports with that of the Nevada state post-conviction court—the only
       court to conduct an evidentiary hearing on this issue.

                                               165
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 202 of 341



Id. at 816–17 (citations omitted) (emphasis added); see also Stevens v. McBride, 489 F.3d 883,

896 (7th Cir. 2007) (“[G]iven the fact that defense counsel did know what Dr. Lennon had written

in his report, we cannot imagine what they hoped to gain by calling Dr. Lennon to the stand at

sentencing. This decision was the catalyst for their action in turning over Dr. Lennon’s extremely

detrimental written report to prosecutors prior to trial. . . . [the defendant’s lawyers] could have

designated Dr. Lennon as a trial consultant rather than an expert witness, thereby shielding his

written report from the prosecution.”); Combs v. Coyle, 205 F.3d 269, 288 (6th Cir. 2000) (finding

ineffective assistance of counsel when counsel failed to undertake a full investigation of the

expert’s position and was then “surprised” by the damaging testimony the prosecution elicited

from the expert on cross, noting that “Fisher’s opinion regarding whether Combs lacked the

requisite intent to commit the crimes was crucial to the defense theory; defense counsel’s failure

to have questioned Fisher in this regard prior to trial is inexcusable”).

       Here, Nunnery did not read Basinger’s report, and did not prepare Basinger before calling

him to testify. This neglect was inexcusable. Basinger’s testimony provided no mitigating evidence

in the first trial. Basinger was only able to testify that Mr. Guidry’s “judgment was impaired” after

the Court repeatedly sustained the prosecution’s objections.

       By calling Basinger as a witness in Mr. Guidry’s own case, Nunnery made Basinger’s

testimony about Mr. Guidry’s purported admission of guilt available to the prosecution in the

second trial. Nunnery’s decision to call Basinger as a witness is inexplicable, since Basinger had

written to Nunnery before Nunnery put him on the stand and told Nunnery that Mr. Guidry had

confessed to him and that, in his opinion, Mr. Guidry’s drug use had not significantly impaired his

judgment on the night of the crime. Apparently, Nunnery did not read Basinger’s report and did not

meet with Basinger after Basinger interviewed Mr. Guidry and before he testified.



                                                 166
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 203 of 341



       The motion to suppress Basinger’s testimony in the second trial was prepared and signed

by Nunnery, who did not raise his own ineffective assistance of counsel in putting Basinger on the

stand as a ground for suppression, as he was in a conflict of interest position. Moreover, neither of

Mr. Guidry’s other trial counsel, Muldrow nor Moncriffe challenged Nunnery’s deficient

performance. For these reasons, Mr. Guidry’s trial counsel were ineffective.

               a.      Once the Trial Court Allowed Basinger to Testify, Trial Counsel Were
                       Ineffective in Responding to His Testimony.

                       (1)     Trial Counsel and Appellate Counsel Were Ineffective In
                               Failing Io Challenge Basinger’s Second Trial Testimony As
                               Hearsay In Violation of Federal Rule of Evidence 801 and
                               Mr. Guidry’s Confrontation Clause Rights.

       At the second trial, the State elicited Basinger’s testimony by simply asking him to “adopt”

his prior testimony. Presumably, the State was attempting to elicit this testimony as allowed by

Texas Rule of Evidence 801(e)(1). Texas Evidence Rule 801(e)(1) does contain exceptions for a

witness presently testifying, but none of them apply here. Basinger’s prior testimony occurred

during direct examination. Therefore, it was not exempt from the hearsay rule under Texas Evidence

Rule 801(e)(1):

       (e) Statements Which Are Not Hearsay. A statement is not hearsay if: (1) Prior
       statement by witness. The declarant testifies at the trial or hearing and is subject to
       cross-examination concerning the statement, and the statement is: (A) inconsistent
       with the declarant’s testimony, and was given under oath subject to the penalty of
       perjury at a trial, hearing, or other proceeding except a grand jury proceeding in a
       criminal case, or in a deposition; (B) consistent with the declarant’s testimony and
       is offered to rebut an express or implied charge against the declarant of recent
       fabrication or improper influence or motive) . . . .

Id.; see also Mark Stevens Decl., ¶ 18.

       “[T]o constitute a Confrontation Clause violation, the statement must be used as hearsay—

in other words, it must be offered for the truth of the matter asserted.” United States v. Polidore,

690 F.3d 705, 719 n.15 (5th Cir. 2012) (internal quotation marks omitted); see also Crawford v.


                                                167
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 204 of 341



Washington, 541 U.S. 36, 59 n.9 (2004) (“The [Confrontation] Clause . . . does not bar the use of

testimonial statements for purposes other than establishing the truth of the matter asserted.”). “The

Confrontation Clause of the Sixth Amendment guarantees a criminal defendant the right ‘to be

confronted with the witnesses against him.’” Woodfox v. Cain, 609 F.3d 774, 799 (5th Cir. 2010)

(quoting U.S. Const. amend. VI). “[T]he admission of a hearsay statement will not violate the

Confrontation Clause if the witness is unavailable and the statement ‘bears “adequate indicia of

reliability.”‘ Id. at 799–800 (quoting Roberts, 448 U.S. at 66; United States v. Avants, 367 F.3d 433,

445 (5th Cir. 2004)). “This indicia of reliability is present if the statement ‘falls within a firmly

rooted hearsay exception’ or if it is shown to possess ‘particularized guarantees of trustworthiness.’”

Id. (quoting Roberts, 448 U.S. at 66).

       Here, the prosecutors simply asked Basinger to adopt his prior testimony and thus did not

comply with Texas Evidence Rule 801(e) and was hearsay. We note the Fifth Circuit has adopted

a more liberal reading of Federal Evidence Rule 801(d), which is the same as Texas 801(e), which

permits a witness to adopt a prior statement given under oath). But the prosecutor failed to follow

even the more permissive Fifth Circuit rule. In presenting the testimony under the Fifth Circuit’s

rule, the State was required to elicit testimony from Basinger, while on the stand and under oath, in

the presence of the jury, that the prior statements were true statements, not just that he previously

made the statements under oath. The State’s failure to follow this procedure at a minimum was

reversible error, had counsel objected, because it violated Mr. Guidry’s Confrontation Clause

rights. Absent any affirmation by the witness that the testimony was true, the statement does not

fall within any hearsay exception. Recently, the Fifth Circuit explained the requirements for a

witness’ adoption of a prior statement under oath as true to qualify under the Federal Rule of

Evidence 801(d)(1) exception to the hearsay rule (which, again, is the same as Texas Rule of



                                                 168
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 205 of 341



Evidence 801(e)(1) but more liberally applied by the Fifth Circuit), as follows:

       “If the witness admits on the stand that he made the statement and that it was true,
       he adopts the statement and there is no hearsay problem.” Fed. R. Evid. 801(d)(1)
       advisory committee’s note; see also Vanston v. Conn. Gen. Life Ins. Co., 482 F.2d
       337, 344 (5th Cir. 1973) (quoting committee note and recognizing this circuit as
       having adopted the rule). The Government argues that the direct examination
       exchange between the prosecutor and Fry, quoted at the outset of this section, was
       sufficient to serve as an adoption.

       The hearsay rule stands as a bulwark against unreliable testimony, and thus hearsay
       exceptions and exclusions have been carefully crafted. As made clear in the
       committee note and our case law, the prior statement must be acknowledged and
       affirmed on the stand in order to be admissible for substantive purposes
       independent of use as a prior inconsistent statement. As the above exchange
       illustrates, Fry did acknowledge that he had made the statements in the factual
       resume. However, he did not admit on the stand, in the presence of the jury, that
       they were true statements, only that he had previously sworn they were true. The
       prosecutor’s careful use of the past tense when asking about the truth of the factual
       resume—”did you swear that everything contained in the factual resume was true
       and correct?”—is insufficient to establish Fry’s affirmation on the stand at
       Demmitt’s trial. Cf. [United States v. Cisneros-Gutierrez, 517 F.3d 751, 758 (5th
       Cir. 2008)] (holding that a witness’s admission under oath at a plea hearing that a
       factual resume was “true and correct in every respect” demonstrated sufficient
       adoption such that the factual resume could be used as a prior inconsistent
       statement). We thus conclude that Fry did not adopt the factual resume on the stand
       at Demmitt’s trial.

       As the factual resume was not adopted on the stand, it was hearsay and should not
       have been admitted. The trial court erred when it admitted the factual resume, and
       its error was an abuse of discretion.

United States v. Demmitt, 706 F.3d 665, 671–72 (5th Cir. 2013).

       The same flaw occurred here. The sum total of the substantive exchange between Basinger

and the prosecutor was as follows:

                       Q:      (By Ms. Siegler) Did you answer my question—how did you
               answer my question back in 1997 when I asked you did Howard Paul Guidry
               ever tell you that he shot Farah Fratta two times in the head? What did you
               answer back then?

                       A:     I answered in the affirmative.

                       Q:     You said he did, did you not?


                                                169
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 206 of 341



                       A:     I said he did.

                       *      *       *

                       Q:     (By Ms. Siegler) Do you recall my asking you in July of
               2006 whether or not Howard Paul Guidry told you he shot Farah Fratta two
               times in the head and you heard that out of the mouth of Howard Guidry?

                       A:     Yes.

                       Q:     And what did you say?

                       A:     Yes.

Ex. 31 (Second Trial Transcript, Vol. 22, pp. 10:25-11:21).

       This did not satisfy Evidence Rule 801 and therefore violated Mr. Guidry’s Confrontation

Clause rights. Trial and appellate counsel’s failure to raise the deficiency in this evidence under

federal constitutional grounds and/or state evidentiary rules was ineffective, as this problem

required reversal of Mr. Guidry’s conviction.

                       (2)    Trial Counsel Were Ineffective For Failing To Call Eyewitness
                              Alvin Nunnery to Testify In Response To Basinger’s Testimony.

       Inexplicably, once Basinger’s testimony was admitted, Mr. Guidry’s trial lawyers

compounded their ineffectiveness by failing to call Alvin Nunnery to impeach Basinger. Nunnery

withdrew from representing Mr. Guidry so that he could testify in the trial, and, this sudden change

to Mr. Guidry’s trial team severely prejudiced Mr. Guidry.

       Nunnery had a confrontation with Basinger in which Basinger admitted to Nunnery that

Mr. Guidry may not have confessed to him: “I . . . . asked him why he had said this while he and I

had never talked about or discussed that Howard confessed to him.” See Alvin Nunnery Decl., ¶ 11.

Basinger acknowledged he never asked Mr. Guidry if he shot Farrah, and he may have been wrong

that Mr. Guidry confessed: “Basinger told me that he may have said what he said because he and

Howard had reviewed his alleged confession to the police that I had provided to Basinger.” See



                                                170
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 207 of 341



Alvin Nunnery Decl., ¶ 12.

       Trial counsel were ineffective in failing to call Nunnery to impeach Basinger with this

testimony. In Beltran v. Cockrell, 294 F.3d 730, 733–35 (5th Cir. 2002), the court found defense

counsel’s performance was per se deficient and prejudicial to their client’s case where defense

counsel decided not to impeach eyewitnesses’ testimony that the defendant was the only person

whom the eyewitnesses had picked from photographic array despite the witness’ prior

identifications of another party. The court reasoned that “the fact that Beltran’s co-defendant had

such a tattoo and had been tentatively identified by witnesses would have raised sufficient doubt in

the jury. Defense counsel’s unreasonable strategic decisions and investigative failures amounted to

ineffective assistance of counsel.” Id. at 735.

       Likewise, there is no plausible explanation for trial counsel’s failure to call Nunnery to

testify. As Nunnery testified, “For reasons I do not know, I was never called to testify at Howard’s

second trial.” See Alvin Nunnery Decl., ¶ 15. Indeed, the trial judge found Nunnery’s testimony

sufficiently credible that on that basis he allowed him to withdraw as counsel. In a preliminary

hearing, Nunnery testified to his confrontation with Basinger and Basinger’s recantation of his

testimony that Mr. Guidry admitted guilt, and on that basis Nunnery moved to withdraw as counsel

so he could testify and impeach Basinger. Id. See Ex. 45 (Second Trial Transcript, Vol. 4, pp. 26-

42).

       Basinger’s testimony regarding Mr. Guidry’s purported confession to Basinger was

susceptible to strong impeachment by Nunnery. As Nunnery stated in his letter to Basinger after he

learned the prosecution had subpoenaed Basinger to testify, the claim that Mr. Guidry confessed

was implausible: “I gave you copies of his statements for the sole purpose of having a factual basis

for what was purported to have happened so as to avoid any need for any admissions, if any, by



                                                  171
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 208 of 341



Mr. Guidry. Moreover, I still find it incredible that you can take the stand and specifically state that

any admission of guilt did not necessarily involve or relate to the written statements that were

provided.” See Scott Basinger, Ph.D. Decl., Ex. A.

       A phrase appearing in the middle of Basinger’s notes supports Nunnery’s testimony: “Joe’s

statement says HG was the killer and was all fucked up on dope.” See Scott Basinger Decl., Ex. A.

This purports to be Basinger’s note to himself, as he does not enclose the statement in quotes as he

does otherwise where Mr. Guidry is purportedly speaking. See generally, id. Therefore, Basinger

had extraneous material (including Prystash’s inadmissible statement to police) in mind as he was

interviewing Mr. Guidry and possibly had himself concluded that, based on the illegally obtained

confessions by Mr. Guidry and Prystash, Mr. Guidry was guilty. Yet, nothing could be less reliable

than Prystash’s statement implicating Mr. Guidry. As this Court noted in overturning Mr. Guidry’s

conviction, “Prystash had every reason to spread the blame for Fratta’s death and inculpate others

in the murder-for-hire.” Guidry v. Dretke, H-01-CV-4140 (S.D. Tex. Sept. 26, 2005).

                          (3)   Mr. Guidry’s Trial Counsel Were Ineffective For Failing To
                                Interview Basinger or Cross-Examine Him.

       Mr. Guidry’s trial counsel did not interview Basinger regarding his testimony before the

second trial. As a result they were unprepared to cross-examine him and failed to do so. But even

had they vigorously cross-examined Basinger, this would not have excused their failure to take the

most fundamental step of interviewing him in order to prepare a competent cross-examination.

       In Bryant v. Scott, 28 F.3d 1411 (5th Cir. 1994), the court held that trial counsel’s failure to

interview government witnesses to enable him to more effectively cross-examine them constituted

per se ineffective assistance of counsel, despite the fact that counsel’s cross-examination appeared,

on its face, competent:

       Furthermore we find that Moore’s failure to interview eyewitnesses to the crime
       was constitutionally deficient representation. There were two eyewitnesses to the

                                                 172
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 209 of 341



       armed robbery of North American Phillips Federal Credit Union. One was Cindy
       Carpenter, the branch manager of the credit union, who identified Bryant as the
       individual who shot her in the commission of the robbery. The other was Ronnie
       Berkins, who walked into the credit union as Bryant was making his getaway.
       Moore did not interview either Carpenter or Berkins and restricted his pretrial
       investigation to discussions with Bryant, review of the indictment against Bryant,
       and examination of the prosecutor’s file.

       Moore should have interviewed the eyewitnesses. Because there was no physical
       evidence connecting Bryant with the crime, the eyewitness identification of Bryant
       at the crime scene was the cornerstone of the state’s case in chief. Consequently,
       information relevant to Bryant’s defense might have been obtained through better
       pretrial investigation of the eyewitnesses, and a reasonable lawyer would have
       made some effort to investigate the eyewitnesses’ testimony. See Kemp v. Leggett,
       635 F.2d 453, 454 (5th Cir. 1981) (granting habeas relief where counsel failed to
       interview single eyewitness or character witnesses); Gaines v. Hopper, 575 F.2d
       1147, 1149 (5th Cir. 1978) (affirming habeas relief where, inter alia, counsel failed
       to interview eyewitnesses).

       The state argues that Moore was not obligated to interview Carpenter or Berkins
       because their testimony was “vigorously attacked” on cross examination. This
       argument is unpersuasive. The fact that Moore’s cross examination was effective
       does not necessarily indicate that a reasonable lawyer, viewing the trial ex ante,
       would have regarded an interview of the eyewitnesses as unnecessary. See
       Strickland, 466 U.S. at 689, 104 S. Ct. at 2065 (requiring courts to “reconstruct the
       circumstances of counsel’s conduct from counsel’s perspective at the time [of
       trial],” without the “distorting effects of hindsight”). Moreover, assuming that
       Moore’s cross examination was effective, that is not to say it could not have been
       improved by prior investigation. Given the importance of eyewitness identification
       to Bryant’s case, Moore did not perform as a reasonable attorney practicing under
       prevailing professional norms.

Id. at 1418–19 (emphasis added). Similarly, in Koon v. Cain, 277 F. App’x 381, 387 (5th Cir.

2008) the court stated as follows:

       The State advances a number of excuses for Monahan’s failure to interview
       Robinson, e.g., it was his policy not to interview government witnesses; there was
       no guarantee that she would have come clean and told the truth at trial even if she
       had been approached by Monahan; she was not a credible witness; and so on and
       so forth-none of which justify his conduct. Irrespective of Robinson’s credibility
       (or lack thereof) and whether she would have actually told the truth as she now
       insists, Monahan had an absolute obligation to interview her as the only eyewitness
       to the crime: Her testimony was crucial to Monahan’s defensive theory. If he had
       interviewed her and then decided not to call her to testify, his decision might be
       excusable as strategic. His failure to interview her altogether, though, is deficient
       per se, at least under the specific circumstances present here.

                                               173
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 210 of 341



Id. (emphasis added).

       In Mr. Guidry’s case, there is even more reason to similarly conclude that Mr. Guidry’s

counsel was per se ineffective and that post-conviction relief is warranted. Mr. Guidry’s counsel

did not interview Basinger, and they did not conduct any cross-examination at all. Trial counsel’s

failure to adequately investigate Basinger’s prosecution testimony was ineffective per se, especially

since Nunnery withdrew solely to make himself a witness available to Mr. Guidry’s defense. “In a

claim grounded in failure to interview, the ‘quality’ and potential persuasiveness of the eyewitness

is largely immaterial. . . .” Anderson v. Johnson, 338 F.3d 382, 393 (5th Cir. 2003), reh’g denied,

89 F. App’x 905 (5th Cir. 2003).

       The circumstances here are in stark contrast to those of Bower v. Quarterman, 497 F.3d 459

(5th Cir. 2007), where the court affirmed a capital conviction, concluding as follows:

       Here, according to his testimony, which the district court found credible, Buckner
       [trial counsel] did weigh the evidence before formulating his strategy. The trial
       record also supports the conclusion that Buckner interviewed all the relevant
       witnesses as well as investigated potential leads and attempted to place this
       information before the jury through vigorous cross-examination. Furthermore,
       Buckner’s performance at trial, in particular his cross examination of the state’s
       expert witnesses . . . rebuts Bower’s argument that Buckner failed to conduct an
       investigation or prepare for trial.

Id. at 468 (emphasis added); see also United States v. Hall, 455 F.3d 508, 515 (5th Cir. 2006)

(“After separately and extensively considering each of Hall’s arguments, the district court

concluded that Hall received ‘constitutionally effective assistance of counsel at his trial’ because

his attorneys ‘conducted reasonable investigations in all areas of the case . . . vigorously cross-

examined government witnesses . . . ably argued all objections and points of law; and eloquently

defended their client in their closing statements.’”). Here, having failed to investigate the only

testifying witness who claimed to have heard an admission of guilt from Mr. Guidry in order to

prepare to cross-examine him or to discover that his prior testimony about Mr. Guidry’s purported


                                                174
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 211 of 341



admission of guilt was simply incorrect, the same cannot be said of trial counsel in this case.

                       (4)     Trial Counsel’s Failure To Competently Challenge or
                               Adequately Investigate Basinger’s Testimony Prejudiced
                               Mr. Guidry’s Defense.

       “The government bears the burden of establishing that the error is harmless beyond a

reasonable doubt.” United States v. Tirado-Tirado, 563 F.3d 117, 126 (5th Cir. 2009). In looking at

the error, federal courts “consider the importance of the witness’ testimony in the prosecution’s

case, whether the testimony was cumulative, the presence or absence of evidence corroborating or

contradicting the testimony of the witness on material points, the extent of cross-examination

otherwise permitted, and of course, the overall strength of the prosecution’s case.” United States v.

Edwards, 303 F.3d 606, 623 (5th Cir. 2002) (quoting Hafdahl v. Johnson, 251 F.3d 528, 539–40

(5th Cir. 2001)).

       Here, Basinger was the only witness who testified to a purported admission of guilt by

Mr. Guidry. His testimony was demonstrably prejudicial. The Fifth Circuit found that “Guidry’s

confession having been excluded by the district court, there was scant evidence to support his

conviction, other than Prystash’s statements admitted through Gipp,” which, as discussed above,

was also readmitted in the second trial because of trial counsel’s ineffectiveness. Guidry, 397 F.3d

at 330–31. Therefore, Basinger’s testimony was prejudicial.

       Further, once Basinger’s testimony was admitted because of his counsel’s deficient

performance, trial counsel’s failure to challenge his credibility by calling Nunnery to testify, or on

cross-examination, or in argument itself establishes prejudice. Had the jury been confronted with

evidence of Basinger’s admission to Nunnery, or that his notes contained inadmissible hearsay

statements from extraneous sources that implicated Mr. Guidry in Farah Fratta’s murder from

individuals who had a strong motive to incriminate Mr. Guidry, there is a reasonable probability at

least one juror would have refused to find him guilty of first degree murder or sentence him to

                                                 175
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 212 of 341



death. See Soffar v. Dretke, 368 F.3d 441, 479 (5th Cir. 2004) (“Had the jury been confronted with

this considerable evidence favorable to Soffar, there is a reasonable probability it would have

reached a different result . . . there is a reasonable probability that at least one juror would have

refused to return a verdict of guilty.”).

        Notably, jurors have identified the confession as the factor that caused them to convict

Mr. Guidry. E.g., See John Reihl Decl. (“I think it must have been the fact that I heard Howard had

confessed”).

        6.      Trial Counsel’s Failure to Investigate Details of the Crime and the Key
                Eyewitness Rendered Their Representation Ineffective.

                a.      Trial Counsel Did Not Investigate Details of the Crime, the Key
                        Eyewitness, Ballistics Evidence, and Other Important Suspects.

        Trial counsel did not investigate details of the crime, the key eyewitness, ballistics evidence,

and other important suspects, even though the grant of a new trial gave them an additional

opportunity to do so. Mr. Guidry’s defense was irremediably compromised as a result. See Ex. 46

(Report of R. Tressel) (“Failure to document the crime scene properly and precisely can hinder any

prosecution and sometimes invalidate conclusions reached from the overall assessment of the crime

scene.”).

        As detailed in the Report of Robert Tressel, the police mishandled and missed substantial

amounts of physical and other exculpatory evidence, both at the crime scene and from later

investigations. The police:

    •   Failed to follow up on the identification of the latent prints from the crime scene belonging

        to Vernon Christopher Barlow, a young black suspect who had previously been arrested

        for carrying an unlawful weapon;

    •   Failed to tie the alleged murder weapon to Mr. Guidry; and

    •   Failed to retain evidence, including latent fingerprint cards and partial bullet projectiles,

                                                 176
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 213 of 341



       from the crime scene.

See Ex. 46 (Report of R. Tressel); see also Ex. 21 (Supplemental Report of R. Tressel).

       Compounding this error, Mr. Guidry’s defense counsel failed to investigate:

   •   Fingerprint evidence from Farah Fratta’s car identifying Vernon Christopher Barlow, a

       young, black suspect who had previously been arrested for carrying an unlawful weapon.

       See Ex. 8 (CAD Murder Report, Rossi Supplement (11/15/94)); see also Ex. 13 (Office of

       Harris County District Clerk, 1988 Misdemeanor File);

   •   Barlow’s grey/black Corvette that matched the description of the getaway car down to an

       inoperable front headlight. See Ex. 9 (Murder Investigation, Part 1, Detail Report, Roberts

       Supplement (11/28/94));

   •   Human blood found on Barlow’s car seat shortly after the night of Farah Fratta’s death.

       See Ex. 9 (Murder Investigation, Part 1, Detail Report, Ferrell Supplement (12/14/94));

   •   “Hypnosis” of the key eyewitness to the crime that resulted in trial testimony which

       differed significantly from the witness’s original, pre-hypnosis statement to police. See Ex.

       9 (Murder Investigation, Part 1, Statement of Laura Hoelscher); see also Ex. 12 (Fratta v.

       Dretke, No. 4:05-cv-03392, Dkt. no. 6); Laura Hoelscher Decl. ¶7 (“The police tried to

       hypnotize me during their investigation.”); Ex. 12 (Fratta v. Dretke, No. 4:05-cv-03392,

       Dkt. no. 6 (Respondent Dretke’s Answer and Motion for Summary Judgment) at 55 (citing

       Fratta state habeas transcript at 785-86)); Ex. 5 (Second Trial Transcript, Vol. 20 at 117:8-

       13; 136:20-24.);

   •   Ballistics evidence, including bullet, fragment, and cartridge testing, indicating that the gun

       found on Mr. Guidry could not be identified as the murder weapon. See Ex. 9 (Murder

       Investigation Part 1, Roberts Supplement (03/22/95); see also Ex. 22 (03/15/95 Firearms



                                                177
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 214 of 341



       Examination Letter); Ex. 20 (04/04/95 Firearms Examination Letter); Ex. 23 (R. Baldwin

       Report of Forensic Laboratory Examination 01/08/07); Ex. 24 (R. Baldwin Report of

       Forensic Laboratory Examination, 03/12/09); Ex. 21 (Supplemental Report of R. Tressel);

   •   William Planter, a suspect arrested for soliciting Farah Fratta’s father to kill Robert Fratta,

       who confessed to being the getaway driver on the night of Farah’s murder. See Ex. 9

       (Murder Investigation, Part 1, Statement of Christopher Mylett (12/28/94)); see also Ex.

       10 (Murder Investigation Part 2, Fikaris Supplement (1/10/95); Fikaris Supplement

       (12/12/94));

   •   Robert Mann, a suspect who Planter insisted actually killed Farah Fratta. See Ex. 9 (Murder

       Investigation, Part 1, Vol. Statement of Christopher Mylett (12/28/94); see also Statement

       of James Podhorsky (12/16/94)); and

   •   Kevin Miller, a suspect connected to Robert Mann and Joseph Prystash, who was found

       hanging a few months after Farah Fratta’s death. See Ex. 16 (Houston Police Dept. Current

       Information Report on Kevin Miller).

       Without a complete investigation by either the police or defense counsel, defense counsel

was unable to put together a comprehensive defense strategy. Most importantly, defense counsel

proceeded without evidence of Mr. Guidry’s innocence, involvement of other suspects, fingerprint

and ballistics evidence, and impeachment evidence to use against the key eyewitness.

              b.      Trial Counsel’s Failure To Investigate Fell Below the Standard of A
                      Reasonably Competent Attorney.

       Under Strickland, “the defendant must show that counsel’s performance was deficient” in

order to demonstrate ineffective assistance of counsel. 466 U.S. at 687. In assessing whether

counsel’s performance was deficient, courts look to the American Bar Association (“ABA”)

Standards for Criminal Justice as guides to determine what is reasonable. Id. at 688; see also


                                                178
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 215 of 341



Wiggins v. Smith, 539 U.S. 510, 524 (2003) (same); see also Rompilla v. Beard, 545 U.S. 374, 387,

125 S. Ct. 2456 (2005) (stating that the ABA Standards describe trial counsel’s “obligation in terms

no one could misunderstand”). “In determining what degree of investigation is ‘reasonable,’ the

Supreme Court . . . [has] long looked to the standards for capital defense work articulated by the

American Bar Association.” Johnson v. Mitchell, 585 F.3d 923, 940 (6th Cir. 2009). ABA Criminal

Justice Standards state:

       Defense counsel should conduct a prompt investigation of the circumstances of the
       case and explore all avenues leading to facts relevant to the merits of the case and
       the penalty in the event of conviction. The investigation should include efforts to
       secure information in the possession of the prosecution and law enforcement
       authorities. The duty to investigate exists regardless of the accused’s admissions or
       statements to defense counsel of facts constituting guilt or the accused’s stated
       desire to plead guilty.

ABA Criminal Justice Standards 4-4.1; see also Texas Disciplinary Rules of Professional Conduct

Preamble ¶ 3 (“a lawyer should zealously pursue client’s interests within the bounds of the law. In

doing so, a lawyer should be competent, prompt and diligent.”).

Mr. Guidry’s trial counsel failed to meet the required competency standards. His counsel admitted

they were not aware that:

   •   Mr. Guidry’s prints did not match the latent fingerprints from the crime scene;

   •   Crime scene fingerprints from Farah Fratta’s car matched the fingerprints of Vernon

       Barlow, a young, black male;

   •   Vernon Barlow owned a car that matched the description of the getaway car and had human

       blood on the seat shortly after the murder;

   •   Laura Hoelscher, the State’s key eyewitness, changed her testimony after hypnosis and

       could not positively identify Mr. Guidry; and

   •   Other suspects had confessed to certain parts of the crime and implicated each other.



                                                179
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 216 of 341



See Tyrone Moncriffe Decl., ¶¶ 27-32; see also Alvin Nunnery Decl., ¶¶ 17-22; Laura Hoelscher

Decl., ¶¶ 3, 5-6 (“I was never contacted by Howard’s trial counsel before trial concerning my

anticipated testimony. . . . I could not identify the man at the crime scene as Howard . . . I could

never say that the man I saw at the crime scene was Howard.”). Trial counsel did not simply fail

to complete a reasonable investigation; counsel failed to investigate the crime scene facts. See

Elmore v. Ozmint, 661 F.3d 783, 863–64 (4th Cir. 2011) (remanding with instruction to award writ

of habeas corpus where “[t]he dearth of investigation . . . distinguishe[d] this case from others

where counsel, having conducted some investigation, made an informed decision to pursue another

strategy. . . . Because [petitioner]’s lawyers’ investigation into the State’s forensic evidence never

started, there could be no reasonable strategic decision either to stop the investigation or to forgo

use of the evidence that the investigation would have uncovered.”).

               c.      Trial Counsel’s Failure To Conduct An Independent Investigation of
                       the Crime Scene, Police Reports, the Key Eyewitness, Ballistics
                       Evidence, and Other Suspects Prejudiced Mr. Guidry and Resulted In
                       Ineffective Assistance of Counsel.

       Any loss of evidence due to the trial counsel’s failure to conduct an early investigation ipso

facto constitutes ineffective assistance of counsel. House v. Balkcom, 725 F.2d 608, 620 (11th Cir.

1984) (finding ineffective assistance of counsel where trial counsel was absent from “crucial

portions of the trial[,]” including investigation of the crime scene); Thomas v. Kuhlman, 255 F.

Supp. 2d 99, 101 (E.D.N.Y. 2003) (finding ineffective assistance of counsel where counsel did not

investigate the crime scene). Under Strickland, a court must consider whether counsel’s “deficient

performance prejudiced the defense.” 466 U.S. at 687. While counsel’s “strategic choices made

after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable,” those “strategic choices made after less than complete investigation are

reasonable precisely to the extent that reasonable professional judgments support the limitations on


                                                 180
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 217 of 341



investigation.” Id. at 690-91 (emphasis added).

       Here, trial counsel’s admitted ignorance of physical and other exculpatory evidence violates

Strickland. Mr. Guidry’s attorneys did not conduct an adequate investigation of the crime for which

he was accused. As a result, evidence such as human blood, projectiles, and fingerprint cards no

longer exist. As a matter of law, this constitutes ineffective assistance of counsel. See, e.g., Blanton

v. Quarterman, 543 F.3d 230, 236, (5th Cir. 2008); Robinson v. Schriro, 595 F.3d 1086, 1108 (9th

Cir. 2010); House, 725 F.2d at 620. In addition, the failure by the State to preserve the physical

evidence in a manner allowing for reliable testing today violates the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. See Arizona v. Youngblood, 488 U.S. 51

(1988); see also Ex. 21 (Report of R. Tressel) (“If the case involved a Capital Offense, [evidence]

must be retained until fully adjudicated (death or release of defendant). I personally know that

District Attorney files are archived back to the 1960’s.”).

       The Fifth Circuit has held that counsel’s failure to interview eyewitnesses to a charged crime

constitutes constitutionally ineffective assistance of counsel. See Soffar v. Dretke, 368 F.3d 441,

443 (5th Cir. 2004); see also Bryant v. Scott, 28 F.3d 1411, 1418–19 (5th Cir. 1994) (stating that

interviewing eye witnesses is crucial to the defendant’s case). In Soffar, “defense counsel . . .

offered no acceptable justification for the [] failure to take the most elementary step of attempting

to interview the single known eyewitness to the crime with which their client was charged.” 368

F.3d at 473–74. “Guided by Strickland, [the Fifth Circuit holds] that counsel’s failure to interview

eyewitnesses to a charged crime constitutes constitutionally deficient representation.” Id. at 473

(citation omitted). Trial counsel’s failure to ever investigate Laura Hoelscher, the State’s key

eyewitness who changed her testimony after hypnosis, permanently prejudiced Mr. Guidry’s case.

See Laura Hoelscher Decl., ¶ 3 (“I was never contacted by Howard’s trial counsel before trial



                                                  181
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 218 of 341



concerning my anticipated testimony.”); see also Peterkin v. Horn, 176 F. Supp. 2d 342, 376-377

(E.D. Pa. 2001) (“[T]rial counsel’s decision not to investigate was patently unreasonable and

ineffective given that [petitioner]’s conviction rested in large measure upon the testimony of [two

witnesses]. . . . [we] hold that the Petitioner is entitled to habeas relief for his attorney’s failure to

investigate.”).

        Similarly, trial counsel’s failure to hire an independent ballistics expert to test the State’s

inconclusive forensics reports also constitutes ineffective assistance and prejudiced Mr. Guidry.

Defense counsel are considered deficient under Fifth Circuit law where they fail to “seek[] out a

ballistics expert when there were such readily apparent discrepancies between the ballistics

evidence and the State’s theory of the case.” Soffar, 368 F.3d at 476. “It [is] objectively

unreasonable for defense counsel to fail to consult with a ballistics expert to determine whether they

could develop expert testimony as to physical evidence . . ..” Id. In Mr. Guidry’s case, there is no

excuse for defense counsel’s failure to look further into the State’s ballistics report and hire an

independent expert. The initial results by the firearms examiners could not identify the gun found

on Mr. Guidry as having been the weapon to fire the bullets found at the crime scene. The examiners

determined that two fired lead bullets from the crime scene and related bullet fragments could not

be identified as having been fired from Mr. Guidry’s gun. See Ex. 22 (03/15/95 Firearms

Examination Letter). In fact, the report stated that “[t]est fired bullets fired in the above described

weapon were found [to] bear inconsist[e]nt characteristics from the barrel.” Id.

        After this initial round of testing, the State tested the bullets again three weeks later. At that

time, on April 4, 1995, the firearms examiners changed their original opinion to help support the

State’s case. However, they still could only state that one bullet out of the four bullets and fragments

was identified as having been fired from a .38 caliber revolver. See Ex. 20 (04/04/95 Firearms



                                                  182
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 219 of 341



Examination Letter). “The report does not indicate which bullet it was that matched, nor does it

contain any detail as to what the ‘match’ was or how the testing was performed. It also does not

detail how this testing produced a different result from the March 15, 1995 testing.” Ex. 21

(Supplemental Report of R. Tressel).

       Before and after Mr. Guidry’s second trial, the State tested the forensic evidence again and

received similarly inconclusive results. In January 2007, before Mr. Guidry’s second trial, the

District Attorney’s office tested a fired cartridge case to see if it was fired from the relevant gun.

See Ex. 23 (R. Baldwin Report of Forensic Laboratory Examination 01/08/07). The examiner

concluded that the cartridge was not fired from Mr. Guidry’s gun. Id. In addition, the examiner

concluded that another relevant cartridge had been fired from a different gun, and not the one

found in Mr. Guidry’s possession. Id.

       In the March 12, 2009 examination, the firearms examiners could not identify or eliminate

the lead bullet fragments found at the crime scene and in Farah’s body as having been fired from

the gun in Mr. Guidry’s possession. See Ex. 24 (R. Baldwin Report of Forensic Laboratory

Examination, 03/12/09).

       These inconclusive and inconsistent results required defense counsel to hire an independent

expert for further review. At the very least, defense counsel should have objected to the prosecution

cherry-picking only the most “favorable report” to introduce into trial evidence. See Ex. 21

(Supplemental Report of R. Tressel) (“The only testimony that any firearms expert gave in 2007

was the testimony of Charlie Anderson . . . The short testimony gave no details as to how or why

he believes there was a match.”).

       In addition, defense counsel was ineffective in failing to question the ballistics experts

introduced by the State at trial. See Bowen v. Maynard, 799 F.2d 593, 613 (10th Cir. 1986)



                                                 183
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 220 of 341



(affirming grant of writ of habeas corpus and stating that “withheld evidence also raises serious

questions about the manner, quality, and thoroughness of the investigation that led to Bowen’s arrest

and trial. A common trial tactic of defense lawyers is to discredit the caliber of the investigation or

the decision to charge the defendant . . .”). At trial, Charlie Anderson, the firearms examiner for the

Houston Police Department, testified about the April 1995 ballistics testing. See Ex. 11 (Second

Trial Transcript, Vol. 21, pp. 179:13-180:14). After Mr. Anderson testified that “[o]ne fired bullet

was fired in this particular weapon,” the State rested. Id. at 180:7-9, 181:4. When the judge asked

Mr. Guidry’s counsel if she would like to cross-examine the witness, she stated, “No thank you,

sir.” She then appears to have addressed Anderson in a friendly manner stating, “It’s good to see

you” in open court in front of the jury. She then let the firearms examiner leave the stand without

a single question. Id. at 181:5-6; see also Ex. 21 (Supplemental Report of R. Tressel) (“There was

no cross examination on any of his findings as to how he reached his conclusions [about ballistics

evidence.]”).

       7.       Trial Counsel Were Ineffective In Investigating the Gloria Rubac Recordings.

                a.     Trial Counsel Admit They Were Ineffective Because the State Delayed
                       Producing the Rubac Recordings.

       As Mr. Guidry’s trial counsel themselves acknowledge, they provided ineffective assistance

of counsel due to their lack of access to the audio recordings of Gloria Rubac’s telephone

conversations with Mr. Guidry: “The infeasibility of reviewing each and every phone call made by

Mr. Guidry, particularly to potential witnesses [who would be called] in the penalty phase of his

trial, has prejudiced his ability to prepare a defense and to make informed strategic choices about

which individuals to call as witnesses.” See Ex. 47, (Renewed Motion for Continuance (filed after

the Trial on the Merits)).

       Further, Mr. Guidry’s counsel were ineffective in failing even to interview Ms. Rubac and


                                                 184
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 221 of 341



obtain from her copies of the notes she took during her discussions with Mr. Guidry. An attorney’s

obligation to investigate includes the obligation to interview the State’s witnesses before trial in

order to prepare for cross-examination. See Stouffer v. Reynolds, 214 F.3d 1231, 1234 (10th Cir.

2000) (finding that defense counsel was ineffective and emphasizing that defense counsel “made

no attempt to interview these witnesses before trial and prepared for cross-examination only by

reading their reports”); see also Bryant v. Scott, 28 F.3d 1411, 1419 (5th Cir. 1994) (finding

ineffective assistance of counsel where defense counsel failed to interview key State witness prior

to trial). Counsel cannot develop a reasonable trial strategy without interviewing witnesses, such as

when counsel’s decision-making is based on “what counsel guessed the witnesses might say in the

absence of a full investigation, and not on what investigation reveals witnesses will actually testify

to.” English v. Romanowski, 602 F.3d 714, 728 (6th Cir. 2010) (internal quotation marks omitted);

see also Strickland v. Washington, 466 U.S. 668, 691 (1984) (noting that counsel must at least

“make a reasonable decision that makes particular investigations unnecessary”).

       Whether because of the State’s failure to disclose the audio recordings, or because of trial

counsel’s failure to interview Ms. Rubac, Mr. Guidry’s trial counsel were unprepared for one of the

State’s key witnesses. Indeed, Mr. Guidry’s trial counsel did even less than that seen in Stouffer;

not only did they decline to interview a key witness, Ms. Rubac (despite her protests), as was the

case in Stouffer, they also failed to review the audio recordings related to her testimony. There is

no plausible excuse for this failure. Strickland, 466 U.S. at 691.

               b.      Trial Counsel’s Ineffectiveness Regarding Rubac Was Prejudicial.

       As discussed above, had the jury been confronted with evidence undermining the State’s

skewed and self-serving presentation of the Rubac tapes, there is a reasonable probability at least

one juror would have refused to find him guilty of first degree murder or sentence Mr. Guidry to

death. See Soffar v. Dretke, 368 F.3d 441, 473–74 (5th Cir. 2004) (“Had the jury been confronted

                                                 185
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 222 of 341



with this considerable evidence favorable to Soffar, there is a reasonable probability it would have

reached a different result . . . there is a reasonable probability that at least one juror would have

refused to return a verdict of guilty.”).

        8.      Trial Counsel Were Ineffective In the Punishment Phase of the Trial.

        Mr. Guidry’s trial counsel presented a woefully deficient mitigation case in his capital

sentencing trial, consisting of only four witnesses, who provided only very brief, superficial,

conclusory and disjointed peeks at him. There was no cohesive narrative.

        The evidence presented on Mr. Guidry’s behalf at sentencing phase was so scant that three

of the four lawyers who made closing arguments at penalty phase felt it necessary to provide some

explanation of this obvious omission. Trial counsel had both predicted exactly such an outcome and

alerted the trial court on at least five occasions in open court, in writing and in sealed affidavit

testimony of experts and investigators that they were aware of “red flags” in Mr. Guidry’s history

suggesting the existence of compelling mitigating evidence but that they could not develop and

present that evidence without an extension of time. See 06/14/13 Aimee Solway Decl.; see also

Solway Exs. C and D, (Motion for Continuance & attached 2007 Solway sealed Decl.); Tyrone

Moncriffe Decl., Ex. A. Trial counsel repeatedly warned the trial court they would be ineffective if

a continuance was not granted, and the trial court repeatedly denied that motion. See Tyrone

Moncriffe Decl.

        After conducting a routine life history investigation as required at all stages of every capital

case, Mr. Guidry’s current counsel have developed compelling evidence that severe health issues,

parental neglect, familial instability, community violence, mental illness, intellectual disability, and

substance abuse all marred Mr. Guidry’s childhood and young adult life. This is precisely the type

of thorough investigation that trial counsel should have conducted and the evidence trial counsel

should have developed in order to present a comprehensive, persuasive mitigation case to the jury.

                                                 186
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 223 of 341



See 06/14/13 Aimee Solway Decl.; see also Solway Exs. C and D, (Motion for Continuance &

attached 2007 Solway sealed Decl.); Tyrone Moncriffe Decl., Ex. A.

               a.      The Jurors Who Sentenced Howard Guidry to Die Were Never Given
                       an Opportunity to See Him in the Context of His Personal and Multi-
                       Generational History of Poverty, Racism, Mental Illness, Substance
                       Abuse and Trauma.

                       (1)    Howard’s Parents, Joyce Pillette and Alvin Guidry, Were Born
                              Into Lives of Extreme Poverty and Segregation in Vermilion
                              Parish, Louisiana.

        Howard’s parents, Joyce Pillette and Alvin Guidry, were born into extreme poverty in

Vermilion Parish during the Jim Crow era. Howard Guidry is their only son. They also have one

daughter, named Denise.

        Joyce was born on November 30, 1947, and her childhood was shaped by poverty. Her

father was named Dennis Pillette, and he worked at the sugar refinery, which was one of the only

jobs in town a black man could get. As a young girl, Joyce would pick up her father’s check; he

earned only $50 per week. Because of their lack of resources, Joyce recalls there was so much they

could not do as a family. As only one example, she never knew what it meant to wear new clothing.

See Joyce Guidry Decl., ¶ 3-4 (“Even my wedding dress was a hand-me-down.”); see also Thomas

Pillette Decl., ¶ 3 Joyce’s brother, Thomas Pillette, noted the house they grew up in was “very

dilapidated.” See Thomas Pillette Decl., ¶ 5.

        Joyce’s father, whom everyone called “Papee,” was illiterate. Her mother, Justina Pillette,

taught Papee to sign his name so he would no longer need to sign with an “X.” This made Papee

extremely proud – so much so that he would write his name over and over again. See Joyce Guidry

Decl., ¶ 4.

        Papee’s work in the sugar refinery ultimately broke him, and he found his outlet in drink.

Joyce stated that “[p]overty and hard living led [her] parents to drink. They were both alcoholics


                                                187
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 224 of 341



and so were all of [her] uncles.” See Joyce Guidry Decl., ¶ 5. Justina helped the family by caring

for white children, the daughters of the Le Blanc family and by cooking and catering. Joyce recalls

that as a girl, she felt her mother loved those white girls more than she loved her, because her mother

was always with them. See Joyce Guidry Decl., ¶ 3, 5.

       Both Papee and Justina used alcohol as an outlet for raising their children with so few

resources. Alcoholism had a significant history in the Pillette family. Although Justina was mostly

a weekend drinker, Papee always carried a flask with him. See Joyce Guidry Decl., ¶ 5; see also

Thomas Pillette Decl., ¶ 4.

       Howard’s father, Alvin had an even more challenging youth than Howard’s mother, Joyce.

Alvin’s family “came up hard,” and they often went without food. Dire poverty meant Alvin’s

family had to resort to hunting and fishing for sustenance. What food they did not hunt or fish, they

grew in their garden. Knowing hunger “had a lasting impact on Alvin, and he tried to keep groceries

in the house for fear of going without.” See Joyce Guidry Decl., ¶ 8.

       Alvin’s mother, Edith Guidry, was known in her family as “Shombee.” Joyce saw Shombee

as an uneducated, mean-spirited creole woman who tried to control her. Shombee’s old fashioned

ways were later a source of conflict when it came to child rearing and caring for Howard. See Joyce

Guidry Decl., ¶¶ 22, 23; see also Eva Lee Decl., ¶ 7. As an example, Eva Lee, Shombee’s neighbor,

stated that “Shombee believed in doing traiteus on [Howard]. Traiteus is faith healing. There was

one remedy where you cut a chicken in half and put the chicken blood on the child’s chest. Shombee

was one of those people with old fashioned ways.” See Eva Lee Decl., ¶ 7.

       Alvin’s father, the elder Howard, had a reputation for molesting young children – he even

lost his job because of this. Howard’s sister Denise was never left alone with him because of this

serious problem. The elder Howard doted on little Howard until the elder Howard began living with



                                                 188
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 225 of 341



a local, mentally ill woman named Bertha. In 1982, the elder Howard left Howard’s Grandma,

Shombee, to live with Bertha. The union with “Crazy Bertha” caused Grandpa Howard to reject his

family, including Howard. In fact, when the younger Howard would ride his bicycle by Bertha’s

and Grandpa Howard’s, Bertha would “just raise hell.” If Howard saw his grandfather passing by

in his truck, his grandfather would turn his head the other way. Howard was resentful and deeply

saddened by this unexplained rejection by his grandfather. See Joyce Guidry Decl., ¶ 52; see also

Denise Everett Decl., ¶ 20.

       Due to the Jim Crow era that was very much alive in Louisiana, Howard’s mother, Joyce,

was unable to attend the high school just several blocks from her home, as it was a “whites only”

school when she was a teen. Instead, she was forced to catch a bus every school day at 5:00 a.m.

and ride the bus for hours as it picked up black kids around the parish so they could attend the only

high school in all of Vermilion Parish for black students, which was Herod High School in the

neighboring town of Abbeville. It was at Herod High School that Joyce met Alvin Guidry at a high

school football game when Joyce was just 14 years old. Alvin and Joyce were married in 1966 when

Joyce was nineteen, and Joyce moved from Erath to Abbeville, six miles down the road. Their first

child, Denise, was born the next year. See Joyce Guidry Decl., ¶¶ 6-7, 9.

       Following their marriage, Alvin had a challenging and varied employment history. He was

one of only a few black men working in the offshore oil industry in the early 1970’s in Southern

Louisiana when he hurt his back on the job (Howard had not yet been born). The back injury

affected a nerve between two discs and required surgery that forced Alvin to go on disability. This

was extraordinarily challenging for a young family “trying to get by on this small check.” Alvin

spent the next few years barely making a living by doing small appliance repair in town. He then

had a brief stint working as a jailer at the Vermilion Parish Jail. Alvin also got his commercial



                                                189
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 226 of 341



driver’s license and a friend found him a job hauling toxic chemicals connected to the offshore oil

industry. For the next sixteen years, Alvin transported toxic chemicals in drums, often returning

home reeking of chemicals. Alvin died of cancer in 2001 while in his mid-fifties. See Joyce Guidry

Decl., ¶ 10; see also Ex. 49 (Detailed Social Security Earnings Statement of Alvin Guidry); Ex. 50

(Alvin Guidry Death Certificate).

       Alvin’s varied employment history was not the only stress in Alvin and Joyce’s marriage;

Joyce’s complicated pregnancies were also a significant stressor. In 1967, Alvin and Joyce had

Denise. Later, Joyce had a miscarriage while in her fourth month of pregnancy. Within a few

months, she became pregnant with Howard. Her pregnancy with Howard was extremely difficult.

She lost weight continuously, had difficulty eating, and was often dehydrated. Joyce actually “lost

so much weight that people didn’t think [she] was pregnant. Her weight when pregnant with

Howard was lower than when [she] wasn’t pregnant.” She also suffered from many infections

throughout her pregnancy. Labor with Howard was induced and Howard was born at a small

country hospital in Erath, Louisiana on April 15, 1976. See Joyce Guidry Decl., ¶¶ 9, 11, 12. At an

early age, Howard was given the nickname “Boog” due to his propensity for constant movement.

“Boog” is short for Boogie Woogie. Family, friends, and acquaintances still refer to Howard as

“Boog.” See Edith Cockrell Decl., ¶ 3; see also Denise Everett Decl., ¶ 11.

       Joyce’s reproductive system suffered severe damage when she was pregnant with Howard.

When Howard was about two years old, Joyce had a complete hysterectomy, due in part to internal

bleeding cysts. Joyce was told the operation would be a partial hysterectomy, but once begun, for

reasons not specified to Joyce by the surgeon, a full hysterectomy was performed. It was a surgery

Joyce had been postponing for a long time because she was in denial of the seriousness of her

medical condition. In frustration, Joyce’s doctor called Alvin to convey how urgent it was for her



                                               190
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 227 of 341



to have the surgery. See Joyce Guidry Decl., ¶¶ 56–57.

                       (2)     Howard’s First Two Years Were Marked by Constant
                               Emergency Room Visits and Hospitalizations as Repeatedly
                               Suffered Severe Asthma Attacks That Nearly Killed Him.

       As in infant, Howard developed severe medical challenges. Two weeks shy of his first

birthday, Joyce found baby Howard unable to breathe in his crib. Howard was admitted at the

emergency room for bronchial asthma because he was in severe respiratory distress. The doctor

didn’t think he would live. This was the beginning of Howard’s traumatizing toddler years with

continuous near death experiences and constant hospitalizations. Howard had between ten and

fifteen attacks in his early childhood. Many times Howard was so ravaged by illness he was too

weak to cry. See Joyce Guidry Decl., ¶ 14; see also Denise Everett Decl., at 4 (stating that asthma

took over Howard’s life and that he was “constantly in the hospital for his asthma and asthma related

illnesses; the attacks, pneumonia, collapsed lung, punctured lung double pneumonia.”); Dana

Comeaux Decl., ¶¶ 7, 9 (stating that she would “get a call from the hospital in the middle of the

night to tell us that the doctors said that what happened in the next 12 hours would determine

whether Howard was going to survive. That happened at least a couple of times.”); Edith Cockrell

Decl., ¶ 7; Helen Francis Decl., ¶¶ 4-6; Ophelias Francis Decl., ¶ 3.

       A sampling of some of the many medical traumas Howard endured during his first years

includes the following:

       01/28/77
       FIRST HOSPITAL ADMISSION (AGED 9 MOS.) Admitted to hospital for severe
       diarrhea. Mother reports he’s had severe diarrhea for past two days.

       04/02/77
       SECOND HOSPITAL ADMISSION (AGED 11 MOS.) Diagnosed with bronchial
       asthma. In severe respiratory distress. Has responded well to bronchodilators,
       steroids, and oxygen as well as antibiotics. Howard remains hospitalized for the
       next four days. Emergency Room records for this admission reflect that mother
       states that he has had asthma since 2 months. Records note Howard’s condition as
       “severely ill.”

                                                191
KILPATRICK TOWNSEND 71488323 1
  Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 228 of 341




       04/06/77
       Baby Howard discharged from Abbeville General Hospital after 4 day admission.

       04/11/77
       THIRD HOSPITAL ADMISSION (AGED 11 MOS.) Diagnosed with acute
       asthma and pneumonia. 11 month old doing fine until a week ago when he
       developed upper respiratory infection. Condition not progressed satisfactorily so he
       is coming for readmission, running temperature of 103, 104, medications not
       brought satisfactory results. Admitted with acute asthmatic bronchitis and right
       upper lobe pneumonia.

       04/22/77
       Baby Howard discharged from Abbeville General after 11 day admission.

       07/11/77
       FOURTH HOSPITAL ADMISSION (AGED 14 MOS.) Diagnosed with acute
       asthmatic bronchitis. Same symptoms as admission three months ago. Shortness of
       breath, slight dyspnea and definite wheezing. Has been taking allergy shots on an
       outpatient basis. Discharged on same meds as outpatient basis. Emergency room
       record reflects he was admitted in aunt’s arms.

       07/18/77
       Howard is discharged from Abbeville General after 7 day admission.

       12/08/77
       FIFTH HOSPITAL ADMISSION (AGED 19 MOS.). Diagnosis:                       Status
       asthmaticus with pneumonia right side. Severe respiratory distress with
       suprasternal and subcostal retractions. X-Ray showed pneumonia. IV fluids given,
       IV Aminophyllin. Condition didn’t improve so IV steroids started, IV meds given
       for 3 days. Baby was more stable on 12/11/77 and discharged. Continue on meds
       and return in five days.

       03/28/78
       SIXTH HOSPITAL EMERGENCY ROOM VISIT (AGED 23 MOS.).
       Difficulty breathing on admission. He was on Elixophyllin. No response. Family
       history: strong family history of asthma on maternal side. Social history: Father is
       on social security. He is disabled. Mom did work in Kaplan hospital. Plan: No
       admit.

       09/13/78
       SEVENTH ADMISSION (AGED 2 YRS. 5 MOS.)
       Admitted with status asthmaticus who did not respond to Aminophyllin right away.
       Turned out to have pulmonary infection and began to clear on ampicillin IV and
       was later switched to Elixophyllin and ampicillin.



                                               192
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 229 of 341



       11/12/78
       EIGHTH ADMISSION (AGED 2 YRS. 7 MOS.)
       Cough and difficulty breathing past two days. Treated with injections of kefsol and
       Aminophyllin and epinephrine. Child continued to wheeze for 3 to 4 days after
       admission. Discharged 11/18/78.

       12/25/78
       NINTH ADMISSION (AGED 2 YRS. 8 MOS.)
       Child had an asthma attack at 10 am today. Caught cold yesterday. Not responding
       to Elixophyllin at home. On prednisone and Quadrinal and he cleared up in two
       days. Discharged 12/28/78

       05/17/79
       TENTH ADMISSION (AGED 3 YRS. 1 MO.)
       Asthma attack. General impression: well-developed and nourished. Wheezing
       since AM. Discharged 05/20/79

       05/07/80
       ELEVENTH ADMISSION (AGED 4 YRS)
       High fever and lethargy for 2 days and meningismus. Child irritable and febrile.
       Temp 103. Viral fever and meningismus. Developed asthma in hospital when
       attempt made to reduce aminophylline.

       1981
       Swollen neck, fever, history of trauma. 5 year old child seen at the office with
       extreme swelling of both sides of neck, involving the submandibular nodes and the
       posterior auricular nodes. He also had a history of possible trauma. He picked up
       his sister on his head the night before and he complained of neck ache. X-Rays
       negative. Placed on ampicillin IM and Slo-phyllin for wheeze in chest and had a
       neck collar put on him. Temp normal now into third day.

See Caroline Meyer 2007 Affidavit.

       Howard was continuously hospitalized for a barrage of health problems including but not

limited to pneumonia (which Howard had “a total of 11 times”), double pneumonia, asthma attacks,

a collapsed lung, and a punctured lung. He was given allergy shots, put on steroids, and given

experimental medications. The staff at the University Medical Center (or the “charity” hospital as

Joyce called it) reportedly had never seen such a severe case of asthma and wanted to use Howard

as a test case. “One time, Howard had been released from the hospital at 11:00 am and by 5:00 pm

he had to be readmitted.” On another occasion, Joyce was unable to locate a doctor on Easter


                                               193
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 230 of 341



Sunday in Abbeville and sought help at University Medical Center in Lafayette. An X-Ray revealed

a puncture in Howard’s lungs the size of a half-dollar coin. During this emergency, Howard almost

died, and he remained hospitalized for nineteen days. Denise understood that Howard might not

live. See Denise Everett Decl., ¶ 6.

        Dana Comeaux, a cousin of Howard’s who briefly lived with the Guidrys, recalls the

equipment that came with caring for Howard. She stated: “We were taught to look for signs he was

having an attack, but one would come at any time. It must have been so scary for him. He had a

breathing apparatus and a pump that were part of his breathing treatments. There was a nebulizer,

you put medicine in a vial and then put a mask over his nose and mouth so he would breathe in the

medicine.” Dana Comeaux Decl., ¶¶ 10, 11; see also Denise Everett Decl., ¶ 8. Howard’s struggle

to breathe was constant and his severe attacks happened several times a month. Howard’s sister

Denise recalls a long list of triggers, including dust, ragweed, grass, pollen, and the weather. She

remembers being able to hear Howard’s wheezing all through the house. At times, the wheezing

went on all night. All while Howard was enduring this constant wheezing, his nebulizer blew

steroids into his little lungs. See Denise Everett Decl., ¶¶ 4, 8.

        Howard’s medical care was extremely poor. “All (except one) of the hospitalizations were

at Abbeville General Hospital. Local folks call Abbeville General a morgue. It was a hospital known

as a place where you go to die instead of to get better.” See Joyce Guidry Decl., ¶¶ 17-19; see also

Helen Francis Decl., ¶ 5.

        In spite of Howard’s life-threatening asthma, the toddler never saw a specialist. See Joyce

Guidry Decl., ¶¶ 16, 21, 24. In the early years of Howard’s treatment for asthma, he saw Dr. Corbett

LeBeouf. He wasn’t a pediatrician, or an allergist, or an asthma specialist. Yet, he would administer

three allergy shots a week to little Howard. Much later, Howard began seeing a young pediatrician



                                                  194
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 231 of 341



named Dr. Powlin Manuel. Dr. Manuel was a new doctor and new to Abbeville, and like

Dr. LeBeouf, he was not yet specialized in asthma and allergies.

       Dr. Manuel completed medical school in Kerala, Indiana and had just completed his

residency in 1977, the same year that Howard, barely one, was first admitted to Abbeville General

with a high fever and unable to breathe. This was also the first year of Manuel’s practice. Joyce

thinks Howard’s severe case inspired Manuel to seek a specialization in asthma. It was not until

1981 to 1983 that Manuel went to New Orleans to specialize in asthma. See Joyce Guidry Decl.,

¶ 24; see also Powlin Manuel Decl., ¶ 3.

       The medical treatment Howard received was fraught with problems that at times

exacerbated, rather than improved, his condition. Hospital staff put Howard under an oxygen tent

due to the Louisiana humidity. Howard had been medically fragile, for years going through multiple

hospitalizations before his new doctor recognized the tent he was put under was exacerbating his

condition. See Joyce Guidry Decl., ¶ 21; see also Denise Everett Decl., ¶ 6. On one occasion, due

to lack of hospital beds in the Abbeville hospital, Joyce and Howard were sent to Erath hospital,

which was even more poorly equipped. The conditions were so poor, and the space so limited, that,

remarkably, Howard was put in a utility closet for twenty-four hours. See Joyce Guidry Decl., ¶ 20.

       Howard’s asthma was made worse by the family’s poor compliance with doctor

instructions; they did not follow directions or keep appointments. Asthma is only controllable if the

patient is kept on a regimen and the patient receives properly care. See Ex. 48 (Toomer Report).

Although Joyce and Alvin were well aware of their son’s delicate, medical condition, neither

refrained from their habit of chain-smoking indoors. Howard was constantly indoors during the

years of his worst asthma. See Joyce Guidry Decl., ¶ 27; see also Denise Everett Decl., ¶ 5 (“Both

of my parents were heavy smokers who both smoked in the house even when Howard was going



                                                195
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 232 of 341



through the worst years of his asthma,”); Herbert Mire Decl., ¶ 4; Eva Lee Decl., ¶ 8; Helen Francis

Decl., ¶ 7; Mary Joiner Decl., ¶ 10. Howard’s father’s cousin stated, “Children shouldn’t be around

cigarette smoke but Howard was born in smoke. Both Joyce and Alvin were smoking around

[Howard] all the time; in the house, in the car, at Shombee’s house. Whenever you came out of

Shombee’s house when Alvin and Joyce were there, you left with your clothes stinking of cigarette

smoke. They use to have these all night card games at Shombee and Uncle Howard’s house and all

the kids came. The kids fell asleep while their parents played cards. The card players [] were

Shombee’s kids and other relatives of Shombee’s who have since died, and they were all smoking.

It was like a cloud in there.” Eva Lee Decl., ¶ 8.

                       (3)     Grandmother “Shombee” Guidry Provided Childcare For
                               Howard and Worsened His Life-Threating Health Conditions.

       Alvin and Joyce had significant financial problems since Alvin’s injury didn’t allow him to

work, and the cost of Howard’s illness significantly added to the strain. See Joyce Guidry Decl.,

¶ 10; see also Ex. 49 (Social Security Earnings Statement of Alvin Guidry). Accordingly, this meant

Joyce had to return to work full time when Howard was just three years old. As a result, Joyce had

no option but to rely on her mother-in-law, “Shombee,” to care for Howard, even though Joyce felt

Shombee was controlling and Joyce did not always agree with the way Shombee looked after

Howard. See Joyce Guidry Decl., ¶¶ 22, 23; see also Eva Lee Decl., ¶ 7; Edith Cockrell Decl., ¶ 8.

       Joyce went to work in the dietary department of the Kaplan Hospital. See Joyce Guidry

Decl., ¶ 23; see also Ex. 51 (Social Security Earnings Statement of Joyce Guidry); see also Eva Lee

Decl., ¶ 4. Kaplan is a town ten miles to the west of Abbeville. One day, Shombee called Joyce at

work to tell her that baby Howard was blue and unable to breathe. Joyce came home from Kaplan

to Shombee’s house in Abbeville to find her son on the brink of death and unable to breathe. Joyce

took him to Abbeville General. See Joyce Guidry Decl., ¶ 23; see also Eva Lee Decl., ¶ 5; Edith


                                                 196
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 233 of 341



Cockrell Decl., ¶ 8.

       Part of the problem was that Shombee would spank Howard, which could trigger a severe

asthma attack. Shombee also thought using Vic’s vapor rub would help Howard’s condition. One

time she did this, and it caused Howard’s lungs to open up too quickly, resulting in a punctured

lung. See Joyce Guidry Decl., ¶ 22.

       Shombee’s long-time neighbor and cousin to Alvin, Eva Lee, was witness to one of

Howard’s many near-death experiences. She stated as follows:

       I’ve seen Boog have asthma attacks a couple of times. He was passing out because
       he was unable to breath and they were shaking him. It looked like a seizure. I’m
       sure he lost oxygen during those attacks. I was over at Shombee’s house a couple
       of times when Boog took sick. He would get to where they almost lost him. The
       attack would hit Boog all of a sudden and his eyes would roll back and they would
       take him to the hospital. Once Boog was at the hospital he would spend days there.
       He was so limp and weak at the hospital. Even when I wasn’t there when the asthma
       attack started I would see what happened to him. I would be at my house and hear
       all the screaming and hollering and then go over to see what was happening. Boog
       would lose consciousness and they would shake him, he was turning blue. I never
       thought that he would have made it.

Eva Lee Decl., ¶¶ 4-6.

       Because Shombee could not adequately care for Howard, Dr. Manuel urged Joyce to stay

home and take care of Howard. See Joyce Guidry Decl., ¶ 23.

                         (4)   Howard Was           Administered       Dangerous,      Experimental
                               Medication.

       Howard was given high doses of steroids as a last resort to treat his asthma. Joyce and Alvin

had to sign waivers before he could take the drugs. The doctors said the drugs might cause

developmental delay and affect his ability to retain information. See Denise Everett Decl., ¶7.

Howard took the medication, a steroid called Slophylline (theophylline) for about three years twice

daily and was weaned off of it when the severe attacks stopped occurring. See Joyce Guidry Decl.,

¶ 25 (stating that the “doctor told us the medication could cause all types of side effects.”).


                                                 197
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 234 of 341



       Slophylline is in the theophylline line of drugs and is a long-term controller medicine that

causes airway tubes to dilate. Slophylline is highly toxic, and all drug warning labels related to

slophylline and theophylline indicate that blood levels should be checked regularly for toxicity from

the drug. Although drug warnings caution that smoking while taking slophylline can alter the way

the body processes the drug and may affect dosage levels, as discussed in detail above, both Alvin

and Joyce were heavy smokers and consistently smoked around Howard.

       The use of theophylline can reach toxic levels when taken with fatty meals, an effect called

“dose dumping.” Dose dumping is a phenomenon of drug metabolism in which environmental

factors can cause the premature and exaggerated release of a drug. This can greatly increase the

concentration of a drug in the body and thereby produce adverse effects or even drug-induced

toxicity. Joyce fed her family traditional Southern cooking, mostly fried food. See Joyce Guidry

Decl., ¶ 28; see also Denise Everett Decl., ¶ 3 (“We fried most of our food”); see also Ex. 52 (“Food

Induced Dose-Dumping From a Once A Day Theophylline Product as a Cause of Theophylline

Toxicity.”)

                       (5)     Joyce Frequently Ate Methyl Mercury-Laced Fish During Her
                               Pregnancy with Howard and Howard Continued His
                               Consumption of Toxic Fish Thereafter.

       Alvin Guidry fished and hunted from an early age for sustenance. Joyce consumed the

catfish, garfish, and sac-a-lait (white crappie) he caught two or more times per week before, during,

and after her pregnancy with Howard. As a young child, and up until he left Abbeville to live in

Houston, Howard continued to consume these toxic fish. See Joyce Guidry Decl., ¶ 13; see also

Denise Everett Decl., ¶ 3; Dana Comeaux Decl., ¶ 14; Helen Francis Decl., ¶ 12; Sherelle Parker

Decl., ¶ 4; Herbert Mire Decl., ¶ 6.

       The fishing areas Alvin frequented were the Seventh Ward Canal, Pecan Island, and other

waterways south of Abbeville. See Denise Everett Decl., ¶ 3; see also Joyce Guidry Decl., ¶ 13;

                                                198
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 235 of 341



Helen Francis Decl., ¶ 12; Sherelle Parker Decl., ¶ 4; Edith Cockrell Decl., ¶ 6; Herbert Mire Decl.,

¶ 6. A review of the current consumption advisories indicates these waterways are the most toxic

in the state. See Ex. 53 (“Fish Consumption Advisory for the Gulf Of Mexico Off the Coast of

Louisiana”; see also Ex. 54 (“Fish Consumption Advisory for the Seventh Ward Canal”; “Louisiana

Heath/Fish Consumption Advisories” at p. 8). The heavy metals, arsenic, lead, zinc, manganese,

and methyl mercury found in the organisms living in these waterways are well documented to

impact brain architecture. See Ex. 55 (“Early Exposure to Toxic Substances Damages Brain

Architecture, National Scientific Counsel on the Developing Child,” Spring 2006).

       Joyce’s consumption of this fish during her pregnancy put Howard at a significant risk for

damage to his health. Because of the highly complex nature of the processes that build brain

architecture in the earliest years, the immature brain of an embryo, fetus, or infant is often

susceptible to significant damage from exposure to chemicals at levels that appear to be harmless

for adults. See Ex. 55 (“Early Exposure to Toxic Substances Damages Brain Architecture, National

Scientific Counsel on the Developing Child,” Spring 2006 at p. 8 ¶ 4).

       Moreover, Alvin’s frequented fishing holes were more contaminated in the 1970s and 1980s

when Alvin fished for his family. This was on account of the frequent and indiscriminate dumping

of toxic chemicals by the offshore oil industry during those decades. Environmental contamination

of fish was so severe the Louisiana legislature passed the Mercury Risk Reduction Act in 2006. See

Ex. 55 (Mercury Risk Reduction Act: Section 1. Chapter 23 of Subtitle II of Title 30 of the

Louisiana Revised Statutes of 1950, consisting of R.S. 30:2571 through 2588).

                       (6)     Howard Was Exposed to Toxic Levels of Lead as a Toddler.

       The Pillettes (Joyce’s parents) lived in the small town of Erath, just six miles down the road

from Abbeville. After Howard was born, Joyce frequently left Howard with her family in Erath. As

a toddler, Howard spent days at a time in the Pillette family home. See Joyce Guidry Decl., ¶ 32;

                                                199
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 236 of 341



see also Dana Comeaux Decl., ¶ 4; Thomas Pillette Decl., ¶ 7; De’Juane Pillette Decl., ¶ 3;

Adrienne Pillette Decl., ¶ 4.

         Their home was severely contaminated with lead. As Joyce’s brother, Thomas, stated, the

“paint was chipping off and there were holes in the ceiling and other parts of the house were falling

apart.” See Thomas Pillette Decl., ¶ 7. Indeed, a second cousin to Howard, Trevor Pillette, who was

raised in this same dilapidated house, tested positive for lead poisoning in 1991. The Pillette family

home was later demolished to prevent future lead contaminations. See Joyce Guidry Decl., ¶ 33;

see also Thomas Pillette Decl. ¶ 5; Adrienne Pillette Decl. ¶ 5; see also A. Pillette Ex. A (Vermilion

Parish Public Health Unit Records of Trevor Pillette pp. 4-5, 19, 24-25).

         Lead paint, like that found in the Pillette home, is a major source of lead poisoning in

children. Deteriorating lead paint can produce dangerous lead levels in household dust and soil.16

In the United States, laws banning lead house paint were not passed until 1971, and it was phased

out and not fully banned until 1978 – unfortunately not in time to spare Howard or his cousin from

exposure. 17 Children are more at risk for lead poisoning because their smaller bodies are in a

continuous state of growth and development. 18 Lead is absorbed at a faster rate compared to adults,

which causes more physical harm than to older people. Furthermore, children, especially as they

are learning to crawl and walk, are constantly on the floor and therefore more prone to ingesting

and inhaling dust that is contaminated with lead.19 Lead exposure – often even at low levels – has

been associated with:

     •   Decreased IQ and cognitive functioning;


16
   R.C. DART ET AL., MEDICAL TOXICOLOGY 1423 (Lippincott Williams & Wilkins 3rd ed. 2004).
17
   Ibid.
18
   Landrigan, PJ; Schechter, CB; Lipton, JM; Fahs, MC; Schwartz, J (2002). “Environmental
pollutants and disease in American children”. Environmental health perspectives 110 (7): 721–8.
19
    Woolf, AD; Goldman, R; Bellinger, DC. (2007). “Update on the clinical management of
childhood lead poisoning.”. Pediatric clinics of North America 54 (2): 271–94, viii.

                                                 200
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 237 of 341



   •   Heightened distractibility and shortened attention span;
   •   Impulsivity;
   •   Inability to inhibit inappropriate responses to stimuli;
   •   Poor vigilance;
   •   Impaired attention;
   •   Impaired memory;
   •   Reduced reaction time;
   •   Impaired attention;
   •   Decline in visual-spatial functioning;
   •   Mood alterations;
   •   Inability to follow simple and complex sequences of directions; and
   •   Deficits in changing response strategy.

       In addition, evidence suggests lead exposure is associated with high blood pressure. See Ex.

57 (“Lead Exposure and Cardiovascular Disease—A Systematic Review.”) Howard tested positive

for high blood pressure as a teenager and failed the physical exam for participation in a military

youth group as a result. High blood pressure is unusual in such a young person. See Ex. 101

(Testimony of Harold Jones, Second Trial Transcript, Vol. 26, pp. 124-125); see also Ex. 58 (Texas

Department of Criminal Justice Medical Records of Howard Guidry at Bates 153-154).

                      (7)     Howard Suffered a Severe Head Trauma at Age Eleven.

       At age eleven, Howard flipped a go-cart and hit his head and sternum on the steering wheel.

Howard blacked out and came to with his father shaking him. Joyce reports that Howard hit his

head so hard that he has a scar on his forehead, near his eyebrow, from this accident. No medical

attention was ever sought. See Joyce Guidry Decl., ¶ 45.

                      (8)     As a Result of Howard’s Childhood Illnesses, Traumas, and
                              Poor Medical Treatment, He Has Suffered from a Myriad of
                              Cognitive Issues and Brain Dysfunction.

       During childhood, Howard’s behavior suggested cognitive impairments: speech difficulties,

difficulties with comprehension, difficulty learning to read, repeated school failures, and staring

spells. Many individuals close to young Howard noticed he was different than other children his

age. See Joyce Guidry Decl., ¶¶ 34, 36, 39-41; see also Denise Everett Decl., ¶ 12; Edith Cockrell


                                               201
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 238 of 341



Decl., ¶¶ 9, 11; Ophelias Francis Decl., ¶ 4; Helen Francis Decl., ¶ 9; Sherelle Parker Decl., ¶¶ 7-8,

10; Carlos Campbell Decl., ¶¶ 6-7; Mary Joiner Decl., ¶¶ 4-8; Demetria Joiner Decl., ¶¶ 4-8;

Cleveland Joiner Decl., ¶¶ 6-7; Herbert Mire Decl., ¶¶ 3, 5; Eva Lee Decl., ¶¶ 9-12. For example,

his sister stated that even “as far back as head start, Howard didn’t like to draw or color because he

wasn’t as good as the other kids his age. Howard had trouble focusing. Usually, if passed in school,

it was by the skin of his teeth at the last minute.” See also Denise Everett Decl., ¶ 12. Cleveland

Joiner, who used to drink with Howard’s father, stated that “Boog was mentally slow. People would

jokingly say about Boog: ‘I don’t know how Boog could walk and chew gum at the same time.’”

Cleveland Joiner Decl., ¶ 6.

       One of Howard’s acquaintances, Mary Joiner, recalled Howard’s speech to be slow and that

he spoke only in partial sentences. Some recall Howard stuttered as a child, especially when upset.

His vocabulary was limited for a child his age, and at times he mumbled and had

“dragging speech” like a person who has had a stroke. Mary Joiner and her daughter remember he

would speak in a way that caused spittle to form around the corners of his mouth, even when he

was as old as 9, 10, and 11 years old. See Mary Joiner Decl., ¶ 6-7; see also Demetria Joiner Decl.,

¶ 6; Carlos Campbell Decl., ¶ 6 (also stating that “Boog was always mentally slow.”).

       There were also times when Howard would stare vacantly into space for long periods of

time. Alvin testified to this, and the Joiners also recall these “staring spells.” See Demetria Joiner

Decl., ¶ 4 (stating that she “noticed some unusual things about Boog. He would stare off into the

distance, and it was an empty stare.”); see also Ophelias Francis Decl., ¶ 4; Ex. 59 ( First Trial

Transcript, Vol. 27, p. 33 (Alvin Guidry testified that Howard would “just sit there”)).

       Comprehension was a problem for Howard. Demetria Joiner felt Howard did not always

understand what was being said to him. “Sometimes Howard didn’t really understand a question



                                                 202
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 239 of 341



that was being asked of him and he would try to answer anyway, trying to give the impression that

he understood.” A neighbor noticed he had trouble with games. He could not understand the plays,

moves and rules. He “wasn’t at the same level as the other kids, even though they were the same

age.” Demetria Joiner Decl., ¶ 8; see also Eva Lee Decl., ¶ 11; Mary Joiner Decl., ¶ 5.

       Howard’s cousin, Sherelle recalled; “I remember once, Boog came from Houston on the

bus, and some kind of way, he ended up in Shreveport. He said that he got on the wrong bus, and

his dad had to go get him. I thought, ‘an 18 year old can’t figure out the right bus?’” See Sherelle

Parker Decl., ¶ 10.

       More than once, Joyce and Alvin returned to their home to find the house door wide open

and lights all on. One time all the doors to the house were open, the hood of the car was up, the

tools were all laid out, and the lights were on, yet Howard was nowhere to be found. After a while,

Howard came walking down the street as though it were nothing. “It was as though he didn’t realize

the house could be ransacked.” Joyce Guidry Decl., ¶ 70.

       Furthermore, in elementary school, Howard constantly lost possessions, such as his books

and backpacks. He was supposed to sell candy and he would lose that and Joyce would end up

having to pay for it. See Joyce Guidry Decl., ¶ 37.

       Howard’s mental problems are perhaps not surprising. As discussed above, numerous

individuals witnessed Howard’s near death experiences during his extreme asthma attacks. Limited

oxygen to the brain during an extreme asthma attack is known as hypoxic hypoxia, and it can cause

a reduced brain function.

       In addition to Howard’s cognitive impairments, Howard had frequent and severe headaches.

He never received any medical treatment for the headaches. Howard’s way of dealing with the pain

was to lie down in a dark bedroom. The headaches came two to three times a week and became



                                                203
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 240 of 341



more acute with the heat. These headaches persisted for the next four or five years. Demetria Joiners

remembers him leaving during play time because he seemed to be having a headache. Herb Mire,

a second cousin to Howard, remembers: “There were times that he would have to go home and lie

down because he would complain about how badly his head hurt. That was early in Jr. High.”

Herbert Mire Decl., ¶ 5; see also Joyce Guidry Decl., ¶ 44; Demetria Joiner Decl., ¶ 7; Ophelias

Francis Decl., ¶ 4.

                       (9)     Howard Had Repeated, Significant Failures at School.

       Joyce recalls Howard disliked school right from the start. He had attention problems at

school and at home. When Howard reached elementary school, his reading skills were so poor that

when the teacher called on him to read, the girls would laugh at him. Howard’s response was simply

to refuse to read. The school would call because Howard was not bringing in his homework. See

Joyce Guidry Decl., ¶¶ 34-36; see also Denise Everett Decl., ¶ 12; Herbert Mire Decl., ¶ 3; Helen

Francis Decl., ¶ 9.

       Howard would frequently hide his report card because of his bad grades. Seventh grade was

a particularly hard time for him. In middle school, Howard would claim he did not bring home his

report card because he owed library fines and that the school would not release it. As it turned out,

Howard was desperate to hide the truth about his poor grades. See Joyce Guidry Decl., ¶ 41.

       Howard’s school failures continued at Abbeville High School. In ninth grade, Howard’s

grades were as follows:

       Algebra I                 F, F, F, F
       PE I                      B, B, C, D
       Art I                     B, D, D, D
       Basic Tech Drafting       B, D, C, C
       World Geography           D, F, F, D
       Physical Science          D, F, F, F
       English I                 F, F, D, D

Ex. 60 (Abbeville High School Withdrawal Sheet).

                                                204
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 241 of 341



         When he was seventeen, Joyce and Alvin relinquished custody of Howard to maternal

grandparents, Justina and Dennis. See Ex. 61 (Transfer of Temporary Custody Affidavit). Although

Howard continued to attend Erath High, he continued to fail in school and did not graduate. See

Joyce Guidry Decl., ¶ 65; see also Denise Everett Decl., ¶ 30.

                       (10)    Howard Had Significant Problems With His Motor Skills and
                               Hyperactivity.

         Mary Joiner recalled Howard had a “slack in his walk, he didn’t walk right.” See Mary

Joiner Decl.; Howard’s older cousin, Edith Cockrell, recalls that Howard was slow and naive. She

stated that “My sister Sherryl and Boog are the same age. Sherryl was always a lot quicker than

Boog. That’s how I can compare them, because they were the same age.” See Edith Cockrell Decl.,

at 9. In addition, Family members recognized Howard’s inability to sit still and his trouble with

attention. It was what earned him the nickname “Boog” early on. See Joyce Guidry Decl., ¶ 35; see

also Denise Everett Decl., ¶ 11; Edith Cockrell Decl., ¶ 3; De’Juane Pillette Decl., ¶ 4; Mary Joiner

Decl., ¶ 9. Howard’s best friend, Kevin Huntsberry, stated that “Howard was athletically slow,

awkward, and clumsy. He wasn’t growing into his body well, like his body couldn’t handle it. It

caused him to have clumsy feet. Howard also slurred his speech a bit. We used to slap box. That’s

like boxing but instead of using your fists you hit each other with open palms. Boog wasn’t good at

it, so the other kids noticed that and they disrespected him for it.” Kevin Huntsberry Decl., ¶¶ 15-

16.

                       (11)    Howard Was Extremely Gullible and Easily Influenced.

         Joyce related that the “minute someone came by he would just drop everything. He had a

strong need to be accepted by people his age and was easily influenced. Boog wanted so much to

be liked and accepted. The poor judgement, it was always to help someone else. He couldn’t say

‘no’ to others. He couldn’t say ‘no’ to the person who came up with the idea and so he did things


                                                205
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 242 of 341



he shouldn’t have.” Joyce Guidry Decl., ¶ 67; see also Mary Joiner Decl., ¶ 8; Edith Cockrell Decl.,

¶ 11; Cleveland Joiner Decl., ¶ 7; Denise Everett Decl., ¶ 13 (stating that Howard liked to please

others); Carlos Campbell Decl., ¶ 7.

       Mary Joiner stated that Howard “was an anxious child with low self-esteem. He was a

follower because he wanted to be accepted. I think it had to do with his mental disability and this

leading him to do anything to fit in. Howard wanted to look bigger and tougher and part of that

meant he would do anything the other kids asked. He was extremely easy to influence that way.”

Mary Joiner Decl., ¶ 8. See also Edith Cockrell Decl., ¶ 11; Denise Everett Decl., ¶ 32.

       Carlos Campbell who is seven years older than Howard, lived next door to the Guidry’s and

remembered that “Boog would believe anything you told him. Even wild, fantastic stuff and this

was even past the age of being a young kid. He was very gullible. He could be very easily tricked

or fooled.” Carlos Campbell Decl., ¶ 7; see also Denise Everett Decl., ¶ 32.

                       (12)   Howard Experienced Immense Trauma and Loss as a Child.

       Howard spent most of his early childhood penned up in the house due to illness and the

trauma of multiple near-death experiences, which has had a lasting effect on him. He was forced to

play inside the house by himself most of the time during the first six or seven years of his life so

that he could be near the machines which helped control his asthma, and because he was so sensitive

to allergens and viruses. The list of asthma “triggers” was extensive and many things could cause

an attack. See Denise Everett Decl., ¶ 4; see also Joyce Guidry Decl., ¶ 30; Dana Comeaux Decl.,

¶¶ 10, 12.

       Running around could set off an asthma attack. Unable to breathe in the heat and humidity,

Howard was forced to stay pent up in the house. See Joyce Guidry Decl., ¶¶ 29-30; see also Denise

Everett Decl., ¶ 9; Dana Comeaux Decl., ¶ 12; Helen Francis Decl., ¶ 8. Joyce stated that “Howard’s

life was dominated by his illness and sensitivity to allergens and viruses” and that “He would look

                                                206
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 243 of 341



out the windows and watch all the kids playing. This made him anxious, upset, and feeling

excluded.” See Joyce Guidry Decl., ¶ 30.

        He consistently underperformed, was apathetic, and found it difficult to concentrate in

school. Howard was always a step behind his peers, and he learned to make friends by being good-

natured and agreeable, and rarely by taking any initiative or going against the grain. See Joyce

Guidry Decl., ¶ 15; see also Denise Everett Decl., ¶ 18; Dana Comeaux Decl., ¶ 13; Edith Cockrell

Decl., ¶ 5.

        Howard’s repeated illnesses and lack of socialization with peers during the first critical five

years of his life impeded his maturation. Howard spent these first years more dependent on adults

than a healthy child should be, and he missed out on many of the important milestones in child

development, such as establishing autonomy, interacting with other children, and exploring the

world. This made it difficult for Howard to keep up with other children in class and in social

situations. Furthermore, this lag between Howard’s physical and mental age continued into his teen

years. Although Howard was thrust into adult situations and necessarily had to make decisions

about how to behave, his decision-making abilities were hampered by his delayed development. He

learned to go along with the crowd, rather than make his own decisions.

        Not only was Howard traumatized by his complicated illnesses, he also experienced the

deaths of many individuals closest to him. Howard was named after his paternal grandfather,

Howard Guidry. At first, the elder Howard doted on his grandson, and they saw each other almost

daily because Grandmother Shombee, the elder Howard’s wife, watched Howard in her home.

Then, as discussed above, when little Howard was only eight years old, his grandfather dramatically

disassociated himself from little Howard when he went to live with Bertha, who, for the remainder

of Grandpa Howard’s life, would not allow the elder Guidry contact with his own family. The



                                                 207
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 244 of 341



younger Howard was hurt, confused, and resentful of the rejection. See Joyce Guidry Decl., ¶ 52;

see also Sherelle Parker Decl., ¶ 5; Denise Everett Decl., ¶ 20. Howard’s sister Denise stated that

her “brother couldn’t understand why his Grandfather rejected him and felt deceived. [Howard]

began to hate having been named after his grandfather. When Grandpa Howard died, no one in the

family knew about his death until well after the funeral.” See Denise Everett Decl., ¶ 20.

       Then, at age eleven, young Howard began to experience a series of profound losses. Marian

Petry, more commonly known as “Bay,” rode motorcycles with Alvin Guidry. Bay was killed in an

accident while riding his motorcycle. Alvin, Joyce, and Howard went to the scene of the accident

where the police asked Alvin to identify the mangled body. See Joyce Guidry Decl., ¶ 52; see also

Denise Everett Decl., ¶ 21.

       When Howard was twelve, and just months after Bay Bay’s unexpected death, another adult

close to Howard died violently. Wilford Huntsberry, who was the father of Howard’s best friend,

Kevin Huntsberry, committed suicide. Wilford’s financial, legal, and drug addiction troubles led to

him shooting himself in the head with the shotgun he used to hunt small game. This violent death

occurred just down the street from Howard’s own home. The Huntsberry house was a constant

reminder of the tragedy. See Joyce Guidry Decl., ¶ 53; see also Denise Everett Decl., ¶ 22. The

impact on Howard was so dramatic that Kevin stated: “Obviously I was so torn up over my father’s

sudden and unexpected death. I wouldn’t come out of my house for a couple of weeks. I just stayed

in there crying. I even lost weight. During that time Howard was trying to reach out to me, he tried

to see and call me but I didn’t want to see anyone. Then when I saw Howard at my father’s funeral

he seemed more torn up over it than I was.” Kevin Huntsberry Decl., ¶ 18.

       About a year later, when Howard was thirteen, Howard experienced yet another profound

loss with the death of his Aunt Ann. It was difficult for Howard to get the type of parenting he



                                                208
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 245 of 341



needed from his mother. Joyce was prone to bouts of depression and had learned to use denial as a

defense mechanism. The tendency toward denial is so common in Joyce and other members of the

Pillette family that Joyce’s daughter Denise and her niece Dana have dubbed it “PDS”: Pillette

Denial Syndrome. See Joyce Guidry Decl., ¶¶ 49-50, 55; see also Denise Everett Decl., ¶ 19; Mary

Joiner Decl., ¶ 4; Eva Lee Decl., ¶ 13; Helen Francis Decl., ¶ 10.

       As a result of Joyce’s problems, Howard sought nurturing from his maternal aunt, Ann, that

he could not receive from him his own mother. Aunt Ann was like a second mother to Howard and

took a different approach to childrearing. She preferred to talk with Howard if he was misbehaving

and encouraged him to explore new things. See Joyce Guidry Decl., ¶¶ 54-61; see also Denise

Everett Decl., ¶ 23; Helen Francis Decl., ¶ 10.

       Aunt Ann doted on Howard. Ann always came to the hospital and stayed up all night

watching over her sick nephew. As a younger child, Howard spent his weekends at Joyce’s parent’s

home in Erath (the home with lead contamination) where Aunt Ann lived. It was Howard’s second

home. See Joyce Guidry Decl., ¶¶ 55-58; see also Denise Everett Decl., ¶¶ 23-24; Adrienne Pillette

Decl., ¶¶ 4, 7; Dana Comeaux Decl., ¶¶ 4, 8.

       When Ann developed breast cancer, Howard stayed by her side for hours, bringing her

glasses of water and playing cards. Ann’s death devastated Howard. Joyce experienced an anxiety

seizure after Ann’s funeral and then sank further into depression. Howard was destroyed with grief.

As Howard’s sister put it, “Ann’s death had a heavy impact on Howard. One way Howard dealt

with grieving was to go to Ann’s house and just lay in her bed. This was his way of getting close to

her. About a year after she died, Howard said he had a vision of Ann where he said she was talking

to him. He was certain she appeared before him.” Joyce Guidry Decl., ¶¶ 59-62; see also Denise

Everett Decl., ¶¶ 25-26; Dana Comeaux Decl., ¶ 15; De’Jaune Pillette Decl., ¶ 5; Thomas Pillette



                                                  209
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 246 of 341



Decl., ¶ 9; Helen Francis Decl., ¶ 10.

                       (13)    Howard Suffered a Series of Additional Traumatic Events In
                               His Teen Years, Many of Which Grew Out of the Blatant
                               Racism That Existed in Louisiana.

       Howard’s upbringing was extraordinarily difficult given the immense prejudice prevalent

in Louisiana. As his best friend Kevin Huntsberry explains, “We grew up in a time when it was

really hard to be black in Louisiana. The neighborhood that Howard and I grew up in, in Abbeville,

Louisiana, was very prejudiced and we often experienced blatant racism. Howard and I would try

to go to public swimming pools, and if we were able to sneak in, the white people would suddenly

close the pools.” See Kevin Huntsberry Decl., ¶¶ 3-4. Kevin’s father was a police officer in

Abbeville, and he tried running for public office. Kevin and his family “came home and there was

a burning cross in [his] yard. The men who did it were hiding in the bushes and they took off running

as [his] Daddy got home.” Id. at ¶ 5. Kevin explains that “there were also restaurants that [they]

could not go in, and white people would call [them] the ‘N-word.’” Id. Kevin recalls the following

horrific events:

       There is an annual shrimp festival in the nearby town of Delcombe. We went there
       when I was 11 years old. David Duke (a Grand Wizard of the KKK and a Louisiana
       politician) was there. The men were yelling at us; “You little niggers get the hell
       outta here.” They chased us and we ran into the nearby sugar cane fields. When you
       run through sugar cane it cuts like sharp paper and we came out with our arms and
       legs all bloody.

       One time, I was fishing with Howard and another friend at a place called Queen’s
       Ranch and we got chased by a group of KKK members in white sheets. We were
       really scared and we ran to a house to try to escape them. We were more scared
       when we realized we had run to a white person’s house, but the white person still
       let us in. After that, Howard and I would go and mow those people’s lawn and help
       them out to say thank you for their help. We had good reason to be scared. When I
       was still living in Abbeville, I knew a white guy who had killed a black guy, and I
       watched people applaud that white guy for killing the black guy.

Kevin Huntsberry Decl., ¶¶ 6, 8, 9. Kevin also recalls as follows:

       White boys would throw things at us, including urine. One time Howard got badly

                                                210
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 247 of 341



        beat up by a white kid in front of our friend’s house. Howard was 13 and I was 14
        then. Howard and I were part of a bicycle club that tried to reassemble bikes out of
        old bike parts. We were really into reflectors and the goal was to get as many
        reflectors as we could. We ran into Gannon, a white kid, at the Wal-Mart. Gannon
        started making fun of Howard about the reflectors. The rest of us (myself, Kevin
        August, and Andre Morris) started egging Gannon on, until he started to beat
        Howard up. Howard is not a fighter and he would never have started that fight.
        Gannon had the advantage because his arms were longer and he had more of a reach
        so he could hit Howard easier. Howard ended up with black eyes and a bruised
        nose. Howard begged us for help. Then we jumped in and stopped Gannon from
        beating Howard further. Howard was crying. We tried covering up Howard’s
        bruises with makeup so his Daddy wouldn’t know he’d been beaten up. We were
        joking about it but inside I felt so bad about it. I never should have let it happen. I
        always felt responsible for Howard – he was a guy who really needed a friend’s
        help and protection to get through life and I was all he really had.

Id. at ¶ 7.

                       (14)    Howard Failed His Physical Examination and Was Denied a
                               Promotion as a Sea Cadet.

        When Howard was fourteen, he was introduced to the US Naval Sea Cadet Corps for youth.

Howard spent two years as a Sea Cadet. In uniform for six hours every Saturday, Howard would

participate in Cadet activities led by a retired naval officer. The Cadets made occasional trips to the

new naval base in New Orleans. After failing his physical exam that would have promoted him into

the advanced military program, Howard fell into a depression. See Joyce Guidry Decl., ¶ 47; see

also Denise Everett Decl., ¶¶ 14, 15. Denise stated that “Howard loved it, so when he failed the

physical for promotion to the next level, he was devastated. He went into a deep slump. I noticed

when I came home for visits that he was depressed. He was closed up in a room. When he came out

of the room, he was quiet and reserved, not his regular self.” Denise Everett Decl., ¶¶ 14, 15.

        Not long after his rejection for a Sea Cadet promotion, Howard had his life threatened. By

the time Howard was in his early teens, the streets of Abbeville were plagued by the crack epidemic

that hit many black communities in the early 1990s. At age seventeen, Howard’s life was

threatened with a gun. Howard told his mother that she had “no idea what it’s like out there” when


                                                 211
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 248 of 341



talking about having his life violently threatened. See Joyce Guidry Decl., ¶ 64.

                       (15)    Howard Experienced Another Profound Loss Before Leaving
                               Home.

       By the time Howard was in high school, his mother was not only emotionally unavailable,

she and Alvin had also relinquished legal custody of Howard (days before his seventeenth birthday)

to her alcoholic parents, Justina and Dennis “Papee” Pillette. See Ex. 61 (Transfer of Temporary

Custody Affidavit). Howard was very attached to his Papee. The bond had formed during his

lengthy stays with his grandparents in his early childhood. Papee and Howard would sit for hours

on the porch talking like “old men.” See Joyce Guidry Decl., ¶ 64; see also Denise Everett Decl.,

¶¶ 27-28; Thomas Pillette Decl., ¶ 13; De’Jaune Pillette Decl., ¶ 8. Less than a year later, Howard’s

Papee died unexpectedly. Papee’s first heart attack put him in Abbeville General Hospital. Just

when Papee was about to be released, he had another massive heart attack which put him on life

support. Shortly after Papee was removed from life support, he passed away on July 4, 1994. See

Joyce Guidry Decl., ¶¶ 65-66; see also Denise Everett Decl., ¶¶ 29-30.

       By August of 1994, Howard left the safety of his familiar surroundings and plunged

headfirst into an urban environment he was utterly unprepared to navigate. Howard never received

counseling, advice, or guidance as his world rapidly became unhinged. See Joyce Guidry Decl.

¶ 65; see also Denise Everett Decl., ¶¶ 29-30; Adrienne Pillette Decl., ¶ 10; Thomas Pillette Decl.,

¶ 14; De’Jaune Pillette Decl., ¶ 8.

                       (16)    Howard Battled Depression.

       When Howard turned about thirteen, he would go into cycles of depression in which he

would lock himself up in his room for two, three, or four days at a time. After noticing Howard go

into his room, Joyce would ask him, “Are you going to come out today?” Whenever Joyce

confronted Howard about his being down, he would pretend everything was okay and change the


                                                212
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 249 of 341



subject. Howard would not even watch television, he would just “shut down” and stay in his dark,

quiet room. See Joyce Guidry Decl., ¶ 46; see also Denise Everett Decl., ¶ 15.

        Depression runs in Howard’s family, particularly on the maternal side of his family. In his

teenage years, Howard suffered intense mood swings. He would say things to Joyce like, “you don’t

know how hard this life is.” Howard’s maternal great-grandmother is reported to have bouts of

depression so intense they essentially made her dysfunctional and were so severe she often could

not get out of bed. Joyce “grew up believing [her] maternal grandmother was physically disabled

because [she] had never known her to walk.” See Joyce Guidry Decl. Both of his maternal

grandparents self-treated their depression with alcohol which led to alcoholism. Howard’s mother

states she suffers from depression. She describes her depression as forcing her to stay in her home

for months. She would just “wait it out and hope to get better” and never sought help. See Joyce

Guidry Decl., at 46, 48-50; see also Denise Everett Decl., at 16 (“My Mom has been clinically

depressed. In the Pillette family (my maternal side) grandmother Justina Pillette could have been

bi-polar. My maternal grandmother who was so depressed she couldn’t function, couldn’t get out

of bed.”); Cleveland Joiner Decl., ¶ 8; Ophelias Francis Decl., ¶ 4.

        Unfortunately for Howard, his family never sought help for him. See Denise Everett Decl.,

¶ 29; see also Mary Joiner Decl., ¶ 11. Mary Joiner stated that “Joyce tried to hide Howard’s

problems from other people. He was a child that really needed counseling.” See Mary Joiner Decl.,

¶ 11.

                       (17)    Despite All of His Challenges, Howard Was Known as an Easy-
                               Going, Good Natured Person.

        Throughout Howard’s elementary, middle, and high school years, he experienced repeated

academic failures, yet he was liked by both classmates and teachers. Howard was never in a fight,

never suspended, nor otherwise disciplined while in any of the Abbeville schools, nor later at Erath


                                                213
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 250 of 341



High. Close to a dozen of Howard’s former teachers were located and interviewed. Every teacher

recalled having Howard as a student, but reported not having had any disciplinary problems with

him. Staying out of trouble at JH Williams Middle School and Abbeville High School was an

achievement, considering both schools had a reputation for being rough. See Joyce Guidry Decl.,

¶¶ 38, 40, 43 (stating that she “never got a call from the school related to disciplinary issues”); see

also Denise Everett Decl., ¶¶ 13, 39 (“Howard never had behavior problems at school or in the

neighborhood. Howard never started a fight.”); Dana Comeaux Decl., ¶ 16; Thomas Pillette Decl.,

¶¶ 10-11; Sherelle Parker Decl., ¶ 7; Herbert Mire Decl., ¶ 8; Demetria Joiner Decl., ¶ 9.

       Denise explains Howard as follows:

       Howard wanted to make people happy, it was completely genuine. The most
       upsetting thing about Howard’s trial was that while the prosecution painted the
       picture of a monster, the defense totally failed in showing the Howard I know.
       Howard wasn’t brave. He is a total softie. He was a big, goofy kid. Kids love []
       Howard because he was so playful. He is a thoughtful person and does things for
       people without expecting anything in return.

Denise Everett Decl., ¶ 39.

       Howard was known as being laid back, one not to take things seriously. He was at ease

making friends because of his mellow attitude and fun-loving reputation. See Adrienne Pillette

Decl., ¶ 11 (“Boog was always an easy-going kid. He was a joker and enjoyed making people

laugh.”); see also Sherelle Parker Decl., ¶ 9; Edith Cockrell Decl., ¶¶ 10, 12; (“He was just nice and

liked to have fun.”); Cleveland Joiner Decl., ¶ 5; Ophelias Francis Decl., ¶ 5; Helen Francis Decl.,

¶ 11; Herbert Mire Decl., ¶ 7; Adam Levine Decl., ¶ 3 (“I always knew Howard as a happy go-

lucky guy. Boog was relaxed and laid back. He was a good guy, the type of person that would help

you if you needed anything. I could always count on Howard. He had my back.”).

       Howard depended heavily on his best friend Kevin. As Kevin stated, “Howard is a lover, I

mean like a loving guy. Other kids teased him and he would run to me. I had to do the dirty work


                                                 214
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 251 of 341



to protect him, to back him up. Howard never fought back. Even when he was picked on, he

wouldn’t fight. His response was to say; ‘leave me be’ or ‘stop it.’ Howard would come to me or

Greg Bessard and let us handle it. People knew that if they messed with Boog, they had to mess

with me. Howard is more of a follower and not a leader. He is a loving guy who would give you

the shirt off of his back.” Kevin Huntsberry Decl., ¶¶ 13, 14.

       In addition, Howard would be more of a follower than anything else; it was part of his easy

going attitude. See Joyce Guidry Decl., ¶¶ 67-68, 70; see also Denise Everett Decl., ¶ 32; De’Jaune

Pillette Decl., ¶ 7; Edith Cockrell Decl., ¶¶ 10-11; Adam Levine Decl., ¶ 3.

       Even at a young age, Howard demonstrated generosity; he did things for people, showed

his concern, and gave to others in meaningful ways. See De’Jaune Pillette Decl., ¶ 6; see also Denise

Everett Decl., ¶ 38; Carlos Campbell Decl., ¶ 8; Thomas Pillette Decl., ¶ 13; Adrienne Pillette

Decl., ¶ 9; Ophelias Francis Decl., ¶ 6; Adam Levine Decl., ¶ 3. A prime example of this, as

discussed above, was Howard’s effort to help those individuals who had taken him in when he had

to hide from the KKK. See Kevin Huntsberry Decl., ¶¶ 8, 9.

                       (18)    Howard Moved to Houston and Struggled With the Transition.

       Frustrated with Howard’s ongoing school failures, Joyce and Alvin told Howard to move to

Houston and live with his sister Denise and brother-in-law Darryl, enroll in the local community

college, and get a job. Howard found himself out of his element. When Howard began meeting the

street smart, more sophisticated teenagers in Houston, he did not know how to respond. See Joyce

Guidry Decl., ¶ 66; see also Mary Joiner Decl., ¶ 11 (“I am certain Howard wasn’t ready to handle

a place like Houston.”); Thomas Pillette Decl., ¶ 14; Edith Cockrell Decl., ¶ 11; Adam Levine Decl.,

¶ 7. As one acquaintance of Howard’s stated, “I lived in Houston when I was in my early twenties.

It was completely different from small town Abbeville.” Adam Levine Decl., ¶ 7.

       Unfamiliar with city life themselves, it did not occur to Joyce and Alvin that they were

                                                215
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 252 of 341



actually exposing Howard to even more perils than he faced at home. In Abbeville, everyone knew

everyone. In Houston, Howard had none of the buffers which he had unknowingly relied on to

protect him. Unfortunately, he was too naïve and immature to appreciate that he was simply out of

his league trying to keep up with the rough crowd in an urban area. See Joyce Guidry Decl., ¶ 66;

see also Mary Joiner Decl., ¶ 11; Edith Cockrell Decl., ¶ 11; Thomas Pillette Decl., ¶ 14 (“Going

from a small town to a big city is overwhelming, especially for someone like Howard.”); Adam

Levine Decl., ¶ 7.

         Howard’s older cousin Edith recounted that; “Boog had no street smarts. He tried to fit in

with people. Boys want to be tough. They want to be like the rest of the boys. Other kids are stronger

than him. In Houston he got in with the wrong people. None of what happened is in Boog’s

character. It was such a shock. Boog was a silly, funny guy. Not violent. He was a country boy who

didn’t know what he was gettin’ into with those Houston boys.” See Edith Cockrell Decl., ¶¶ 10-

12.

         Possibly as a consequence of Howard’s health history, he was more dependent on his

parents and extended family than other teens. Without the routine, familiarity, and safety net he had

at home, Boog sought to do whatever he could to fit in in this radically new environment.

                       (19)    Howard Used Both Marijuana And “Fry.”

         Although Howard denied having any problems, he was obviously suffering from

depression, as discussed above. Typical of many individuals suffering from the lingering effects of

trauma, Howard became dependent on drugs, which numbed his emotions. Howard’s first exposure

to marijuana was in eighth grade. By high school, he was smoking it daily. By the time Howard

was eighteen and had moved to Houston, he moved on to harder drugs. See Adam Levine Decl.,

¶¶ 5-6 (“During the time I was hanging out with Howard, before he moved to Houston, we would

get high a lot. We smoked marijuana every day.”); see also Herbert Mire Decl., ¶ 9; Denise Everett

                                                 216
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 253 of 341



Decl., ¶ 31. Fry is a marijuana joint dipped in embalming fluid laced with PCP. It was more

popularly used in the mid-nineties. The frequency of Howard’s fry use is unclear, but his new

Houston friends (whom he kept secret from his sister Denise) were using it. See Adam Levine Decl.,

¶ 6; see also Ex. 62 (New York State Office of Alcoholism and Substance Abuse Services). Denise

stated that she “realized he was smoking some drugs like marijuana laced with something[.]”

Denise Everett Decl. One state government website on substance abuse outlines some of fry’s

effects as including toxic psychosis, hallucinations, and delusions. See Ex. 62 (New York State

Office of Alcoholism and Substance Abuse Services). Negative effects of fry also include feelings

of panic, paranoia, disorientation, and losing consciousness. Id.

                       (20)    Mr. Guidry Has Been Diagnosed With Significant Mental
                               Impairment.

       Dr. Jethro Toomer, a psychologist, conducted an extensive analysis of Howard’s

psychological functioning. See Ex. 48 (Toomer Report at 1-2). Dr. Toomer evaluated and

interviewed Howard and conducted interviews of Howard’s sister, brother-in-law, and mother. Id.

at 2. He reviewed a myriad of documents regarding Howard’s background, including educational

records, medical records, declarations from family members and friends, post-conviction incident

reports, and medical records for Howard’s parents. Id. He also conducted a number of procedures

and tests that contributed to his opinions. Id. Based on this considerable investigation, Dr. Toomer

concluded that Howard suffers from a number of significant and interrelated cognitive, emotional,

and psychological impairments. Id.

       Dr. Toomer noted that Howard’s childhood was fraught with substantial challenges,

including chronic and debilitating medical problems, parental acrimony, nurturance deprivation,

inconsistent care-givers, repeated bereavement and loss, and impoverishment. Id. Not only that,

Howard was raised in an environment marked by racism, mental illness, substance abuse, and


                                                217
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 254 of 341



mistreatment. Id. at 25. As a result, Howard’s functioning is characterized by a pervasive pattern of

instability with respect to thought, emotion, and behavior. Id. at 2.

       Dr. Toomer states that “[i]ndividuals such as Howard with significantly weakened ego

control encounter increased difficulty in effective mobilizing of coping strategies reflected in

impaired executive functioning, dependent traits and substance abuse for the purpose of self-

medication and the dissolution of psychic distress.” Id. at 26. Howard has a significant “inadequacy

with respect to normal ego functioning.” Id. Howard’s educational history and performance is also

erratic and he has manifested deficits in overall cognitive processing and functioning. Id. This may

not be surprising, in light of his significant medical history of chronic asthma and related medical

traumas. Id. These factors have led to attentional deviations which result in an inability to manage

conflictive data, easy manipulation, and hasty decision making. Id. at 26.

       Dr. Toomer further states that Howard suffers from depression, bipolar disorder, and

anxiety disorder. Id. at 27. These disorders are all exacerbated and impacted by the likelihood of an

underlying neurological impairment, which likely stemmed from his traumatic medical history that

spanned over his childhood. Id. Additionally, Howard has a history of chronic substance abuse,

dating as early as age thirteen. Id. Not only did he use marijuana and cocaine, he also utilized “Fry”,

which is a marijuana joint dipped in embalming fluid and laced with PCP. Id. He also used alcohol

to such an extent that he would black out and experience memory loss. Id. These factors show a

significant history of polysubstance dependence. Id.

       In summary, Dr. Toomer concludes that Howard has considerable deficits in executive

functioning, including weighing of alternatives, projecting of consequences, managing conflictive

data, and apperceptive ability, which have all been exacerbated by the residual effects of long term

medical issues. Id. at 28.



                                                 218
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 255 of 341



                b.      The Duties of Counsel at the Punishment Phase.

         When it reinstated the death penalty in 1976, the Supreme Court rejected mandatory

sentencing schemes,20 and adopted a system of guided discretion in individualized sentencing

meant to make the process less arbitrary. Gregg v. Georgia, 428 U.S. 153, 96 S. Ct. 2909 (1976);

Jurek v. Texas, 428 U.S. 262 (1976), Proffitt v. Florida, 428 U.S. 242 (1976).

         In the forty years since, a body of Eighth Amendment jurisprudence has evolved

establishing unique processes and safeguards for narrowing the class of death eligible defendants

and providing a “rational basis that could differentiate in those terms the few who die from the

many who go to prison.” Furman v. Georgia, 408 U.S. 238, 294, 92 S. Ct. 2726 (1972).

         “The basic concept underlying the Eighth Amendment is nothing less than the dignity of

man[,]” Trop v. Dulles, 356 U.S. 86, 100, 78 S. Ct. 590, 2 L. Ed. 2d 630 (1958), and contemporary

constitutional standards recognize “[t]he need for treating each defendant in a capital case with that

degree of respect due the uniqueness of the individual[.]” Lockett v. Ohio, 438 U.S. 586, 605

(1978). Hence, “consideration of the character and record of the individual offender and the

circumstances of the particular offense [is] a constitutionally indispensable part of the process of

inflicting the penalty of death.” Woodson, 428 U.S. 280, 304 (1976).

                        (1)     The Nature of Mitigation.

         In the context of a capital sentencing trial, the term “mitigation” is meant to encompass any

reason for a jury to choose life for a defendant despite the terrible crime that those same jurors have

concluded beyond a reasonable doubt he committed, and despite the additional aggravating

evidence presented by the prosecution at penalty phase:

         The task for the defense is not to counter the prosecution’s one-dimensional image
         of evil with their own one-dimensional—and equally implausible—image of good.
         Rather, the defense attempts to mine the story of the client’s life from deep in the

20
     Woodson, 428 U.S. 280 (1976), Roberts v. Louisiana, 428 U.S. 325 (1976).

                                                 219
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 256 of 341



       history of his family and his community and bring it to fact-finders in all of its
       richness and complexity…[to create] an atmosphere in which a jury is able to
       consider and give effect to evidence of mitigating circumstances.

Danalynn Recer et al., Representing Foreign National Capital Defendants, 42 U. MEM. L. REV.

965, 976-77 (2012). Mitigating evidence identified and developed for presentation in a capital case

is anything that “might serve as a basis for a sentence less than death.” Tennard v. Dretke, 542

U.S. 274, 285, 287 (2004) (quoting Skipper v. South Carolina, 476 U.S. 1, 5 (1986)) (emphasis

added). Mitigation is not limited to mental health, nor limited to evidence explaining criminal

behavior, but includes the following:

       compassionate factors stemming from the diverse frailties of humankind, the ability
       to make a positive adjustment to incarceration, the realities of incarceration and the
       actual meaning of a life sentence, capacity for redemption, remorse, execution
       impact, vulnerabilities related to mental health, explanations of patterns of
       behavior, negation of aggravating evidence regardless of its designation as an
       aggravating factor, positive acts or qualities, responsible conduct in other areas of
       life (e.g. employment, education, military service, as a family member), any
       evidence bearing on the degree of moral culpability, and any other reason for a
       sentence less than death.

Supplemental Guidelines for the Mitigation Function of Defense Teams in Death Penalty Cases,

36 Hofstra L. Rev. 677, 679 (2008).

       This evidence is not limited to—and may not include—evidence with a “nexus” to the

capital crime or even evidence designed to explain the crime. Mitigating evidence intended to

explain the capital crime often has the unintended “double-edged” effect of making the defendant

seem more alien and less recognizable to the jury. Penry v. Lynaugh, 492 U.S. 302, 324 (1989),

overruled on other grounds, 536 U.S. 304 (2002) (“mental retardation and history of abuse is thus

a two-edged sword: it may diminish his blameworthiness for his crime even as it indicates that there

is a probability that he will be dangerous in the future”), abrogated by Atkins v. Virginia, 536 U.S.

304, 122 S. Ct. 2242 (2002); Atkins, 536 U.S. at 321 (“reliance on mental retardation as a mitigating

factor can be a two-edged sword that may enhance the likelihood that the aggravating factor of

                                                220
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 257 of 341



future dangerousness will be found by the jury”); Roper v. Simmons, 543 U.S. 551, 573, 578, 125

S. Ct. 1183 (2005) (holding that the death penalty could not be applied to defendants who were

under the age of eighteen when the crime occurred in part because of the double-edged sword of

the defendant’s youth, which should be a mitigating factor but was argued as an aggravating factor

by the State). Instead, “so-called empathy evidence is aimed at ‘humanizing’ the defendant by

helping the juror see the defendant as something other than the killer they convicted in the guilt

phase of the trial.” Thomas W. Brewer, The Attorney-Client Relationship in Capital Cases and Its

Impact on Juror Receptivity to Mitigation Evidence, 22 JUST. Q., 340, 342 (2005).

       “The more human qualities the defendant appears to possess in the eyes of the juror, the

more receptive that juror is to mitigation.” Brewer, supra, at 359. It is particularly important to

present “empathy evidence” to overcome that “empathic divide” where the client may be perceived

as alien and foreign to the jury. Craig Haney, Condemning the Other in Death Penalty Trials:

Biographical Racism Structural Mitigation, and the Empathic Divide, DePaul L. Rev. 1557, at 1558

(“The empathic divide describes jurors’ relative inability to perceive capital defendants as enough

like themselves to readily feel any of their pains, to appreciate the true nature of the struggles they

have faced, or to genuinely understand how and why their lives have taken very different courses

from the jurors’ own”).

       Mitigation evidence is not developed to provide a defense to the crime or to challenge

evidence of guilt. Nor is it an excuse or explanation for a crime. Instead, it provides a context for

the crime by describing a set of life experiences that inspire compassion, empathy, mercy and

understanding. Development and presentation of evidence covering such a broad range of

possibilities requires a thorough and comprehensive multi-generational, culturally competent bio-

psycho-social investigation, which must be conducted by specialists trained to identify and collect



                                                 221
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 258 of 341



such evidence.

                        (2)     The Life History Investigation.

        The standard of care set forth in the ABA Guidelines, Texas Guidelines and case law

requires trial counsel to develop of comprehensive life history of the client, which includes, but is

not limited to:

        medical history; complete prenatal, pediatric and adult health information;
        exposure to harmful substances in utero and in the environment; substance abuse
        history; mental health history; history of maltreatment and neglect; trauma history;
        educational history; employment and training history; military experience; multi-
        generational family history, genetic disorders and vulnerabilities, as well as multi-
        generational patterns of behavior; prior adult and juvenile correctional experience;
        religious, gender, sexual orientation, ethnic, racial, cultural and community
        influences; socio-economic, historical, and political factors.

Supplementary Guidelines, supra, 36 Hofstra L. Rev. at 682.

        The standard of care among capital defense lawyers in Texas has long “required extensive

investigation, with particular attention to the life history of the client.” (Danalynn Recer, Decl.); see

also Capital Sentencing Strategy: A Defense Primer, July 1994 (hereinafter 1994 State Bar

Materials); Defending a Capital Case in Texas, 1st Edition, Texas Resource Center, February 24,

1989 and the Texas Criminal Appellate Manual, 1996, Vol. I, State Bar of Texas Criminal Justice

Section, 1996. These materials conformed to the national capital defense norms in place since the

mid-1980s.21


21
    See e.g. David C. Stebbins & Scott P. Kenney, Zen and the Art of Mitigation Presentation, or,
The Use of Psycho-Social Experts in the Penalty Phase of a Capital Trial, THE CHAMPION, Aug.
1986, pp. 16–17 (“Upon appointment to a capital case, two concurrent investigations should be
begun by separate and distinct investigatory personnel . . . . A social history is a complete chronicle
of every event of any significance in the life of the client from birth, or even before, to the present
. . . . Without a complete social history, any psychological examination is incomplete and the
resulting opinions, conclusions, or diagnoses are subject to severe scrutiny.”); see also id. at 16
(“[A]ttorneys are not trained in . . . dealing with the psycho-social problems of their clients and
explaining these to the jury. Because of this, it is necessary for attorneys in capital cases to
recognize at the beginning that they do not have the skills to accomplish the goals of mitigation
and to go and seek the assistance of psycho-social professionals who are skilled in these fields.

                                                  222
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 259 of 341



       The development of a thorough and comprehensive multi-generational, culturally

competent bio-psycho-social history, is necessary before a capital defense team can determine

whether to have a client evaluated by a mental health professional and, if so, what sort of evaluation

is most appropriate. Mental health experts, in turn, require social history information to conduct a

thorough and reliable evaluation.

       “An adequate social, developmental and medical history is the crucial first step in a mental

health evaluation in a capital case. An accurate and broad based history has been called the ‘single

most valuable element to help the clinician reach and accurate diagnosis.” Douglas Liebert and

David Foster, The Mental Health Evaluation in Capital Cases: Standards of Practice, 4 AM. J. OF

FORENSIC PSYCHIATRY 15 (1994) pp. 46-47 (citing to H.I. Kaplan and B.J. Sadock, Comprehensive

Textbook of Psychiatry, Fourth Edition. Baltimore/London, Williams and Wilkins (1985); R. Strub

and F. Black, Organic Brain Syndromes, Philadelphia, F.A. Davis Company (1981)).

       “Reliable documents should be gathered, including birth and school records, previous

psychiatric evaluations, criminal and civil judicial proceedings involving significant family

members, and medical, social service and military records. Interviews with family members,

neighbors, classmates, teachers, employers, friends, acquaintances, probation officers, and previous

attorneys should be conducted to determine the accused’s level of adaptive functioning, cycles of

behavior, and trauma not identified in written documents by institutions.” Liebert, supra, at 47.




For all practical purposes, the effective use of social workers, psychologists, and psychiatrists is
necessary for the effective representation of a capitally-charged defendant.”); Jeff Blum,
Investigation in a Capital Case: Telling the Client’s Story, THE CHAMPION, Aug. 1985, pp. 27-31
(instructing capital defense counsel to thoroughly investigate the client’s background by collecting
documentary evidence and interviewing witnesses related to family background, medical history,
school performance, military experience, work history, psychological profile, criminal record,
institutional record, significant others, religious background, drug/alcohol history, geography,
skills and talents).

                                                 223
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 260 of 341



“Only after a social and developmental history has been provided and reviewed, is it appropriate to

determine the kinds of diagnostic tests to administer and the types of other professionals to

collaterally involve in the assessment.” Id.

                       (3)     The Need for Independent and Objective Sources.

       Texas requires that counsel conduct an independent and objective investigation through

sources beyond the client and his immediate family. “It must be emphasized that the historical data

must be obtained not only from the patient, but from sources independent of the patient, since it is

well recognized that the patient is often an unreliable and incomplete data source for his or her own

medical, social and developmental history.” Liebert, supra, at 47. Capital defendants “have been

conditioned to deny their vulnerabilities and fears in order to survive their backgrounds and prison

life and in part due to their organic deficits. This difficulty is compounded by the finding that most

death row inmates we have interviewed would rather die than be diagnosed as psychiatrically

impaired, or “weak.” Id. “[I]t is impossible to base a reliable constructive or predictive opinion

solely on an interview with the subject.” Id.

       Materials distributed at criminal law courses in Texas as early as 1994 reflect the

expectation that defense counsel will conduct a searching life history investigation:

       A thorough intergenerational life history must be developed, incorporating all life
       history documents and interviews with all first and second degree relatives, friends,
       [and] peers. As relatives with histories of relevant physical illnesses (diabetes,
       endocrine/hormonal, and neurological) and mental illnesses are identified, obtain
       their medical and life history documents.

1994 State Bar Materials at 17–18 (emphasis added). The standard of care required that the defense

team search for all potentially relevant mitigating circumstances because the then-relatively new

mitigation special issue made explicit that “everything about the circumstances of the underlying

offense (or other prior bad acts), the defendant’s character, and the defendant’s record (read

‘history’) is relevant to the jury’s final determination of the issue.” Id. (emphasis in the original).

                                                 224
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 261 of 341



       The 1994 Texas State Bar Materials provided that counsel had a duty to independently

investigate the wide range of social, psychological, medical, environmental, and other factors that

shaped the client’s life. Like the current 2003 ABA Guidelines, the 1994 State Bar Materials

instructed counsel to both collect a comprehensive set of life history documents and interview

people who can shed light on the client’s background. To that end, the 1994 State Bar Materials

provided counsel with “an initial list of essential people to talk to and records to obtain.” Id.

(emphasis added). The list was not intended to be comprehensive because “[e]ach person and

document will have information that will lead to additional people and records that [counsel] will

need to talk to or obtain.” Id. Thus, the materials defined a starting point for a mitigation

investigation that expands in the directions indicated by the information gathered by counsel.

       According to the 1994 State Bar Materials, an appropriate document collection began with:

birth certificates; birth records; prenatal records; church records; school records; educational

records; childhood photographs; medical records; mental health records; work records; jail, court,

and police records for family members; civil proceedings records; marriage records; social service

agency records; Texas Youth Commission records; juvenile records; parole and probation records;

military records; records from prior offenses (including attorney, jail, prosecution, court, and media

records); records related to every co-defendant (including court, prosecution, jail, and attorney

records); prison records; and prosecution records. Id. at 18–21.

       The standard of care called for a thorough, inter-generational life history, which required

interviews with “all first and second degree relatives, friends, [and] peers.” Id. at 17. Counsel were

expected to interview life history witnesses about a wide range of topics, and not merely ask “Is

there anything you think we should know about the client?” Because the life history witnesses

often have no concept of what is important or mitigating about a person’s background, it was



                                                 225
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 262 of 341



counsel’s obligation to raise and explore the relevant areas with the witnesses. Hence the 1994 State

Bar Materials specifically instructed counsel to inquire into a broad range of topics, including:

       •        sexual and physical abuse;

       •        medical care, education, and nutrition;

       •        difficulty reading, speech impediments;

       •        nightmares, sleep disturbances, fear of the dark;

       •        withdrawal, quietness, shyness;

       •        rocking, biting, head banging during early childhood;

       •        anxiety, nervousness, crying,

       •        superstitions;

       •        fears;

       •        the parents’ socio-economic history;

       •        client and family physical illness and disabilities;

       •        client and family mental illness and/or mental retardation;

       •        family history of suicide;

       •        a detailed drug and alcohol history, including age first used, frequency,
                amounts, effects, and so forth.

Id. at 17-21.

       Counsel “at every stage have an obligation to conduct thorough and independent

investigations relating to the issues of both guilt and penalty.” ABA Guidelines, Guideline 10.7;

Texas Guidelines, Guideline 11.1. Counsel may not make any strategic decisions without first

conducting a thorough mitigation investigation. Wiggins v. Smith, 123 S. Ct. 2527 (2003); Rompilla

v. Beard, 125 S. Ct. 2456 (2005). “The social history developed by a capital defense team is not the

client’s autobiography, but rather the product of an independent investigation into events, records

and witnesses identified by the defense team. Thus, witnesses interviewed and records collected are

                                                  226
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 263 of 341



not limited to those suggested by the client and family. School yearbooks, public records,

neighborhood canvases, property records and other tools are utilized to identify, locate and

interview disinterested life history sources from all aspects of the client’s life and family history.”

See Danalynn Recer Decl.

        It has long been the prevailing standard of care in Texas and elsewhere that effective jury

selection in a capital case must be based upon a specific theory of the case developed from a

thorough understanding of the facts expected to be presented at trial. ABA Guideline 10.10.2, with

Commentary and Texas Guideline 11.6.

        The Capital Trial Manual published by the Texas Criminal Defense Lawyer’s Association

advises Texas capital defenders as follows:

        You should be prepared to devote substantial time to the process of jury selection
        — including determining the makeup of the venire, preparing a case-specific set of
        voir dire questions, planning a strategy for voir dire, and choosing a jury most
        favorable to the theories of mitigation that will be presented. Much time and
        attention must be devoted to planning the voir dire for the particular case.

LOSCH’S TEXAS CAPITAL DEFENDER MANUAL (Recer et al., eds. 8th ed. 2006) (emphasis in

original).

        Not having developed a comprehensive case theory deprives defense counsel of any

opportunity to intelligently exercise peremptory challenges, and further prevents counsel from

engaging in even minimally effective voir dire by denying him or her the ability to determine

whether potential jurors are able to apply the relevant law and willing to give valuable consideration

to the mitigating evidence offered by the defense. See Danalynn Recer Decl.

                       (4)     Mitigation Investigation is a Time Consuming, Painstaking
                               Task.

        A social history cannot be completed in days or weeks. Long before 2006, it was widely

accepted among national mitigation experts that a minimal social history investigation requires


                                                 227
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 264 of 341



hundreds of hours. See Lee Norton, Capital Cases: Mitigation Investigation, THE CHAMPION

(May 1992), pp. 43-45.

       Developing and presenting mitigating evidence is a complex and time-consuming process.

An effective mitigation investigation requires a meticulous multi-generational biopsychosocial

inquiry aimed at understanding who the client is. See Welsh S. White, Effective Assistance of

Counsel in Capital Cases: The Evolving Standard of Care, 2 U. ILL. L. REV. 323 (1993); Arlene

Bowers Andrews, Social Work Expert Testimony Regarding Mitigation in Capital Sentencing

Proceedings, SOC. WORK 36 (Sept. 1991); Russell Stetler, Mitigation Evidence in Capital Cases,

THE CHAMPION, Jan./Feb. 1999, at 35-40.

       Russell Stetler, National Mitigation Coordinator for the Federal Death Penalty Resource

Counsel and Habeas Assistance and Training Counsel projects, notes as follows:

       Developing mitigation evidence through life-history investigation involves
       hundreds of hours of work - with meticulous attention to detail, painstaking efforts
       to decode and decipher old records, patience and sensitivity in eliciting disclosures
       from both witnesses and the client. Even when multiple compelling themes have
       been identified, the task of presenting the evidence effectively to a jury remains
       formidable.

Russell Stetler, Mitigation Evidence in Capital Cases, THE CHAMPION, Jan./Feb. 1999, at 39.

       Mr. Stetler has identified three features of a life-history investigation which render the

process laborious. First, the inquiry is multi-generational (to identify genetic predispositions, in

utero exposures, and historic influences of cultures and subcultures). Second, the investigation is

multi-disciplinary (to identify biological, psychological, and social factors affecting the client’s

functioning). Finally, the process is non-linear (in the sense that the end point of the investigation

cannot be determined at the beginning). Russell Stetler, Why Capital Cases Require Mitigation

Specialists, available at http://www.nlada.org/Defender/Defender_Technical/Defender_Technical

_Publications.


                                                 228
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 265 of 341



        It takes time to establish rapport with the client, his family, and others who may have

important information to share about the client’s history. A mitigation investigation necessarily

requires delving into sensitive and intimate areas of a client’s life. In any mitigation investigation,

it is quite typical, in the first interview with clients or their family members, to obtain incomplete,

superficial, and defensive responses to questions about family dynamics, socio-economic status,

religious and cultural practices, the existence of intra-familial abuse, and mentally ill family

members. The mitigation specialist’s inquiries invade the darkest, most shameful secrets of the

client’s family – secrets that the family may have spent a lifetime trying to forget or escape. Barriers

to disclosure of sensitive information may also include race, nationality, ethnicity, culture,

language, accent, class, education, age, religion, politics, social values, gender, and sexual

orientation. Accordingly, it may take numerous visits to a single witness before meaningful

information begins to emerge. This cannot simply be achieved in one visit. See Danalynn Recer

Decl.

        As the Texas Court of Criminal Appeals made clear when it reversed a 1997 death sentence

in Ex parte Gonzales, 204 S.W.3d 391 (Tex. Crim. App. 2006), it is the duty of capital counsel to

overcome these barriers to disclosure. Id. at 394. Only with time can an experienced mitigation

specialist or investigator break down these barriers, and obtain accurate and meaningful responses

to these sorts of questions. Accordingly, it may take numerous visits to a single witness before

meaningful information begins to emerge.

        There is no substitute for in-person, on the ground investigation. In any capital case, phone

interviews are simply not an option because the subject matter involved in establishing a client’s

life history is so sensitive. Such information is unlikely to be elicited over the phone, and usually

requires multiple in-person, face-to-face interviews. See Danalynn Recer Decl.



                                                 229
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 266 of 341



       Don’t expect to find out everything in one visit or through one interview. . . .
       Realize that certain information such as child sexual abuse or drug problems will
       not be easily shared with a stranger. . . . [Y]ou may need to do repetitive interviews
       with various family members, especially if there is a good chance that you will use
       them as witnesses in the sentencing phase.

Jeff Blum, Investigation in a Capital Case: Telling the Client’s Story, THE CHAMPION (Aug. 1985).

       For this reason the Mitigation Guidelines state as follows:

       Team members must conduct in-person, face-to-face, one-on-one interviews with
       the client, the client’s family, and other witnesses who are familiar with the client’s
       life, history, or family history or who would support a sentence less than death.
       Multiple interviews will be necessary to establish trust, elicit sensitive information
       and conduct a thorough and reliable life-history investigation.

Supplementary Guidelines, Guideline 10.11(C).

       For these reasons, it is well understood among capital mitigation specialists that

investigation and preparation of a social history will require 500 hours or more, excluding the

presentation at trial. See Danalynn Recer Decl.

       Guideline 10.7 provides that counsel “at every stage have an obligation to conduct thorough

and independent investigations relating to the issues of both guilt and penalty.” With regard to the

penalty phase, the Commentary to Guideline 10.7 offers a lengthy and useful explanation of the

indispensable nature of mitigation investigation:

       Counsel’s duty to investigate and present mitigating evidence is now well
       established. The duty to investigate exists regardless of the expressed desires of a
       client. Nor may counsel “sit idly by, thinking that investigation would be futile.”
       Counsel cannot responsibly advise a client about the merits of different courses of
       action, the client cannot make informed decisions, and counsel cannot be sure of
       the client’s competency to make such decisions, unless counsel has first conducted
       a thorough investigation with respect to both phases of the case.

       Because the sentencer in a capital case must consider in mitigation, “anything in
       the life of the defendant which might militate against the appropriateness of the
       death penalty for the defendant,” “penalty phase preparation requires extensive and
       generally unparalleled investigation into personal and family history.” In the case
       of the client, this begins with the moment of conception. Counsel needs to explore:

       (1) Medical history (including hospitalizations, mental and physical illness or

                                                  230
KILPATRICK TOWNSEND 71488323 1
  Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 267 of 341



       injury, alcohol and drug use, prenatal and birth trauma, malnutrition, developmental
       delays, and neurological damage);

       (2) Family and social history (including physical, sexual or emotional abuse; family
       history of mental illness, cognitive impairments, substance abuse, or domestic
       violence; poverty, familial instability, neighborhood environment and peer
       influence); other traumatic events such as exposure to criminal violence, the loss of
       a loved one or a natural disaster; experiences of racism or other social or ethnic
       bias; cultural or religious influences; failures of government or social intervention
       (e. g., failure to intervene or provide necessary services, placement in poor quality
       foster care or juvenile detention facilities);

       (3) Educational history (including achievement, performance, behavior, and
       activities), special educational needs (including cognitive limitations and learning
       disabilities) and opportunity or lack thereof, and activities;

       (4) Military service, (including length and type of service, conduct, special training,
       combat exposure, health and mental health services);

       (5) Employment and training history (including skills and performance, and
       barriers to employability);

       (6) Prior juvenile and adult correctional experience (including conduct while under
       supervision, in institutions of education or training, and regarding clinical services);

       The mitigation investigation should begin as quickly as possible, because it may
       affect the investigation of first phase defenses (e.g., by suggesting additional areas
       for questioning police officers or other witnesses), decisions about the need for
       expert evaluations (including competency, mental retardation, or insanity), motion
       practice, and plea negotiations.

       Accordingly, immediately upon counsel’s entry into the case appropriate
       member(s) of the defense team should meet with the client to:

       1. discuss the alleged offense or events giving rise to the charge(s), and any
       improper police investigative practice or prosecutorial conduct which affects the
       client’s rights;

       2. explore the existence of other potential sources of information relating to the
       offense, the client’s mental state, and the presence or absence of any aggravating
       factors under the applicable death penalty statute and any mitigating factors; and

       3. obtain necessary releases for securing confidential records relating to any of the
       relevant histories.

       Counsel should bear in mind that much of the information that must be elicited for
       the sentencing phase investigation is very personal and may be extremely difficult
       for the client to discuss. Topics like childhood sexual abuse should therefore not be

                                                231
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 268 of 341



       broached in an initial interview.

       Obtaining such information typically requires overcoming considerable barriers,
       such as shame, denial and repression, as well as other mental or emotional
       impairments from which the client may suffer. As noted supra in the text
       accompanying note 101, a mitigation specialist who is trained to recognize and
       overcome these barriers, and who has the skills to help the client cope with the
       emotional impact of such painful disclosures, is invaluable in conducting this aspect
       of the investigation.

       It is necessary to locate and interview the client’s family members (who may suffer
       from some of the same impairments as the client), and virtually everyone else who
       knew the client and his family, including neighbors, teachers, clergy, case workers,
       doctors, correctional, probation or parole officers, and others. Records from courts,
       government agencies, the military, employers, etc. can contain a wealth of
       mitigating evidence, documenting or providing clues to childhood abuse,
       retardation, brain damage, and/or mental illness, and corroborating witnesses’
       recollections. Records should be requested concerning not only the client, but also
       his parents, grandparents, siblings, and children. A multi-generational investigation
       frequently discloses significant patterns of family dysfunction and may help
       establish or strengthen a diagnosis or underscore the hereditary nature of a
       particular impairment. The collection of corroborating information from multiple
       sources — a time- consuming task — is important wherever possible to ensure the
       reliability and thus the persuasiveness of the evidence.

ABA Guidelines (extensive footnotes omitted); see Tyrone Moncriffe Decl., Ex. A, see 2007 A.

Solway Decl.).

       As emphasized by the ABA Guidelines, developing and presenting mitigating evidence is a

complex and time-consuming process. An effective mitigation investigation requires a meticulous

biopsychosocial inquiry aimed at understanding who the client is. See Welsh S. White, Effective

Assistance of Counsel in Capital Cases: The Evolving Standard of Care, 2 U. ILL. REV. 323 (1993);

Arlene Bowers Andrews, Social Work Expert Testimony Regarding Mitigation in Capital

Sentencing Proceedings, SOC. WORK 36 (Sept. 1991); Russell Stetler, Mitigation Evidence in

Capital Cases, THE CHAMPION, Jan./Feb. 1999, at 35-40. Although every capital case is different,

a mitigation investigation usually requires, first, multiple in-depth interviews with the client and

interviews with a wide variety of life-history witnesses. For the mitigation specialist, this involves


                                                 232
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 269 of 341



spending a great deal of time with the defendant to elicit information regarding his background and

interviewing the client’s family members and friends, including extended family, teachers, mentors,

employers, religious leaders, and others important in his life. A second, equally important,

component of a mitigation investigation is the collection of reliable, objective documentation about

the client and his or her family. This requires gathering and reviewing documents such as medical

records, mental health records, educational records, criminal records, employment records, and any

other records that may reflect on the clients’ life. Finally, a mitigation specialist also obtains lay

testimony and other evidence that allows counsel to (1) determine the kind of expert assistance that

may be required, and (2) proffer corroborating information for expert opinions. See Tyrone

Moncriffe Decl., Ex. A (2007 A. Solway Declaration).

                       (5)     The Duty to Assemble a Team.

        Capital defense is team-based. 22 It is well established that effective capital defense counsel

must, as soon as possible after appointment, assemble an appropriately qualified, multi-disciplinary

team, including a core team of consisting of “no fewer than two qualified attorneys, an investigator,

and a mitigation specialist,” with “at least one member qualified by training and experience to

screen for the presence of mental or psychological disorders or impairments,” as well as forensic

and mental health experts. 2003 ABA Guidelines, Guidelines 4.1 and 10.4 C cmt.

        In the context of a capital defense team, the term “mitigation specialist” refers to the team

member who conducts a thorough, culturally competent, multi-generational, multi-disciplinary bio-

psycho-social history of the client, not the evaluating or testify mental health expert.

        While all team members must work cooperatively to integrate a client’s life history into the


22
  See ABA Guideline 4.1. “As reflected in Guideline 4.1 and the accompanying commentary, the
provision of high quality legal representation in capital cases requires a team approach that
combines the different skills, experience, and perspectives of several disciplines.” ABA Guideline
10.3 cmt.

                                                 233
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 270 of 341



themes of the case, it is the mitigation specialist who develops the evidence of that history:

        The mitigation specialist compiles a comprehensive and well-documented psycho-
        social history of the client based on an exhaustive investigation; analyzes the
        significance of the information in terms of impact on development, including effect
        on personality and behavior; identifies mitigating themes in the client’s life history;
        identifies the need for expert assistance; assists in locating appropriate experts,
        provides social history information to experts to enable them to conduct competent
        and reliable evaluations; and works with the defense team and experts to develop a
        comprehensive and cohesive case in mitigation.

Commentary to ABA Guideline 4.1(A)(1) (citing Russell Stetler, Why Capital Cases Require

Mitigation Specialists, INDIGENT DEFENSE (July/Aug. 1999); see also James Hudson et al. Using

the Mitigation Specialist and the Team Approach, THE CHAMPION (June 1987).

        The bifurcated proceedings in capital cases increase the importance of employing a

mitigation specialist and effectively utilizing the information they elicit at all stages of proceedings.

For instance, the commentary on ABA Guideline 4.1 observes that “perhaps most critically, having

a qualified mitigation specialist assigned to every capital case . . . insures that the presentation to be

made at the penalty phase is integrated into the overall preparation of the case rather than being

hurriedly thrown together by defense counsel still in shock at the guilty verdict.” ABA Guideline

4.1 cmt.

        The ABA Guidelines require mitigation investigation in every death-eligible case,

regardless of whether the team believes the client is innocent. “Counsel’s duty to investigate and

present mitigating evidence is now well established. The duty to investigate exists regardless of the

expressed desires of a client. Nor may counsel ‘sit idly by, thinking that investigation would be

futile.” ABA Guideline 10.7 cmt.

        As one observer had noted fifteen years before, many attorneys make no preparations

whatsoever for the sentencing phase, believing that a lawyer should try to win rather than plan to

lose, and they “are devastated when the client is convicted and afterward just throw in the towel.”


                                                  234
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 271 of 341



See Vivian Berger, The Chiropractor as Brain Surgeon: Defense Lawyering in Capital Cases, 18

N.Y.U. REV. L. & SOC. CHANGE 245, 250 (1991).

        When undertaking the representation of a capital client, counsel’s duties are the same

whether they are the first or tenth attorney to consider the case. Substitute counsel is required to

examine the work of prior counsel with fresh eyes and not simply adopt the conclusions and

decisions of his or her predecessor. 23 Indeed, trial counsel may be found ineffective for adopting

prior conflicted counsel’s defense theory of the case without independent investigation. Catalan v.

Cockrell, 315 F.3d 491, 493 (5th Cir. 2002).

                       (6)     The Duty to Lead.

        Ultimately, “the duty to investigate, develop and pursue avenues relevant to mitigation of

the offense or penalty, and to effectively communicate the fruits of those efforts to the decision

makers, rests upon defense counsel.” Supplementary Guidelines, Guideline 4.1.

        “It is the duty of counsel to lead the team in conducting an exhaustive investigation into the

life history of the client.” Counsel has a duty to “guide the defense team and, based on consultation

with team members and experts, conduct ongoing reviews of the evidence, assessments of potential

witnesses, and analyze the most effective manner in which to convey the mitigating information.

Counsel decides how mitigation evidence will be presented.” Supplementary Guidelines, Guideline

10.4(B).

                       (7)     The Standard        of   Care    and    Impediments      in   Capital
                               Resentencings.


23
   “Counsel at every stage have an obligation to conduct a full examination of the defense provided
to the client at all prior phases of the case.” ABA Guideline 10.7(B)(1). Both the Model Rules of
Professional Conduct and the Texas Rules of Professional Conduct state that: In representing a
client, a lawyer shall exercise independent professional judgment and render candid advice.
M.R.P.C. Rule 2.1, Advisor (emphasis added); see T.R.P.C. Rule 2.01 (“In advising or otherwise
representing a client, a lawyer shall exercise independent professional judgment and render candid
advice.”).

                                                 235
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 272 of 341



       Resentencing proceedings are more difficult than a punishment proceeding immediately

following conviction. See Danalynn Recer Decl. As prosecutor Luci Davidson told the jury in her

penalty phase opening statement, “as cases age, witnesses’ memories fade, evidence gets lost or

stolen, witnesses die.” See Ex. 113 (Second Trial Transcript, Vol. 24, p. 14).

                       (8)     The Duty To Develop & Present A Cohesive Case Theory.

       As the Texas State Bar Materials noted in 1994, “[o]nce you have assembled everything—

both information and records—regarding your client’s life, you must create a defense.” Counsel

should seek to “humanize” the client and “explain as much as possible.” Because “[f]acts in a

vacuum are what prosecutions are made of,” counsel’s duty in the punishment phase is to “fully

develop the picture of a person who is life-worthy.” Id. at 22.

       Counsel must also evaluate and synthesize all new information into a cohesive and

integrated case theory which is suitable for the unique bifurcated nature of capital proceedings.

ABA Guideline 10.10.1 cmt. Taking contradictory positions at guilt/innocence and sentencing

causes the defense to lose credibility with the jury and greatly reduce the chances of a life verdict.

First phase defenses that “seek to reduce the client’s culpability for the crime (e.g., by negating

intent) rather than to deny involvement altogether are more likely to be consistent with mitigating

evidence of mental illness, retardation, domination by a co-defendant, substance abuse, or trauma.”

ABA Guideline 10.11 cmt.

       Accordingly, it is critical that well before trial, counsel formulate an integrated defense

theory that will be reinforced by its presentation at both the guilt and mitigation stages. Having

formulated the relevant case theory “counsel should then advance that theory during all phases of

the trial, including jury selection, witness preparation, pretrial motions, opening statement,

presentation of evidence, and closing argument”. ABA Guideline 10.10.1 cmt.

       “[I]f counsel takes contradictory positions at guilt/innocence and sentencing, credibility

                                                 236
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 273 of 341



with the sentencer may be damaged and the defendant’s chances for a non-death sentence reduced.”

ABA Guideline 10.10.1 cmt. “Consistency is crucial because, as discussed in the commentary to

Guideline 10.10.1, counsel risks losing credibility by making an unconvincing argument in the first

phase that the defendant did not commit the crime, then attempting to show in the penalty phase

why the client committed the crime.” ABE Guideline 10.11 cmt.

               c.      Mr. Guidry’s Trial Counsel Failed to Meet Prevailing Norms.

       There is no tenable argument that Mr. Guidry’s counsel came anywhere close to meeting

these standards. As discussed above, almost no life history investigation was conducted before

Mr. Guidry was sentenced to death. Sec 2007 Solway Decl.; 2013 Solway Decl.; Moncriffe Decl.

               d.      Mr. Guidry Was Prejudiced By his Counsel’s Failures.

       These errors prejudiced Mr. Guidry’s penalty phase defense, depriving him of a fair

sentencing hearing and mandating reversal of his death sentence. Even if trial counsel presented a

“reasonable” mitigation theory at trial, the post-conviction court must still consider potential

mitigation evidence discovered during the post-conviction appeal process. Sears v. Upton, 130 S.

Ct. 3259, 3262 (2010).

       Mr. Guidry’s post-conviction counsel have obtained numerous affidavits and historical

records that tell a very different story of Mr. Guidry’s family life than the one presented at trial.

This is precisely the dissonance that was decisive for the Fifth Circuit in Smith v. Dretke, 422 F.3d

269 (5th Cir. 2005).

       Evidence gathered by post-conviction counsel, including numerous third-party affidavits,

demonstrate that trial counsel were too quick to accept Howard’s parents’ self-portrayals as loving

parents who provided a faultlessly stable household, and that Mr. Guidry’s transgressions later in

life were inexplicable. At a bare minimum, trial counsel was obligated to investigate and discover

whether that story was accurate, through corroboration or conflicting reports from other witnesses,

                                                237
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 274 of 341



especially those who could be more objective. Howard’s parents, who may have been more

motivated to preserve the story they preferred had been true than to acknowledge the accurate, self-

reflective reality necessary to allow a jury to understand Howard as a real human being, were not

the most reliable witnesses on whom to depend for the whole truth. See Ex. 48 (Report of Jethro

W. Toomer, Ph.D.). It was trial counsel’s duty to seek out that truth, which was readily available

through a proper investigation.

       Contrary to the unsupported and unreasonable presentation by trial counsel, the picture of

Howard’s upbringing that emerges from an adequate and proper investigation is one of severe health

problems, trauma, parental neglect, alienation, developmental disability, poverty, community

violence, financial instability, and substance abuse.

       Howard and his family have a challenging and complicated history. Howard’s parents,

Joyce Pillette and Alvin Guidry, were born into extreme poverty during a time of overt racism in

Louisiana. Disability and alcoholism exacerbated the problems that they faced. Howard’s childhood

was also extremely difficult. He suffered from a number of traumas that contributed to his

neurological dysfunction, including severe asthma, toxic lead exposure, head injuries, and drug use.

Signs of his brain dysfunction manifested in many ways, such as school failures, abnormal motor

skills, and mental skills far behind those of his peers. Howard was also predisposed to depression

and substance abuse, as these issues had been long-standing problems for various members of his

family. While these challenges alone would have been enough, Howard suffered through the deaths

of many individuals who were closest to him, in addition to experiencing blatant racism. Despite

all of this, Howard remained a good person who did his best to support those around him. However,

due to his impoverished upbringing, medical problems, and a lack of adequate care and support, he

was wholly unprepared to handle the challenges of life on his own in Houston.



                                                 238
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 275 of 341



       All of this information was available at the time of trial, and all of it would have provided

the defense team with accurate and compelling information about Mr. Guidry’s development and

history. Under Strickland, Williams, and Wiggins, trial counsel’s failure to discover these witnesses

and to collect these records constitutes deficient performance. See also, e.g., Sears v. Upton, 130 S.

Ct. at 3262 (“The prosecutor ultimately used the evidence of Sears purportedly stable and

advantaged upbringing against him during the State’s closing argument. In Sears, the prosecutor

told the jury, ‘[w]e don’t have a deprived child from an inner city; a person who[m] society has

turned its back on at an early age. But, yet, we have a person, privileged in every way, who has

rejected every opportunity that was afforded him.’ The mitigation evidence that emerged during

the state post-conviction evidentiary hearing, however, demonstrates that Sears was far from

‘privileged in every way. Sears’ home life, while filled with material comfort, was anything but

tranquil’. . .”); Porter v. McCollum, 558 U.S. 30, 41, (2009) (finding counsel ineffective for

“ignor[ing] pertinent avenues for investigation of which he should have been aware”); see also

Lockett v. Anderson, 230 F.3d 695, 714 (5th Cir. 2000) (finding counsel ineffective where “there

was enough information before counsel. . . to put him on notice” that he should have pursued further

investigation); Neal v. Puckett, 286 F.3d 230, 236-37 (5th Cir. 2002) (assessing “what additional

leads [counsel] had, and what results he might reasonably have expected from these leads”), cert.

denied, 123 S. Ct. 963 (2003); Jackson v. Herring, 42 F.3d 1350, 1367 (11th Cir. 1995) (counsel

had “a small amount of information” that necessitated further inquiry).

       With a proper investigation, counsel would have discovered that Mr. Guidry suffered severe

hardship as a child and adolescent. They would have learned about Mr. Guidry’s significant health

issues, developmental disabilities and the fact that Mr. Guidry was raised in an environment—

familial and neighborhood—plagued by emotional dysfunction and neglect, persistent violence,



                                                 239
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 276 of 341



substance abuse, and poverty, all of which Mr. Guidry was not able to successfully navigate and

overcome. These mitigating facts draw a clear and compelling picture of Mr. Guidry’s life history,

and how he came to be charged with capital murder. It is reasonably probable that, had the jury

been presented with this evidence, it would not have sentenced Mr. Guidry to death.

       The Fifth Circuit Court of Appeals has elaborated on these principles in a case—Smith v.

Dretke, 422 F.3d 269 (5th Cir. 2005)—strikingly similar to Mr. Guidry’s. The jury convicted Smith

of murder, based in part upon his confession. Smith told the police that after ingesting substantial

amounts of crack cocaine, he stopped the victim, a passerby on the street whom he had never met,

drew a pistol, and, unprovoked, shot the victim to death and robbed him. Id. at 272. He then shot at

another passersby, who fled. Id. A woman who was accompanying Smith at the time later contacted

the police and informed them that Smith was the perpetrator of the killing. Smith was subsequently

arrested, convicted, and sentenced to death for the crimes. Id. During the habeas proceeding, the

district court described the evidence offered by the defense in the penalty phase as follows:

       At the punishment phase, the defense presented testimony from Smith’s sister,
       Carolyn Smith, who described the crime-ridden environment her brother lived in
       [Smith grew up in an area in Houston, Texas known as “Fifth Ward”] and testified
       that she had never known her brother to use crack cocaine. She also described her
       brother as calm and not violent. Smith’s mother, Wilbert Lee Smith, testified on his
       behalf. She testified that her son never used crack cocaine or carried a gun. She also
       described her son’s childhood and the crime-infested neighborhood in which she
       lived, commented on his good behavior in the penitentiary, and pleaded for mercy.
       A Harris County Sheriff’s Deputy, Thomas Gentry, testified that Smith had no
       major trouble while previously incarcerated. Finally, Smith took the stand himself
       and explained that he had been on a drug binge at the time of the homicide and did
       not remember killing Whitmire. Smith also expressed remorse for the killing.

Id. at 272. A co-defense counsel at Smith’s trial testified in the habeas proceeding that trial

counsel’s strategy was to have Smith’s mother testify “to demonstrate that Smith had a Christian

upbringing, he regularly attended school, he did not give his mother problems, and he came from

a ‘stable family that was not only based on Christian beliefs, but was also intact and functional.’”


                                                240
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 277 of 341



Id. at 281. The Fifth Circuit determined that trial counsel’s effort to cast the evidence this way was

counterproductive to the defendant’s mitigation case, and was not supported by the facts, because

it could not be reconciled with the complete record developed by habeas counsel, and even

conflicted with other testimony adduced during the trial penalty phase. The court reasoned as

follows:

       Jones’ statements are contrary to the actual testimony presented at sentencing and
       to the affidavits submitted by Smith’s family members. Therefore, reasonable
       jurists could debate whether trial counsel conducted a reasonable investigation.

       Despite Jones’ alleged trial strategy, Wilbert Smith did not testify that Smith came
       from a stable family, regularly attended church and school, and gave the family no
       problems. Wilbert and Carolyn Smith both testified that Smith came from a
       disadvantaged back-ground. . . .

       The affidavits of Smith’s cousins, in particular Bertha Douglas, also cuts against
       Jones’ view of Smith’s background. Bertha Douglas, Smith’s cousin, grew up next
       door to Smith’s family in both Louisiana and Dallas, until Smith moved to Houston
       at the age of eleven. Douglas stated in her affidavit that Wilbert Smith “was not a
       good mother.” She accused Wilbert of neglecting her children. She also stated that
       when Smith and his siblings would “do something Wilbert didn’t like, she whipped
       them something terrible. . . . [Smith’s father died] and Wilbert started dating a man
       named Tom Jones. Tom Jones was a known drug dealer. . . .

       Smith’s cousins, each individually stated that Wilbert neglected her children, beat
       them, and practiced voo-doo. James Douglas averred that Smith’s family was the
       most dysfunctional he had ever witnessed. The clash between the affidavit of Joyce
       Jones and the statements of Smith and his family could lead a reasonable jurist to
       at least find it debatable whether trial counsel adequately investigated Smith’s
       background and were aware of his true upbringing.

       The affidavits from Smith’s family also contradict trial counsel’s assertion that they
       extensively inter-viewed Smith’s family members. . . . The aforementioned cousins
       of Smith also contend that they were never contacted by trial counsel although they
       would have assisted in Smith’s defense if allowed.

Id. at 281-82. The court then discussed Rompilla v. Beard, 545 U.S. 374 (2005), another case with

many similarities to the case at bar: “In Rompilla, trial counsel extensively interviewed several of

Rompilla’s family members,” but, “[n]onetheless, the Court found that trial counsel could not rely

on their thorough interviewing of Rompilla and his family to excuse an unreasonable limitation to

                                                 241
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 278 of 341



their investigation.” Id. at 282 (citing Rompilla, 125 S. Ct. at 2462-63, 2466-67, 2472). Thus, in

Smith, the court concluded that “[b]ased on the numerous affidavits submitted by Smith’s family,

jurists of reason could find that it is debatable whether trial counsel adequately investigated

Smith’s family and social background,” and “[s]uch failure would be unreasonable in light of

prevailing professional norms, and in light of the fact that a defendant’s background is

unquestionably relevant to the jury’s determination of whether a sentence less than death is

warranted.” Id. at 282-83 (citing Wiggins, 539 U.S. at 524; Penry v. Lynaugh, 492 U.S. 302 (1989),

overruled on other grounds, 536 U.S. 304 (2002)).

       Here, just as in Smith, trial counsel failed to adequately investigate their client’s social and

family history. And here, just as in Smith, counsel’s failure resulted in an inaccurate and incomplete

penalty phase presentation. The specific instances of counsel’s ineffectiveness, and the social

history that should have and could have been presented at trial, are set forth below.

               e.      The Mitigating Themes Revealed by Federal Habeas Counsel’s
                       Investigation of Mr. Guidry’s Life History Are Precisely the Kind of
                       Evidence Which Results in a Life Sentence.

       On Wednesday, May 3, 2006, jurors in Virginia sentenced Al Qaeda terrorist Zacarias

Moussaoui to life in prison. They found Moussaoui partially responsible for the nearly 3,000 deaths

in the September 11, 2001 terrorist attacks, a crime punishable by execution. But when given the

choice of life or death, they chose life. The jurors heard the 911 recordings of desperate office

workers enclosed in the Towers calling for help and watched footage of the victims jumping from

the fiery pinnacles, but still, they chose life. They heard the first public playing of the United

Airlines Flight 93 cockpit recording and viewed photographs of the charred remains of hundreds

found at Ground Zero, but still, they chose life. They heard twice from a remorseless Moussaoui,

who stated that he was sorry that the attacks were not more lethal and that, “I just wish I could have



                                                 242
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 279 of 341



gone on the 12th, the 13th, the 14th, the 15th, the 16th, the 17th,” but still, they chose life. 24

         The jurors’ decision of life was not simply an assessment of the heinousness of crime

committed, but also a careful consideration of what mitigating factors might have also played a role.

The mitigation team supplied twenty-three factors for them to consider and the jurors found eleven

of them to be proved and thus playing a role in their penalty decision. 25 In particular, they found

his childhood to be compelling. The jury found Moussaoui’s unstable and dysfunctional family and

the lack of emotional and financial support they provided to be a mitigating factor. In addition, nine

jurors also found Moussaoui’s father’s emotional and physical abuse mitigating. 26 These factors,

these pieces of information that grant a juror a fuller picture of the defendant’s life, are why

Moussaoui’s jurors chose life.

         Other high-profile capital cases have produced similar results. On March 11, 2005, Brian

Nichols was on trial for rape when he stole a deputy’s gun and opened fire in a Fulton County

courtroom. Nichols’ lawyers argued that he was legally insane and believed he was a slave rebelling

against his masters.27 His pastor presented evidence of him being a “good man” and that he was

involved in his church and a theologian who counseled him while he was in prison described him

as a thoughtful, deep man. 28 Three jurors found this mitigating evidence compelling enough to

spare his life.29

         There was a similar result in the 2004 sentencing of Oklahoma City bomber Terry Nichols.

Despite the loss of 168 people in the bombings, the jury responded to the twenty mitigating factors




24
     Phil Hirschkom, Jury Spares 9/11 Plotter Moussaoui CNN.com (May 3, 2006).
25
     Moussaoui Jury Split On Mitigation Factors, CNN.com (May 3, 2006).
26
     Transcript on Moussaoui Mitigating Factors, CNN.com (May 3, 2006).
27
     Brian Nichols Sentenced to Life in Prison, Without Parole, AP, December 13, 2008.
28
     Nichols’ Pastor: Satan Entered Brian, 11.COM (December 4th, 2008).
29
     Brian Nichols to Get Life in Atlanta Courthouse Shootings, December 13th, 2008.

                                                   243
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 280 of 341



presented to them with a sentence of life instead of death. 30 They described Nichols as a loving

single parent who took care of his son after discovering that his wife had been neglectful. They

spoke of his belief in God, citing his wearing out of four Bibles by praying and a letter to a prayer

partner as evidence. 31 These mitigating circumstances were enough to convince part of the jury

that Nichols, while guilty of murder in the most lethal domestic terrorist act in U.S. history, did not

deserve to die.

        There are few things that outrage a jury more than a killer of law enforcement. The cases

are frequently portrayed as slam-dunk death cases. But with mitigation done correctly, this is not

always the case. Juan Quintero, an illegal immigrant with a criminal background, was on capital

trial for shooting and killing a Harris County police officer in the back of the head. His jury, like

Moussaoui’s, also chose life. Again, the jury cited mitigating factors as key in their decision.32 One

juror stated as follows: “I believe he has value. He’s loved by many of his family and friends, and

that was number one. I felt like he has potential.”33

        There are a number of other cases in which a death sentence seemed imminent and yet the

jury still chose life. In one 2008 case, Jonathan Depue was found guilty of killing a former

schoolteacher while in the process of robbing her home. The prosecution described him as a cold-

blooded man who had previously raped a woman with the barrel of the pistol and who did not think

twice about shooting an old woman in the head. Instead, however, it was the mitigating evidence

such as Depue’s mental retardation and his affection towards his grandmother and wife that spared

his life. His grandmother recounted the numerous times Depue had accompanied a hug and a kiss



30
   Nichols Defense Offers List, N.Y. Times, June 5th, 2004.
31
   Terry Nichols ‘Born Again,’ Avoids Death Sentence Again, ASSOCIATED BAPTIST PRESS, June
15, 2004.
32
   Widow ‘Victimized’ Over Cop Killer’s Punishment, HOUSTON NEWS, May 20, 2008.
33
   Quintero’s Life Sentence Shocks Victim’s Family, HOUSTON CHRONICLE, May 21, 2008.

                                                 244
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 281 of 341



with “Grandma, I love you,” describing him as a “loving child.” His sister described the abuse

Depue underwent at the hand of his stepfather, a pattern that Depue did not himself carry on. While

the jury found him guilty of capital murder, the mitigating evidence presented spared him a death

sentence.34

        Mitigating evidence spared another man a similar fate in a May 2007 Bexar County, Texas

trial. Jurors returned a life sentence in two and a half hours to a man facing capital murder, despite

having watched a surveillance video of the entire crime. Johnny Llamas was convicted of killing

store clerk Sundeep Singh on October 30th, 2008, but received a sentence of life without parole

instead of death.35 His counsel focused on Llamas’ difficult youth, which included divorced parents

and an older brother who was shot to death when Llamas was just a boy. The jury’s foreman said

that these mitigating factors were what led the jury to reject the death penalty. A number of jurors

believed that there were enough mitigating circumstances in Llamas’ background to spare him and

thus, they chose life.36

        In Lubbock, Texas in September 2009, one juror also found mitigating evidence compelling

enough to choose life. Levi King was convicted of three counts of capital murder, a crime to which

he pled guilty. He murdered a husband, wife and one of their daughters, leaving a 10-year-old

daughter as the sole survivor of the family. King’s attorneys argued that his childhood, however,

was filled with “anger, despair and destruction.” He grew up in poverty in Missouri, and his parents,

both avid drug users, emotionally neglected him.37 He also suffered from both bi-polar disorder




34
   Jury Hears Clashing Images of Kille, MY SA NEWS, June 23, 2008.
35
    Press Release, Susan Reed, District Attorney, Life Sentence Affirmed in Convenience Store
Robbery and Murder.
36
   Clerk’s Killer Handed Life Without Parole, MY SA NEWS, May 25, 2007.
37
   Levi King Spared Death Sentence, KOHM-FM, October 7, 2009.

                                                 245
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 282 of 341



and schizophrenia.38 These mitigating circumstances were enough to convince one juror to choose

life over death, and one was enough. 39

        These examples of the effectiveness of mitigation evidence in capital sentencing are not

outliers. In numerous studies of the decision-making processes of jurors who actually served on

capital trials, including those who voted for life and those who voted for death, social scientists

have concluded again and again that the presentation of mitigating circumstances to death-qualified

jurors makes a life-saving difference even in the most heinous and aggravated of cases. See, e.g.,

Stephen P. Garvey, The Emotional Economy of Capital Sentencing, 75 N.Y.U. L. REV. 26 (2000)

(concluding that mitigation does matter, especially mental retardation and mental illness).

        The Capital Jury Project conducted surveys of a random sampling of capital jurors,

including both those who had returned life verdicts and those who returned death verdicts, using a

fifty-one page questionnaire “covering all aspects of the guilt and sentencing phases of the trial. It

included a range of questions about the crime, the defendant, the victim, the victim’s family, the

jurors’ deliberations, and the conduct of the case by the defense counsel, the prosecutor, and the

judge.” Stephen P. Garvey. Aggravation and Mitigation in Capital Cases: What Do Jurors Think?

98 Colum. L. Rev. 1538 (1998).

        Fifty-two percent of jurors interviewed found it mitigating that the defendant suffered from

mental illness (Garvey, supra, at 7, 14). Jurors reported consideration of child abuse and other

deprivations that may have helped shape the defendant into the kind of person who could commit

a capital crime as issues which reduced culpability. (Garvey, supra, at 14). Forty-eight point two




38
  Levi King Trial: A Detailed Look Inside the Courtroom, NewsChannel10, September 3, 2009.
39
  Nastassia Tamari, The Jury Foreman and the District Attorney React to the Sentence for Levi
King, http://www.newschannel10.com/story/11282180/lone-levi-king-juror-didnt-support-death-
penalty, October 7, 2009.

                                                 246
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 283 of 341



percent (48.2%) of jurors felt that abuse as a child was mitigating. (Garvey, supra, at 11). “The

more a juror reported having felt sympathy or pity for the defendant . . . the more likely she was to

cast her first vote for a sentence of life imprisonment” (Garvey, supra, at 11).

        “Telling the defendant’s story does appear to have its intended emotional effect. If a juror

believed the defendant experienced the torment of abuse as a child, labored under the burden of a

mental defect or mental retardation, was emotionally disturbed, . . .was a loner in the world, or had

generally gotten a raw deal in life, the usual response was sympathy or pity.” Stephen P. Garvey,

The Emotional Economy of Capital Sentencing, 75 N.Y.U. L. REV. 26 (2000).

       Had Mr. Guidry’s trial counsel painted such a picture, making the mitigation real through

the stories discovered in records and witness interviews that were available at trial, the Capital Jury

Project makes clear that the story of Mr. Guidry’s struggles throughout his childhood, the abuse he

witnessed, and his drug addiction would have resonated more with the jury. See, e.g., Stephen P.

Garvey, Aggravation and Mitigation in Capital Cases: What Do Jurors Think? 98 COLUM. L. REV.

1538 (1998).

       It is widely acknowledged that lay persons who testify at trial resonate with jurors.

       “[A]s a general rule, [however], it was the lay experts – the teacher, the prison
       guard, the Marine colonel – whom the jurors remembered in detail as being credible
       and helping them understand the context of the defendant’s background and
       character. Because these witnesses were testifying from personal experience and
       knowledge, the prosecutor effectively was denied cross examination…
       Consequently, although they are the most difficult type of defense witness to locate,
       knowledgeable lay experts created relatively risk-free opportunities for the jury to
       see the defendant favorably through the eyes of a credible witness who could
       provide real-life punctuation to the defense’s mitigation story.

Scott Sundby, The Jury as Critic: An Empirical Look at How Capital Juries Perceive Expert and

Lay Testimony, 83 VA. L. REV. 1109, 1144 (1997).

       Consequently, the family and friend witnesses whom the jurors recalled as the most

effective, those with powerful and memorable stories, usually will be found only after extensive

                                                 247
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 284 of 341



and repeated interviewing of a wide range of acquaintances.

        Evidence compiled by the Capital Jury Project makes clear that stories about Mr. Guidry

would have resonated with the jury:

        Consequently, the family and friend witnesses whom the jurors recalled as the most
        effective, those with powerful and memorable stories, usually will be found only
        after extensive and repeated interviewing of a wide range of acquaintances.

        Discovering lay experts, [on the other hand], requires extensive sifting through the
        defendant’s background to uncover the teacher, the employer, the prison guard who
        can knowledgeably and persuasively testify about the defendant’s background and
        character. Thus, while the lay expert may be the most effective witness or weaving
        together the different strands of the defense, finding such a witness and fully
        exploring how she fits into the defense’s theme will be a time-consuming challenge.

Scott Sundby, The Jury As Critic: An Empirical Look At How Capital Juries Perceive Expert And

Lay Testimony, 83 VA. L. REV. 1109, 1144 (1997).

        9.      Conclusion: Mr. Guidry Received Ineffective Assistance at Every Phase of His
                Trial.

                a.       The Cumulative Effect of Countless Errors by Defense Counsel
                         Throughout the Trial Prejudiced Mr. Guidry and Collectively
                         Undermined Confidence in the Jury’s Verdict.

        In determining whether a defendant received ineffective assistance from trial counsel, the

fundamental question is whether the errors committed during the course of the trial, considered

together, rendered the trial unfair. As the Strickland Court stated, “the ultimate focus of inquiry

must be on the fundamental fairness of the proceeding whose result is being challenged.” 466 U.S.

at 696. In other words, courts consider counsel’s deficiencies cumulatively in gauging whether they

rise to the level of ineffective assistance. 40


40
  See, e.g., Catalan v. Cockrell, 315 F.3d 491 (5th Cir. 2002) (cumulative prejudice found where
defense counsel consulted with defendants only briefly, conducted no investigation before trial,
and performed poorly at trial); Moore v. Johnson, 194 F.3d 586, 622 (5th Cir. 1999) (prejudice
found where “trial counsel’s cumulative errors rendered the result of Moore’s punishment phase
unreliable”); Kemp v. Leggett, 635 F.2d 453, 454 (5th Cir. 1981) (cumulative prejudice found
when defense counsel did not interview witnesses or investigate to prepare defense and offered

                                                  248
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 285 of 341



       As described above, throughout Mr. Guidry’s trial, his counsel’s performance fell well

“outside the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690. Trial

counsel’s deficiencies ranged from a failure to investigate, to a failure to subject the State’s case to

meaningful adversarial testing at trial, to a failure to correct profound legal errors that infringed on

Mr. Guidry’s constitutional rights.

       Harris ex rel. Ramseyer v. Wood, 64 F.3d 1432 (9th Cir. 1995) is similar to this case. There,

as here, counsel failed to obtain an independent forensics expert or otherwise properly investigate

a defense to undermine the state’s theory of the case. Id. at 1435, 1438. There, as here, counsel

failed to consult adequately with the defendant; failed to investigate adequately the defendant’s

mental and emotional status; failed to conduct proper voir dire; failed to object to evidence; and

failed to preserve meritorious issues for later proceedings. Because of the number of errors found,

the court found cumulative prejudice. Id. at 1438–39. An application of the law to the facts here

compels the same conclusion.

       While each individual error set forth herein warrants reversal on its own terms, this Court

must also look to the cumulative effect of the errors in assessing the fairness and reliability of

Mr. Guidry’s conviction and sentence. See Taylor v. Kentucky, 436 U.S. 478, 487 n.15 (1978)



defense theory that was not “the most compatible with the facts”); Mak v. Blodgett, 970 F.2d 614,
622 (9th Cir. 1992) (“[S]ignificant errors occurred that, considered cumulatively, compel
affirmance of the district court’s grant of habeas corpus as to the sentence of death.”); United States
v. Tucker, 716 F.2d 576, 595 (9th Cir. 1983) (“a court may find unfairness—and thus prejudice—
from the totality of counsel’s errors and omissions”); Cooper v. Fitzharris, 586 F.2d 1325, 1333
(9th Cir. 1978) (en banc), cert. denied, 440 U.S. 974 (1979) (“[P]rejudice may result from the
cumulative impact of multiple deficiencies.”); Frias v. State, 722 P.2d 135, 146 (Wyo. 1986)
(counsel did not seek expert opinions, accepted the validity of what State’s experts said and failed
to conduct an independent investigation); cf. Jones v. Jones, 988 F. Supp. 1000 (E.D. La. 1997)
(cumulative effect of deficiencies—including a failure to explore defenses despite fact that
evidence against defendant was strong, incoherent closing argument, and failure to raise obvious
arguments—meant either that there was no adversarial process under United States v. Cronic, 466
U.S. 648 (1984) or that prejudice was shown under Strickland).

                                                 249
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 286 of 341



(“[T]he cumulative effect of the potentially damaging circumstances of this case violated the due

process guarantee of fundamental fairness . . . . “); Derden v. McNeel, 978 F.2d 1453, 1458 (5th

Cir. 1992) (en banc) (“[Courts]must review the record as a whole to determine whether the errors

more likely than not caused a suspect verdict.”).

        Since Taylor, the Supreme Court has continued to hold that reviewing courts must assess

the fairness of the proceeding through the prism of the trial as a whole. See, e.g., Darden v.

Wainwright, 477 U.S. 168, 182 (1986) (erroneous statements by prosecutor must be assessed

relative to “their effect on the trial as a whole”); Strickland, 466 U.S. at 690 (counsel’s performance

must be reviewed with an eye to all of the circumstances); California v. Beheler, 463 U.S. 1121,

1125 (1983) (custodial status must be assessed in the light of the “totality of the circumstances”);

Kyles v. Whitley, 514 U.S. 419, 436 (1995) (errors not to be adjudicated “item by item”). In this

case, when the Court aggregates the prejudicial effect of the errors set forth herein, there can be

little question Mr. Guidry deserves a new trial and sentencing hearing.

               b.      Trial Counsel’s Failures Cannot Be Excused as “Trial Strategy.”

        A wide range of attorney decisions are based on “trial strategy,” but only those decisions

made “after thorough investigation of law and facts relevant to plausible options” are due such

deference. 41 Wiggins, 539 U.S. at 521.

        Because trial counsel failed to conduct a reasonable investigation into virtually every aspect

of the case, their deficient performance cannot be excused as “trial strategy.” As explained above,



41
  See Rose v. Mitchell, 443 U.S. 545, 556 (1979) (“Because discrimination on the basis of race in
the selection of members of a grand jury thus strikes at the fundamental values of our judicial
system and our society as a whole, a criminal defendant’s right to equal protection of the laws has
been denied when he is indicted by a grand jury from which members of a racial group
purposefully have been excluded.”); see also Guice v. Fortenberry, 722 F.2d 276, 282 (5th Cir.
1984); Johnson v. Puckett, 929 F.2d 1067, 1073 (5th Cir. 1991); Rideau v. Whitley, 237 F.3d 472,
489 (5th Cir. 2000) .

                                                 250
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 287 of 341



trial counsel had good reason to suspect Mr. Guidry suffered from some significant impairments—

his family history, his medical records, his school records, all strongly suggest as much—yet

counsel did little to pursue this line of inquiry. Similarly, the State’s case against Mr. Guidry was

based on dubious conclusions from the physical evidence, and the testimony of the State’s experts

cried out for independent investigation and evaluation, but trial counsel did not investigate here,

either. Because these failures to investigate were themselves unreasonable, they cannot be excused

as “trial strategy.” As Strickland explains, “strategic choices made after less than complete

investigation are reasonable precisely to the extent that reasonable professional judgments support

the limitations on investigation.” 466 U.S. at 690–91.

        Similarly, trial counsel’s numerous legal errors cannot be justified as strategic decisions.

There is simply no strategic reason to fail to make meritorious arguments in support of a motion to

suppress, to investigate critical witnesses, and to retain critical experts.

        For these reasons, trial counsel’s many failures in this case constitute deficient

representation that deeply prejudiced Mr. Guidry, in violation of the Sixth Amendment.

        10.     Appellate Counsel Were Ineffective for Failing to Raise Trial Counsel’s Legal
                Errors on Direct Appeal.

        Mr. Guidry’s appellate counsel failed to raise the errors and claims discussed herein. Had

appellate counsel raised these issues, there is a reasonable probability the result of petitioner’s direct

appeal would have been different.

        11.     Post-Second Trial Habeas Counsel Was Ineffective Because He Was
                Incompetent at the Time of His Appointment and Failed to Consider or Raise
                Any of the Above Claims, and This Excuses Procedural Default as to These
                Claims.

        As discussed in detail in Part IV, supra, Mr. Guidry’s previous post-conviction counsel,

Jerome Godinich, was both incompetent and ineffective in failing to raise the ineffective assistance

claims discussed above when he filed Mr. Guidry’s initial application for post-conviction relief in

                                                  251
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 288 of 341



the Texas courts. Because the claims discussed above were not previously available to Mr. Guidry

due to Godinich’s deficient representation, the Texas courts could have considered these claims in

accordance with Article 11.071(a)(1).

D.      Basinger’s Testimony Was Wrongfully Admitted Because It Was the Fruit of the
        Poisonous Tree in Violation of Mr. Guidry’s Fifth Amendment Privilege Against
        Involuntary Self-Incrimination.

        Mr. Guidry’s conviction in the first trial was based largely, if not entirely, on the involuntary

confession he made while under custodial interrogation. See Guidry v. Dretke, 397 F.3d 306, 331

(5th Cir. 2005) (“Without the confession and challenged hearsay, there is insufficient evidence to

convict Guidry . . . .”). The Fifth Circuit held that the State unconstitutionally obtained

Mr. Guidry’s involuntary confession. This was the basis for the grant of habeas relief and

subsequent new trial. See Guidry v. Dretke, 397 F.3d 306, 329–31 (5th Cir. 2005).

        Mr. Guidry is entitled to habeas relief based on the trial court’s constitutional error in

admitting Basinger’s testimony. The admission of the testimony of Basinger, the psychiatrist who

testified on cross-examination that Mr. Guidry had confessed to him, was an additional

constitutional violation. As explained below, this testimony violated Mr. Guidry’s Fifth

Amendment right against self-incrimination on several grounds, but it came into evidence again in

Mr. Guidry’s second trial: the State subpoenaed Basinger and required him to read his previous

testimony into the record. Basinger’s testimony in the second trial was the fruit of the poisonous

tree—a direct result of the original violation of Mr. Guidry’s Fifth Amendment rights—and as such,

the constitution mandated its exclusion.

        1.      Basinger’s Testimony Only Came Into Evidence as a Result of Mr. Guidry’s
                Unconstitutional Conviction.

        Basinger originally testified for the defense in the mitigation phase of Mr. Guidry’s first

trial. On cross-examination during the mitigation phase, Basinger claimed Mr. Guidry had


                                                  252
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 289 of 341



confessed to him. Ex. 27 (First Trial Transcript, Vol. 26, pp. 311-312). Basinger’s testimony was

not part of the defense’s case-in-chief; rather, along with all the other evidence presented during the

mitigation phase, it only came into evidence due to Mr. Guidry’s unconstitutional conviction.

Guidry v. Dretke, 397 F.3d 306, 331 (5th Cir. 2005). In other words, Mr. Guidry was forced to call

Basinger to the stand in order to respond to and overcome the impact of the unconstitutionally

obtained conviction. If the unconstitutional confession had not been admitted, Mr. Guidry would

not have been convicted, so he would not have had to present Basinger’s testimony during the

mitigation phase.

       The Supreme Court has held that testimony which is presented “in order to overcome the

impact of confessions illegally obtained and hence improperly introduced” is “tainted by the same

illegality that rendered the confessions themselves inadmissible.” Harrison v. United States, 392

U.S. 219, 223 (1968); see also Sweeten v. State, 693 S.W.2d 454, 458 (Tex. Crim. App. 1985) (en

banc); Thomas v. State, 572 S.W.2d 507, 516 (Tex. Crim. App. 1976). As the Court had previously

explained, the “question in such a case is whether, granting establishment of the primary illegality,

the evidence to which instant objection is made has been come at by exploitation of that illegality

or instead by means sufficiently distinguishable to be purged of the primary taint.” Wong Sun v.

United States, 371 U.S. 471, 488 (1963) (internal citation omitted); Leday v. State, 983 S.W.2d 713,

723 (Tex. Crim. App. 1998) (“Without . . . a tainted verdict of guilt, there would be no punishment

stage, and there would be no occasion for the defendant to face the decision whether to testify.”).

At the very least, the State has the burden to show that its illegal action—its use of the

unconstitutionally obtained confession in the first trial—did not impel Basinger’s testimony. See

Leday v. State, 983 S.W.2d 713, 719 (Tex. Crim. App. 1998); Sherlock v. State, 632 S.W.2d 604,

606–07 (Tex. Crim. App. 1982).



                                                 253
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 290 of 341



        Here, Basinger’s testimony was presented in the first trial in order to overcome the effect of

Mr. Guidry’s unconstitutional confession being admitted into evidence. Then, in the second trial,

Basinger simply testified as to what his testimony in the first trial had been. Ex. 31 (Second Trial

Transcript, Vol. 22, p. 11). Thus, there was no intervening event that could have purged the taint of

the original constitutional violation; effectively, the exact same testimony was admitted again. The

State’s acquisition of Basinger’s testimony in the second trial was necessarily a product of the

State’s use of the testimony which was illegally obtained in the first trial. Accordingly, Basinger’s

testimony in the second trial was the fruit of the poisonous tree and should not have been admitted,

as it was tainted by the original constitutional violation.

        2.      Basinger’s Testimony About Mr. Guidry’s Alleged Confession Violated
                Mr. Guidry’s Fifth Amendment Privilege Against Self-Incrimination.

        Basinger’s testimony in the second trial was also the fruit of the poisonous tree in that it was

a readmission of testimony that was unconstitutionally admitted in the first trial because it was a

violation of the Fifth Amendment privilege against self-incrimination. It is well established a

criminal defendant does not waive the privilege against self-incrimination by participating in a

psychiatric examination; rather, waiver only occurs if the defendant is informed that the

examination may be used against him. Estelle v. Smith, 451 U.S. 454, 469 (1981); Ex parte

Demouchette, 633 S.W.2d 879, 880–81 (Tex. Crim. App. 1982). The defendant must be so informed

not only when the examination is court-ordered, as in Estelle, but even when the defendant himself

insists on undergoing the psychiatric examination. See Vanderbilt v. Collins, 994 F.2d 189, 191,

198 (5th Cir. 1993).

        In Vanderbilt, the defendant’s counsel brought a motion requesting that the defendant be

examined by a psychiatrist; although counsel had advised against this, the defendant insisted on the

examination. Id. at 191. The motion did not specify the purpose of the examination. Id. The court


                                                  254
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 291 of 341



granted the motion, but required that the results be released to the State. Id. The psychiatrist

provided a summary of the examination and informed the court that the defendant was competent

to stand trial. Id. The defendant was convicted at his first trial, but this conviction was overturned

because evidence regarding the voluntariness of the defendant’s confessions had wrongfully been

excluded. Id. at 192. After a second trial, the State introduced the testimony of the psychiatrist

during the sentencing phase. Id. The psychiatrist testified that, in his opinion, based on his

examination of the defendant, the defendant was likely to be dangerous in the future. Id. Upon

review, the Fifth Circuit upheld the district court’s grant of habeas relief based on Estelle’s holding

that a defendant’s Fifth Amendment rights are violated when the State introduces the results of a

psychiatric examination of the defendant when the defendant has not been informed of his right to

remain silent and that the examination may be used against him. Id. at 198. The Fifth Circuit

concluded that, even though the defendant had initiated the examination himself, “failure to inform

Vanderbilt that the psychiatric examination could be used against him at the sentencing phase on

the issue of future dangerousness, and the subsequent use of the testimony against him for that

purpose, was a violation of his Fifth [A]mendment rights.” Vanderbilt, 994 F.2d at 198.

       Mr. Guidry’s case is similar to Vanderbilt. In both cases, the psychiatric examination was

not conducted at the State’s direction, but on the defendant’s initiative. And here, as in Vanderbilt,

neither Mr. Guidry nor his counsel was ever informed Basinger’s testimony might be used against

Mr. Guidry. Indeed, Mr. Guidry’s trial counsel did not even know, when he put Basinger on the

stand, that Basinger would testify as to Mr. Guidry’s alleged confession. See Alvin Nunnery Decl.,

¶ 10 (“Basinger’s answer shocked me”).

       The violation in Mr. Guidry’s case is even more egregious. Basinger was originally retained

by Mr. Guidry’s counsel to testify during the punishment phase, his testimony ended up being used



                                                 255
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 292 of 341



by the State at the guilt phase. By using Basinger’s testimony from the first trial as evidence of

Mr. Guidry’s guilt in the second trial, the State violated Mr. Guidry’s Fifth Amendment right

against self-incrimination.

       As explained above, Basinger’s testimony in the second trial was simply a restatement of

his testimony at the first trial. Ex. 31 (Second Trial Transcript, Vol. 22, p. 11). Because there was

no intervening event that could have purged the taint of the State’s constitutional violation,

Basinger’s testimony in the second trial was the fruit of the poisonous tree and should not have been

admitted into evidence.

       3.      Even Under the Less Rigorous Exclusionary Rule Standard for Witnesses
               Other Than the Accused, The Trial Court Improperly Admitted Basinger’s
               Testimony.

       Basinger’s testimony was improperly admitted and should have been excluded even under

the exclusionary rule standard that applies to witnesses other than the accused. In determining

whether to admit non-party witness testimony that came to light through a chain of causation which

began with a constitutional violation, courts must consider three factors: (1) the degree of the

witness’s free will in sharing the information with the State; (2) the link between the constitutional

violation and the testimony; and (3) the State’s intent in eliciting the testimony. United States v.

Ceccolini, 435 U.S. 268, 276–78 (1978).

       As to the first factor, Basinger’s testimony in the first trial was not an act of free will in any

sense. He did not intend to testify regarding Mr. Guidry’s confession—in fact, before the trial,

Basinger attempted to warn Mr. Guidry’s trial counsel that Mr. Guidry had confessed to him, which

should have led counsel not to put Basinger on the stand. See Scott Basinger, Ph.D. Decl., ¶ 4 and

Ex. A thereto. Additionally, Basinger was surprised by the fact that the prosecutor asked him

whether Mr. Guidry had confessed to him, as he “had felt that the details of my discussion with

Howard would be confidential.” See Scott Basinger, Ph.D. Decl., ¶ 8. Furthermore, Mr. Guidry’s

                                                 256
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 293 of 341



trial counsel objected to the question “in the strongest possible terms” that the information was

privileged, but the objection was overruled. See Alvin Nunnery Decl., ¶ 9; see also Ex. 27 (First

Trial Transcript, Vol. 26, p. 311). Basinger’s testimony in the second trial was equally non-willful,

as he was subpoenaed by the State and required to testify. See Scott Basinger, Ph.D. Decl., ¶ 11. In

the second trial, Basinger testified only as to what his testimony in the first trial had been; his

unwilling testimony in the first trial was thereby re-admitted in the second trial. The first factor

weighs in favor of exclusion.

        As to the second factor, the link between the constitutional violation and the testimony,

Basinger’s testimony in the first trial was a direct result of the State having offered Mr. Guidry’s

unconstitutionally obtained confession into evidence. Absent this violation, Basinger never would

have testified in the first trial at all. If Basinger had never testified in the first trial, he would not

have been able to reiterate his testimony in the second trial. The second factor weighs in favor of

exclusion.

        As to the third factor, the State’s intent in eliciting the testimony, there can be no doubt the

State’s intent was to turn Mr. Guidry’s communications with Basinger against him, in violation of

Harrison, et al. and Vanderbilt, et al. as discussed above. In the second trial, the State sidestepped

the unconstitutionality of the admission of Basinger’s testimony in the first trial and utilized it in

the guilt/innocence phase of the second trial by requiring Basinger to appear as a witness for the

State. The State knew it had “insufficient evidence to convict Mr. Guidry” absent the

unconstitutionally-obtained confession and the hearsay evidence that it had relied on in the first

trial. Guidry v. Dretke, 397 F.3d 306, 331 (5th Cir. 2005). The State knew Basinger was the key to

getting a conviction the second time around, based on his unconstitutionally admitted testimony in

the first trial. The State got this testimony in during the second trial by simply requiring Basinger



                                                  257
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 294 of 341



to re-read his first trial testimony. The third factor weighs in favor of exclusion.

E.      Mr. Guidry Was Denied an Impartial and Fair Jury In Violation of the Sixth
        Amendment In Multiple Respects.

        1.      The State’s Peremptory Strike of an African-American Juror Violated Batson.

                a.      The Prosecutor Struck a Juror Because He Was a Member of the
                        NAACP.

        The prosecutor used a peremptory challenge to strike a juror based on race. The prosecution

struck an African-American juror because—as revealed in the ensuing “Batson hearing” after the

defense counsel objected—he belonged to the National Association for the Advancement of

Colored People (“NAACP”). Ex. 96 (Second Trial Transcript, Vol. 18, p. 174:1-10). The court

correctly noted that NAACP membership is not a proper, race-neutral reason for a challenge. See

Ex. 96 (Second Trial Transcript, Vol. 18, pp. 175:24-176:5). But, inconceivably, the court upheld

the peremptory challenge. Ex. 96 (Second Trial Transcript, Vol. 18, pp. 174:25-175:2). The court’s

ruling violated Texas law, as well as the United States Constitution. Texas courts have repeatedly

reiterated that as a matter of law, membership in the NAACP is not a race-neutral reason for striking

a juror. See, e.g., Somerville v. State, 792 S.W.2d 265, 268 (Tex. App. 1990) (noting that “[t]his

Court would appear to condone [racial] discrimination if we were to accept as a racially neutral

explanation for the prosecutor’s strike that [the juror] was a member of the NAACP.”). When the

prosecutor identified NAACP membership as her reason for striking this juror, the court was

required to invalidate the challenge.

        The prosecutor attempted to offer other purportedly race-neutral reasons why she struck this

African-American juror, but the prosecution had retained non-black jurors who possessed those

very same characteristics. This comparative analysis is dispositive in Mr. Guidry’s favor and

necessitates a new trial. Further, the prosecution’s inconsistent use of peremptory challenges on

jurors, regardless of race, who possessed the allegedly problematic race-neutral characteristics,

                                                  258
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 295 of 341



supports the comparative analysis herein and mandates reversal.

       Batson establishes a three-step process to evaluate whether a peremptory challenge was

impermissibly based on race. Id. at 477. The moving party must first show a prima facie case of

discrimination. Miller-El v. Dreke, 545 U.S. 231, 239 (2005). Next, the burden shifts to the non-

moving party to prove a “clear and reasonably specific explanation of his legitimate reasons” for

exercising the challenge. Id. Lastly, the court must evaluate whether purposeful discrimination

exists. Id. This question does not ask whether race was the sole factor at issue, but rather whether

race was “significant” in determining who was challenged and who was not. Id. at 252; see Snyder,

552 U.S. at 485 (finding peremptory strike was “motivated in substantial part by discriminatory

intent”); State v. Waring, 701 S.E.2d 615, 639 (N.C. 2010). The exclusion of even a single member

of the defendant’s race from the jury for racial reasons invalidates the entire jury selection procedure

and entitles the defendant to a new trial. Snyder v. Louisiana, 552 U.S. 472, 485 (2008); Keeton v.

State, 724 S.W.2d 58, 65 n.5 (Tex. Crim. App. 1987) (en banc).

       Here, the prosecutor used a peremptory challenge to strike prospective African-American

juror Matthew Washington, Juror No. 154. Mr. Guidry’s trial counsel objected to the State’s use of

the peremptory challenges to exclude Mr. Washington based on his race, and the court conducted a

“Batson hearing.” Ex. 96 (Second Trial Transcript, Vol. 18, pp. 171:16-176:5). Mr. Guidry’s trial

counsel objected to the State’s use of the peremptory challenges to exclude Mr. Washington based

on his race:

       Your Honor, I would like to address the Court’s attention to Juror No. 154, Matthew
       Washington, as a member of a protected class, an African-American male who gave
       some very race-neutral reasons about his positions and without an agenda.

       As a black woman, I think I know also what the NAACP. does, and it’s usually
       related to civil rights, not criminal matters. Additionally, the Legal Defense Fund
       is not limited to death penalty cases. It is also limited to any type of case where
       someone who’s indigent needs assistance.


                                                 259
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 296 of 341



Id.

         In making this objection, Mr. Guidry established a prima facie case of discrimination. See

Batson, 476 U.S. at 93–96. Under the second part of the Batson analysis, the prosecution has the

burden of providing race-neutral reasons for challenging the juror. Id. at 97–98. In the third part of

the analysis, the court considers the prosecution’s claimed race-neutral reasons for challenging the

juror and decides whether the defendant has established purposeful discrimination. Id. at 98.

         In this case, during the Batson hearing the prosecution claimed four reasons for the decision

to strike Mr. Washington: (i) Mr. Washington’s membership in the NAACP, (ii) his membership in

the Lakewood Church, (iii) his belief that people sometimes commit crimes because they have “no

education and no opportunities,” and (iv) his belief that others have discriminated against him in

the past. See Ex. 96 (Second Trial Transcript, Vol. 18, pp. 172:8-174:24). Close analysis of each of

these reasons shows that they were not race-neutral; that in fact the prosecution struck

Mr. Washington because of his membership in the NAACP. This is not a race-neutral reason under

Texas authority. Under Reed, such a comparative analysis revealing a racially-motivated reason for

the challenge and requires a new trial. Reed, 555 F.3d at 382. Thus, the trial court erred when it

determined that Mr. Guidry had not established purposeful discrimination and allowed the

prosecution to strike Mr. Washington. Ex. 96 (Second Trial Transcript, Vol. 18, pp. 171:24-175:2).

                b.      The Prosecutor’s Proffered Reasons For Striking African-American
                        Juror Washington Were Pretextual and Demonstrate Improper Race-
                        Based Discrimination.

         When considering a Batson challenge, the court must assess the plausibility of the

prosecutor’s alleged reason for striking the juror in light of all evidence that bears on it. Miller-El

v. Dreke, 545 U.S. at 251-52. Recent Supreme Court decisions confirm that Batson is not an empty

promise and mandate that courts engage in close and searching scrutiny of a prosecutor’s reasons

for a juror strike, both independently on their merits and vis-à-vis other jurors. Id. at 247. In 2016,

                                                 260
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 297 of 341



the U.S. Supreme Court reversed the Georgia Supreme Court’s ruling that a defendant had failed to

show purposeful discrimination, holding that the prosecutor’s striking of two prospective black

jurors was purposefully racially discriminatory. Foster v. Chatman, 136 S. Ct. 1737 (2016).

Critically, under the comparative juror analysis required by Miller-El v. Dreke, the stated reasons

for striking a juror must be compared to the prosecutor’s treatment of other jurors with the same or

similar characteristics—and “[i]f a prosecutor’s proffered reason for striking a black panelist applies

just as well to an otherwise-similar nonblack who is permitted to serve, that is evidence tending to

prove purposeful discrimination[.]” Id. at 241. Batson is not “a mere exercise in thinking up any

rational basis,” id. at 252, and a “pretextual reason bears on the plausibility of other reasons given,”

Harris v. Hardy, 680 F.3d 942, 960 (7th Cir. 2012). Consequently, where even one of the reasons

is a pretext, the other proffered reasons must also be viewed as suspect. Harris, 680 F.3d at 958,

960; Ali v. Hickman, 584 F.3d 1174, 1192 (9th Cir. 2009).

       Here, an analysis of the prosecutor’s purported reasons for striking Mr. Washington

establishes that the peremptory strike was not race-neutral and violated Batson.

                       (1)     Membership In the NAACP Is Not a Race-Neutral Reason For
                               Striking a Juror.

       The first reason the prosecution gave for striking Mr. Washington was his membership in

the NAACP, because the NAACP was purportedly “opposed to the death penalty.” The court

rejected the prosecutor’s argument that NAACP membership was a race neutral reason: “Just so the

record is clear, I don’t think membership to the NAACP would have any difference or bearing one

way or the other. There are jurors that are Roman Catholics and for many different kinds of churches

alternately oppose the death penalty as the NAACP.” Ex. 96 (Second Trial Transcript, Vol. 18, pp.

175:24-176:4).

       The court was right in this respect—NAACP membership is not a race-neutral reason for


                                                 261
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 298 of 341



striking a juror, and there were no doubt empaneled jury members who belonged to, say, the

Catholic Church, which opposes the death penalty. However, the Court failed to appreciate that the

prosecution’s reliance on the NAACP as a reason for striking Mr. Washington automatically

required that it disallow the strike, regardless of any additional offered reasons.

       Courts in Texas and throughout the United States have recognized as a matter of law that “a

juror’s membership in the NAACP is not a race-neutral reason for striking him.” Moeller v. Blanc,

276 S.W.3d 656, 662 (Tex. App. 2008) (“[A] juror’s membership in the NAACP is not a race-

neutral reason for striking him.”); see Somerville v. State, 792 S.W.2d 265, 268 (Tex. App. 1990);

People v. Holmes, 651 N.E.2d 608, 615 (Ill. App. Ct. 1995) (holding that defendant established a

prima facie case of racial discrimination in the use of peremptory challenges under Batson where

“aside from her membership in the NAACP, [the challenged juror]’s characteristics were

substantially the same as those of several of the accepted jurors”); see also Moore v. State, 811

S.W.2d 197, 200 (Tex. App. 1991) (membership in a minority club is not a race-neutral reason),

abrogated on other grounds by Guzman v. State, 85 S.W.3d 242, 244 (Tex. Crim. App. 2002) (en

banc); Randolph v. State, 416 S.E.2d 117, 119 (Ga. Ct. Ap. 1992) (holding that “the possibility that

juror bias is demonstrated by mere membership in [all-black professional or social] organizations

would be based upon an impermissible assumption ultimately arising solely from the juror’s race,”

and thus such membership would not be a race-neutral reason for striking a juror). Group bias is

not a race-neutral reason. See Chivers v. State, 796 S.W.2d 539, 543 (Tex. App. 1990) (“By

concluding that [the potential juror] had low intelligence and/or education by virtue of his

occupation instead of addressing [him] with individual questions, the State based its explanation

for the peremptory challenge on a group bias without showing that the group trait applied to [the

potential juror] specifically. Such explanation weighs heavily against the legitimacy of the State’s



                                                 262
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 299 of 341



allegedly race-neutral argument.”).

       Here, the prosecution claimed that membership in the NAACP was a race-neutral reason

because of the NAACP’s opposition to the death penalty. But this was true in the cases cited above

that held membership in the NAACP is not race-neutral as a matter of law. Moreover, the

prosecution’s individual questioning of Mr. Washington showed the purported race-neutral

explanation—opposition to the death penalty—did not apply to him. Mr. Washington was unable

to state what the NAACP’s position on the death penalty was. Ex. 96, (Second Trial Transcript,

Vol. 18, p. 162:14-17). The prosecutor then informed him that the NAACP was opposed to the

death penalty. See Ex. 96 (Second Trial Transcript, Vol. 18, p. 162:18-21). Even with this new

information, Mr. Washington said he would still be able to return a death verdict. Ex. 96 (Second

Trial Transcript, Vol. 18, pp. 164:1-165:10).

       Mr. Washington himself believes he was stricken because of his race, not the NAACP’s

stance on the death penalty or other pretexts such as his church membership. He testifies as follows:

“After I was stricken from the jury, I read in the Houston Chronicle that the Prosecutor claimed I

was stricken because of my involvement with the Lakewood Church. This surprised me given what

I had experienced in the courtroom. I was also surprised the press cared about me being stricken as

a juror. While I was asked about my involvement with the Lakewood Church, the Prosecutor

seemed much more interested with my involvement with the NAACP.” See Matthew Washington

Decl., ¶¶ 5-6. “I remember that Mr. Guidry was also a black male. I believe that the Prosecutor may

have been worried that I would sympathize with Mr. Guidry because of this.” See Matthew

Washington Decl., ¶ 7.

       Membership in the NAACP was not a valid race-neutral reason to strike Mr. Washington.

On the contrary, it revealed the prosecution’s racially motivated reason as a matter of law. Although



                                                263
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 300 of 341



the trial court recognized that the prosecutor’s reason for striking Mr. Washington was invalid, but

inexplicably failed to sustain the Batson challenge. Ex. 96 (Second Trial Transcript, Vol. 18, pp.

175:24-176:5).

                        (2)     Comparative analysis confirms that membership in the
                                Lakewood Church was a pretext because the State accepted
                                other jurors from the same church.

        The second reason given by the prosecutor for striking juror Washington from the jury was

his membership in the Lakewood Church. 42 However, the fact that at least two non-African-

American members of the same church were acceptable jurors to the prosecution shows that

membership in this church was a pretext.43 Ex. 96 (Second Trial Transcript, Vol. 18, p. 94:12-19)

(Juror Santos Gomez); Ex. 97 (Second Trial Transcript, Vol. 13, pp. 103:10-13; 127:16-19) (Juror

Lucinda Gandara).

        In Reed v. Quarterman, 555 F.3d 364 (5th Cir. 2009), the court succinctly described guiding

principles directly applicable to this situation:

        First, we do not need to compare jurors that exhibit all of the exact same
        characteristics. If the State asserts that it struck a black juror with a particular
        characteristic, and it also accepted nonblack jurors with that same characteristic,
        this is evidence that the asserted justification was a pretext for discrimination, even
        if the two jurors are dissimilar in other respects. Second, if the State asserts that it
        was concerned about a particular characteristic but did not engage in meaningful
        voir dire examination on that subject, then the State’s failure to question the juror
        on that topic is some evidence that the asserted reason was a pretext for
        discrimination. Third, we must consider only the State’s asserted reasons for
        striking the black jurors and compare those reasons with its treatment of the
        nonblack jurors.

Id. at 376 (citations omitted) (citing Miller-El v. Dretke, 545 U.S. 231, 241, 246, 247 n.6, 252



42
   The Lakewood Church is a non-denominational evangelical Christian church located in Houston
that has one of the largest congregations in the United States.
43
   The prosecutor inappropriately stated that people who go to Lakewood Church are “screwballs
and nuts” and that she tries her “hardest not to put anybody who goes to Lakewood regularly on
any jury.” Ex. 96 (Second Trial, Vol. 18, p. 172:11-15).

                                                    264
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 301 of 341



(2005)). Here the comparative analysis that arose from the Batson hearing is dispositive in

Mr. Guidry’s favor.

        At least two non-African-American jurors were members of Lakewood Church and were

acceptable to the prosecution. Juror Lucinda Gandara, a regular attendee of Lakewood Church who

was extensively questioned by the prosecutor, was accepted by the state but ultimately excused by

the defense. Ex. 97 (Second Trial Transcript, Vol. 13, pp. 103:10-13; 127:16-19). Another

Lakewood Church member was prospective juror Santos Gomez, whom the state also agreed to

accept. Ex. 96 (Second Trial Transcript, Vol. 18, p. 94:18-19). He attended Lakewood Church one

to three times a month. Ex. 96 (Second Trial Transcript, Vol. 18, p. 94:12-19).

        Under the required comparative jury analysis, the disparate treatment of a black juror and

nonblack jurors with the same characteristics confirms the pretextual nature of the prosecutor’s

rationale. Miller-El v. Dreke, 545 U.S. at 241 (if a proffered reason for the strike of a black

prospective juror applies just as well to a white prospective juror who was accepted, that is evidence

of discrimination); see also Snyder, 552 U.S. at 483-84 (comparing a black panelist who was struck

with white panelists who were accepted and finding discrimination). The State also does not dispute

that the prosecution chose not to extensively question Mr. Washington about his affiliation with

Lakewood Church, and that the trial court engaged in no analysis about the reasons given for the

strike. See Ex. 96 (Second Trial Transcript, Vol. 18, pp. 174:25-175:2). The failure to meaningfully

question Mr. Washington strengthens the conclusion that this reason was a pretext. See Reed v.

Quarterman, 555 F.3d 364, 376 (5th Cir. 2009) (“If the State asserts that it struck a black juror with

a particular characteristic, and it also accepted nonblack jurors with that same characteristic, that is

evidence that the asserted justification was a pretext for discrimination, even if the two jurors are

dissimilar in other respects.”); Ali, 584 F.3d at 1177, 1192-93.



                                                  265
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 302 of 341



        An excuse that is a pretext gives rise to an inference of discriminatory intent as a matter of

law. Snyder v. Louisiana, 552 U.S. 472, 485 (2008) (holding that the trial court committed clear

error where one of two reasons given by the prosecution was pretextual and there was nothing in

the record to show that the trial court based its decision on the other proffered reason). Here,

prosecution did not extensively question Mr. Washington about his affiliation with Lakewood

Church, and the trial court engaged in no analysis on the record about the reasons given by the

prosecution for striking Mr. Washington. See Ex. 96 (Second Trial, Vol. 18, pp. 174:25-175:2); see

Reed, 555 F.3d at 376 (“[I]f the State asserts that it was concerned about a particular characteristic

but did not engage in meaningful voir dire examination on that subject, then the State’s failure to

question the juror on that topic is some evidence that the asserted reason was a pretext for

discrimination.”); see also Ali v. Hickman, 584 F.3d 1174, 1177, 1192-93 (9th Cir. 2009) (finding

prosecution’s claim that a black female juror was struck for her religious beliefs pretextual, noting

that “when the prosecutor was concerned about a juror’s religious views, he specifically asked about

them,” and thus “[h]is failure to do so in [the struck juror]’s interview indicates that he did not think

the issue was a significant one in her case”).

        Mr. Washington testifies as follows: “While I was asked about my involvement with the

Lakewood Church, the Prosecutor seemed much more interested with my involvement with the

NAACP. The Prosecutor asked me just a couple questions about the Lakewood Church, but

questioned me extensively about my membership with the NAACP. This led me to believe that I

was stricken because of my membership with the NAACP.” See Matthew Washington Decl., ¶ 6.

The trial transcript is consistent with Mr. Washington’s statement. See Matthew Washington Decl.,

(Exhibit C thereto).    The fact that the prosecution did not strike other Lakewood Church members

shows that this stated reason was merely pretextual. The prosecution’s claimed race-neutral reasons



                                                  266
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 303 of 341



for the strikes do not hold up and are so far at odds with the evidence that pretext is the fair

conclusion. In this case, such claims indicate the very discrimination the explanations were meant

to deny. See Miller-El, 545 U.S. at 265. Thus, the comparative analysis mandated by Reed and

Miller-El is dispositive in Mr. Guidry’s favor.

                       (3)     The State’s Citation of Juror Washington’s Response to
                               Questioning Regarding Why People Commit Violent Crimes
                               Was a Pretext.

       The comparative analysis mandated by Reed and Miller-El is also dispositive in

Mr. Guidry’s favor with respect to this third explanation. The potential jurors all filled out

questionnaires. Mr. Washington responded to the question: “Why do you think people commit

crimes?” with the answer “no education and no opportunities.” See Ex. 96 (Second Trial Transcript,

Vol. 18, p. 158:19-22). The prosecution followed up on this answer during voir dire, and

Mr. Washington explained that “[i]t all depends on the circumstances that they grew up in. If a kid

grows up, you know, no father, no mother, no income and they see their parents or whoever their

guardian is doing crimes, it’s only natural that they’re probably going to want to follow that, if they

have no outside influence that tells them not to do that or to show them, because they can get into

a vicious cycle and they can repeat what other people in front of them have done.” See Ex. 96

(Second Trial Transcript, Vol. 18, pp. 158:19-159:9). The prosecution then repeated the question

and asked Mr. Washington to repeat the above comment. See Ex. 96 (Second Trial Transcript, Vol.

18, p. 159:10-12). In response, Mr. Washington testified, “Well, like I say, if they grew up in a

situation like that. A lot of times they dropped out of school, they can’t get a job, so they revert to

other things to get money, and in the process of doing those things, sometimes they can commit

violent crimes such as if they are out stealing and just so happen they’ve got a gun, somebody try

to stop them, they shoot them. That’s a violent crime. Even though they may not intended [sic] to

kill anybody, they end up doing it anyway.” See Ex. 96 (Second Trial Transcript, Vol. 18, p. 159:13-

                                                  267
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 304 of 341



21). Mr. Washington then agreed with the prosecutor that some people have a natural disposition

to be mean, but that was not an excuse for someone who had an opportunity to change their behavior

but never took it. See Ex. 96 (Second Trial Transcript, Vol. 18, pp. 159:25-160:19).

       Mr. Washington stated he had a brother who was a police officer in the Travis County

Sheriff’s Department, and that the godfather of Mr. Washington’s children was a prosecutor in Fort

Bend County. See Ex. 96 (Second Trial Transcript, Vol. 18, pp. 152:16-21; 155:22-156:7). He said

he would support the death penalty if a crime was “heinous enough” and that the death penalty

could provide closure for the victim’s family. See Ex. 96 (Second Trial Transcript, Vol. 18, pp.

160:20-161:12). Mr. Washington stated he would listen to the evidence and if the death penalty was

one of the punishments and he thought it was warranted he would render that verdict. See Ex. 96

(Second Trial Transcript, Vol. 18, pp. 164:1-165:10).

       Mr. Washington’s honest and rational responses coupled with his close connections with

law enforcement suggest he would have been a juror who was favorable to the prosecution.

       Further, the comparative analysis mandated by Reed and Miller-El controls here, too. The

prosecution accepted Juror No. 97, who commented that his two brothers both ran into criminal

trouble because of how they were brought up, a very similar answer to the one provided by

Mr. Washington. See Ex. 98 (Second Trial Transcript, Vol. 15, p. 47:5-22). Juror No. 97 even wrote

on his questionnaire that there was no purpose served by the death penalty, yet he was still

acceptable to the prosecution. See Ex. 98 (Second Trial Transcript, Vol. 15, p. 49:7-9).

       The only reasonable conclusion to be reached in comparing the prosecution’s acceptance of

Juror No. 97 and striking of Mr. Washington is that race was the real reason for striking

Mr. Washington.




                                                268
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 305 of 341



                       (4)    Juror Washington’s Response to Questioning Regarding Being
                              a Victim of Racial Discrimination in the Past Was Not Race-
                              Neutral.

       The final reason given by the prosecution for striking Mr. Washington was that he “talked

about the fact he’s been discriminated against at work and he says in those occasions two or three

of them when he was discriminated against, 85 percent of the group that was discriminating against

him was white” and “he went right on and sort of went on to say, in everyday life we’re all treated

as second class citizens.” See Ex. 96 (Second Trial Transcript, Vol. 18, pp. 172:8-174:24).

       On its face, the decision to strike a prospective African-American juror because he has

experienced past incidents of discrimination based on his race is not race-neutral. Indeed, striking

an African-American juror based on past racial discrimination perpetuates further discrimination

against the juror by excluding him from jury service. See Powers v. Ohio, 499 U.S. 400, 410 (1991)

(recognizing that a “venireperson excluded from jury service because of race suffers a profound

personal humiliation heightened by its public character” and “may lose confidence in the court and

its verdicts”). The justice system should not tolerate this perverse result and should treat this

rationale as what it is—impermissible, race-based discrimination.

       Mr. Washington was asked to comment on how others had discriminated against him in the

past. See Ex. 96 (Second Trial Transcript, Vol. 18, pp. 165:11-168:8). He answered honestly, noting

that he was just talking about his own experiences. Id. During questioning, the prosecution

specifically agreed with Mr. Washington that it was wrong for people working in a store to ignore

a black customer, but then speak to a non-black customer. See Ex. 96 (Second Trial Transcript, Vol.

18, p. 167:9-24). Mr. Washington stated he could not say whether the criminal justice system

sometimes treated blacks as second class citizens. See Ex. 96 (Second Trial Transcript, Vol. 18, pp.

167:25-168:6). All he could say from his own experience is that money sometimes affects the justice

some people get. Id. The prosecutor did not question Mr. Washington further on this point. See Ex.

                                                269
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 306 of 341



96 (Second Trial Transcript, Vol. 18, pp. 167:25-168:9).

        This justification is not race-neutral. It is also pretextual. The prosecution did not question

the non-African-American venire about their experiences with discrimination. The prosecution did

question two African-American men who were seated on the jury about their experiences with racial

discrimination. Juror Dereck Culver (#94) described a bad experience he had with law enforcement

because all his friends were African-American – police thinking his friends were criminals because

of their color. See Ex. 99 (Second Trial Transcript, Vol. 14, pp. 56:7-57:3). Juror Walter Crofton

(#97) was vague in describing the way blacks are treated in America. See Ex. 98 (Second Trial

Transcript, Vol. 15, pp. 40:10-42:17). He said he was treated fairly, but if he looked at the other

side of how some people did, he would say no. Id. Prejudice is always around. Id. He just did not

experience it as others do. Id.

        In fact, Mr. Washington had a brother who was a deputy sheriff in another county, while

seated African-American jurors #94 and #97 each had family members that had served time in the

penitentiary. See Ex. 99, (Second Trial Transcript, Vol. 14, pp. 54:12-55:14 (Juror #94)); see also

Ex. 98 (Second Trial Transcript, Vol. 15, p. 44:14 (Juror #97)). Juror #97 had a brother who was

involved in a robbery in which someone was killed; he served time for a murder conviction and

then went back to prison for a parole violation, serving a total of sixteen years. See Ex. 98, (Second

Trial Transcript, Vol. 15, p. 44:14-46:14). He had a second brother who had also been in prison

twice for drug related crimes, and who was still in prison at the time of the Guidry trial. See Ex. 98,

(Second Trial Transcript, Vol. 15, pp. 46:15; 47:8). If the prosecution was truly striking jurors who

had experienced racial discrimination as they claimed, these men would not have been seated. Using

this as a basis for striking Mr. Washington fails as a matter of law. Further, other ethnic groups may

also face discrimination and the fact that the prosecution failed to question the non-African-



                                                 270
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 307 of 341



American venire about experiencing discrimination shows that this issue was pretextual.

        Even if the Court were to accept this reason as race-neutral, comparative jury analysis

demonstrates that the prosecutor used this reason as a pretext for discrimination here. It is

undisputed that the prosecution did not question the non-African-American members of the venire

about their experiences with discrimination. See Petition at 269-70. Other groups may also face

discrimination or hold strong views about the existence of racial discrimination. The prosecutor’s

decision not to question any of the non-African-American venire about discrimination shows that

this rationale was a pretext. See Miller-El v. Dreke, 545 U.S. at 246; Reed, 555 F.3d at 376; cf.

Davis v. Fisk Elec. Co., 268 S.W.3d 508, 522 (Tex. 2008) (finding, under comparative juror

analysis, a Batson violation where defense struck an African-American juror based on his strong

reaction to the “n-word”).

                c.      Mr. Guidry Has Established a Batson Violation.

        At Batson’s third step, the Court must decide whether or not the applicant has “carried his

burden of proving purposeful discrimination.” Purkett v. Elem, 514 U.S. 765, 768 (1995). Even if

the prosecution sincerely believed that the reasons for striking a juror were not race-based, but this

is not relevant. A concurring opinion in Batson offers insight into this belief in the face of indicators

to the contrary:

        It is even possible that an attorney may lie to himself in an effort to convince himself
        that his motives are legal. A prosecutor’s own conscious or unconscious racism
        may lead him easily to the conclusion that a prospective black juror is “sullen,” or
        “distant,” a characterization that would not have come to his mind if a white juror
        had acted identically. A judge’s own conscious or unconscious racism may lead
        him to accept such an explanation as well supported. . . . [P]rosecutors’
        peremptories are based on their “seat-of-the-pants instincts” as to how particular
        jurors will vote. Yet “seat-of-the-pants instincts” may often be just another term for
        racial prejudice. Even if all parties approach the Court’s mandate with the best of
        conscious intentions, that mandate requires them to confront and overcome their
        own racism on all levels - a challenge I doubt all of them can meet.

Batson, 476 U.S. at 106 (Marshall, J., concurring) (quotation marks and citations omitted).

                                                  271
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 308 of 341



        In light of the evidence discussed above, the State’s striking of African-American juror

Matthew Washington violated Batson—regardless of whether the racial bias embedded in the

State’s decision was conscious or unconscious.

                d.      The Trial Court’s Failure to Give Any Explanation for Its Denial of
                        Mr. Guidry’s Batson Motion Violated Mr. Guidry’s Rights and
                        Requires a New Trial.

        The trial court record contains no guidance as to which of the reasons offered by the

prosecution the court found to be a valid, race-neutral reason to strike Mr. Washington, which

requires reversal of Mr. Guidry’s conviction and death sentence. “The prosecutor therefore must

articulate a neutral explanation related to the particular case to be tried. The trial court then will

have the duty to determine if the defendant has established purposeful discrimination.” Batson, 476

U.S. at 98; Snyder, 552 U.S. at 485 (trial court committed clear error in removing a juror where one

of two reasons provided by the prosecution was pretextual). There was no analysis of questioning

of non-African-American jurors compared to African-American jurors. The trial court erred in

allowing the prosecution to use a peremptory challenge to strike Mr. Washington and then failing

to explain its reasons. Federal courts have repeatedly held that failure to provide any explanation

for the ruling is a violation of clearly established federal law requiring reversal.

        The trial judge’s failure to make any ruling following the State’s proffer of specific
        reasons for its peremptory strikes was an unreasonable application of clearly
        established federal law. The Supreme Court held in Batson that after a prosecutor
        has made his proffer of specific explanations, the trial court must make a
        determination of whether the defendant has established purposeful discrimination.
        “The prosecutor therefore must articulate a neutral explanation related to the
        particular case to be tried. The trial court then will have the duty to determine if
        the defendant has established purposeful discrimination.” Batson, 476 U.S. at 98.
        The trial court did not react to the proffer of specific explanations. The trial court
        gave no indication that it determined whether the defendant had “established
        purposeful discrimination.” Id. Thus, the trial judge’s decision denying McGahee’s
        Batson motion was an unreasonable application of clearly established federal law.

McGahee v. Alabama Dep’t. of Corr., 560 F.3d 1252, 1260 (11th Cir. 2009) (emphasis added).


                                                  272
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 309 of 341



       [W]e encourage district courts to make explicit factual findings on the record when
       ruling on Batson challenges. “Specifically, ... a district court should state whether
       it finds the proffered reason for a challenged strike to be facially race neutral or
       inherently discriminatory and why it chooses to credit or discredit the given
       explanation.” United States v. Perez, 35 F.3d 632, 636 (1st Cir. 1994). A district
       court’s clearly articulated findings assist our appellate review of the court’s Batson
       ruling, and “ensure[ ] that the trial court has indeed made the crucial credibility
       determination that is afforded such great respect on appeal.” Id.

United States v. Castorena-Jaime, 285 F.3d 916, 929 (10th Cir. 2002).

       The trial court’s only explanation in denying the defense’s Batson claim was that

membership in the NAACP is not a valid reason for a peremptory challenge. Yet while this should

have required the court to grant the Batson motion, inexplicably it allowed the State’s challenge.

       2.      Mr. Guidry Was Denied the Fundamental Constitutional Right to a Fair and
               Impartial Jury Trial Because the Jurors Knew That He Had Been Previously
               Convicted and Sentenced to Death for Farah Fratta’s Murder.

               a.      Murder for Remuneration Is Sufficiently Different Than Other Modes
                       of Capital Murder So That a Lack of Juror Unanimity Violates Due
                       Process.

       The trial court allowed a non-unanimous verdict on the elements of the crime that raised the

offense to capital murder. This violates the Due Process Clause of the Fourteenth Amendment.

“Under our state constitution, jury unanimity is required in felony cases, and, under our state

statutes, unanimity is required in all criminal cases.” Ngo v. State, 175 S.W.3d 738, 745 (Tex. Crim.

App. 2005).

       Here, the indictment in Mr. Guidry’s case allowed the jury to convict him of capital murder

based on an aggravating element of either murder for remuneration or murder in the course of

committing burglary. But when the jury returned its verdict finding Mr. Guidry guilty of capital

murder, it did not specify which aggravating factor it had agreed upon—murder for remuneration

or murder in the course of committing burglary. The jury charge allowed a general verdict without

requiring the jurors to be unanimous on the specific aggravating element that supported the death


                                                273
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 310 of 341



sentence. Mr. Guidry’s counsel failed to object to this charge.

        In Schad v. Arizona, 501 U.S. 624 (1991), a plurality of the United States Supreme Court

held that, when defendant may violate a statute through alternative means (e.g., capital murder in

the course of committing a number of other felonies), the question of whether jurors must be

unanimous as to the aggravation factor is a twofold inquiry. According to the controlling opinion,

the first inquiry is whether the state legislature intended the alternative means to be (a) separate

offenses or (b) different means of committing the same offense. Schad, 501 U.S. at 636-37. If the

latter, the second inquiry is whether the legislature’s definition of the crime is unconstitutional under

the Due Process Clause. Id. at 632.

        Here, there was no record of jury unanimity as to whether the jury found capital murder for

(1) committing a murder for remuneration, or (2) a murder in the course of burglary. In Texas,

alternative underlying felonies giving rise to alternative theories of felony murder are not separate

offenses. Kitchens v. State, 823 S.W.2d 256 (Tex. Crim. App. 1991) (en banc), cert. denied, 504

U.S. 958 (1992) (alternative theories of capital murder committed in the course of robbery or sexual

assault may be submitted in one paragraph of the charge). In Gardner v. State, the Texas Court of

Criminal Appeals held that “our holding in Kitchens applies equally to all alternate theories of

capital murder contained within [Penal Code] § 9.03, whether they are found in the same or different

subsections, so long as the same victim is alleged for the predicate murder.” 306 S.W.3d 274, 302

(2009). Thus, because murder for remuneration and murder in the course of committing burglary

are both found in Penal Code §19.03, they are considered to be different means of committing the

same offense in Texas. See TEX. PENAL CODE ANN. § 19.03 (West 2013).

        The question, then, is whether this characterization of murder for remuneration and murder

in the course of committing burglary as different means of committing the same offense violates



                                                  274
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 311 of 341



the Due Process Clause. Schad, 501 U.S. at 632. The answer is yes.

       Although courts should generally defer to the legislature’s definition of the elements of an

offense (as interpreted by the state courts), “there are obviously constitutional limits beyond which

the States may not go.” Id. at 636, 639 (quoting Patterson v. New York, 432 U.S. 197, 210 (1977)).

The point of the constitutional limit in this scenario is the “point at which differences between

means [of committing an offense] become so important that they may not reasonably be viewed as

alternatives to a common end, but must be treated as differentiating what the Constitution requires

to be treated as separate offenses.” Id. at 633. Here, the mens rea involved in committing felony

murder in the course of a burglary versus murder for remuneration is so different that it is

constitutionally significant. Murder for remuneration is the only mode of capital murder where the

aggravating element is the motive of the killer, not the identity of the victim or the dangerousness

of the conduct. See TEX. PENAL CODE ANN. § 19.03 (enumerating modes of capital murder).

       In Reed v. Quarterman, the Fifth Circuit, construing Schad, held that there was no violation

of the Due Process Clause when jurors were not required to be unanimous in determining whether

a defendant committed murder in the course of robbery or in the course of rape. 504 F.3d 465, 480

(5th Cir. 2007); see also Martinez v. State, 129 S.W.3d 101, 106 (Tex. Crim. App. 1996) (same, as

to whether defendant committed murder in the course of robbery or in the course of aggravated

sexual assault). Notably, this case involved two different modes of felony murder — not murder

for remuneration. Tellingly, none of the cases construing Reed have found its Due Process holding

to apply to cases that involve murder for remuneration. Murder for remuneration involves a

sufficiently different mens rea than other modes of capital murder, such that it is a violation of the

Due Process Clause to fail to require juror unanimity in determining whether murder for

remuneration occurred.



                                                 275
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 312 of 341



               b.      The Lack of Juror Unanimity Caused Egregious Harm to Mr. Guidry.

       Even if a defendant fails to object to a jury charge, he still preserves a claim of constitutional

error if he suffered “egregious harm.” Ngo, 175 S.W.3d at 743-44. “Errors that result in egregious

harm are those that affect ‘the very basis of the case,’ ‘deprive the defendant of a valuable right,’

or ‘vitally affect a defensive theory.’” Id. at 750 (quoting Hutch v. State, 922 S.W.2d 166, 171 (Tex.

Crim. App. 1996)). “In examining the record to determine whether jury-charge error is egregious,

the reviewing court should consider the entirety of the jury charge itself, the evidence, including

the contested issues and weight of the probative evidence, the arguments of counsel, and any other

relevant information revealed by the record of the trial as a whole.” Stuhler v. State, 218 S.W.3d

706, 719 (Tex. Crim. App. 2007).

       Here, Mr. Guidry was egregiously harmed by the lack of jury unanimity as to whether he

was convicted of murder for remuneration or murder in the course of burglary. As explained in

detail above, the evidence connecting Mr. Guidry to murder for remuneration is slim to non-

existent. As the Fifth Circuit recognized in reviewing Mr. Guidry’s first trial, “there is no evidence

tying Guidry to the charged capital offense of murder for remuneration. . . . Without the confession

and challenged hearsay, there is insufficient evidence to convict Guidry of murder for remuneration

or promise of remuneration.” Guidry, 397 F.3d at 331. As explained above, the evidence used to

convict Mr. Guidry at his trial in the instant case was the exact same evidence used to convict him

in the first trial —Basinger’s testimony, and Gipp’s testimony as to what her previous hearsay

testimony had been. Thus, the jury’s lack of unanimity as to whether its conviction was based on

murder for remuneration egregiously harmed Mr. Guidry, and his conviction should be reversed as

a violation of due process under the Fourteenth Amendment.

               c.      The Jury’s Failure to Make a Finding of the Facts That Increased
                       Mr. Guidry’s Offense to Capital Murder Violated the Sixth
                       Amendment.

                                                 276
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 313 of 341



       The statutory scheme examined in Schad was revisited by the United States Supreme Court

in Ring v. Arizona, 536 U.S. 584 (2002). There, the Court held that where aggravating factors make

a defendant eligible for the death penalty, the Sixth Amendment requires that the jury make finding

of facts about the aggravating circumstance. 536 U.S. at 609. Capital defendants “are entitled to a

jury determination of any fact on which the legislature conditions an increase in their maximum

punishment.” Id. at 589 (citing Apprendi v. New Jersey, 530 U.S. 466, 494 n.19 (2000)) (emphasis

added). In a concurring opinion, Justice Scalia said: “I believe that the fundamental meaning of the

jury-trial guarantee of the Sixth Amendment is that all facts essential to imposition of the level of

punishment that the defendant receives—whether the statute calls them elements of the offense,

sentencing factors, or Mary Jane—must be found by the jury beyond a reasonable doubt.” Id. at

610 (Scalia, J., concurring) (emphasis added).

       The dispositive question is “one not of form, but of effect”. Apprendi, 530 U.S. at 494. If a

state makes an increase in a defendant’s authorized punishment contingent on the finding of a fact,

that fact—no matter how the state labels it—must be found by a jury beyond a reasonable doubt.

Id. at 482-84.

       In Texas, murder becomes capital murder only when an aggravating factor is present. See

TEX. PENAL CODE ANN. § 19.03. Therefore, a jury must find the facts that prove the aggravating

circumstance was present. Here, the jury did not make a specific factual finding that Mr. Guidry

either committed murder for remuneration or that he committed murder in the course of a burglary.

The jury was only unanimous as to whether an aggravating factor existed, but the jury did not make

any factual finding as to what that factor actually was. This is equivalent to no factual finding on

the aggravating factor at all. Therefore, Mr. Guidry’s conviction must be reversed, as it violated the

Sixth Amendment.



                                                 277
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 314 of 341



        3.      Mr. Guidry’s Constitutional Rights Were Violated by the Trial Court’s
                Failure to Instruct the Jury on the Credibility of Compensated Witnesses.

        The State compensated three witnesses who testified against Mr. Guidry, and none of them

gave testimony that was corroborated by another witness. Indeed, as developed elsewhere in this

petition, testimony from one of these witnesses, Mary Gipp, was the same hearsay testimony that,

following Mr. Guidry’s first trial the Texas Criminal Court of Appeals, this Court, and the Fifth

Circuit held inadmissible and violative of Mr. Guidry’s Confrontation Cause rights, prompting

reversal of his first conviction and death sentence.

        Where a compensated witness gives uncorroborated testimony, the Fifth Circuit has long

required trial courts to give a careful instruction to the jury elucidating the suspect credibility of

such a witness. United States v. Cervantes-Pacheco, 826 F.2d 310, 315–16 (5th Cir. 1987) (en

banc). Here, the trial court refused such an instruction proposed by Mr. Guidry’s lawyers, which

constitutes reversible error.

                a.      Three Witnesses Who Testified Against Mr. Guidry Were
                        Compensated by the State, and Their Testimony Was Not
                        Corroborated by Additional Evidence.

        Mary Gipp, Nyandre Perry, and Kenno Henderson each testified against Mr. Guidry at trial.

Each of these witnesses was compensated in one way or the other by the State. Gipp testified to the

hearsay statement of Joe Prystash, implicating Mr. Guidry in the murder of Farah Fratta. Gipp, a

vital witness for the State, was promised immunity from being charged as an accomplice in the

murder.

        The State paid Nyandre Perry $600 for his testimony. Mr. Perry testified that Mr. Guidry

was in possession of the murder weapon and that Mr. Perry stored the weapon at his mother’s house.

See Ex. 31 (Second Trial Transcript, Vol. 22, p. 30). Kenno Henderson—who testified to hearing

Mr. Guidry comment that “some guy” owed him $1,000.00—was promised the transcript of his


                                                 278
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 315 of 341



testimony would be placed before the parole board. See Ex. 31 (Second Trial Transcript, Vol. 22,

pp. 44–45, 53). While the State disclosed the compensation to the jury, the jury was not instructed

regarding the credibility of compensated witnesses.

                b.      The Fifth Circuit Recognizes the Necessity of a Jury Instruction on the
                        Credibility of Compensated Witnesses to Protect the Constitutional
                        Rights of a Defendant Against Whom the Witness Testifies.

        In Cervantes-Pacheco, 826 F.2d at 315-16, the Fifth Circuit held that the State may use

compensated witnesses in criminal trials only if four rules are followed: (1) the government must

not deliberately use or encourage perjured testimony; (2) the government must make a complete

and timely disclosure of the compensation arrangement made with the witness; (3) the accused must

have an adequate opportunity to cross-examine the informant and the government agents about any

compensation agreement; and (4) the trial court must give a careful instruction to the jury

elucidating the suspect credibility of a witness who has been compensated for his or her testimony.

This instruction is a constitutional requirement. See id.

        Since the Cervantes-Pacheco decision, the Fifth Circuit has confirmed the district court

must give a specific instruction to the jury warning them about the suspect credibility of

compensated witnesses. See United States v. Villafranca, 260 F.3d 374, 379–80 (5th Cir. 2001). A

general instruction about weighing the credibility of each witness based on, among other things,

whether the witness had an incentive to lie, is insufficient. Id. at 380.

        The approved jury instruction in the Fifth Circuit regarding the credibility of compensated

witnesses is as follows:

        The testimony of an alleged accomplice, and the testimony of one who provides
        evidence against a defendant as an informer for pay or for immunity from
        punishment or for personal advantage or vindication, must always be examined and
        weighed by the jury with greater care and caution than the testimony of ordinary
        witnesses. You, the jury, must decide whether the witness’s testimony has been
        affected by any of those circumstances, or by the witness’s interest in the outcome
        of the case, or by prejudice against the defendant, or by the benefits that the witness

                                                  279
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 316 of 341



       has received either financially or as a result of being immunized from prosecution.
       You should keep in mind that such testimony is always to be received with caution
       and weighed with great care.

       You should never convict any defendant upon the unsupported testimony of such a
       witness unless you believe that testimony beyond a reasonable doubt.

Comm. on Pattern Jury Instructions, Dist. Judges Ass’n Fifth Circuit, Pattern Jury Instructions

(Criminal Cases) 25–27 (1997). This standard jury instruction has been approved in several cases.

See, e.g., United States v. Goff, 847 F.2d 149, 161 n.13 (5th Cir. 1988); United States v.

D’Antignac, 628 F.2d 428, 435 n.10 (5th Cir. 1980).

       A district court’s failure to give such an instruction is reversible error unless the

compensated witness’s testimony is “extensively and thoroughly corroborated by other witnesses’

testimony, documentary evidence, and tape recordings.” Villafranca, 260 F.3d at 380.

       Here, the trial court did not provide such an instruction. While this rule is not binding on

Texas state courts, State v. Cardenas, 36 S.W.3d 243, 245 n.3 (Tex. Ct. App. 2001) (“Fifth Circuit

precedent is not binding on Texas courts, although constitutional pronouncements are in most cases

highly persuasive.”), Mr. Guidry’s constitutional rights were compromised by the court’s failure to

provide such a cautionary instruction. Significantly, of the three compensated witnesses who

testified at trial, none of their testimony was corroborated. Ms. Gipp, Mr. Perry, and Mr. Henderson

were the only sources of the information to which they testified. In other words, this critical

testimony was not “extensively and thoroughly corroborated.” See Villafranca, 260 F.3d at 380.

The jury was deprived of an instruction which would caution it from “convict[ing] any defendant

upon the unsupported testimony of such a witness.” See Comm. on Pattern Jury Instructions, Dist.

Judges Ass’n Fifth Circuit, Pattern Jury Instructions (Criminal Cases) 25–27 (1997). Under

Cervantes-Pancheco, such failure requires reversal. See 826 F.2d at 316.




                                                280
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 317 of 341



F.      The Denial of Mr. Guidry’s Sixth and Fourteenth Amendment Right to Counsel of
        Choice in the Previous Post-Conviction Proceedings Provides an Independent Reason
        to Consider This Subsequent Application for Post-Conviction Relief.

        1.       The Sixth and Fourteenth Amendments’ Guarantee of Counsel of Choice
                 Extends to Indigent Defendants Able to Retain Pro Bono Counsel.

        The trial court’s denial of Mr. Guidry’s choice of Lane Powell as his counsel in the initial

post-conviction proceedings herein violated Mr. Guidry’s Sixth and Fourteenth Amendment right

to choice of counsel, and constitutes reversible structural error even without a showing of prejudice.

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to have the Assistance of Counsel for his defense.” The Supreme Court has consistently

held that an element of this right is the right of a defendant to choose his own counsel. See Wheat

v. United States, 486 U.S. 153, 159 (1988); Powell v. Alabama, 287 U.S. 45, 53 (1932) (“It is hardly

necessary to say that the right of counsel being conceded, a defendant should be afforded a fair

opportunity to secure counsel of his own choice.”).

        Notably, the right to counsel of choice does not extend to indigent defendants who require

appointed counsel. United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006) (citing Wheat, 486

U.S. at 159). The Supreme Court has made the distinction, however, between the rights of an

indigent defendant who needs a state appointed attorney and the rights of an indigent defendant

who has been able to retain pro bono counsel. The Court held in Caplin & Drysdale, Chartered v.

United States,

        that the Sixth Amendment guarantees a defendant the right to be represented by an
        otherwise qualified attorney whom that defendant can afford to hire, or who is
        willing to represent the defendant even though he is without funds.

491 U.S. 617, 624-25 (1989) (emphasis added). Accordingly, the Sixth Amendment right to

counsel of choice extends to those individuals who, although “indigent,” are able to retain pro




                                                 281
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 318 of 341



bono counsel. 44

        The Supreme Court of Louisiana and the Texas Court of Criminal Appeals have also

recognized an indigent defendant’s right to his counsel of choice, in the event he is able to retain

pro bono counsel. In State v. Reeves, a capital murder case, the Louisiana Supreme Court held as

follows:

        [U]nder the Federal Constitution, a criminal defendant who has hired his own
        counsel, or who has counsel retained on his behalf, has a right to both effective
        representation and to counsel of his choice. The same is true of a criminal defendant
        whose counsel has volunteered his services.

11 So. 3d 1031, 1056 (La. 2009) (emphasis added). The court in Reeves eventually determined

that the counsel at issue was in fact “appointed” as opposed to “pro bono” counsel, and thus the

defendant did not have a right to counsel of his choice. Id. In the earlier case of State v. Jones, 707

So. 2d 975, 977-79 (La. 1998), however—to which the Reeves court refers—the Louisiana

Supreme Court reversed the defendant’s capital conviction after the trial court removed counsel

who had been retained by the defendant’s father. The court concluded as follows: “Neither

defendant’s status as indigent nor statutory guidance regarding appointment of counsel in capital

cases can defeat defendant’s constitutional right to counsel.” Id. at 977.

        The Texas Court of Criminal Appeals has also acknowledged this law, including reference

to State v. Jones, above. In the case of Garcia v. White, the court denied the defendant’s leave to

file an application for writ of mandamus in a capital murder case. 357 S.W.3d 373 (Tex. Crim. App.

2011). The Defendant claimed his right to counsel of choice was violated when the court appointed

a public defender and proceeded to trial after his pro bono counsel was diagnosed with breast cancer

and could not continue. Id. at 373-74 (Cochran, J., concurring). The court determined the issues


44
  In light of the Supreme Court’s decision in Martinez v. Ryan, 132 S. Ct. 1309, 1315 (2012) in
which the Court recognized a defendant’s right to effective habeas counsel, it follows that a
defendant’s right to counsel of choice also extends to habeas proceedings.

                                                 282
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 319 of 341



were not “well-suited to resolution in the context of a pretrial mandamus action,” despite the fact

that the defendant raised “difficult issues of constitutional dimension” involving “unsettled law.”

Id. at 373 (Cochran, J., concurring). The court also noted, however, the following:

       A defendant, under most circumstances, has the right to retained counsel of his
       choice. On the other hand, a defendant does not have the right to appointed counsel
       of his choice, but a judge may not arbitrarily remove his appointed counsel whom
       he has grown to accept and gain confidence in.

Id. at 376 (Cochran, J., concurring) (emphasis added) (footnote omitted). In a footnote, the court

noted as follows:

       [T]he trial judge asserts that Ms. Recer, as pro bono counsel, is, for all purposes,
       equivalent to ‘retained’ counsel in this case. The trial judge does not cite any
       authority for this proposition, but relator does not cite any authority to dispute this
       proposition. I think that this is an unsettled legal issue in this context and thus one
       of the reasons why mandamus relief is inappropriate. However, both relator and
       respondent might wish to refer to State v. Jones.

Id. at 375 n.15 (Cochran, J., concurring) (citation omitted). Accordingly, the Texas Court of

Criminal Appeals recognized that pro bono counsel could, in fact, be the equivalent to retained

counsel for the purposes of the Sixth Amendment right to choice of counsel.

       2.      The Trial Court Must Have a Good Reason, Supported by the Record, to
               Violate a Defendant’s Fundamental Right to Counsel of Choice.

       The U.S. Supreme Court, in the oft-cited case of Wheat v. United States, affirmed the district

court’s decision to deny the defendant’s request to appoint the attorney for the co-defendants as his

own counsel. 486 U.S. at 164. The Court reasoned that the potential for conflict outweighed the

defendant’s right to counsel of his choice. Id. In his dissent, Justice Marshall made strong statements

in favor of a defendant’s right to choose his counsel, stating as follows:

       The interest at stake in this kind of decision is nothing less than a criminal
       defendant’s Sixth Amendment right to counsel of his choice. The trial court simply
       does not have “broad latitude,” ante, at 1669, to vitiate this right. In my view, a trial
       court that rejects a criminal defendant’s chosen counsel on the ground of a potential
       conflict should make findings on the record to facilitate review, and an appellate
       court should scrutinize closely the basis for the trial court’s decision. Only in this

                                                 283
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 320 of 341



          way can a criminal defendant’s right to counsel of his choice be appropriately
          protected.

Id. at 168 (Marshall, J., dissenting). This statement supports the notion that a trial court, in denying

a defendant’s right to counsel, must have a good and supported reason for doing so.

          Here, the Court made no record supporting its decision to deny Mr. Guidry’s request to

replace Godinich with Attorney Payton as habeas counsel. It did not cite to supporting case law,

nor did it point to a potential conflict of interest that could arguably outweigh Mr. Guidry’s right to

choice of counsel.

          3.     A Violation of a Defendant’s Right to Counsel Is Structural Error Requiring
                 No Additional Showing of Prejudice.

          The Supreme Court has recognized a defendant’s right to counsel of choice is at the very

“root” of the Sixth Amendment guarantee to a fair trial. Gonzalez-Lopez, 548 U.S. at 147-48.

Determining that deprivation of this right was “structural error,” the Court in Gonzalez-Lopez

concluded as follows:

          It is true enough that the purpose of the rights set forth in [the Sixth] Amendment
          is to ensure a fair trial; but it does not follow that the rights can be disregarded so
          long as the trial is, on the whole, fair.

Id. at 145. The Court went on to distinguish claims for ineffective assistance of counsel—in which

a showing of prejudice is required—and Sixth Amendment violations of the right to counsel of

choice:

          [T]he requirement of showing prejudice in ineffectiveness claims stems from the
          very definition of the right at issue; it is not a matter of showing that the violation
          was harmless, but of showing that a violation of the right to effective representation
          occurred. A choice-of-counsel violation occurs whenever the defendant’s choice is
          wrongfully denied.

Id. at 150. Here, Mr. Guidry’s right to choice of counsel was wrongfully denied when the trial

court refused to appoint Mr. Guidry’s retained counsel. No further showing of prejudice is

required. Accordingly, Mr. Guidry is entitled to return to the Texas State Habeas proceedings,

                                                   284
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 321 of 341



represented by counsel of his choice, as is required by the Sixth and Fourteenth Amendments.

G.      Executing Howard Guidry Would Violate The Eighth Amendment

        The Eighth Amendment prohibits Mr. Guidry’s execution for the following reasons. First,

the amount of time that has passed between Guidry’s conviction and prospective execution

eliminates any penological purpose to his execution and constitutes an excessive punishment. This

is especially true in light of the fact that Mr. Guidry’s two decades on death row have been primarily

spent in solitary confinement. And second, evolving societal standards of decency disallow the

death penalty as a punishment.

        In Gregg v. Georgia, 428 U.S. 153, 96 S. Ct. 2909 (1976), the Supreme Court held that the

Eighth Amendment does not prohibit capital punishment. It did so, however, on the basis that (1)

the death penalty might serve “two principal social purposes: retribution and deterrence,” see id., at

183, 96 S. Ct., at 2929-2930 (opinion of Stewart, Powell, and Stevens, JJ.), and (2) the death penalty

was considered permissible by the Framers, id., at 177, 96 S. Ct., at 2927. Thus, in addition to

proscribing “physically barbarous punishments,” the Eighth Amendment prohibits punishments

“which are incompatible with evolving standards of decency that mark the progress of a maturing

society[], . . . or which involve the unnecessary and wanton infliction of pain.” Estelle v. Gamble,

429 U.S. 97, 102-03, 97 S. Ct. 285 (1976) (quotation marks and citations omitted). It protects “the

dignity of all persons”—including inmates facing a death sentence. Roper v. Simmons, 543 U.S.

551, 560, 125 S. Ct. 1183 (2005).

        1.     Mr. Guidry Is Entitled To Relief On His Lackey Claim Because Executing
               Him, Nearly a Quarter Century After His Alleged Crime and Close To Two
               Decades After His Conviction, Violates the Eighth Amendment.

        Capital punishment becomes “excessive” if it is either “grossly out of proportion to the

crime or it does not fulfill the two distinct social purposes served by the death penalty: retribution

and deterrence of capital crimes.” Kennedy v. Louisiana, 554 U.S. 407, 419 , 441, 128 S. Ct. 2641

                                                 285
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 322 of 341



(2008) (citing Gregg, 428 U.S. at 153, 173, 183, 187 (1976) (plurality). “[W]hen the death penalty

‘ceases realistically to further these purposes . . . its imposition would then be the pointless and

needless extinction of life with only marginal contributions to any discernible social or public

purposes. A penalty with such negligible returns to the State would be patently excessive and cruel

and unusual punishment violative of the Eighth Amendment.’” Lackey v. Texas, 514 U.S. 1045,

1046, 115 S. Ct. 1421 (1995) (Stevens, J., dissenting from denial of certiorari) (quoting Furman v.

Georgia, 408 U.S. 238, 312, 92 S. Ct. 2726 (1972)) (White, J., opinion concurring in judgment)).

        In Lackey v. Texas, Justices Stevens argued that inordinate delay between sentencing

and an    execution—in that case, seventeen years—might “violate[] the Eighth Amendment’s

prohibition against cruel and unusual punishment,” on the basis that “neither ground [retribution

nor deterrence] retains any force for prisoners who have spent some 17 years under a sentence of

death.” 115 S. Ct. 1421 (1995) (mem.).45 The argument has become known as a “Lackey claim,”

and the concept has been developed in a number of subsequent opinions.46

        Mr. Guidry has a powerful Lackey claim. At the young age of 18, he was alleged to have

committed the murder for which he has received the death penalty. He entered death row in 1997,

nearly two decades ago. Most of his time there has been spent in extreme isolation and with

execution hanging over his head, a combination that exacts a punishing psychological toll. Nearly




45
   Justice Stevens invited the “state and federal courts to ‘serve as laboratories in which the issue
[could] receive[] further study before it is addressed by [the Supreme Court].’” Lackey v. Texas,
115 S. Ct. at 1422 (quoting McCray v. New York, 461 U.S. 961, 963, 103 S. Ct. 2438 (1983)
(Stevens, J., respecting denial of certiorari)). He believed that the “claim, with its legal
complexity and its potential for far-reaching consequences, seems an ideal example of one which
would benefit from such further study.” Id.
46
    See, e.g., Valle v. Florida, 564 U.S. 1067, 132 S. Ct. 1, 2 (2011) (Breyer, J., dissenting);
Thompson v. McNeil, 556 U.S. 1114, 129 S. Ct. 1299, 1300 (2009) (statement of Stevens, J.); Baze
v. Rees, 553 U.S. 35, 78-81, 128 S. Ct. 1520 (2008) (Stevens, J., concurring); Knight v. Florida,
528 U.S. 990, 120 S. Ct. 459, 462 (1999) (Breyer, J., dissenting).

                                                286
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 323 of 341



a quarter century after he is alleged to have committed murder, Mr. Guidry’s execution would

violate the Eighth Amendment’s prohibition against cruel and unusual punishment because it

serves no legitimate penological purpose and is an excessive punishment.

        2.     Mr. Guidry Is Entitled to Relief On His Lackey Claim Because Executing Him
               After His Term of Confinement Serves No Penological Purpose.

        When the Supreme Court lifted the death-penalty moratorium in Gregg, it explained

that the penalty did not satisfy the Eighth Amendment if it was “without penological justification,”

and it specified retribution and deterrence as acceptable justifications. 428 U.S. at 183 and n.28

(Opinion of Stewart, Powell, & Stevens, JJ.). Since Gregg, the Court has repeatedly recognized

that an execution is unconstitutional if it does not further the underlying purposes of the death

penalty. See, e.g., Roper, 543 U.S. at 571 (invalidating the death penalty for juvenile offenders

because “it is evident that the penological justifications for the death penalty apply to them with

lesser force than to adults”); Atkins, 536 U.S. at 319 (“Unless the imposition of the death penalty

. . . measurably contributes to [the purposes of the capital punishment], it is nothing more than

the purposeless and needless imposition of pain and suffering, and hence an unconstitutional

punishment.”) (internal citations and quotation marks omitted).

        In his memorandum respecting the denial of certiorari in Lackey, Justice Stevens

explained that “‘[t]he sanction imposed cannot be so totally without penological justification

that it results in the gratuitous infliction of suffering[.]’” 115 S. Ct. at 1422 (quoting Gregg, 428

U.S. at 183). That the passage of time destroys an execution’s penological purposes is a basic
                                          47
touchstone of the post-Lackey opinions.        As an increment of punishment added to the suffering


47
   See, e.g., Valle, 132 S. Ct. at 2 (Breyer, J., dissenting) (arguing that an execution following a
lengthy delay violated the Eighth Amendment because “[t]he commonly accepted justifications
for the death penalty are close to nonexistent”); Thompson, 129 S. Ct. at 1300 (statement of
Stevens, J.) (explaining that an execution “without penological justification” is unconstitutionally

                                                  287
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 324 of 341



of his death-row confinement, Mr. Guidry’s execution—more than two decades after his crime—

serves no penological purpose. It lacks retributive justification because, when imposed on top of

Mr. Guidry’s death-row confinement, the penalty does not correspond to his blameworthiness.

It has no deterrent value because delays in the execution of death sentences eliminate the

incentive effects associated with the death penalty.

               a.     Retribution: There Is No Retributive Purpose To Executing
                      Mr. Guidry After He Has Served Decades On Texas Death Row.

       Retribution has been said to be a “valid penological goal” and one of the primary

penological purposes served by the death penalty. Glossip v. Gross, 135 S. Ct. 2726, 2769 (2015)

(Breyer, J., dissenting); see also Gregg, 428 U.S. at 183 (explaining retribution’s role as one of

the death penalty’s dual purposes). Mr. Guidry’s execution—approaching a quarter century after

his alleged crime and twenty years after his sentence—will further no retributive ends. Because

Mr. Guidry’s execution fails to “measurably contribute[] to” retributive goals, it would merely

result in the “purposeless and needless imposition of pain and suffering,” and is therefore an

excessive punishment prohibited by the Eighth Amendment. Atkins, 536 U.S. at 319 (quotation

marks omitted).

       First, to the extent retribution forbids punishment that exceeds blameworthiness, it

fails to justify a death sentence imposed on top of Mr. Guidry’s extended period of death-row

confinement. The Eighth Amendment prohibits states from subjecting defendants to “excessive

sanctions,” i.e., punishments that are a disproportionate means of accomplishing society’s

retributive interests. Roper, 543 U.S. at 560. Mr. Guidry has already endured an extraordinary


cruel and unusual punishment); Baze, 553 U.S. at 78-81 (Stevens, J., concurring) (reasoning that
an execution violates the Eighth Amendment if it fails to serve the “societal purposes” of
“incapacitation, deterrence, and retribution”); Knight, 120 S. Ct. at 462 (Breyer, J., dissenting)
(“[T]he longer the delay, the weaker the justification for imposing the death penalty in terms of
punishment’s basic [penological] purposes.”).

                                               288
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 325 of 341



punishment—the punishment of “more than a generation spent in death row’s twilight.” Foster

v. Florida, 5 3 7 U . S . 9 9 0 , 123 S. Ct. 470, 472 (2002) (Breyer, J., dissenting). In

Mr. Guidry’s case, “the acceptable state interest in retribution has arguably been satisfied by

the severe punishment already inflicted.” Lackey, 115 S. Ct. at 1421. His execution, on top of the

punishment already exacted, is without any retributive value. See Glossip, 135 S. Ct. at 2769

(Breyer, J., dissenting) (explaining that retributive goals can be met with a sentence of life without

parole).

       Second, the substantial passage of time erases the retributive value of capital punishment

as a means to heal a community victimized by a particular crime. Mr. Guidry’s execution is not

required for society to “restor[e] . . . the moral imbalance caused by the offense.” Graham v.

Florida, 560 U.S. 48, 72, 130 U.S. 48 (2010). In addition to reflecting a defendant’s culpability,

retribution satisfies society’s interest in expressing “moral outrage” by demonstrating “the

revulsion felt by the great majority of citizens” for society’s gravest crimes. Gregg, 428 U.S.

at 184 n.30 (quotation marks omitted). Capital punishment channels the instinct for retribution

“in the administration of the criminal justice system,” thereby “promoting the stability of a

society governed by law.” Id. at 184 (quotation marks omitted). It also helps to “restor[e] . . . the

moral imbalance caused by the offense.” Graham, 560 U.S. at 72; see also Panetti v. Quarterman,

551 U.S. 930, 958, 127 S. Ct. 2842 (2007) (An execution has retributive value if “it has the potential

to make the offender recognize at last the gravity of his crime and to allow the community as a

whole[] . . . to affirm its own judgment that the culpability of the prisoner is so serious that the

ultimate penalty must be sought and imposed.”).

       The two decades that Mr. Guidry has spent in prison severely attenuate the link between

the actual punishment and a community’s call for death. The community that sentenced



                                                 289
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 326 of 341



Mr. Guidry to death is now “a different group of people,” whose values may have changed or whose

“[f]eelings of outrage may have subsided.” Glossip, 135 S. Ct. at 2769 (Breyer, J., dissenting). The

community may feel that its interest in restoring a sense of order by inflicting a “severe

punishment” has been fulfilled by Mr. Guidry’s prolonged incarceration, most of which was

spent in isolative confinement. See Lackey, 115 S. Ct. at 1421. While the community expressed

a “moral sensibility” that Mr. Guidry’s execution was appropriate in 1997, it is not at all clear that

the same “public reaction to a terrible crime” still holds “several decades after the crime was

committed.” Valle, 132 S. Ct. 1, 2 (2011) (Breyer, J., dissenting).

               b.      Deterrence: Because of the Lag Between His Crime and His Potential
                       Sentence, Executing Mr. Guidry Serves No Deterrent Purpose.

       The two decades between Mr. Guidry’s sentence and his prospective execution undercut

the second penological objective for seeking the death penalty against him: deterrence. Due to the

passage of time, Mr. Guidry’s execution will not meaningfully contribute to the state’s legitimate

penological goal of preventing future capital crimes.

       A state may legislatively authorize and carry out a death penalty in order to further

society’s penological interest in deterring capital crimes. See Gregg, 428 U.S. at 183 (deterrence is

one of the “two principle social purposes” of the death penalty). The objective of deterrence

presumes that offenders will “control their conduct” in light of the death penalty for certain

offenses. Atkins, 536 U.S. at 320. For a punishment to effectively deter capital offenses,

potential murderers must “engage in logical reasoning” that involves a perceived linkage

between offending and punishment. Id. Deterrence only works if potential offenders undergo a

“kind of cost-benefit analysis that attaches any weight to the possibility” that their own deaths could

result as a consequence of committing a capital crime. Roper, 543 U.S. at 572 (quotation marks

omitted).


                                                 290
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 327 of 341



        Whether or not capital punishment actually deters crime as a general matter, the evidence

overwhelmingly shows that executing a person after a “prolonged period” on death row serves

no additional deterrent value on top of imprisonment itself—which is, on its own, “a significant

form of punishment.” Coleman v. Balkcom, 451 U.S. 949, 952, 101 S. Ct. 2994 (1981) (Stevens,

J., concurring). “The deterrent value of any punishment is, of course, related to the promptness
                                                                        48
with which it is inflicted[,]” id.—and the death penalty is no exception. Lengthy stays on death

row eliminate deterrent effects because delay severs the perceived link between offending and

incremental punishment. See Hall v. Florida, 134 S. Ct. 1986, 1993 (2014) (The deterrence

rationale presupposes potential offenders will “make . . . calculated judgments” based on the

penalty.). 49

        With decades between Mr. Guidry’s alleged crime and execution, his execution would

have no incremental effect on potential murderers engaged in the “cold calculus that precedes the

decision to act.” Enmund v. Florida, 458 U.S. 782, 799, 102 S. Ct. 3368 (1982). Mr. Guidry’s

actual execution is so remote from the offense as to make it improbable that a potential offender,

considering whether to commit a capital crime, would “contemplate[]” the penalty “in advance”


48
  See Gomez v. Fierro, 519 U.S. 918, 117 S. Ct. 285 (1996) (Stevens & Breyer, JJ., dissenting)
(“Delay in the execution of judgments imposing the death penalty frustrates the public interest in
deterrence and eviscerates the only rational justification for that type of punishment.”); United
States v. Mechanik, 475 U.S. 66, 72, 106 S. Ct. 938 (1986) (noting that a “delay” in trying
a defendant can “impede accomplishment of the objectives of deterrence and rehabilitation”).
49
   See also Dwight Aarons, Can Inordinate Delay Between a Death Sentence and Execution
Constitute Cruel and Unusual Punishment, 29 SETON HALL L. REV. 147, 191 (1998) (“[T]he
delay between the commission of the offense and the actualization of the punishment serves to
attenuate the connection between the crime and the punishment.”); Joanna M. Shepherd,
Murders of Passion, Execution Delays, and the Deterrence of Capital Punishment, 33 J. LEGAL
STUD. 283, 314-15 (2004) (finding that “on average, one fewer murder is committed for
every 2.75-year reduction in the expected death row wait” and that “the national trend of longer
death row waits is lessening the deterrent effect of capital punishment”); id. at 314 (finding
that “executions that occur soon after the offender is sentenced to death row have a greater
deterrent effect than executions that occur long after the offender is sentenced to death row”).

                                               291
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 328 of 341



                                                                                              50
and be “swayed from his course” of conduct. Trop v. Dulles, 356 U.S. 86, 112 (1958).               The

length of time between Mr. Guidry’s crime and his execution has completely undermined the

“utility [of the death penalty] as an effective deterrence.” Enmund, 458 U.S. at 800. That

Mr. Guidry’s execution would have any deterrent value is even more unlikely given that high

reversal rates and society’s increasing reluctance to resort to the death penalty have an

“offsetting effect on a potential perpetrator’s fear of a death penalty.” Glossip, 135 S. Ct. at

2768 (Breyer, J., dissenting). Because the “value of” Mr. Guidry’s execution as a “deterrent

. . . is extremely attenuated,” it is excessive under the Eighth Amendment. Lockett v. Ohio, 438

U.S. 586, 621, 625 (1978) (White, J., concurring in part and dissenting in part).

        3.     Mr. Guidry Is Entitled to Relief on His Lackey Claim Because Executing Him
               Constitutes an Unconstitutionally Excessive Punishment Because of the
               Length of His Incarceration.

        Setting aside whether it has retributive or deterrent value, executing Mr. Guidry is cruel and

unusual p u n i s h m e n t because it is being imposed on top of decades of death-row confinement.

To execute Mr. Guidry would constitute an unconstitutionally excessive punishment because (1)

Mr. Guidry has already suffered from the psychological toll of long-term solitary confinement,

compounded by the numerous other stresses unique to the death-row environment, and (2)

Mr. Guidry has effectively served a life sentence in addition to being put to death.

               a.      Executing Howard Guidry After Two Decades In Solitary Confinement
                       Is Cruel and Unusual Punishment Under the Eighth and Fourteenth
                       Amendments.

        Mr. Guidry has lived on Texas death row for two decades. For most of that time, he has been




50
  See also Thompson v. Oklahoma, 487 U.S. 815, 837 (1988) (for a punishment to have deterrent
value, there must be a “likelihood” that, based on imposition of the punishment in other cases,
offenders would make “the kind of cost-benefit analysis that attaches any weight to the
possibility of execution.”).

                                                 292
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 329 of 341



isolated in solitary confinement, spending no less than twenty-two hours per day alone in a small

cell. The conditions he has endured are severe. In addition to elongated periods of extreme

sensory deprivation and isolation, Mr. Guidry has endured the perpetual psychological strain of

waiting in limbo for his own impending death by lethal injection. To execute him after decades

of such psychological distress would constitute cruel and unusual punishment under the Eighth

Amendment. See, e.g., Ex parte Murphy, No. WR-38,198-04, 2016 WL 3356280, at *16 (Tex.

Crim. App. June 15, 2016) (Alcala, J., concurring with court’s remand order and dissenting with

respect to scope of matters to be addressed on remand) (recognizing that prolonged solitary

confinement is an “aspect of Texas’s death-penalty scheme that cries out for closer examination”).

       Prolonged solitary confinement has a devastating psychological impact. The Supreme

Court first recognized the tortuous effect of solitary confinement over a century ago:

       [E]xperience demonstrated that there were serious objections to it. A
       considerable number of the prisoners fell, after even a short confinement, into a
       semi-fatuous condition, from which it was next to impossible to arouse them, and
       others became violently insane; others still, committed suicide; while those who
       stood the ordeal better were not generally reformed, and in most cases did not
       recover sufficient mental activity to be of any subsequent service to the community.


In re Medley, 134 U.S. 160, 168, 10 S. Ct. 384 (1890). More recently, Justice Kennedy called into

question whether the law “condone[s] or permit[s] th[e] added punishment” of confining

capitally sentenced inmates to solitary confinement. Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015)

(Kennedy, J., concurring). Suggesting that indefinite solitary confinement on death row may be

a humanitarian violation of constitutional dimensions, Justice Kennedy expressed alarm that “in

many cases, it is as if a judge had no choice but to say: ‘In imposing this capital sentence, the court

is well aware that during the many years you will serve in prison before your execution, the penal

system has a solitary confinement regime that will bring you to the edge of madness, perhaps to

madness itself.’” Id.

                                                 293
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 330 of 341



        New research only confirms what the Court witnessed in the 1800s: “Years on end of

near-total isolation exact a terrible price.” Davis, 135 S. Ct. at 2210. Prisoners in solitary

confinement are prohibited from engaging in even the most basic forms of interpersonal human

interaction, forcing them to retreat further into their own psyches for some semblance of

companionship. Without a means to assuage their anxious ruminations, prisoners’ paranoid fears

are compounded as time passes. In Texas, inmates in solitary confinement are five times more

likely to commit suicide than inmates in general population.51

        Courts universally recognize the disturbing features of solitary confinement first observed

in Medley: Solitary confinement pushes prisoners to the edge of insanity, causing extreme

mental distress for many and, for the most vulnerable, results in complete mental breakdown

or suicide.52 In the words of a Texas judge, solitary-confinement cells are “virtual incubators of




51
   A Solitary Failure: The Waste, Cost and Harm of Solitary Confinement in Texas, AMERICAN
CIVIL LIBERTIES UNION OF TEXAS (February 5, 2015), https://www.aclutz.org/en/report/a-
solitary-failure. (Ex. 120)
52
   See, e.g., Jones ‘El v. Berge, 164 F. Supp. 2d 1096, 1101-02 (W.D. Wis. 2001) (“Prisoners in
segregated housing units who have no history of serious mental illness and who are not prone to
psychiatric decompensation (breakdown) often develop a constellation of symptoms known as
‘[Segregated Housing Unit] Syndrome.’ … Many prisoners are not capable of maintaining their
sanity in such an extreme and stressful environment; a high number attempt suicide.”); Coleman
v. Wilson, 912 F. Supp. 1282, 1320-21 (E.D. Cal. 1995) (describing evidence of psychological
harm in prison isolation units, including documentation of “seven actively psychotic inmates and
the nine others suffering serious psychopathological reactions” to isolated confinement); Madrid
v. Gomez, 889 F. Supp. 1146, 1265-66 (N.D. Cal. 1995) (“[T]he record demonstrates that the
conditions of extreme social isolation and reduced environmental stimulation found in the Pelican
Bay SHU will likely inflict some degree of psychological trauma upon most inmates confined
there for more than brief periods.”); Casey v. Lewis, 834 F. Supp. 1477, 1549-50 (D. Ariz. 1993)
(describing how, rather than punishing mentally ill inmates, the prison “punishes these inmates by
locking them down in small, bare segregation cells for their actions that are the result of their
mental illnesses,” often time leaving them “in a highly psychotic state”); see id. at 1548 (explaining
that “lockdown damages, rather than helps, mentally ill inmates”); Langley v. Coughlin, 715 F.
Supp. 522, 543 (S.D.N.Y. 1988) (“[E]vidence could permit the conclusion that during some or
even all of the relevant time period, conditions on [the solitary confinement unit] severely
threatened the mental or physical well-being of all inmates housed there[.]”).

                                                 294
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 331 of 341



psychoses.” Ruiz v. Johnson, 37 F. Supp. 2d 855, 907 (S.D. Tex. 1999), rev’d on other grounds,

243 F.3d 941 (5th Cir. 2001), adhered to on remand, 154 F. Supp. 2d 975 (S.D. Tex. 2001).

       To execute Mr. Guidry after decades in isolation on Texas death row would constitute

cruel and unusual punishment under the Eighth Amendment of the United States Constitution. One

TCCA Judge has expressly called for consideration of Lackey as a result of Texas’ excessive

delays in administering the death penalty, requiring inmates to spend decades in solitary

confinement. See Ex parte Murphy, 2016 WL 3356280, at *6 (Alcala, J., concurring with

court’s remand order and dissenting with respect to scope of matters to be addressed on

remand). Judge Alcala concluded:

       I would hold that applicant’s complaint that his solitary confinement for almost two
       decades rises to the level of cruel and unusual punishment should be addressed by
       the habeas court on remand. I conclude that the decades-long confinement in a
       small individual cell with little human contact could rise to the level of cruel and
       unusual punishment, and I would thus permit applicant the opportunity to present
       evidence at a hearing about the specifics of that matter as it pertains to his case.



Id. Howard Guidry’s Eighth Amendment claim should too be considered as a result of his two-

decade confinement (even beyond the 17 years evaluated in Ex parte Murphy).

              b.      Prolonged Incarceration Prior to Execution Is Cruel and Unusual
                      Punishment Pursuant To U.S. and International Standards.

       Howard Guidry’s prolonged incarceration prior to execution—even apart from the cruelty

of solitary confinement—constitutes cruel and unusual punishment. Essentially, rather than

receiving either a sentence of life imprisonment or a death sentence, he has received both. See

Foster v. Florida, 537 U.S. 990, 993, 123 S. Ct. 470 (2002) (Breyer, J. dissenting from denial of

certiorari) (execution after incarceration of 27 years cruel because prisoner “will have been

punished both by death and by more than a generation spent in death row’s twilight”).

       For death row inmates, the cycle of appeals and execution dates propels prisoners through

                                               295
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 332 of 341



an emotional “roller coaster” that is, for many, unbearable. In the words of the U.S. Supreme

Court, awaiting one’s execution date for years on end is “one of the most horrible feelings to which

[a capitally sentenced inmate] can be subjected.” Medley, 134 U.S. at 172. See also Valle, 132 S.

Ct. at 1 (Breyer, J., dissenting) (describing “the commonsense conclusion that 33 years in prison

under threat of execution is cruel”); Foster, 123 S. Ct. at 471 (Breyer, J., dissenting) (“[T]he

combination of uncertainty of execution and long delay is arguably ‘cruel.’”); Knight, 120 S. Ct. at

462 (1999) (Breyer, J., dissenting from denial of writ of certiorari) (“It is difficult to deny the

suffering inherent in a prolonged wait for execution—a matter which courts and individual

judges have long recognized.”); Lackey, 115 S. Ct. at 1421 (“If the Court accurately described the

effect of uncertainty in Medley, which involved a period of four weeks, that description should

apply with even greater force in the case of delays that last for many years.”) (citation omitted);

Furman, 408 U.S. at 288 (1972) (Brennan, J., concurring) (describing the “frightful toll” caused

by the “mental pain” of a long wait between a death sentence and execution); People v. Anderson,

493 P.2d 880, 6 Cal. 3d 628, 649 (1972) (recognizing the “dehumanizing effects of . . . lengthy

imprisonment prior to execution”); Solesbee v. Balkcom, 339 U.S. 9, 14, 70 S. Ct. 457 (1950)

(Frankfurter, J., dissenting), abrogated by Ford v. Wainwright, 477 U.S. 399 (1986) (noting that

the “onset of insanity while awaiting execution of a death sentence is not a rare phenomenon.”).

Inmates not only await their own execution, but are forced to witness the inmates around them, one

by one, be put to death. This dynamic is uniquely pronounced on Texas death row because

Texas executes so many people. Since 1982, the State of Texas has executed 538 prisoners. 53

        Indeed, international standards of decency have evolved to the point that many foreign



53
       See   Texas       Department       of    Criminal     Justice,   Executed      Offenders,
https://www.tdcj.state.tx.us/index.html (follow “Public Resources” hyperlink, then “Death Row”,
then “Executed Offenders” hyperlink) (last visited Oct. 17, 2016).

                                                296
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 333 of 341



jurisdictions that accept the lawfulness of the death penalty now hold that “lengthy delay in

administering a lawful death penalty renders ultimate execution inhuman, degrading, or unusually

cruel.” See Knight, 528 U.S. at 995-96 (Breyer, J., dissenting from denial of certiorari) (discussing

holdings of foreign courts in Jamaica, India, Zimbabwe, Europe, and Canada). Because of the long

delays between sentencing and execution, and the conditions in which the inmates are kept,

execution of the death penalty in Guidry’s case constitutes “cruel, inhuman or degrading treatment

or punishment’ in violation of Article VII of the International Covenant on Civil and Political

Rights. (“ICCPR”). Article 7 of the ICCPR provides that “[no] one shall be subjected to torture or

to cruel, inhuman, or degrading treatment or punishment.” When the U.S. Senate ratified the

ICCPR, it declared that this phrase meant “the cruel and unusual treatment or punishment prohibited

by the Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United States.”

International Covenant on Civil and Political Rights, G.A. Res. 2200A (Dec. 16, 1966). Certainly,

what constitutes cruel and unusual punishment is informed by international norms. See Roper v.

Simmons, 543 U.S. 551, 554, 125 S. Ct. 1183 (2005).

       The British Privy Council’s decision in Pratt and Morgan v. The Attorney General of

Jamaica, S SLR 995, 2 A.C. 1, 4 All E.R. 769 (Privy Council 1993) (en banc), and the decision of

the European Court on Human Rights in Soering v. United Kingdom, 11 Eur. H. R. Rep. 439 (1989)

(European Court of Human Rights refused to extradite a German national to face capital murder

charges because of anticipated time that he would have to spend on death row if sentenced to death)

exemplify the norms.

       In Pratt and Morgan, the Privy Council held that a delay of fourteen years between the time

of conviction and the carrying out of a death sentence in the case of a Jamaican prisoner was

“inhuman punishment.” 2 A.C. at 33. In Soering, the European Court found that prisoners in



                                                297
KILPATRICK TOWNSEND 71488323 1
      Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 334 of 341



Virginia spend an average of six to eight years on death row prior to execution. The court

determined that “[h]owever well-intentioned and even potentially beneficial is the provision of the

complex post-sentence procedures in Virginia, the consequence is that the condemned prisoner has

to endure for many years the conditions on death row and the anguish and mounting tension of

living in the ever-present shadow of death.” 161 Eur. Ct. H.R. at 42. See also Vatheeswaran v. State

of Tamil Nadu, 2 S.C.R. 348, 353 (India 1983) (criticizing the “dehumanizing character of the

delay” in carrying out the death penalty); Catholic Comm’n for Justice & Peace in Zimbabwe v.

Attorney General, 14 Hum. Rts. L. J. 323 (Zimb. June 24, 1993).

         The Supreme Court of Canada considered evidence that death-sentence inmates in

Washington took, on average, 11.2 years to complete state and federal post-conviction review, in

weighing the legality of extraditing two men to the United States to face capital charges. The Court

acknowledged a “widening acceptance” that “the finality of the death penalty, combined with the

determination of the criminal justice system to satisfy itself fully that the conviction is not wrongful,

seems inevitably to provide lengthy delays, and the associated psychological trauma.” Minister of

Justice v. Burns and Rafay, 2001 SCC 7 (S.C. Canada, 22 March 2001) (at para. 122). Relying in

part on this evidence, the court held that the Canadian Charter of Rights and Freedoms precluded

the defendants’ extradition, absent assurances the United States would not seek the death penalty.

Id.

         The norm against cruel, inhuman, or degrading treatment is now universally recognized as

a violation of international law. The Universal Declaration of Human Rights, article 5, provides:

“No one shall be subjected to torture or to cruel, inhuman, or degrading treatment or punishment.”

Universal Declaration of Human Rights, adopted Dec. 10, 1948, G.A. Res. 217A (III), U.N. Doc.

A/810, at 71 (1948). See also Convention Against Torture and Other Cruel, Inhuman, or Degrading



                                                  298
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 335 of 341



Treatment or Punishment, Art. 16, adopted Dec. 10, 1984, G.A. Res. 39/46, 39 U.N. GAOR Supp.

(No. 51) at 197, U.N. Doe. A/39/51 (1984) (entered into force June 26, 1987); European Convection

for the Protection of Human Rights and Fundamental Freedoms, Art. 3, opened for signature Nov.

4, 1950, 213 U.N.T.S. 222 (entered into force Sept. 3, 1953); the American Convention on Human

Rights, Art. 5, opened for signature Nov. 22, 1969, O.A.S. T.S. No. 36, at 1, O.A.S. Doc. OEA/Ser.

L/V/II.50, doc. 6 at 27 (1980) (entered into force July 18, 1978); the International Covenant on

Civil and Political Rights, Art. 7, adopted Dec. 16, 1966, G.A. Res. 2200, 21 U.N. GAOR Supp.

(No. 16) at 52, U.N. Doc. A/6316 (1966), 999 U.N.T.S. 717 (entered into force Mar. 23, 1976);

African Charter on Human and People’s Rights, Art. 5, adopted June 27, 1981, O.A.U. Doc.

CAB/LEG/67/3 Rev. 5, 21 I.L.M. 58 (1982) (entered into force Oct. 21, 1986).

        The prohibition against cruel, inhuman, or degrading treatment has attained binding force

as customary international law. See Declaration of Tehran, Final Act of the International

Conference on Human Rights 3, at 4, para. 2, 23 GAOR, U.N. Doc. A/CONF. 32/41 (1968) (noting

status of Universal Declaration of Human Rights, including prohibition against cruel, inhuman or

degrading treatment, as customary international law); accord De Sanchez v. Banco Central de

Nicaragua, 770 F.2d 1385, 1397 (5th Cir. 1985) (noting that the right not to be subjected to cruel,

inhuman, and degrading treatment constitutes universally accepted international law). 54 Guidry’s




54
    International human rights organizations have also condemned the practice of solitary
confinement for extended periods of time. See, e.g., U.N. Special Rapporteur of the Human Rights
Council, Interim Rep. on torture and other cruel, inhuman or degrading treatment of punishment,
¶ 70, U.N. Doc. A/66/268 (Aug. 5, 2011). Similarly, international courts have found that prolonged
isolation breaches violate international prohibitions against torture. See, e.g., Maritza Urritia v.
Guatemala, Merits, Reparations, and Costs, Judgment. Inter-Am. Ct. H.R. (ser. C) No. 103, ¶ 87
(Nov. 27, 2003) (restating the finding of International American Court of Human Rights that
“prolonged isolation and deprivation and communication are in themselves cruel and inhuman
treatment.”); Babar Ahmad and Others v. United Kingdom, Eur. Ct. H.R. App. Nos. 24027/07 et
al., ¶ 210, 52 I.L.M. 443, 2013 WL 5785362 (Apr. 10, 2012).

                                                299
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 336 of 341



death sentence after such delays not attributable to him, violates norms of international law.

        Indeed, under the pertinent federal precedent and international standards, Mr. Guidry’s

decades on death row constitute “psychological torture,” Furman, 408 U.S. at 288, and have

caused him “unnecessary and wanton infliction of pain,” in violation of the Eighth Amendment’s

protections. Gregg, 428 U.S. at 173; see also In re Kemmler, 136 U.S. 436, 447, 10 S. Ct. 930 (1890)

(punishments that involve “torture or a lingering death” are “cruel”). The “commonsense

conclusion” is that Mr. Guidry’s punishment of multiple decades in prison—confined in solitary

and “under threat of execution”—is “cruel.” Valle, 132 S. Ct. at 1 (Breyer, J., dissenting). 55

        4.     Evolving Societal Standards of Decency Prohibit the Death Penalty as a
               Punishment for Murder.

        In addition to the unconstitutional implementation of the death penalty—i.e. the use of

prolonged incarcerations while in solitary confinement—the death penalty itself violates the Eighth

Amendment as a result of evolving societal standards of decency. Indeed, the Supreme Court has

made clear that it is appropriate to look to prevailing societal standards of decency when deciding

whether a particular punishment violates the Eighth Amendment. See Roper, 543 U.S. at 561, 125



55
    See also Foster, 123 S. Ct. at 471 (Breyer, J., dissenting) (“[T]he combination of
uncertainty of execution and long delay is arguably ‘cruel.’”); Knight, 120 S. Ct. at 462 (Breyer,
J., dissenting) (“It is difficult to deny the suffering inherent in a prolonged wait for execution-a
matter which courts and individual judges have long recognized.”); Lackey, 115 S. Ct. at 1421
(Stevens, J., dissenting) (describing the “severe punishment already inflicted” of spending 17 years
under a sentence of death); id. (“If the Court accurately described the effect of uncertainty
in Medley, which involved a period of four weeks [on death row], that description should apply
with even greater force in the case of delays that last for many years.”) (internal citation omitted);
Furman, 408 U.S. at 288 (Brennan, J., concurring) (describing the “frightful toll” caused by the
“mental pain” of a long wait between a death sentence and execution); Anderson, 6 Cal. 3d at 649
(“The cruelty of capital punishment lies not only in the execution itself and the pain incident
thereto, but also in the dehumanizing effects of the lengthy imprisonment prior to execution during
which the judicial and administrative procedures essential to due process of law are carried out.”)
(internal citation omitted); Solesbee, 339 U.S. at 14 (Frankfurter, J., dissenting) (“In the history of
murder, the onset of insanity while awaiting execution of a death sentence is not a rare
phenomenon.”).

                                                 300
KILPATRICK TOWNSEND 71488323 1
   Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 337 of 341



S. Ct. 1183 (2005); Gregg, 428 U.S. at 179 (1976).

        In Gregg, the Supreme Court held that the federal Constitution permitted capital

punishment, in part, because it was considered permissible by the Framers; however, it concluded

that the constitutionality of that form of punishment was dependent on “society’s endorsement of

the death penalty for murder.” Gregg, 428 U.S. at 177, 179 (joint opinion of Stewart, Powell, and

Stevens, JJ.). The Roper Court explained that the Eighth Amendment prohibition on cruel and

unusual punishment “has been interpreted in a flexible and dynamic manner” and “may acquire

meaning as public opinion becomes enlightened by a humane justice”; accordingly, “an assessment

of contemporary values concerning the infliction of a challenged sanction is relevant to the

application of the Eighth Amendment.” Roper, 543 U.S. at 171, 173. In Roper, when it held the

federal Constitution prohibited the execution of juveniles, the Supreme Court looked to “‘the

evolving standards of decency that mark the progress of a maturing society’ to determine which

punishments are so disproportionate as to be cruel and unusual.” Id.. at 551 (quoting Trop v. Dulles,

356 U.S. 86, 100-101 (1958)).

        The Texas Court of Criminal Appeals recently evaluated this issue in Ex parte Murphy,

No. WR-38,198-04, 2016 WL 3356280 (Tex. Crim. App. June 15, 2016). In her dissent with respect

to the scope of matters to be addressed on remand, Judge Alcala concluded that the applicant

“presented adequate facts showing recent societal disapproval of the death penalty that require

further development in the habeas court.” Id. at *3. She noted that “[a]t the time Gregg was decided,

the Supreme Court observed that thirty-five states had recently enacted statutes proving for the death

penalty for at least some crimes that resulted in the death of another person.” Id. at *4 (citing Gregg,

428 U.S. at 179-80 (1976)). The Gregg Court called those legislative enactments “[t]he most marked

indication of society’s endorsement of the death penalty for murder[.]” Gregg, 428 U.S. at 179.



                                                  301
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 338 of 341



        Since 1976, however, society’s endorsement of the death penalty as an appropriate form of

punishment has waned dramatically. Indeed, a study published by the reputable Pew Research

Center on September 29, 2016 establishes that “[o]pposition to the death penalty is now the highest

it has been since 1972.”56 The study found that less than half (49%) of Americans support the death

penalty for people convicted of murder—a significant decrease from 56% just last year. 57 This

trend is further evidenced by the increasing number of states which have either abolished the death

penalty, or have simply stopped conducting executions. Since Gregg was decided in 1976, nine

states and the District of Columbia have abolished the death penalty, bringing the total to twenty

jurisdictions in the United States that statutorily disallow the death penalty. 58 Of the remaining

thirty-one states, six have not executed anyone in more than a decade, effectively abolishing the

death penalty. 59

        This shift is nationwide. In fact, Texas too is seeing dramatic reductions in the number of

executions. In 2016, “[f]or the first time in 20 years, the number of Texas executions will fall out

of double digits.”60 The Texas Tribune, on October 11, 2016, saw this significant reduction in

executions in Texas newsworthy. The Tribune quoted Robert Dunham, executive director of the




56
   Baxter Oliphant, Support for death penalty lowest in more than four decades, PEW RESEARCH
CENTER (October 14, 2016), http://www.pewresearch.org/fact-tank/2016/09/29/support-for-death-
penalty-lowest-in-more-than-four-decades. (Ex. 121).
57
   Id.
58
     Facts About the Death Penalty, DEATH PENALTY INFORMATION CENTER,
http://www.deathpenaltyinfo.org/documents/FactSheet.pdf (last updated October 6, 2016). (Ex.
122); see also States With and Without the Death Penalty, DEATH PENALTY INFORMATION
CENTER, http://deathpenaltyinfo.org/states-and-without-death-penalty (last updated August 18,
2016) (Ex. 123).
59
   Death Penalty Trends, AMNESTY INTERNATIONAL USA, http://www.amnestyusa.org/our-
work/issues/death-penalty-facts/death-penalty-trends (last visited October 14, 2016). (Ex. 124)
60
   Jolie McCullough, Texas Will See Lowest Number of Executions in 20 Years, THE TEXAS
TRIBUNE (Oct. 11, 2016), https://www.texastribune.org/2016/10/11/texas-will-see-lowest-
number-executions-20-years/. (Ex. 125).

                                                302
KILPATRICK TOWNSEND 71488323 1
     Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 339 of 341



Death Penalty Information Center, as saying “There is clearly a change going on in Texas.”61

Indeed, this reduction is consistent with the nationwide trend: in the United States this year, there

have been only 16 executions, the fewest in 25 years.62 These statistics emphasize the consistent

trend toward abolishment since the 1976 Gregg decision. The diminishing support for the death

penalty necessitates this Court’s evaluation of the constitutionality of the death penalty in light of

current societal standards of decency.

                                                  VI.

                                       PRAYER FOR RELIEF

           WHEREFORE, Howard Guidry respectfully requests that this Court hold an evidentiary

hearing; and, upon full consideration of the claim, grant relief from his unconstitutional death

sentence, and such other and further relief to which he may be entitled.



           Respectfully submitted this 25th day of January, 2019.


                                         KILPATRICK TOWNSEND & STOCKTON LLP

                                         /s/ Gwendolyn C. Payton
                                         Gwendolyn C. Payton
                                         (Admitted Pro Hac Vice)
                                         KILPATRICK TOWNSEND & STOCKTON LLP
                                         1420 5th Ave, Suite 3700
                                         Seattle, WA 98101
                                         206-467-9600 Telephone
                                         206-623-6793 Facsimile
                                         gpayton@kilpatricktownsend.com


                                         /s/ W. Alan Wright
                                         W. Alan Wright
                                         Texas Bar No. 22062700
                                         Federal ID No. 14350

61
     Id.
62
     Id.

                                                  303
KILPATRICK TOWNSEND 71488323 1
  Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 340 of 341



                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                 2001 Ross Avenue, Suite 4400
                                 Dallas, Texas 75201
                                 214-922-7131 Telephone
                                 214-292-9712 Facsimile
                                 alan.wright@kilpatricktownsend.com

                                 Attorneys for Petitioner Howard Paul Guidry


Of Counsel:

 /s/ John R. Neeleman
John R. Neeleman
Kilpatrick Townsend & Stockton LLP
1420 5th Ave, Suite 3700
Seattle, WA 98101
206-467-9600 Telephone
206-623-6793 Facsimile
jneeleman@kilpatricktownsend.com




                                         304
KILPATRICK TOWNSEND 71488323 1
  Case 4:13-cv-01885 Document 60 Filed on 01/25/19 in TXSD Page 341 of 341




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of January 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to the following and any additional ECF participants:


Ellen Stewart-Klein
Office of the Atty Gen
300 W 15th St
8th Floor
Austin, TX 78701
512-936-1400
Email: ellen.stewart-klein@texasattorneygeneral.gov


Edward Larry Marshall
Office of the Attorney
General P O Box 12548
Capitol Station
Austin, TX
78711
512-936-1400
Fax: 512-320-8132
Email: edward.marshall@texasattorneygeneral.gov



                                                  /s/   Gwendolyn C. Payton
                                                        Gwendolyn C. Payton




                                            305
KILPATRICK TOWNSEND 71488323 1
